Exhibit 10.1


Execution Version



--------------------------------------------------------------------------------

FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of September 29, 2017,

among

HEALTHSOUTH CORPORATION,

The Lenders Party Hereto,

BARCLAYS BANK PLC,
as Administrative Agent
and Collateral Agent,

CITIGROUP GLOBAL MARKETS INC.,
as Syndication Agent,

and

BANK OF AMERICA, N.A.,
GOLDMAN SACHS LENDING PARTNERS LLC,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Co-Documentation Agents
___________________________

BARCLAYS BANK PLC
and
CITIGROUP GLOBAL MARKETS INC.,
as Joint Lead Arrangers

BARCLAYS BANK PLC,
CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER &SMITH INCORPORATED,
GOLDMAN SACHS LENDING PARTNERS LLC,
and
MORGAN STANLEY SENIOR FUNDING, INC.,
as Joint Bookrunners



--------------------------------------------------------------------------------












--------------------------------------------------------------------------------






TABLE OF CONTENTS


 
Page
ARTICLE I DEFINITIONS
1
Section 1.01. Defined Terms
1
Section 1.02. Classification of Loans and Borrowings
41
Section 1.03. Terms Generally
41
Section 1.04. Accounting Terms; GAAP
42
Section 1.05. Senior Debt Status
43
Section 1.06. Limited Condition Acquisitions
43
 
 
ARTICLE II THE CREDITS
44
Section 2.01. Term Loans; Revolving Commitments
44
Section 2.02. Loans and Borrowings
46
Section 2.03. Borrowing Mechanics
47
Section 2.04. Swingline Loans
48
Section 2.05. Letters of Credit
49
Section 2.06. Funding of Borrowings
55
Section 2.07. Interest Elections
55
Section 2.08. Termination and Reduction of Commitments
56
Section 2.09. Repayment of Loans; Evidence of Debt
57
Section 2.10. [Intentionally Omitted]
58
Section 2.11. Prepayment of Loans; Cash Collateralization of Letters of Credit
58
Section 2.12. Fees
59
Section 2.13. Interest
61
Section 2.14. Alternate Rate of Interest
61
Section 2.15. Increased Costs
62
Section 2.16. Break Funding Payments
64
Section 2.17. Taxes
64
Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Setoffs
66
Section 2.19. Mitigation Obligations
68
Section 2.20. Additional Loans and Commitments
68
Section 2.21. Defaulting Lenders
71
Section 2.22. Removal or Replacement of a Lender
72
 
 
ARTICLE III REPRESENTATIONS AND WARRANTIES
73
Section 3.01. Organization and Authority
73
Section 3.02. Execution; No Conflicts
74
Section 3.03. Solvency
74
Section 3.04. Subsidiaries
74
Section 3.05. Ownership Interests
75
Section 3.06. Financial Condition
75
Section 3.07. Title to Properties
75
Section 3.08. Taxes
75



i



--------------------------------------------------------------------------------





Section 3.09. Other Agreements
76
Section 3.10. Litigation
76
Section 3.11. Margin Stock
77
Section 3.12. Investment Company Status
77
Section 3.13. Intellectual Property
77
Section 3.14. No Untrue Statement
78
Section 3.15. No Consents, Etc.
78
Section 3.16. ERISA
78
Section 3.17. No Default
78
Section 3.18. Environmental Matters
78
Section 3.19. Employment Matters
78
Section 3.20. Reimbursement from Third-Party Payors
79
Section 3.21. Compliance with Laws
79
Section 3.22. Insurance
79
Section 3.23. Collateral Matters
79
Section 3.24. USA Patriot Act
80
Section 3.25. [Intentionally Omitted]
80
Section 3.26. OFAC
80
Section 3.27. ANTI-CORRUPTION LAWS
80
 
 
ARTICLE IV CONDITIONS
81
Section 4.01. Amendment Effective Date
81
Section 4.02. Each Credit Event
82
 
 
ARTICLE V AFFIRMATIVE COVENANTS
83
Section 5.01. Financial Statements, Reports, Etc.
83
Section 5.02. Maintain Properties
86
Section 5.03. Existence, Qualification, Etc.
86
Section 5.04. Obligations
86
Section 5.05. Insurance
86
Section 5.06. True Books
86
Section 5.07. Right of Inspection
87
Section 5.08. Observe All Laws
87
Section 5.09. Governmental Licenses
87
Section 5.10. Notice of Material Events
88
Section 5.11. Suits or Other Proceedings
88
Section 5.12. Notice of Discharge of Hazardous Material or Environmental
Complaint
88
Section 5.13. Information Regarding Collateral
88
Section 5.14. Further Assurances and After-Acquired Collateral
88
Section 5.15. Lenders’ Meetings
90
Section 5.16. Maintenance of Ratings
90
Section 5.17. Designation of Subsidiaries
90
 
 
ARTICLE VI NEGATIVE COVENANTS
91
Section 6.01. Financial Covenants
91
Section 6.02. Investments
91



ii



--------------------------------------------------------------------------------





Section 6.03. Indebtedness; Subsidiary Preferred Stock
93
Section 6.04. Disposition of Assets
95
Section 6.05. Fundamental Changes
95
Section 6.06. Liens
96
Section 6.07. Restrictive Agreements
97
Section 6.08. Acquisitions
97
Section 6.09. Restricted Payments
98
Section 6.10. Compliance with ERISA
99
Section 6.11. Fiscal Year
99
Section 6.12. Dissolution, etc.
99
Section 6.13. Transactions with Affiliates
99
Section 6.14. Sale and Leaseback Transactions
100
Section 6.15. Swap Agreements
100
Section 6.16. [Intentionally Omitted]
100
Section 6.17. Use of Proceeds
100
Section 6.18. Amendment of Material Agreements
100
Section 6.19. Capital Expenditures
101
Section 6.20. Change in Nature of Business
101
Section 6.21. ANTI-CORRUPTION LAWS
101
Section 6.22. SANCTIONS
101
 
 
ARTICLE VII EVENTS OF DEFAULT
101
Section 7.01. Events of Default
101
 
 
ARTICLE VIII THE AGENTS
104
Section 8.01. The Agents
104
 
 
ARTICLE IX MISCELLANEOUS
111
Section 9.01. Notices
111
Section 9.02. Waivers; Amendments
113
Section 9.03. Expenses; Indemnity; Damage Waiver
114
Section 9.04. Successors and Assigns
116
Section 9.05. Survival
120
Section 9.06. Counterparts; Integration; Effectiveness
121
Section 9.07. Severability
121
Section 9.08. Right of Setoff
121
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process
122
Section 9.10. WAIVER OF JURY TRIAL
122
Section 9.11. Headings
123
Section 9.12. Confidentiality
123
Section 9.13. Release of Subsidiary Loan Parties and Collateral
124
Section 9.14. Patriot Act
125
Section 9.15. No Fiduciary Relationship
125
Section 9.16. Amendment of Security Documents; Intercreditor Agreement
125
Section 9.17. Confirmation of Loan Documents; No Novation
126
Section 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions
127



iii



--------------------------------------------------------------------------------







SCHEDULES:
Schedule 1.01A --    Existing Indebtedness
Schedule 1.01B --     Unrestricted Subsidiaries
Schedule 2.01 --    Commitments
Schedule 2.05 --     Existing Letters of Credit
Schedule 3.04 --    Subsidiaries
Schedule 3.05 --    Ownership Interests
Schedule 3.09 --    Other Agreements
Schedule 3.10 --    Litigation
Schedule 3.18 --    Environmental Matters
Schedule 3.19 --    Employment Matters
Schedule 3.21 --    Compliance with Laws
Schedule 5.14 --    Specified Deposit Accounts
Schedule 6.02 --    Investments
Schedule 6.06 --    Liens

EXHIBITS:
Exhibit A --    Form of Assignment and Assumption
Exhibit B --    Form of Perfection Certificate
Exhibit C --    Form of Intercreditor Agreement
Exhibit D --    Form of Borrowing Request
Exhibit E --    Form of Interest Election Request
Exhibit F --    Form of Prepayment Notice
Exhibit G --    Form of Commitment Termination Notice
Exhibit H --    Form of Amendment Effective Date Lender Consent






iv



--------------------------------------------------------------------------------






FOURTH AMENDED AND RESTATED CREDIT AGREEMENT dated as of September 29, 2017
(this “Agreement”), among HEALTHSOUTH CORPORATION; the LENDERS party hereto; and
BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent.
The Borrower and certain parties to the Existing Senior Secured Credit Agreement
have agreed to amend the Existing Senior Secured Credit Agreement in certain
respects and to restate the Existing Senior Secured Credit Agreement as so
amended as provided in this Agreement.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree that the Existing Senior Secured Credit
Agreement is amended and restated in its entirety as follows:
ARTICLE I
DEFINITIONS
SECTION 1.01.    Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Acquired Indebtedness” means (i) with respect to any Person that becomes a
Restricted Subsidiary after the Effective Date, Indebtedness of such Person
existing at the time such Person becomes a Restricted Subsidiary and (ii) with
respect to the Borrower or any Restricted Subsidiary, any Indebtedness assumed
by the Borrower or any Restricted Subsidiary in connection with the acquisition
of an asset from another Person, in each case to the extent such Indebtedness
was not created in contemplation of such Person becoming a Restricted Subsidiary
or such acquisition.
“Additional Lender” has the meaning assigned to such term in Section 2.01(a).
“Additional Revolving Commitment” means a revolving commitment made pursuant to
Section 2.20 and designated as an “Additional Revolving Commitment” pursuant to
the applicable Additional Revolving Commitment Amendment.
“Additional Revolving Commitment Amendment” has the meaning assigned to such
term in Section 2.20(c).
“Additional Tranche Term Loan” means a term loan of a new Class made pursuant to
Section 2.20.
“Additional Tranche Term Loan Amendment” has the meaning assigned to such term
in Section 2.20(b).


1



--------------------------------------------------------------------------------





“Adjusted Consolidated EBITDA” of any Person means Consolidated Net Income of
such Person plus the sum for such Person of (a) Consolidated Income Tax Expense,
(b) Consolidated Depreciation Expense, (c) Consolidated Amortization Expense,
(d) Consolidated Interest Expense, (e) all other unusual items or non-recurring
items reducing Consolidated Net Income of such Person and its subsidiaries,
determined on a consolidated basis in accordance with GAAP; provided that cash
expenditures, to the extent made in respect of items referred to in this clause
(e), in an aggregate amount in excess of $10,000,000 for any period of four
consecutive fiscal quarters shall be deducted in determining Adjusted
Consolidated EBITDA for the period during which such expenditures are made,
(f) any losses from discontinued operations and closed locations, (g) costs and
expenses, including legal fees and expert witness fees, incurred with respect to
litigation associated with shareholder derivative litigation, including, without
limitation, the matters related to Ernst & Young and to Richard M. Scrushy, (h)
stock-option based and other equity-based compensation expenses and (i) costs
and expenses in connection with the Encompass Health marketing and rebranding,
including legal fees, incurred with respect to changing the legal names of the
Borrower and its Subsidiaries, and less all unusual items or non-recurring items
to the extent increasing Consolidated Net Income of such Person and its
subsidiaries, determined on a consolidated basis in accordance with GAAP, in
each case, for such Person’s prior four full fiscal quarters for which financial
results have been reported immediately prior to the determination date.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Barclays Bank PLC, in its capacity as
administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Affiliate Transaction” has the meaning assigned to such term in Section 6.13.
“Agent/Arranger Parties” has the meaning assigned to such term in
Section 9.03(a).
“Agent Parties” has the meaning assigned to such term in Section 9.01(c).
“Agents” means the Administrative Agent and the Collateral Agent.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1% and (c) the one-month Adjusted LIBO Rate
in effect on such day plus 1.00%. Any change in the Alternate Base Rate due to a
change in the Adjusted LIBO Rate, Prime Rate or the Federal


2



--------------------------------------------------------------------------------





Funds Effective Rate shall be effective from and including the effective date of
such change in the Adjusted LIBO Rate, Prime Rate or the Federal Funds Effective
Rate, respectively.
“Amendment Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied or waived in accordance with this Agreement.
“Amendment Effective Date Term Loans” means a Loan made pursuant to
Section 2.01(a)(ii), including the Loans with respect to which Original Term
Loans are converted or exchanged on the Amendment Effective Date. As of the
Amendment Effective Date, the aggregate principal amount of Amendment Effective
Date Term Loans is $300,000,000.
“Amendment Effective Date Converting Lender” means each Amendment Effective Date
Existing Term Lender executing and delivering the Amendment Effective Date
Lender Consent and electing the cashless settlement option therein.
“Amendment Effective Date Existing Term Lender” means each Lender holding
Original Term Loans immediately prior to the effectiveness of this Agreement on
the Amendment Effective Amendment Effective Date.
“Amendment Effective Date Exit Term Lender” means each Amendment Effective Date
Existing Term Lender executing and delivering the Amendment Effective Date
Lender Consent and electing the cash settlement and exit option therein.
“Amendment Effective Date Lender Consent” means a lender consent substantially
in the form of Exhibit H hereto.
“Amendment Effective Date Non-Participating Lender” means each Amendment
Effective Date Existing Term Lender that does not execute and deliver the
Amendment Effective Date Lender Consent.
“Amendment Effective Date Participating Lender” means (a) each Amendment
Effective Date Existing Term Lender executing and delivering the Amendment
Effective Date Lender Consent and (b) each other Person providing a commitment
to purchase or fund Amendment Effective Date Term Loans in connection with the
Transaction.
“Applicable Aggregate Term Percentage” means, with respect to any Term Lender at
any time and each Class of Term Loans, the percentage of the total outstanding
Term Loans of such Class represented by such Lender’s Term Loans of such Class
at such time; provided, that at any time prior to the making of such Term Loans,
the Applicable Aggregate Term Percentage of any Lender with respect to each
Class of Term Loans shall be equal to the percentage of the total Term
Commitments of Lenders with respect to such Class of Term Loans represented by
such Lender’s Term Commitment of such Class at such time.
“Applicable Aggregate Percentage” means, with respect to any Lender at any time,
(a) if such Lender is a Revolving Lender, its Applicable Aggregate Revolving
Percentage and (b) if such


3



--------------------------------------------------------------------------------





Lender is an Lender with a Term Loan or Term Commitment, its Applicable
Aggregate Term Percentage.
“Applicable Aggregate Revolving Percentage” means, with respect to any Lender at
any time, the percentage of the total Revolving Commitments represented by such
Lender’s Revolving Commitments at such time. If the Revolving Commitments have
terminated, the Applicable Aggregate Revolving Percentage shall be determined
based upon the Revolving Commitments most recently in effect, giving effect to
any assignments.
“Applicable Commitment Fee Rate” means, for any day, the per annum rate set
forth in the table below corresponding to the Category at which the “Applicable
Rate” is then determined in accordance with the definition thereof:
Leverage Ratio:
Commitment Fee (%)
Category 1
0.500
Category 2
0.375
Category 3
0.375
Category 4
0.250

Any change in the applicable Category at which the Applicable Rate is determined
shall result in a corresponding and simultaneous change in the Applicable
Commitment Fee Rate. The determination of the Applicable Commitment Fee Rate
shall be subject to the provisions of Section 2.18(f).


“Applicable Prepayment Amount” means, (a) with respect to the Net Proceeds
realized in connection with any Prepayment Event described in clause (c) or (d)
of the definition of such term, 100% thereof and (b) with respect to the Net
Proceeds realized in connection with any other Prepayment Event, an amount equal
to the amount of such Net Proceeds minus the sum, for each series of Pari Passu
Indebtedness, of the lesser of (i) the amount of such Net Proceeds multiplied by
a fraction of which the numerator is the outstanding aggregate principal amount
of such Pari Passu Indebtedness and the denominator is the sum of the aggregate
principal amount of all Pari Passu Indebtedness and all Loans, in each case at
the time of occurrence of such Prepayment Event, and (ii) the amount of such Net
Proceeds required, or that may at the election of the holders of such Pari Passu
Indebtedness be required, under the terms of the applicable Pari Passu
Indebtedness Documents to be applied to prepay, repurchase or redeem such Pari
Passu Indebtedness.
“Applicable Rate” means, for any day, (a) with respect to any Loan and Revolving
Commitment, (i) from the Amendment Effective Date until the date of delivery of
the financial statements for the first fiscal quarter after the Amendment
Effective Date, a percentage, per annum, determined by reference to Category 3
in the below table; and (ii) thereafter, at the applicable rate per annum set
forth below under the caption “ABR Spread”, or “Eurodollar Spread”, as the case
may be, based upon the Borrower’s Leverage Ratio as of the most recent
determination date and


4



--------------------------------------------------------------------------------





(b) with respect to any Additional Tranche Term Loan, the rate set forth in the
applicable Additional Tranche Term Loan Amendment.
Leverage Ratio:
ABR
Spread (%)
Eurodollar
Spread (%)
Category 1 
> 4.50 to 1.00


1.00


2.00
Category 2 
> 3.00 to 1.00 but ≤ 4.50 to 1.00


0.75


1.75
Category 3 
> 1.75 to 1.00 but ≤ 3.00 to 1.00


0.50


1.50
Category 4 
≤ 1.75 to 1.00


0.25


1.25

Except as set forth below, the Leverage Ratio used on any date to determine the
Applicable Rate shall be based on the Leverage Ratio set forth in the
certificate most recently delivered by the Borrower pursuant to Section
5.01(a)(iii); provided that (a) if any certificate required to have been
delivered under Section 5.01(a)(iii) shall not have been delivered, the
Applicable Rate with respect to Revolving Loans and Revolving Commitments shall,
until such certificate shall have been delivered, be determined by reference to
Category 1 in the above table and (b) in the event of the incurrence of any
Additional Tranche Term Loans, the Leverage Ratio used on any date on or after
the date of such incurrence and prior to the date of delivery of the certificate
pursuant to Section 5.01(a)(iii) at the time of delivery of the financial
statements for the fiscal quarter during which such incurrence has occurred
shall reflect the incurrence of such Additional Tranche Term Loans. The
determination of the Applicable Rate shall be subject to the provisions of
Section 2.18(f).
“Approved Fund” has the meaning assigned to such term in Section 9.04(b).
“Asset Sale” means any sale, lease, transfer or other disposition (or series of
related sales, leases, transfers or dispositions) by the Borrower or any
Restricted Subsidiary, including any disposition by means of a merger,
consolidation or similar transaction (each referred to for the purposes of this
definition as a “disposition”), of: (i) any Equity Interests in a Restricted
Subsidiary (other than directors’ qualifying shares or shares required by
applicable law to be held by a Person other than the Borrower or a Restricted
Subsidiary); (ii) all or substantially all the assets of any division or line of
business of the Borrower or any Restricted Subsidiary; or (iii) any other assets
of the Borrower or any Restricted Subsidiary outside of the ordinary course of
business of the Borrower or such Restricted Subsidiary; provided, however, that
the following shall not constitute Asset Sales:
(a)    a disposition by the Borrower or a Restricted Subsidiary to any Loan
Party;
(b)    a Restricted Payment that is not prohibited by Section 6.09 or an
Investment that is not prohibited by Section 6.02;


5



--------------------------------------------------------------------------------





(c)    a disposition of all or substantially all the assets of a Restricted
Subsidiary permitted under Section 6.05;
(d)    a disposition of assets with a Fair Market Value of less than or equal to
$2,000,000;
(e)    sales of damaged, worn-out or obsolete equipment or assets in the
ordinary course of business that, in the Borrower’s reasonable judgment, are no
longer either used or useful in the business of the Borrower or its
Subsidiaries;
(f)    the sale or discount, in each case without recourse, of accounts
receivable arising in the ordinary course of business, but only in connection
with the compromise or collection thereof;
(g)    leases or subleases to third Persons in the ordinary course of business
that do not interfere in any material respect with the business of the Borrower
or any of its Restricted Subsidiaries;
(h)    a disposition of cash or Eligible Investments;
(i)    Permitted Syndicated Interest Sales;
(j)    the creation of a Lien (but not the sale or other disposition of the
property subject to such Lien) permitted by Section 6.06; and
(k)    a disposition of assets pursuant to a Tax Incentive Program.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 9.04), and accepted by the Administrative Agent, in the form of
Exhibit A or any other form approved by the Administrative Agent.
“Attributable Indebtedness” when used with respect to any Sale and Leaseback
Transaction means, as at the time of determination, the present value
(discounted at a rate equivalent to the interest rate implicit in the lease,
compounded on a semiannual basis) of the total obligations of the lessee for
rental payments, after excluding all amounts required to be paid on account of
maintenance and repairs, insurance, taxes, utilities and other similar expenses
payable by the lessee pursuant to the terms of the lease, during the remaining
term of the lease included in any such Sale and Leaseback Transaction or until
the earliest date on which the lessee may terminate such lease without penalty
or upon payment of a penalty (in which case the rental payments shall include
such penalty); provided, that the Attributable Indebtedness with respect to a
Sale and Leaseback Transaction shall be no less than the fair market value of
the property subject to such Sale and Leaseback Transaction.
“Availability Period” means the period from the Effective Date to but excluding
the earlier of (a) the Maturity Date for the Revolving Loans and (b) the date of
termination of the Revolving Commitments.




6



--------------------------------------------------------------------------------





“Available Amount” means the sum of the aggregate cumulative amount, not less
than zero, of (a) 50% of the Excess Cash Flow of the Borrower and its Restricted
Subsidiaries for all full Fiscal Years ending after the Effective Date, plus (b)
the Net Proceeds or Fair Market Value received after the Effective Date from the
issuance and sale of Qualified Equity Interests or assets or property
contributed to the Borrower, plus (c) an amount equal to any returns in cash and
cash equivalents (including dividends, interest, distributions, returns of
principal, sale proceeds, repayments, income and similar amounts) actually
received by the Borrower or any Restricted Subsidiary in respect of any
Investments pursuant to Section 6.02(t); provided that in no case shall such
amount exceed the amount of such Investment made using the Available Amount
pursuant to Section 6.02(t), minus (d) the sum of the aggregate amount of
(i) Investments made after the Effective Date using the Available Amount
pursuant to Section 6.02(t), (ii) Restricted Payments made after the Effective
Date using the Available Amount pursuant to Section 6.09(d); and (iii) any
Capital Expenditure made using the Available Amount after the Effective Date
pursuant to Section 6.19.


“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.
“Barclays Bank” means Barclays Bank PLC.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Board of Directors” means, with respect to any Person, the board of directors
or similar governing body of such Person or any duly authorized committee
thereof.
“Borrower” means HealthSouth Corporation, a Delaware corporation.
“Borrower Materials” means information provided by or on behalf of the Borrower
hereunder.
“Borrowing” means Loans of the same Class and Type made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing
substantially in the form of Exhibit D.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided


7



--------------------------------------------------------------------------------





that, when used in connection with a Eurodollar Loan, the term “Business Day”
shall also exclude any day on which banks are not open for dealings in dollar
deposits in the London interbank market.
“Capital Expenditures” means, for any period, without duplication, the additions
to property, plant and equipment and other capital expenditures of the Borrower
and the Restricted Subsidiaries that are (or would be) set forth in a
consolidated statement of cash flows of the Borrower for such period prepared in
accordance with GAAP (excluding capital expenditures associated with Capitalized
Lease Obligations).
“Capitalized Lease Obligations” of any Person means the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP as in effect on the Amendment Effective Date.
“Captive Insurance Subsidiary” means HCS, Ltd., a Cayman Islands entity, and any
successor to it, and any other Subsidiary formed for the purpose of facilitating
self‑insurance programs of the Borrower and the Subsidiaries.
“Cash Collateralized Letter of Credit” has the meaning assigned to such term in
Section 2.05(c).
“Cash Management Obligation” means agreements and other arrangements in respect
of treasury, depository and other cash management services, including cash
pooling, zero balance and sweep accounts, credit and purchasing card accounts
and intra-day and overdraft facilities and other similar facilities in various
currencies.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
Amendment Effective Date, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the Amendment Effective Date, (c) whether before or after the Amendment
Effective Date, the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines, requirements and directives thereunder,
issued in connection therewith or in implementation thereof, (d) whether before
or after the Amendment Effective Date, all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case, pursuant to Basel
III or (e) compliance by any Lender or any Issuing Bank (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s or
such Issuing Bank’s holding company, if any) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the Amendment Effective Date.
“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any person or group (within the
meaning of the Exchange Act), of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests of the Borrower or (b) any other event that constitutes


8



--------------------------------------------------------------------------------





a “change of control” or similar event, however denominated, under the Senior
Notes Indenture or any other agreement or instrument evidencing or governing any
Material Indebtedness or Series A Preferred Stock.
“Class” refers (a) when used in reference to any Loan or Borrowing thereof, to
whether such Loan, or the Loans comprising such Borrowing, are Revolving Loans,
Term Loans or Additional Tranche Term Loans of any “Class” (as designated in the
applicable Additional Tranche Term Loan Amendment) and (b) when used with
respect to any Lender, whether such Lender has a Revolving Loan, a Term Loan, a
Commitment or a Revolving Exposure of a particular Class described in clause (a)
above.
“Class A Excluded Equity Interest” has the meaning assigned to such term in the
definition of “Excluded Equity Interest”.
“Class B Excluded Equity Interest” has the meaning assigned to such term in the
definition of “Excluded Equity Interest”.
“CLO” has the meaning assigned to such term in Section 9.04(b).
“CMS” means the Centers for Medicare and Medicaid Services and any successor
thereto.
“Co-Documentation Agent” means each of Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any other registered broker-dealer wholly-owned by Bank of
America Corporation to which all or substantially all of Bank of America
Corporation’s or any of its subsidiaries’ investment banking, commercial lending
services or related businesses may be transferred following the date of this
Agreement), Goldman Sachs Securities and Morgan Stanley Senior Funding, Inc., in
each case in its capacity as co‑documentation agent hereunder.
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Collateral” means any and all “Collateral”, and terms of similar import, as
defined in any applicable Security Document.
“Collateral Agent” shall mean Barclays Bank PLC, in its capacity as collateral
agent hereunder and under the Security Documents.
“Collateral and Guarantee Agreement” means the Amended and Restated Collateral
and Guarantee Agreement dated as of the Effective Date, among the Borrower, the
Subsidiary Loan Parties and the Collateral Agent, as such agreement may be
amended pursuant to Section 9.16 to extend the benefits thereof to the Pari
Passu Indebtedness.
“Collateral and Guarantee Requirement” means, at any time of determination, the
requirement that at such time:
(a)    the Administrative Agent shall have received from the Borrower and each
Wholly Owned Restricted Subsidiary that is also a Domestic Subsidiary (other
than any such Subsidiaries that are Excluded Subsidiaries) either (i) a
counterpart of the Collateral


9



--------------------------------------------------------------------------------





and Guarantee Agreement duly executed and delivered on behalf of the Borrower or
such Restricted Subsidiary or (ii) in the case of any Subsidiary that becomes a
Loan Party after the Effective Date, a supplement to the Collateral and
Guarantee Agreement, in the form specified therein, duly executed and delivered
on behalf of such Subsidiary;
(b)    all outstanding Equity Interests (other than Excluded Equity Interests)
of each Restricted Subsidiary or other Person owned by or on behalf of any Loan
Party shall have been pledged to the extent required by the Collateral and
Guarantee Agreement as security for the Obligations, and the Administrative
Agent shall have received certificates or other instruments representing all
such Equity Interests, to the extent such Equity Interests are evidenced by
physical certificates or other instruments, together with stock powers or other
instruments of transfer with respect thereto endorsed in blank;
(c)    all Indebtedness of the Borrower and each Restricted Subsidiary that is
owing to any Loan Party (i) shall have been pledged under the Collateral and
Guarantee Agreement as security for the Obligations and (ii) to the extent
required by the Collateral and Guarantee Agreement, shall be evidenced by a
promissory note (except for any such Indebtedness under the Borrower’s cash
management system) and the Collateral Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank in accordance with the Collateral and Guarantee
Agreement;
(d)    all documents and instruments, including Uniform Commercial Code
financing statements, required by law or reasonably requested by the Collateral
Agent to be filed, registered or recorded to create the Liens intended to be
created by the Collateral and Guarantee Agreement and to perfect such Liens to
the extent and with the priority required by the Collateral and Guarantee
Agreement shall have been filed, registered or recorded or delivered to the
Collateral Agent for filing, registration or recording; and
(e)    each Loan Party shall have obtained all consents and approvals required
to be obtained by it in connection with the execution and delivery of all
Security Documents to which it is a party, the performance of its obligations
thereunder and the granting by it of the Liens thereunder.
The foregoing definition shall not require the creation or perfection of pledges
of or security interests in, or the obtaining of title insurance or surveys with
respect to, (i) particular assets if and for so long as, in the reasonable
judgment of the Collateral Agent, the cost of creating or perfecting such
pledges or security interests in such assets or obtaining title insurance or
surveys in respect of such assets shall be excessive in view of the benefits to
be obtained by the Lenders therefrom, (ii) any interest in real property of the
Borrower or any Restricted Subsidiary and (iii) Excluded Property (as defined in
the Collateral and Guarantee Agreement). The Collateral Agent may grant
extensions of time for the perfection of security interests in or the obtaining
of legal opinions with respect to particular Subsidiary Loan Parties or assets
(including extensions beyond the Effective Date or the Amendment Effective Date,
as applicable, for the perfection of security interests in the assets of the
Loan Parties on such date) where it determines that perfection cannot be
accomplished or legal opinions delivered without undue effort or expense by the
time or times required by this Agreement or the Security Documents.


10



--------------------------------------------------------------------------------





“Combined Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Exposure and
Term Loans, if any, at such time.
“Commitment Termination Notice” means a notice by the Borrower substantially in
the form of Exhibit G.
“Commitments” means, with respect to each Lender, such Lender’s Revolving
Commitment and Term Commitment, if any.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Common Equity” of any Person means all Equity Interests of such Person that are
generally entitled to (a) vote in the election of directors of such Person or
(b) if such Person is not a corporation, vote or otherwise participate in the
selection of the governing body, partners, managers or others that will control
the management and policies of such Person.
“Consolidated Amortization Expense” of any Person for any period means the
amortization expense of such Person and its subsidiaries for such period to the
extent deducted in computing Consolidated Net Income of such Person for such
period, determined on a consolidated basis in accordance with GAAP.
“Consolidated Current Liabilities” of any Person on any date means the
consolidated current liabilities (other than the short-term portion of any
long-term Indebtedness of such Person and its subsidiaries and any short-term
Indebtedness of such Person and its subsidiaries) of such Person and its
subsidiaries, as such amount would appear on a consolidated balance sheet of
such Person and its subsidiaries prepared as of such date in accordance with
GAAP.
“Consolidated Depreciation Expense” of any Person for any period means the
depreciation expense of such Person and its subsidiaries for such period to the
extent deducted in computing Consolidated Net Income of such Person for such
period, determined on a consolidated basis in accordance with GAAP.
“Consolidated Income Tax Expense” of any Person for any period means the
provision for taxes based on income and profits of such Person and its
subsidiaries to the extent such provision for income taxes was deducted in
computing Consolidated Net Income of such Person for such period, determined on
a consolidated basis in accordance with GAAP.
“Consolidated Interest Expense” of any Person for any period means, without
duplication, (i) the interest expense (including that portion attributable to
Capitalized Lease Obligations) of such Person and its subsidiaries for such
period, determined on a consolidated basis in accordance with GAAP, plus
(ii) the dividend requirements of such Person and its subsidiaries with respect
to Disqualified Stock and with respect to all other Preferred Stock of
subsidiaries of such Person (in each case whether in cash or otherwise (except
dividends payable to the Borrower or the Restricted


11



--------------------------------------------------------------------------------





Subsidiaries and except for dividends payable solely in Equity Interests (other
than Disqualified Stock) of such Person or such subsidiary)) paid, accrued or
accumulated during such period.
“Consolidated Net Assets” of any Person on any date means the excess of
Consolidated Total Assets of such Person over Consolidated Current Liabilities
of such Person.
“Consolidated Net Income” of any Person for any period means the net income (or
loss) of such Person and its subsidiaries for such period determined on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from such net income (to the extent otherwise included therein),
without duplication: (i) the net income of any subsidiary of the referent Person
(other than any Guarantor) to the extent that the declaration or payment of
dividends or similar distributions by such subsidiary of that income is not
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule or governmental regulation applicable to
that subsidiary during such period; (ii) any gain (or loss), together with any
related provisions for taxes on any such gain, realized during such period by
the referent Person or any of its subsidiaries upon (a) the acquisition of any
securities, or the extinguishment of any Indebtedness, of the referent Person or
any of its subsidiaries or (b) any Asset Sale by the referent Person or any of
its subsidiaries; (iii) any extraordinary gain or extraordinary loss, together
with any related provision for taxes or tax benefit resulting from any such
extraordinary gain or extraordinary loss, realized by the referent Person or any
of its subsidiaries during such period and (iv) in the case of a successor to
such Person by consolidation, merger or transfer of its assets, any earnings of
the successor prior to such merger, consolidation or transfer of assets.
“Consolidated Tangible Assets” of any Person as of any date means the total
assets of such Person and its subsidiaries (excluding any assets that would be
classified as “intangible assets” under GAAP) on a consolidated basis at such
date, as determined in accordance with GAAP, less all write-ups subsequent to
the Effective Date in the book value of any asset owned by such Person or any of
its subsidiaries.
“Consolidated Total Assets” of any Person as of any date means the consolidated
total assets of such Person and its subsidiaries, as such amount would appear on
a consolidated balance sheet of such Person and its subsidiaries prepared as of
such date in accordance with GAAP.
“Consolidated Total Indebtedness” of any Person as of any date means (a) all
Indebtedness (including Capitalized Lease Obligations but excluding (i)
Indebtedness under clause (d) of the definition thereof and (ii) contingent
reimbursement obligations in respect of the undrawn amounts of letters of
credit) minus (b) the aggregate amount of cash and cash equivalents of such
Person and its Subsidiaries (other than Restricted Cash and Cash Equivalents) as
of such date in an amount not to exceed $100,000,000.
“Consolidated Total Revenue” of any Person as of any period means the
consolidated total revenues of such Person and its subsidiaries for such period
determined on a consolidated basis in accordance with GAAP.


12



--------------------------------------------------------------------------------





“Contract Provider” means any Person who provides professional health care
services under or pursuant to any contract, agreement or other consensual
arrangement with the Borrower or any Restricted Subsidiary.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any written agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.
“Contribution Percentage” means, with respect to any Lender, the percentage of
the aggregate Combined Credit Exposures and unused Commitments represented by
such Lender’s Combined Credit Exposure and unused Commitments. If there shall be
no Combined Credit Exposures or unused Commitments, the Contribution Percentages
of the Lenders shall be determined based upon the Combined Credit Exposures or
unused Commitments of any Class most recently outstanding and in effect.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the day-to-day management or policies of a Person,
whether through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means, subject to the second paragraph of Section 2.21, any
Lender that (a) has failed to (i) fund all or any portion of its Loans within
two Business Days of the date such Loans were required to be funded hereunder
unless such Lender notifies the Administrative Agent and the Borrower in writing
that such failure is the result of such Lender’s determination that one or more
conditions precedent to funding (each of which conditions precedent, together
with any applicable default, shall be specifically identified in such writing)
has not been satisfied, or (ii) pay to the Administrative Agent, any Issuing
Bank, any Swingline Lender or any other Lender any other amount required to be
paid by it hereunder (including in respect of its participation in Letters of
Credit or Swingline Loans) within two Business Days of the date when due, (b)
has notified the Borrower, the Administrative Agent or any Issuing Bank or
Swingline Lender in writing that it does not intend to comply with its funding
obligations hereunder, or has made a public statement to that effect (unless
such writing or public statement relates to such Lender’s obligation to fund a
Loan hereunder and states that such position is based on such Lender’s
determination that a condition precedent to funding (which condition precedent,
together with any applicable default, shall be specifically identified in such
writing or public statement) cannot be satisfied), (c) has failed, within three
Business Days after written request by the Administrative Agent or the Borrower,
to confirm in writing to the Administrative Agent and the Borrower that it will
comply with its prospective funding obligations hereunder (provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
receipt of such written confirmation by the Administrative Agent and the
Borrower), or (d) has, or has a direct or indirect parent company that has, (i)
become the subject of a proceeding under any Debtor Relief Law, (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit


13



--------------------------------------------------------------------------------





Insurance Corporation or any other state or federal regulatory authority acting
in such a capacity or (iii) has become the subject of a Bail-In Action. Any
determination by the Administrative Agent that a Lender is a Defaulting Lender
under any one or more of clauses (a) through (d) above shall be conclusive and
binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to the second paragraph of Section 2.21) upon
delivery of written notice of such determination to the Borrower, each Issuing
Bank, each Swingline Lender and each Lender. Notwithstanding the foregoing, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Designated Noncash Consideration” means noncash consideration received by the
Borrower or one of its Restricted Subsidiaries in connection with an Asset Sale
that is designated by the Borrower as Designated Noncash Consideration, less the
amount of cash or cash equivalents received in connection with a subsequent sale
of such Designated Noncash Consideration within 90 days following the
consummation of such Asset Sale.
“Designated Syndicated Person” means (a) any Subsidiary organized after the
Amendment Effective Date with respect to which the Administrative Agent shall
have received a certificate of a Financial Officer to the effect that the
Borrower intends to sell Equity Interests in such Subsidiary in a Syndication to
occur within 180 days after such Subsidiary becomes operational; provided that
any such Subsidiary shall cease to be a Designated Syndicated Person if such
Syndication does not occur within 180 days after such Subsidiary becomes
operational and (b) any such Subsidiary organized on or before the Amendment
Effective Date and listed on Schedule 3.04.
“Designated Jurisdiction” means any country or territory to the extent that such
country or territory itself is the subject of any Sanction.
“Designation Date” has the meaning set forth in Section 5.17.
“Disqualified Stock” means any Equity Interest (other than Series A Preferred
Stock) that, by its terms (or by the terms of any security into which it is
convertible or for which it is exchangeable), or upon the happening of any
event, matures or is mandatorily redeemable, pursuant to a sinking fund
obligation or otherwise, or is redeemable at the option of the holder thereof,
in whole or in part, on or prior to the date that is 90 days after the latest
Maturity Date at the time such Equity Interest is issued.
“dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means any Subsidiary organized under the laws of the
United States or any State thereof or the District of Columbia.


14



--------------------------------------------------------------------------------





“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means October 26, 2010.
“Eligible Investments” of any Person means Investments of such Person in:
(a)    direct obligations of, or obligations the payment of which is guaranteed
by, the United States of America or an interest in any trust or fund that
invests solely in such obligations or repurchase agreements, properly secured,
with respect to such obligations;
(b)    direct obligations of agencies or instrumentalities of the United States
of America;
(c)    a certificate of deposit issued by, or other interest-bearing deposits
with, a bank having its principal place of business in the United States of
America and having equity capital of not less than $250,000,000;
(d)    a certificate of deposit issued by, or other interest-bearing deposits
with, any other bank organized under the laws of the United States of America or
any state thereof; provided that such deposit is either (i) insured by the
Federal Deposit Insurance Corporation or (ii) properly secured by such bank by
pledging direct obligations of the United States of America having a market
value of not less than the face amount of such deposits;
(e)    prime commercial paper maturing within 270 days of the acquisition
thereof and, at the time of acquisition, having a rating of A-1 or higher by S&P
or P-1 or higher by Moody’s; or
(f)    eligible banker’s acceptances, repurchase agreements and tax-exempt
municipal bonds having a maturity of less than one year, in each case having a
rating of, or that is the full recourse obligation of a person whose senior debt
is rated, A or higher by S&P or A2 or higher by Moody’s.
“Employee Benefit Plan” means any “employee benefit plan”, as defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), in respect of which the
Borrower, any Restricted Subsidiary or any ERISA Affiliate maintains,
contributes to or has an obligation to contribute to on


15



--------------------------------------------------------------------------------





behalf of participants who are or were employed by the Borrower, any Restricted
Subsidiary, or any ERISA Affiliate or on behalf of the beneficiaries of such
participants.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by, and all other requirements of, any Governmental
Authority, relating in any way to the environment, preservation or reclamation
of natural resources, the management, Release or threatened Release of any
Hazardous Material or to health and safety matters.
“Environmental Liability” means all liabilities, obligations, damages, losses,
claims, actions, suits, judgments, orders, fines, penalties, fees, expenses and
costs, (including administrative oversight costs, natural resource damages and
remediation costs), whether contingent or otherwise, arising out of or relating
to (a) compliance or non‑compliance with any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the Release or
threatened Release of any Hazardous Materials or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” of any Person means any and all shares, rights to purchase,
warrants or options (whether or not currently exercisable), participation or
other equivalents of or interest in (however designated) the equity (including
common stock, Preferred Stock and partnership, joint venture and limited
liability company interests) of such Person (excluding any debt securities that
are convertible into, or exchangeable for, such equity).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Pension Plan (other
than an event for which the 30‑day notice period is waived); (b) any Pension
Plan is in “at risk” status within the meaning of Section 430(i) of the Code or
a Multiemployer Plan is in “endangered status”, “critical status” or “critical
and declining status” within the meaning of Section 432(b) of the Code; (c) the
incurrence by the Borrower, a Restricted Subsidiary or any ERISA Affiliate of
any liability under Title IV of ERISA with respect to the termination of any
Pension Plan; (d) the receipt by the Borrower, a Restricted Subsidiary or any
ERISA Affiliate from the PBGC or a third party administrator of any notice
relating to an intention to terminate any Pension Plan or to appoint a trustee
to administer any Pension Plan; (e) the incurrence by the Borrower, a Restricted
Subsidiary or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Pension Plan or Multiemployer Plan; or
(f) the receipt by the Borrower, a Restricted Subsidiary or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Borrower, a
Restricted Subsidiary or any ERISA Affiliate of any notice, concerning the
imposition of Withdrawal Liability


16



--------------------------------------------------------------------------------





or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning assigned to such term in Section 7.01.
“Excess Cash Flow” means, for any Fiscal Year, the sum (without duplication) of,
and in any event not less than zero:
(a)Consolidated Net Income of the Borrower for such Fiscal Year, adjusted to (i)
exclude any gains or losses attributable to Prepayment Events and (ii) to the
extent excluded from Consolidated Net Income, include gains to the extent of
cash received in respect of such gain in the period such cash is
received and all losses pursuant to clauses (ii) and (iii) of the definition of
such term; plus
(b)depreciation, amortization and other non-cash charges or losses deducted in
determining such Consolidated Net Income (provided that any cash payment made
with respect to any non-cash charge that shall have been added in computing
Excess Cash Flow hereunder during a prior Fiscal Year shall be subtracted in
computing Excess Cash Flow for the Fiscal Year in which such cash payment is
made); plus
(c)the amount, if any, by which Net Working Capital of the Borrower decreased
during such Fiscal Year; minus
(d)the sum of (i) all non-cash gains (other than those attributable to
Prepayment Events) included in determining such Consolidated Net Income for such
Fiscal Year plus (ii) the amount, if any, by which such Net Working Capital
increased during such Fiscal Year; minus
(e)the sum of (i) Capital Expenditures for such Fiscal Year (except to the
extent attributable to the incurrence of Capitalized Lease Obligations or
otherwise financed by incurring long-term Indebtedness) plus (ii) cash
consideration paid during such Fiscal Year to make acquisitions or other capital
investments (except to the extent financed by incurring long-term Indebtedness);
minus
(f)the aggregate principal amount of long-term Indebtedness repaid or prepaid by
the Borrower and its consolidated Restricted Subsidiaries during such Fiscal
Year in compliance with Section 6.09, excluding (i) Indebtedness in respect of
Revolving Loans and Letters of Credit or other revolving extensions of credit
(except to the extent that any repayment or prepayment of such Indebtedness is
accompanied by a permanent reduction


17



--------------------------------------------------------------------------------





in related commitments), (ii) Loans prepaid pursuant to Section 2.11(c),
(iii) repayments or prepayments of long-term Indebtedness financed by incurring
other long-term Indebtedness, (iv) repayments or prepayments of the Borrower’s
10.750% Notes due 2016, issued under the Indenture dated as of June 14, 2006,
among Borrower, the Subsidiary Guarantors (as defined therein) and The Bank of
Nova Scotia Trust Company of New York, as trustee, (v) repayments or prepayments
of the Borrower’s 7.25% Notes due 2018, issued under the Senior Notes Indenture,
(vi) repayments or prepayments of the Borrower’s 8.125% Notes due 2020, issued
under the Senior Notes Indenture, (vii) repayments or prepayments of the
Borrower’s 7.75% Notes due 2022, issued under the Senior Notes Indenture and
(viii) repayments or prepayments of Senior Notes.
“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated by the SEC thereunder.
“Excluded Equity Interests” means (a) voting Equity Interests in excess of 65%
of the total outstanding voting Equity Interests of any Foreign Subsidiary (such
Equity Interests being collectively called “Class A Excluded Equity Interests”),
(b) Equity Interests in each Subsidiary that is not a Wholly Owned Subsidiary if
the pledging of Equity Interests in such Subsidiary to secure the Obligations
would be prohibited by, or would trigger a dissolution, disassociation, put,
call or other similar adverse consequence, under the terms of any shareholder
agreement, partnership agreement, limited liability company agreement or other
similar agreement binding on such Subsidiary (such Equity Interests being
collectively called “Class B Excluded Equity Interests”) and (c) Equity
Interests of Captive Insurance Subsidiaries.
“Excluded Subsidiary” means:
(a)    any Designated Syndicated Person;
(b)    HealthSouth of Altoona, Inc., a Delaware corporation; and
(c)    any Subsidiary designated in writing by the Borrower to the
Administrative Agent to the extent and for so long as such Subsidiary does not
account for more than (i) $2,500,000 of the Adjusted Consolidated EBITDA of the
Borrower for the most recently ended period of four consecutive fiscal quarters
for which financial statements shall have been delivered pursuant to
Section 5.01(a)(i) or 5.01(a)(ii), or (ii) $2,500,000 of Consolidated Total
Assets of the Borrower as of the last day of the most recent period for which
financial statements have been delivered pursuant to Section 5.01(a)(i) or
5.01(a)(ii) (each such Subsidiary being called a “Non-Material Subsidiary”); and
(d)    any Restricted Subsidiary that is not a Wholly Owned Restricted
Subsidiary designated in writing by the Borrower to the Administrative Agent,
provided that Subsidiaries that are Excluded Subsidiaries under the preceding
clause (c) or (d) shall not collectively account for (i) more than 20% of the
Adjusted Consolidated EBITDA of the Borrower for the most recently ended period
of four


18



--------------------------------------------------------------------------------





consecutive fiscal quarters for which financial statements shall have been
delivered pursuant to Section 5.01(a)(i) or 5.01(a)(ii), and (ii) more than 20%
of Consolidated Total Assets of the Borrower as of the last day of the most
recent period for which financial statements have been delivered pursuant to
Section 5.01(a)(i) or 5.01(a)(ii).


“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guarantee of such Guarantor or the grant
of such security interest becomes effective with respect to such Swap
Obligation. If a Swap Obligation arises under a master agreement governing more
than one swap, such exclusion shall apply only to the portion of such Swap
Obligation that is attributable to swaps for which such guarantee or security
interest is or becomes illegal in accordance with the first sentence of this
definition.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
Issuing Bank or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income (however denominated) by the United
States of America, or by the jurisdiction under the laws of which such recipient
is organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction, (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrower under Section 2.22), any
withholding tax that is (i) imposed by the United States of America on amounts
payable to such Foreign Lender at the time such Foreign Lender becomes a party
to this Agreement (or designates a new lending office), except to the extent
that such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new lending office (or assignment), to receive additional
amounts from the Borrower with respect to such withholding tax pursuant to
Section 2.17(a), or (ii) is attributable to such Foreign Lender’s failure to
comply with Section 2.17(e), (d) any Taxes imposed as a result of its gross
negligence or willful misconduct, and (e) any United States withholding Tax
imposed under FATCA.
“Existing Indebtedness” means (a) all of the Indebtedness of the Borrower and
the Restricted Subsidiaries that is outstanding on the Amendment Effective Date,
as set forth on Schedule 1.01A and (b) the Senior Notes.
“Existing Letters of Credit” means the letters of credit outstanding on the
Amendment Effective Date and set forth on Schedule 2.05. Each Existing Letter of
Credit constitutes a Letter of Credit under this Agreement.


19



--------------------------------------------------------------------------------





“Existing Senior Secured Credit Agreement” means the Third Amended and Restated
Credit Agreement dated as of August 10, 2012 among the Borrower, the lenders
from time to time party thereto and Barclays Bank PLC, as administrative agent
and collateral agent, as in effect immediately prior to the Amendment Effective
Date.
“Facility” means an inpatient or outpatient rehabilitation facility, certified
outpatient rehabilitation facility, skilled nursing facility, specialty medical
center or facility, specialty orthopedic hospital or acute care hospital,
subacute inpatient facility, transitional living center, medical office
building, outpatient surgery center or outpatient diagnostic center, with all
buildings and improvements associated therewith, that is owned or leased, in
whole or in part, by the Borrower or a Restricted Subsidiary.
“Fair Market Value” of any asset or items means (a) with respect to a security
listed on a national securities exchange or the subject of price quotations on
any of the NASDAQ OMX markets, the price of such security as reported on such
exchange or market by any widely recognized reporting method customarily relied
upon by financial institutions and (b) with respect to any other asset or items,
the fair market value of such asset or items as determined in good faith by (i)
a Financial Officer for transactions valued at or below $10,000,000 or (ii) by
the Board of Directors of the Borrower or a Subsidiary, as applicable, and
evidenced by a resolution of such Board of Directors, for transactions in excess
of $10,000,000.
“FATCA” means Sections 1471 through 1474 of the Code (effective as of the date
hereof) (or any amended or successor version that is substantially comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1.00%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Effective Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day, (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Effective Rate for such day shall be
the average rate charged to the Administrative Agent, in its capacity as a
Lender, on such day on such transactions as determined by the Administrative
Agent and (c) if such rate shall be less than zero, such rate shall be deemed to
be zero for the purposes of this Agreement.
“Financial Officer” means the principal financial officer, principal accounting
officer, treasurer or controller of the Borrower.
“Fiscal Year” means the twelve month period ending on December 31.
“Foreign Lender” means any Lender that is not a United States person within the
meaning of Section 7701(a)(30) of the Code.


20



--------------------------------------------------------------------------------





“Foreign Subsidiary” means (a) any Subsidiary that is not a Domestic Subsidiary,
(b) a Domestic Subsidiary that (i) does not conduct any business or operations
and (ii) has assets substantially all of which consist of direct or indirect
ownership of the voting Equity Interests of Subsidiaries described in clause (a)
of this definition, or (c) a Domestic Subsidiary that (i) does not conduct any
business or operations and (ii) does not have any assets or liabilities other
than (A) voting Equity Interests of Subsidiaries described in clause (a) of this
definition and (B) bank accounts incidental to the ownership of voting Equity
Interests of Subsidiaries described in clause (a).
“GAAP” means generally accepted accounting principles as from time to time in
effect.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether regional, state
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.
“Guarantor” means each Subsidiary Loan Party that is a party to the Collateral
and Guarantee Agreement as a “Guarantor”.
“Hazardous Materials” shall mean (a) petroleum products and byproducts,
asbestos, urea formaldehyde foam insulation, polychlorinated biphenyls, radon
gas, chlorofluorocarbons and all other ozone‑depleting substances or (b) any
chemical, material, substance, waste, pollutant or contaminant that is
prohibited, limited or regulated by or pursuant to or can give rise to liability
under any Environmental Law.
“Increased Cost Lender” has the meaning assigned to such term in Section 2.22.
“Incremental Lender” has the meaning assigned to such term in Section 2.20(a).
“Indebtedness” of any Person as of any date means, without duplication: (a) all
indebtedness of such Person for borrowed money (whether or not the recourse of
the lender is to the whole of the assets of such Person or only to a portion
thereof); (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments; (c) all obligations of such Person in
respect


21



--------------------------------------------------------------------------------





of letters of credit or other similar instruments (or reimbursement obligations
with respect thereto); (d) all obligations of such Person with respect to any
Swap Agreement; (e) all obligations of such Person to pay the deferred and
unpaid purchase price of property or services, except trade payables and accrued
expenses incurred in the ordinary course of business; (f) all Capitalized Lease
Obligations of such Person; (g) all Indebtedness of others secured by a Lien on
any asset of such Person, whether or not such Indebtedness is assumed by such
Person; (h) all Indebtedness of others Guaranteed by such Person to the extent
of such Guarantee; (i) all Attributable Indebtedness of such Person; (j) all
obligations, contingent or otherwise, of such Person in respect of bankers’
acceptances, (k) all obligations, contingent or otherwise, of such Person in
respect of synthetic lease facilities, (l) all Securitization Transactions and
(m) all Disqualified Stock of such Person and its subsidiaries and all other
Preferred Stock of the subsidiaries of such Person valued at the greater of (i)
the voluntary or involuntary liquidation preference of such Disqualified Stock
or such Preferred Stock, as the case may be, and (ii) the aggregate amount
payable upon purchase, redemption, defeasance or payment of such Disqualified
Stock or such Preferred Stock, as the case may be; provided that in no event
shall any Guarantee of a bond issued in a Tax Incentive Program, which bond is
held by the Borrower or a Restricted Subsidiary, or any lease obligations
incurred by the Borrower or a Restricted Subsidiary in connection with a Tax
Incentive Program be Indebtedness. The amount of Indebtedness of any Person as
of any date shall be the outstanding balance as of such date of all
unconditional obligations described above plus past due interest thereon, the
maximum liability of such Person for any such contingent obligations at such
date and, in the case of clause (g), the amount of the Indebtedness secured or
if such Indebtedness is nonrecourse to such Person, the fair market value of the
assets of such Person securing such Indebtedness, if less than the amount of
such Indebtedness. The Indebtedness of any Person shall include the Indebtedness
of any other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness provide that such Person is not liable
therefor.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Indemnitee” has the meaning assigned to such term in Section 9.03(b).
“Information” has the meaning assigned to such term in Section 9.12.
“Intellectual Property” has the meaning set forth in the Collateral and
Guarantee Agreement.
“Intercreditor Agreement” means a First Lien Intercreditor Agreement among the
Administrative Agent and the authorized representative named therein for each
series of Pari Passu Indebtedness, substantially in the form of Exhibit C, with
such changes thereto that are reasonably satisfactory to the Administrative
Agent.
“Interest Coverage Ratio” means the ratio of (a) Adjusted Consolidated EBITDA of
the Borrower and its Restricted Subsidiaries to (b) Consolidated Interest
Expense of the Borrower and its Restricted Subsidiaries (less amortization of
financing fees of the Borrower and its Restricted Subsidiaries), in each case
for any period of four consecutive fiscal quarters of the Borrower.


22



--------------------------------------------------------------------------------





“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing substantially in the form of Exhibit E.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
prior to the last day of such Interest Period that occurs at intervals of three
months’ duration after the first day of such Interest Period.
“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter, or, if consented to by all Lenders, 12 months thereafter, in each
case as the Borrower may elect; provided that (i) if any Interest Period would
end on a day other than a Business Day, such Interest Period shall be extended
to the next succeeding Business Day unless, in the case of a Eurodollar
Borrowing only, such next succeeding Business Day would fall in the next
calendar month, in which case such Interest Period shall end on the next
preceding Business Day and (ii) any Interest Period pertaining to a Eurodollar
Borrowing that commences on the last Business Day of a calendar month (or on a
day for which there is no numerically corresponding day in the last calendar
month of such Interest Period) shall end on the last Business Day of the last
calendar month of such Interest Period. For purposes hereof, the date of a
Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum (rounded to the same number of decimal places as the Screen Rate) which
results from interpolating on a linear basis between:
(a)the applicable Screen Rate for the longest period (for which that Screen Rate
is available) which is less than the Interest Period of that Loan; and
(b)the applicable Screen Rate for the shortest period (for which that Screen
Rate is available) which exceeds the Interest Period of that Loan,
each as of approximately 11:00 a.m. (London, England time) two Business Days
prior to the commencement of such Interest Period of that Loan.
“Investments” of any Person means: (a) all investments by such Person in any
other Person in the form of loans, advances or capital contributions (excluding
commission, travel and similar advances to officers and employees made in the
ordinary course of business); (b) all Guarantees of Indebtedness of any other
Person by such Person; (c) all purchases (or other acquisitions for
consideration) by such Person of Indebtedness, Equity Interests or other
securities of any other Person; and (d) all other items that would be classified
as investments on a balance sheet of such Person prepared in accordance with
GAAP; provided no bonds or other securities acquired or held in connection with
a Tax Incentive Program shall be deemed Investments.


23



--------------------------------------------------------------------------------





“IP Security Agreement” has the meaning set forth in the Collateral and
Guarantee Agreement.
“Issuing Bank” means (a) Barclays Bank PLC and each other Lender designated an
Issuing Bank pursuant to Section 2.05(j), in each case in its capacity as an
issuer of Letters of Credit hereunder and (b) JPMorgan Chase Bank, N.A. and
Regions Bank, in each case in its capacity as issuer of each Existing Letter of
Credit issued by it. Each Issuing Bank may, in its discretion, arrange for one
or more Letters of Credit to be issued by Affiliates of such Issuing Bank, in
which case the term “Issuing Bank” shall include any such Affiliate with respect
to Letters of Credit issued by such Affiliate.
“Joint Bookrunners” means Barclays Bank PLC, Citigroup Global Markets Inc.,
Merrill Lynch, Pierce, Fenner &Smith Incorporated (or any other registered
broker-dealer wholly-owned by Bank of America Corporation to which all or
substantially all of Bank of America Corporation’s or any of its subsidiaries’
investment banking, commercial lending services or related businesses may be
transferred following the date of this Agreement), Goldman Sachs Lending
Partners LLC and Morgan Stanley Senior Funding, Inc., in each case in its
capacity as a joint bookrunner hereunder.
“Joint Lead Arrangers” means Barclays Bank PLC and Citigroup Global Markets
Inc., in each case in its capacity as a joint lead arranger hereunder.
“LC Commitment” means $260,000,000.
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time plus (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Lender at any time shall be its
Applicable Aggregate Revolving Percentage of the total LC Exposure at such time.
“Lender Counterparty” means (a) each Lender, each Agent and each of their
respective Affiliates counterparty to a Swap Agreement, (b) any Person who is
(or was) an Agent, Lender or an Affiliate of an Agent or a Lender as of the
Amendment Effective Date but subsequently, whether before or after entering into
a Swap Agreement, ceases to be an Agent, a Lender or an Affiliate of an Agent or
a Lender, as the case may be and (c) any Person who is (or was) an Agent, a
Lender or an Affiliate of an Agent or a Lender at the time such Person enters
into a Swap Agreement, regardless of whether such Person subsequently ceases to
an Agent, a Lender or an Affiliate of an Agent or a Lender.
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption or as
set forth in Section 2.20, other than any such Person that ceases to be a party
hereto pursuant to an Assignment and Assumption. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender.


24



--------------------------------------------------------------------------------





“Letter of Credit” means the Existing Letters of Credit and any letter of credit
issued pursuant to this Agreement, other than any such Letter of Credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05; provided that, no Issuing Bank will be obligated to issue
commercial Letters of Credit without its consent.
“Leverage Ratio” means, at any date, the ratio of (a) Consolidated Total
Indebtedness of the Borrower and its Restricted Subsidiaries on such date to (b)
Adjusted Consolidated EBITDA of the Borrower and its Restricted Subsidiaries for
the period of four consecutive fiscal quarters of the Borrower and its
Restricted Subsidiaries ended as of the end of the most recent fiscal quarter
for which financial statements of the Borrower have been delivered under Section
5.01.
“LIBO Rate” means for any Interest Period as to any Loan, (i) the rate per annum
(as determined by the Administrative Agent) equal to the London interbank
offered rate administered by ICE Benchmark Administration Limited (or any other
Person that takes over the administration of such rate) as displayed on page
LIBOR01 of the Reuters screen that displays such rate (or, in the event such
rate does not appear on a Reuters page or screen, on any successor or substitute
page on such screen that displays such rate; in each case “the “Screen Rate”)
for deposits (for delivery on the first day of such Interest Period) with a term
equivalent to such Interest Period in Dollars, determined as of approximately
11:00 a.m. (London, England time), two Business Days prior to the commencement
of such Interest Period, or (ii) in the event the rate referenced in the
preceding clause (i) does not appear on such page or service or if such page or
service shall cease to be available, the rate determined by the Administrative
Agent to be the offered rate on such other page or other service which displays
the Screen Rate for deposits (for delivery on the first day of such Interest
Period) with a term equivalent to such Interest Period in Dollars, determined as
of approximately 11:00 a.m. (London, England time) two Business Days prior to
the commencement of such Interest Period; provided that if Screen Rates are
quoted under either of the preceding clauses (i) or (ii), but there is no such
quotation for the Interest Period elected, the Screen Rate shall be equal to the
Interpolated Rate; and provided, further, that if any such rate determined
pursuant to the preceding clauses (i) or (ii) is below zero, the LIBO Rate will
be deemed to be zero.
“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or other similar encumbrance of any kind in respect of such
asset, whether or not filed, recorded or otherwise perfected under applicable
law (including any conditional sale or other title retention agreement, and any
financing lease in the nature thereof, and any filing of, or agreement to give,
any financing statement (other than notice filings not perfecting a security
interest) under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction).
“Limited Condition Acquisition” means any acquisition by one or more of the
Borrower and its Restricted Subsidiaries of any assets, business or Person
permitted by this Agreement whose consummation is not conditioned on the
availability of, or on obtaining, third party financing.
“Loan Documents” means this Agreement, the Security Documents, each Additional
Revolving Commitment Amendment, each Additional Tranche Term Loan Amendment, the
Intercreditor Agreement and any Notes and, other than for purposes of Section
9.02, each Letter of Credit and each Letter of Credit application referred to in
Section 2.05.


25



--------------------------------------------------------------------------------





“Loan Parties” means the Borrower and each Subsidiary Loan Party.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement and any Additional Tranche Term Loan Amendment or any Additional
Revolving Commitment Amendment.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.
“Margin Stock” means “margin stock” as defined in Regulation U of the Board.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, properties or condition, financial or otherwise, of the
Borrower and its Restricted Subsidiaries, taken as a whole, (b) the ability of
any Loan Party to perform any of its Obligations, (c) the rights or powers of or
remedies available to the Administrative Agent, the Lenders or any Secured Party
under any Loan Document or (d) the legality, validity, binding effect or
enforceability against a Loan Party of any Loan Document to which it is a party.
“Material Group” means any Subsidiary or group of Subsidiaries (i) the book
value of the net assets of which was greater than 5% of Consolidated Net Assets
of the Borrower as of the last day of the most recent fiscal quarter for which
financial statements shall have been delivered pursuant to Section 5.01,
(ii) the total revenues of which were greater than 5% of Consolidated Total
Revenue of the Borrower for the four-fiscal-quarter period ending on the last
day of the most recent fiscal quarter for which financial statements shall have
been delivered pursuant to Section 5.01 or (iii) the Adjusted Consolidated
EBITDA of which was greater than 5% of Adjusted Consolidated EBITDA of the
Borrower for the four-fiscal-quarter period ending on the last day of the most
recent fiscal quarter for which financial statements shall have been delivered
pursuant to Section 5.01. For purposes of making the determinations required by
this definition, assets, revenues and EBITDA of Foreign Subsidiaries shall be
converted into dollars at the rates used in preparing the applicable quarterly
financial statements of the Borrower which shall have been delivered pursuant to
Section 5.01.
“Material Indebtedness” means (a) the Pari Passu Indebtedness and (b) other
Indebtedness (other than the Loans and Letters of Credit), or obligations in
respect of one or more Swap Agreements, of any one or more of the Borrower and
the Restricted Subsidiaries in an aggregate principal amount exceeding
$30,000,000. For purposes of determining Material Indebtedness, the “principal
amount” of the obligations of the Borrower or any Restricted Subsidiary in
respect of any Swap Agreement at any time shall be the maximum aggregate amount
(giving effect to any netting agreements) that the Borrower or such Restricted
Subsidiary would be required to pay if such Swap Agreement were terminated at
such time.
“Maturity Date” means (a) with respect to the Revolving Loans, September
29, 2022, (b) with respect to the Term Loans, September 29, 2022, and (c) with
respect to Additional Tranche Term Loans of any Class, the date specified as the
scheduled final maturity date of the Additional Tranche Term Loans of such Class
in the applicable Additional Tranche Term Loan Amendment.


26



--------------------------------------------------------------------------------





“Medicaid Certification” means certification by a state agency or entity under
contract with a state agency that a health care operation is in compliance with
all the conditions of participation set forth in the Medicaid Regulations.
“Medicaid Provider Agreement” means an agreement entered into between a state
agency or other entity administering the Medicaid program and a health care
operation under which the health care operation agrees to provide services for
Medicaid patients in accordance with the terms of the agreement and Medicaid
Regulations.
“Medicaid Regulations” means, collectively, (a) all federal statutes (whether
set forth in Title XIX of the Social Security Act or elsewhere) affecting the
medical assistance program established by Title XIX of the Social Security Act
and any statutes succeeding thereto; (b) all applicable provisions of all
federal rules, regulations, manuals and orders of all Governmental Authorities
promulgated pursuant to or in connection with the statutes described in
clause (a) above and all Federal administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statues described in clause (a) above;
(c) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (a) and (b) above; and
(d) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.
“Medicare Certification” means certification by CMS or a state agency or entity
under contract with CMS that a health care operation is in compliance with all
the conditions of participation set forth in the Medicare Regulations.
“Medicare Provider Agreement” means an agreement entered into between CMS and a
health care operation under which the health care operation agrees to provide
services for Medicare patients in accordance with the terms of the agreement and
Medicare Regulations.
“Medicare Regulations” means, collectively, all Federal statutes (whether set
forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto, together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including Health and Human Services (“HHS”), CMS,
the Office of the Inspector General for HHS, or any Person succeeding to the
functions of any of the foregoing) promulgated pursuant to or in connection with
any of the foregoing having the force of law, as each may be amended,
supplemented or otherwise modified from time to time.
“Model” has the meaning assigned to such term in Section 3.06(b).
“Moody’s” means Moody’s Investors Service, Inc.


27



--------------------------------------------------------------------------------





“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA which the Borrower or any ERISA Affiliate of Borrower is making, is
obligated to make or has been obligated to make during the last six years,
contributions on behalf of participants who are or were employed by any of
Borrower or any ERISA Affiliate of Borrower.
“Net Proceeds” means (a) with respect to any event described in clause (c) or
(d) of the definition of the term “Prepayment Event”, the Pari Passu
Indebtedness Rejected Amount applicable thereto and (b) with respect to any
other event, (i) the cash proceeds received in respect of such event, including
any cash received in respect of any non-cash proceeds, but only as and when
received, net of (ii) the sum of (A) all fees and out-of-pocket expenses
(including underwriting discounts and commissions) paid by the Borrower and the
Restricted Subsidiaries to third parties (other than Affiliates) in connection
with such event, (B) in the case of a sale, transfer or other disposition of an
asset, the amount of all payments required to be made by the Borrower and the
Restricted Subsidiaries as a result of such event to repay Indebtedness (other
than Loans and Pari Passu Indebtedness) secured by such asset or otherwise
subject to mandatory prepayment as a result of such event, and (C) the amount of
all taxes paid (or estimated in good faith to be payable) by the Borrower and
the Restricted Subsidiaries and the amount of any reserves established by the
Borrower and the Restricted Subsidiaries to fund contingent liabilities
estimated in good faith to be payable that are directly attributable to such
event (as determined reasonably and in good faith by a Financial Officer);
provided that on the date on which such reserve is no longer required to be
maintained, the remaining amount of such reserve shall then be deemed to be Net
Proceeds. For purposes of clause (a) of this definition, the Net Proceeds in
respect of any event described or referred to in such clause shall be deemed to
be received by the Borrower on the day that the applicable offer to repurchase,
redeem or prepay any Pari Passu Indebtedness shall have expired in accordance
with the terms thereof.
“Net Working Capital” of any Person as of any date means (a) the consolidated
current assets of such Person and its consolidated subsidiaries as of such date
(excluding cash and Eligible Investments) minus (b) the consolidated current
liabilities of such Person and its consolidated subsidiaries as of such date
(excluding the outstanding Obligations, to the extent they shall at any time
constitute current liabilities, and other current liabilities in respect of
Indebtedness). Net Working Capital at any date may be a positive or negative
number. Net Working Capital increases when it becomes more positive or less
negative and decreases when it becomes less positive or more negative.
“Non-Consenting Lender” has the meaning assigned to such term in Section 2.22.
“Non-Material Subsidiary” has the meaning assigned to such term in the
definition of “Excluded Subsidiary”.
“Notes” means any promissory notes issued by the Borrower pursuant to
Section 2.09(e), as they may be amended, supplemented or otherwise modified from
time to time.
“Obligations” means (a) the due and punctual payment by the Borrower of (i) the
principal of and interest (including interest accruing during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such


28



--------------------------------------------------------------------------------





proceeding) on the Loans, when and as due, whether at maturity, by acceleration,
upon one or more dates set for prepayment or otherwise, (ii) each payment
required to be made by the Borrower in respect of any Letter of Credit, when and
as due, including payments in respect of reimbursement of LC Disbursements,
interest thereon (including interest accruing during the pendency of any
bankruptcy, insolvency, receivership or other similar proceeding, regardless of
whether allowed or allowable in such proceeding) and obligations to provide cash
collateral, and (iii) all other monetary obligations of the Borrower under this
Agreement and each of the other Loan Documents, including obligations to pay
fees, expense reimbursement obligations and indemnification obligations, whether
primary, secondary, direct, contingent, fixed or otherwise, arising under the
Loan Documents (including monetary obligations incurred during the pendency of
any bankruptcy, insolvency, receivership or other similar proceeding, regardless
of whether allowed or allowable in such proceeding), (b) the due and punctual
payment of all the monetary obligations of each other Loan Party under or
pursuant to this Agreement and each of the other Loan Documents, (c) the due and
punctual payment of all monetary obligations of each Loan Party under or in
respect of each Swap Agreement with a Lender Counterparty (provided that the
Obligations of any Guarantor shall not include Excluded Swap Obligations of such
Guarantor) and (d) the due and punctual payment and performance of all
obligations of any Loan Party to a Lender or an Affiliate of a Lender in respect
of any Cash Management Obligations (other than Cash Management Obligations
provided after (i) the principal of and interest on each Loan and all fees
payable hereunder have been paid in full, (ii) the Lenders have no further
commitment to lend hereunder, (iii) the LC Exposure has been reduced to zero and
(iv) the Issuing Banks have no further obligation to issue Letters of Credit),
including obligations in respect of overdrafts, temporary advances, interest and
fees.
“OID” has the meaning assigned to such term in Section 2.20(b).
“Original Term Loans” has the meaning assigned to such term in Section 2.01(a).
“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise or property Taxes, charges or similar levies (and interest,
fines, penalties and additions thereto) arising from any payment made hereunder
or from the execution, delivery or enforcement of, or otherwise with respect to,
this Agreement or any other Loan Document.
“Pari Passu Indebtedness” means (a) senior secured debt constituting securities
(as defined under the Securities Act) of the Borrower issued after the Amendment
Effective Date; provided that (i) the final maturity thereof shall be no earlier
than the latest Maturity Date as of the time of the issuance thereof and the
weighted average life to maturity thereof shall not be shorter than the weighted
average life to maturity of any Loans or Revolving Commitments outstanding as of
the time of the issuance thereof, (ii) no Restricted Subsidiary of the Borrower
shall be an obligor under a Guarantee in respect thereof unless such Restricted
Subsidiary shall be a party to the Collateral and Guarantee Agreement and (iii)
the obligations in respect thereof shall be secured by the Pari Passu
Indebtedness Collateral (but not by any Lien on any asset of the Borrower, any
Restricted Subsidiary or any other Affiliate of the Borrower, other than any
asset constituting Pari Passu Indebtedness Collateral); and (b) any Refinancing
Indebtedness in respect thereof (or in respect of any such Refinancing
Indebtedness theretofore incurred).


29



--------------------------------------------------------------------------------





“Pari Passu Indebtedness Collateral” means the Collateral, other than (a) the
cash collateral on deposit with any Issuing Bank as contemplated by Section
2.05(c) and (b) the cash collateral on deposit with the Administrative Agent
pursuant to Section 2.05(l).
“Pari Passu Indebtedness Documents” means the indenture or other agreement under
which any Pari Passu Indebtedness is issued or incurred and all other
instruments, agreements and other documents evidencing or governing such Pari
Passu Indebtedness or providing any Guarantee or other right in respect thereof.
“Pari Passu Indebtedness Liens” means Liens on Pari Passu Indebtedness
Collateral securing obligations in respect of Pari Passu Indebtedness.
“Pari Passu Indebtedness Rejected Amount” means, with respect to any event
described in clause (c) or (d) of the definition of the term “Prepayment Event”,
the amount of the excess referred to in such clause.
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04.
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Pension Plan” means any Employee Benefit Plan subject to the provisions of
Title IV or Section 302 of ERISA or Section 412 of the Code or any successor
entity performing similar functions.
“Perfection Certificate” means a certificate in the form of Exhibit B or any
other form approved by the Collateral Agent.
“Permitted Incremental Amount” means, at any time, (a) the greater of (x)
$870,000,000 and (y) 100% of Adjusted Consolidated EBITDA of the Borrower and
its Restricted Subsidiaries for the four quarter period most recently then ended
for which financial statements have been delivered pursuant to Section 5.01,
calculated after giving pro forma effect to the incurrence of such additional
amount and the application of any proceeds thereof, less (b) the sum of (i) the
aggregate principal amount of Pari Passu Indebtedness outstanding at such time,
and (ii) the aggregate principal amount of all Additional Tranche Term Loans
outstanding and all Additional Revolving Commitments outstanding at such time
pursuant to Section 2.20(a), in each case, issued or extended in reliance on the
“Permitted Incremental Amount”.
“Permitted Investments” means: (a) capital contributions, advances or loans to
the Borrower by any Restricted Subsidiary or by the Borrower or any Restricted
Subsidiary to a Restricted Subsidiary; (b) the acquisition and holding by the
Borrower and each of the Restricted Subsidiaries of receivables owing to the
Borrower and such Restricted Subsidiary, if created or acquired in the ordinary
course of business and payable or dischargeable in accordance with customary
trade terms; (c) the acquisition and holding by the Borrower and the Restricted
Subsidiaries of cash and Eligible


30



--------------------------------------------------------------------------------





Investments and Investments that were Eligible Investments when made; (d) the
making of an Investment by the Borrower, directly or through a Wholly Owned
Restricted Subsidiary, in a Wholly Owned Restricted Subsidiary formed solely for
the purpose of insuring the healthcare business and facilities owned or operated
by the Borrower or a Restricted Subsidiary and any physician employed by or on
the staff of any such business or facility; provided that the amount invested in
such Restricted Subsidiary does not exceed $15,000,000; and (e) Investments made
by the Captive Insurance Subsidiary in the ordinary course of business and in
accordance with applicable law.
“Permitted Liens” means: (a) Liens for taxes, assessments or governmental
charges or claims that either (i) are not yet delinquent or (ii) are being
contested in good faith by appropriate proceedings; (b) statutory Liens of
landlords and carriers, warehousemen, mechanics, suppliers, materialmen,
repairmen or other like Liens arising in the ordinary course of business and
with respect to amounts that either (i) are not overdue by more than 30 days or
(ii) are being contested in good faith by appropriate proceedings and as to
which appropriate reserves or other provisions have been made in accordance
with, and to the extent required by, GAAP; (c) Liens (other than any Lien
imposed by ERISA) incurred or deposits due in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security legislation; (d)  Liens incurred or deposits made to secure the
performance of tenders, bids, leases, statutory obligations, surety and appeal
bonds, progress payments, government contracts and other obligations of like
nature (exclusive of obligations for the payment of Indebtedness), in each case,
incurred in the ordinary course of business; (e) attachment or judgment Liens
not giving rise to a Default or an Event of Default; (f) encumbrances,
easements, rights-of-way, restrictions (including zoning restrictions),
encroachments and other similar charges, encumbrances and title defects not
interfering in any material respect with the ordinary conduct of the business of
the Borrower or any Restricted Subsidiary; (g) leases or subleases granted to
others not interfering in any material respect with the ordinary conduct of the
business of the Borrower or any Restricted Subsidiary; (h) Liens with respect to
any Acquired Indebtedness, provided that such Liens only extend to assets that
were subject to such Liens prior to the acquisition of such assets by the
Borrower or a Restricted Subsidiary and not incurred in anticipation or
contemplation of such acquisition; (i) Liens securing Refinancing Indebtedness
(other than any Pari Passu Indebtedness) that are permitted under clause (iv) of
the definition of such term; (j) purchase money Liens (including Capitalized
Lease Obligations); (k) Liens on assets of the Borrower or any Restricted
Subsidiary created pursuant to the Security Documents and Liens in favor of any
Issuing Bank on assets of the Borrower or any Restricted Subsidiary securing its
obligations in respect of Cash Collateralized Letters of Credit issued by such
Issuing Bank; (l) bankers’ liens with respect to the right of set-off arising in
the ordinary course of business against amounts maintained in bank accounts or
certificates of deposit in the name of the Borrower or any Restricted
Subsidiary; (m) the interest of any issuer of a letter of credit in any cash or
Eligible Investment deposited with or for the benefit of such issuer as
collateral for such letter of credit, provided that the Indebtedness so
collateralized is permitted to be incurred by the terms of this Agreement;
(n) any Lien consisting of a right of first refusal or option to purchase the
ownership interest of the Borrower or a Restricted Subsidiary in any Restricted
Subsidiary or to purchase assets of the Borrower or any Restricted Subsidiary,
which right of first refusal or option is entered into in the ordinary course of
business; (o) Liens resulting from earnest money deposits in connection with any
letter of intent or purchase agreement; (p) Liens on cash deposits securing any
Swap Agreements permitted under Section 6.15; (q) Liens on cash or cash
equivalents used to


31



--------------------------------------------------------------------------------





defease or to satisfy and discharge Indebtedness so long as such defeasance,
satisfaction or discharge is not prohibited hereunder; (r) any Liens created
pursuant to a Tax Incentive Program on any assets transferred in connection
therewith; and (s) Liens on securities that are the subject of repurchase
agreements constituting Eligible Investments.
“Permitted Syndicated Interest Repurchase” means any purchase of a Syndicated
Interest by the Borrower or a Restricted Subsidiary to the extent constituting a
Restricted Payment permitted under Section 6.09.
“Permitted Syndicated Interest Sales” means sales of Syndicated Interests for
Fair Market Value that the Borrower determines in good faith are in the best
interests of the Borrower and the Restricted Subsidiaries, taken as a whole.
“Permitted Unsecured Indebtedness” means (a) unsecured Indebtedness (including
Acquired Indebtedness) incurred after the Amendment Effective Date; provided
that (i) the final maturity thereof shall be no earlier than 90 days after the
latest Maturity Date as of the time of the issuance thereof and the weighted
average life to maturity thereof shall not be shorter than the weighted average
life to maturity of any Loans or Commitments outstanding as of the time of the
issuance thereof, (ii) no Restricted Subsidiary of the Borrower shall be an
obligor under a Guarantee in respect thereof unless such Restricted Subsidiary
shall be a party to the Collateral and Guarantee Agreement and (iii) the
obligations in respect thereof shall not be secured by any Lien on any asset of
the Borrower, any Restricted Subsidiary or any other Affiliate of the Borrower;
and (b) any Refinancing Indebtedness in respect thereof (or in respect of any
such Refinancing Indebtedness theretofore incurred).
“Permitted Unsecured Indebtedness Documents” means the indenture or other
agreement under which any Permitted Unsecured Indebtedness is issued or incurred
and all other instruments, agreements and other documents evidencing or
governing such Permitted Unsecured Indebtedness or providing any Guarantee or
other right in respect thereof.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Platform” means IntraLinks or another similar electronic system.
“Preferred Stock” means with respect to any Person all Equity Interests of such
Person which has a preference in liquidation or a preference with respect to the
payment of dividends or distributions of operating profit or cash.
“Prepayment Event” means:
(a)    any Asset Sale, other than (i) Syndications and resyndication
transactions in the ordinary course of business and (ii) other dispositions
resulting in the aggregate for all such dispositions in Net Proceeds not greater
than $25,000,000 during any Fiscal Year of the Borrower;


32



--------------------------------------------------------------------------------





(b)    the incurrence of any Indebtedness by the Borrower or any Restricted
Subsidiary, other than Indebtedness permitted under Section 6.03 (giving effect
to any amendment of or waiver under such Section);
(c)    if any offer to repurchase, redeem or prepay any Pari Passu Indebtedness
is required to be made by the Borrower or any Restricted Subsidiary pursuant to
the terms thereof on account of the occurrence of any event described in clause
(a) above, at the expiration of such offer the aggregate amount of the net
proceeds thereof that has been offered to be applied to repurchase, redeem or
prepay such Pari Passu Indebtedness shall exceed the aggregate principal amount
of such net proceeds with respect to which such offer has been accepted; and
(d)    if any offer to repurchase, redeem or prepay any Pari Passu Indebtedness
is required to be made by the Borrower or any Restricted Subsidiary pursuant to
the terms thereof on account of the occurrence of any event described in clause
(b) above, at the expiration of such offer the aggregate amount of the net
proceeds thereof that has been offered to be applied to repurchase, redeem or
prepay such Pari Passu Indebtedness shall exceed the aggregate principal amount
of such net proceeds with respect to which such offer has been accepted.
“Prepayment Notice” means a notice by the Borrower substantially in the form of
Exhibit F.
“Prime Rate” means the rate of interest last quoted by The Wall Street Journal
as the “Prime Rate” in the U.S. or, if The Wall Street Journal ceases to quote
such rate, the highest per annum interest rate published by the Federal Reserve
Board in Federal Reserve Statistical Release H.15 (519) (Selected Interest
Rates) as the “bank prime loan” rate or, if such rate is no longer quoted
therein, any similar rate quoted therein (as determined by the Administrative
Agent) or any similar release by the Federal Reserve Board (as determined by the
Administrative Agent).
“Qualified Equity Interests” means all Equity Interests of a Person other than
Disqualified Equity Interests.
“Quarterly Compliance Date” means the date on which the Borrower delivers a
certificate of a Financial Officer required to be delivered under
Section 5.01(iii) concurrently with the Borrower’s quarterly financial
statements delivered under Section 5.01(ii).
“Receivables” means accounts receivable (including all rights to payment created
by or arising from the sales of goods, leases of goods or the rendition of
services, no matter how evidenced and whether or not earned by performance).
“Recipient” has the meaning set forth in Section 2.17(g).
“Refinance” has the meaning given it in the definition of “Refinancing
Indebtedness”.
“Refinancing Indebtedness” means Indebtedness that is applied to refund,
refinance, repurchase and retire or extend (collectively, “Refinance”) any
Existing Indebtedness or any


33



--------------------------------------------------------------------------------





Indebtedness incurred under Section 6.03, and any Indebtedness previously
Refinanced in accordance with this definition; provided that: (i) the
Refinancing Indebtedness is the obligation (whether as a primary obligor or
under a Guarantee) of the same Person or Persons (and not of any other Person)
and, if the Indebtedness being Refinanced is subordinated to the Obligations,
the Refinancing Indebtedness is also subordinated to the Obligations to the same
extent as the Indebtedness being Refinanced; (ii) the Refinancing Indebtedness
is scheduled to mature no earlier than the scheduled maturity of the
Indebtedness being Refinanced and is not subject to any requirement not
applicable to the Indebtedness being Refinanced that such Indebtedness be
prepaid, redeemed, repurchased or defeased on one or more scheduled dates or
upon the happening of one or more events (other than events of default or change
of control events); (iii) the Refinancing Indebtedness has a weighted average
life to maturity at the time such Refinancing Indebtedness is incurred that is
equal to or greater than the weighted average life to maturity of the portion of
the Indebtedness being Refinanced; (iv) the Refinancing Indebtedness, if
secured, is secured only by some or all of (but not more than) the assets that
secure the Indebtedness being Refinanced; and (v) such Refinancing Indebtedness
is in an aggregate principal amount that is equal to or less than the aggregate
principal amount then outstanding under the Indebtedness being Refinanced
(except for issuance costs and increases in Attributable Indebtedness due solely
to increases in the present value calculations resulting from renewals or
extensions of the terms of the underlying leases in effect on the Amendment
Effective Date); provided, further, that Indebtedness meeting the requirements
of the foregoing clauses (i) through (v) may constitute Refinancing Indebtedness
notwithstanding that it is not immediately applied to the Refinancing of other
Indebtedness so long as (x) the Borrower designates such Indebtedness as
Refinancing Indebtedness and (y) prior to their use for Refinancing other
Indebtedness, the net proceeds of such Indebtedness are promptly (1) deposited
in an account controlled by the Collateral Agent (and in which the Collateral
Agent shall have been granted a security interest pursuant to the Security
Documents), pursuant to an agreement satisfactory to the Borrower and the
Administrative Agent, and held in such account pending the application of such
net proceeds to Refinance such other Indebtedness or (2) except in the case of
any Refinancing of Pari Passu Indebtedness, applied to prepay Revolving Loans,
in which case an amount of the Revolving Commitments equal to the amount so
prepaid will be held available and not borrowed pending, and will be made
available (subject to the conditions to borrowing set forth herein) only to
provide funds for, the application of such net proceeds to Refinance such other
Indebtedness.
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, trustees, agents
and advisors of such Person and such Person’s Affiliates.
“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.
“Replacement Lender” has the meaning assigned to such term in Section 2.22.


34



--------------------------------------------------------------------------------





“Required Lenders” means, at any time, Lenders having Combined Credit Exposures
and unused Commitments representing more than 50% of the sum of the total
Combined Credit Exposures and unused Commitments at such time. For purposes of
this definition, Required Lenders shall be determined by excluding all Loans and
Commitments held or beneficially owned by a Defaulting Lender.
“Responsible Officer” means the principal executive officer, the principal
financial officer, the principal accounting officer, the treasurer or the
controller of the Borrower.
“Restricted Cash and Cash Equivalents” means, as of any date, the cash and cash
equivalents (a) held by any Captive Insurance Subsidiary and committed to
third-party administrators for payment of the Borrower’s insurance claims, (b)
held by Syndicated Persons to the extent that such cash and cash equivalents are
required by the owners of such Syndicated Persons to be held in separate
accounts and not otherwise commingled with the assets of the Borrower, (c) held
by any Restricted Subsidiary to the extent that, and for so long as, such cash
and cash equivalents may not be distributed to the owner or owners of the Equity
Interests in such Restricted Subsidiary under the terms of such Restricted
Subsidiary’s charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to such subsidiary, (d) the
cash collateral on deposit with any Issuing Bank as contemplated by Section
2.05(c) and (e) the cash collateral on deposit with the Administrative Agent
pursuant to Section 2.05(l).
“Restricted Payment” means with respect to any Person: (a) the declaration of
any dividend or the making of any other payment or distribution of cash,
securities or other property or assets in respect of such Person’s Equity
Interests (except that such a dividend or distribution payable solely in Equity
Interests (other than Disqualified Stock) of such Person shall not constitute a
Restricted Payment); (b) any payment on account of the purchase, redemption,
retirement or other acquisition for value of such Person’s Equity Interests or
any other payment or distribution made in respect thereof, either directly or
indirectly (except that any such payment payable solely in Equity Interests
(other than Disqualified Stock) of the Borrower shall not constitute a
Restricted Payment); or (c) any optional or voluntary payment, prepayment,
repurchase or redemption, or voluntary or optional defeasance of the principal,
of, or interest on, Indebtedness (excluding any Obligations) of such Person or
any of its subsidiaries (except that any such payment payable solely in Equity
Interests (other than Disqualified Stock) of the Borrower shall not constitute a
Restricted Payment).
“Restricted Subsidiary” means any Subsidiary of the Borrower other than an
Unrestricted Subsidiary.
“Revolving Commitments” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit and Swingline Loans hereunder, expressed as an amount
representing the maximum aggregate permitted amount of such Lender’s Revolving
Exposure hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.08 and (b) reduced or increased from time to time pursuant
to Section 2.20 or pursuant to assignments by or to such Lender pursuant to
Section 9.04. The amount of each Lender’s Revolving Commitment as of the
Amendment Effective Date is set forth on Schedule 2.01. The aggregate amount of
the Lenders’ Revolving Commitments as of the Amendment Effective Date is
$700,000,000. The initial amount of the Revolving Commitment of


35



--------------------------------------------------------------------------------





any Lender that becomes a Revolving Lender after the Amendment Effective Date is
set forth in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Revolving Commitment or an Additional Revolving Commitment
Amendment, as applicable.
“Revolving Exposure” means, with respect to any Lender at any time, the sum of
the outstanding principal amount of such Lender’s Revolving Loans and the
portions of its LC Exposure and Swingline Exposure attributable to its Revolving
Commitment at such time.
“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.
“Revolving Loan” means a Loan made pursuant to Section 2.01(b).
“S&P” means Standard & Poor’s Corporation.
“Sale and Leaseback Transaction” means any arrangement whereby the Borrower or a
Restricted Subsidiary shall sell or transfer any property, real or personal,
used or useful in its business, whether now owned or hereinafter acquired, and
thereafter rent or lease from the buyer or transferee the sold or transferred
property or other property that it intends to use for substantially the same
purpose or purposes as the property sold or transferred, other than in
connection with any Tax Incentive Program.
“Sanction” means any sanction administered or enforced by the United States
Government (including, without limitation, the U.S. Department of Treasury’s
Office of Foreign Assets Control), the United Nations Security Council, the
European Union or Her Majesty’s Treasury.
“Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.
“SEC” means the United States Securities and Exchange Commission.
“Secured Parties” has the meaning assigned to such term in the Collateral and
Guarantee Agreement.
“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated by the SEC thereunder.
“Securitization Transaction” means (a) any transfer by the Borrower or any
Restricted Subsidiary of Receivables or interests therein (i) to a trust,
partnership, corporation or other entity, which transfer is funded in whole or
in part, directly or indirectly, by the incurrence or issuance by the transferee
or any successor transferee of indebtedness or other securities that are to
receive payments from, or that represent interests in, the cash flow derived
from such Receivables or interests in Receivables, or (ii) directly to one or
more investors or other purchasers, or (b) any transaction in which the Borrower
or a Restricted Subsidiary incurs Indebtedness or other obligations secured by
Liens on Receivables. The “amount” or “principal amount” of any Securitization
Transaction shall be deemed at any time to be (A) in the case of a transaction
described in clause (a) of the preceding sentence, the aggregate principal or
stated amount of the Indebtedness or other securities referred to in such clause
or, if there shall be no such principal or stated amount, the uncollected


36



--------------------------------------------------------------------------------





amount of the Receivables transferred pursuant to such Securitization
Transaction net of any such Receivables that have been written off as
uncollectible, and (B) in the case of a transaction described in clause (b) of
the preceding sentence, the aggregate outstanding principal amount of the
Indebtedness secured by Liens on the subject Receivables.
“Security Documents” means the Collateral and Guarantee Agreement, the IP
Security Agreements and each other security agreement or other instrument or
document executed and delivered pursuant to the Collateral and Guarantee
Agreement or pursuant to Section 5.14 to secure any of the Obligations.
“Senior Notes” means (a) the Borrower’s 5.125% Senior Notes due 2023, (b) the
Borrower’s 5.75% Notes due 2024 and(c) the Borrower’s 5.75% Senior Notes due
2025.
“Senior Notes Indenture” means the Indenture, dated as of December 1, 2009,
between HealthSouth Corporation and Wells Fargo Bank, National Association, as
trustee and successor in interest to The Bank of Nova Scotia Trust Company of
New York.
“Senior Secured Indebtedness” of any Person means, as of any date of
determination, the aggregate amount of Consolidated Total Indebtedness secured
by a Lien on any assets of such Person as of such date.
“Senior Secured Leverage Ratio” means, at any date, the ratio of (a) Senior
Secured Indebtedness of the Borrower and its Restricted Subsidiaries on such
date to (b) Adjusted Consolidated EBITDA of the Borrower and its Restricted
Subsidiaries for the period of four consecutive fiscal quarters of the Borrower
and its Restricted Subsidiaries ended as of the end of the most recent fiscal
quarter for which financial statements of the Borrower have been delivered under
Section 5.01.
“Series A Preferred Stock” means the 400,000 shares of Series A Convertible
Perpetual Preferred Stock of the Borrower having a par value of $0.10 per share.
“Solvent” means (a) the fair value of the assets of the Borrower and its
Subsidiaries (or the Loan Parties, as applicable), on a consolidated basis, will
exceed their consolidated debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair saleable value of the property of the Borrower
and its Restricted Subsidiaries (or the Loan Parties, as applicable) on a
consolidated basis will be greater than the amount that will be required to pay
the probable liability on their debts and other liabilities, subordinated,
contingent or otherwise, as such debts and other liabilities become absolute and
matured; (c) the Borrower and its Restricted Subsidiaries (or the Loan Parties,
as applicable) on a consolidated basis will not have incurred any debts and
liabilities, subordinated, contingent or otherwise, that they do not believe
that they will be able to pay as such debts and liabilities become absolute and
matured; and (d) the Borrower and its Restricted Subsidiaries (or the Loan
Parties, as applicable) on a consolidated basis will not have unreasonably small
capital with which to conduct the business in which they are engaged as such
business is now conducted and is proposed to be conducted following the
Amendment Effective Date.


37



--------------------------------------------------------------------------------





“Specified Deposit Accounts” has the meaning assigned to such term in the
Collateral and Guarantee Agreement.
“Specified Events of Default” means an Event of Default pursuant to Sections
7.01(a), 7.01(b) or 7.01(g) or Section 7.01(h).
“Stated Maturity” when used with respect to any security or any installment of
interest thereon, means that date specified in such security as the fixed date
on which the principal of such security or such installment of interest is due
and payable.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board (or other applicable banking regulator) to which the
Administrative Agent is subject for eurocurrency funding (currently referred to
as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
“Subordinated Indebtedness” of any Person means any Indebtedness of such Person
that is subordinated in right of payment to the Obligations or any of them.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Subsidiary Loan Party” means any Subsidiary that is, or is required under the
terms of this Agreement to be, a party to any Security Document.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar


38



--------------------------------------------------------------------------------





plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Restricted Subsidiaries shall be a Swap Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform any agreement, contract or transaction that constitutes a “swap” within
the meaning of section 1a(47) of the Commodity Exchange Act.
“Swingline Exposure” means, at any time, the aggregate principal amount of all
Swingline Loans outstanding at such time. The Swingline Exposure of any
Revolving Lender at any time shall be its Applicable Aggregate Revolving
Percentage of the total Swingline Exposure at such time.
“Swingline Lender” means Barclays Bank PLC, in its capacity as lender of
Swingline Loans hereunder or any other Lender designated by the Borrower and
reasonably acceptable to the Administrative Agent that agrees to act as the
“Swingline Lender” hereunder; provided that Swingline Loans made by no more than
one Swingline Lender may be outstanding at any time.
“Swingline Loan” means a Loan made pursuant to Section 2.04.
“Swingline Loan Commitment” means the obligation of a Swingline Lender to make
Swingline Loans and of each Lender having a Revolving Commitment to participate
in Swingline Loans pursuant to Section 2.04(c).
“Syndicated Interests” has the meaning set forth in the definition of
Syndications.
“Syndicated Person” means a Person the Equity Interests of which constitute
Syndicated Interests.
“Syndication Agent” means Citigroup Global Markets Inc., in its capacity as
syndication agent hereunder.
“Syndications” means the sale of partnership or other Equity Interests
(“Syndicated Interests”) in Subsidiaries or other Persons Controlled by the
Borrower that own or operate surgery, diagnostic or other healthcare-related
facilities or operations to (a) participating physicians, radiologists and other
specialists, (b) professional corporations and other legal entities owned or
controlled by such participating physicians, radiologists and other specialists,
and (c) participating hospitals and other healthcare providers.
“Tax Incentive Program” means any city, county or state tax abatement or
reduction program pursuant to which the Borrower or any Restricted Subsidiary
transfers its interest in or title to certain personal or real property to a
development authority or other governmental or quasi-governmental entity for the
principal purpose of obtaining a full or partial abatement or reduction in real
and/or personal property taxes, it being understood and agreed that so long as
title to such property is not held by the Borrower or a Restricted Subsidiary,
the property shall be accounted for as an asset of the Borrower or a Restricted
Subsidiary in accordance with GAAP; provided, that, in connection


39



--------------------------------------------------------------------------------





with any Tax Incentive Program, (i) the Borrower or applicable Restricted
Subsidiary shall lease the personal or real property subject to such Tax
Incentive Program back from such development authority or other governmental
entity or quasi-governmental authority and maintain an option to repurchase such
real or personal property for a nominal sum, and (ii) any transfer of personal
or real property by the Borrower or applicable Restricted Subsidiary that at the
time of such transfer is subject to any Lien in favor of the Collateral Agent
securing the Obligations shall be made such that such Lien remains in effect,
and the applicable governmental or quasi-governmental entity shall have
acknowledged such Lien (a copy of which acknowledgment shall have been delivered
to the Administrative Agent promptly following any such transfer).
“Taxes” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction or withholding (and interest, fines, penalties and additions
related thereto) of any nature and whatever called, by whomsoever, on whomsoever
and wherever imposed, levied, collected, withheld or assessed.
“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make or otherwise fund Term Loans under an Additional Tranche
Term Loan Amendment.
“Term Loan” means the Amendment Effective Date Term Loans or a Loan made
pursuant to an Additional Tranche Term Loan Amendment.
“Term Loan Amendments” means, collectively, that certain (i) First Amendment to
Third Amended and Restated Credit Agreement, dated as of June 11, 2013, (ii)
Second Amendment and Additional Tranche Term Loan Amendment to Third Amended and
Restated Credit Agreement, dated as of September 22, 2014, (iii) Additional
Tranche Term Loan Amendment to Third Amended and Restated Credit Agreement,
dated as of December 23, 2014, (iv) Third Amendment to Third Amended and
Restated Credit Agreement, dated as of June 24, 2015 and (v) Fourth Amendment
and Additional Tranches of Term Loans Amendment to Third Amended and Restated
Credit Agreement, dated as of July 29, 2015, each by and among the Borrower, the
lenders party thereto and the Administrative Agent.
“Term Lender” means a Lender with a Term Commitment, or if the Term Commitments
have terminated, a Lender holding a Term Loan.
“Terminated Lender” has the meaning assigned to such term in Section 2.22.
“Test Period” means, for any date of determination under this Agreement, the
period of four consecutive fiscal quarters of the Borrower and its Restricted
Subsidiaries ended as of the end of the most recent fiscal quarter for which
financial statements of the Borrower have been delivered under Section 5.01.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of the Loans, the use of the proceeds thereof, the
continuation and reaffirmation of the Liens granted under the Security
Documents, the amendment and restatement of the Existing Senior Secured Credit
Agreement and the other transactions contemplated hereby.


40



--------------------------------------------------------------------------------





“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
“Unrestricted Subsidiary” means (a) each Subsidiary of the Borrower listed on
Schedule 1.01B, (b) any Subsidiary of the Borrower designated by a Financial
Officer of the Borrower as an Unrestricted Subsidiary pursuant to Section 5.17
subsequent to the Effective Date and (c) any Subsidiary of an Unrestricted
Subsidiary.
“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended.
“Wholly Owned Restricted Subsidiary” of any Person means (a) a subsidiary of
which 100% of the Common Equity (except for director’s qualifying shares or
certain minority interests owned by other Persons solely due to local law
requirements that there be more than one stockholder, but which interest is not
in excess of what is required for such purpose) is owned directly by such Person
or through one or more other Wholly Owned Restricted Subsidiaries of such Person
and (b) any entity other than a corporation in which such Person, directly or
indirectly, owns all of the Common Equity of such entity.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
“Yield Differential” has the meaning assigned to such term in Section 2.20(b).
SECTION 1.02.    Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan” or “Term Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and
Type (e.g., a “Eurodollar Revolving Loan”). Borrowings also may be classified
and referred to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a
“Eurodollar Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving
Borrowing”).
SECTION 1.03.    Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement (including this Agreement or any other Loan Document), instrument or
other document herein shall be construed as referring to such agreement,
instrument or other document as from time to time amended,


41



--------------------------------------------------------------------------------





supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, (c) the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.
SECTION 1.04.    Accounting Terms; GAAP. (a) Except as otherwise expressly
provided herein, all terms of an accounting or financial nature shall be
construed in accordance with GAAP, as in effect from time to time; provided that
notwithstanding any other provision contained herein, (%4) all terms of an
accounting or financial nature used herein shall be construed, and all
computations of amounts and ratios referred to herein shall be made, without
giving effect to any election under Statement of Financial Accounting Standards
159, “The Fair Value Option for Financial Assets and Financial Liabilities”, or
any successor thereto (including pursuant to the Accounting Standards
Codification), to value any Indebtedness of the Borrower or any Subsidiary at
“fair value”, as defined therein and (%4) any obligations of a Person under a
lease (whether existing on the Amendment Effective Date or entered into
thereafter) that is not (or would not be) required to be classified or accounted
for as a Capitalized Lease Obligation on a balance sheet of such Person prepared
in accordance with GAAP as in effect on the Amendment Effective Date shall not
be treated as a Capitalized Lease Obligation pursuant to the Loan Documents
solely as a result of changes in the application of, or the adoption of changes
in, GAAP after the Amendment Effective Date; provided, further, that, if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision hereof to eliminate the effect of any change
occurring after the Amendment Effective Date in GAAP or in the application
thereof on the operation of such provision (or if the Administrative Agent
notifies the Borrower that the Required Lenders request an amendment to any
provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith.
(b)    Notwithstanding anything to the contrary herein, where a calculation is
required to be made on a pro forma basis, the historical income statement items
and pro forma adjustments resulting from (x) the dispositions and repayments or
incurrence of debt and (y)  in the Borrower’s sole discretion, the investments,
acquisitions, mergers, amalgamations, consolidations and operational changes, in
each case which occurred during the Test Period or subsequent to such Test
Period and on or prior to or simultaneously with the event for which the
calculation is made, and to the extent projected in good faith and in a
factually supportable manner by a responsible financial or accounting officer of
the Borrower to be realized no later than 18 months after the consummation of
any such transaction, the cost savings, operating expense reductions or cost or
other synergies relating to any such transaction, shall be included; provided
that to the extent so included, any such transaction (and the change in Adjusted
Consolidated EBITDA resulting therefrom) shall be


42



--------------------------------------------------------------------------------





assumed to have occurred on the first day of the Test Period for purposes of
such calculation. Whenever pro forma effect is given to a transaction, the pro
forma calculations shall be made in good faith and in a factually supportable
manner by a responsible financial or accounting officer of the Borrower;
provided, that no such amounts shall be included pursuant to this paragraph to
the extent duplicative of any amounts that are otherwise added back in computing
Adjusted Consolidated EBITDA with respect to such period.
(c)    For purposes of clarification, computations of financial ratios,
financial tests and measurements that are financial in nature set forth in this
Agreement or any other Loan Document shall be made as though the Borrower’s or
any of its Subsidiaries’ having entered into any Tax Incentive Program, and
having transferred property in connection therewith, has not occurred.
SECTION 1.05.    Senior Debt Status. In the event that the Borrower or any
Restricted Subsidiary shall at any time issue or have outstanding any
Indebtedness that by its terms is subordinated or junior to any other
Indebtedness of the Borrower or such Restricted Subsidiary, the Borrower shall
take or cause such Restricted Subsidiary to take, as the case may be, all such
actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such subordinated Indebtedness
and to enable the Lenders to have and exercise any payment blockage or other
remedies available or potentially available to holders of senior indebtedness
under the terms of such subordinated Indebtedness. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” under and in respect of any indentures or other
agreements or instruments under which any such subordinated Indebtedness is
outstanding and, if relevant, are further given all such other designations as
shall be required under the terms of any such subordinated Indebtedness in order
that the Lenders or the Administrative Agent may have and exercise any payment
blockage or other remedies available or potentially available to holders of
senior indebtedness under the terms of such subordinated Indebtedness.
SECTION 1.06.    Limited Condition Acquisitions.
(a)    In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of determining compliance with any provision
of this Agreement which requires that no Default, Event of Default or Specified
Event of Default, as applicable, has occurred, is continuing or would result
from any such action, as applicable (including, without limitation, for purposes
of designating a Restricted Subsidiary as an Unrestricted Subsidiary and an
Unrestricted Subsidiary as a Restricted Subsidiary), such condition shall, at
the option of the Borrower, be deemed satisfied, so long as no Default, Event of
Default or Specified Event of Default, as applicable, exists on the date the
definitive agreements for such Limited Condition Acquisition are entered into.
For the avoidance of doubt, if the Borrower has exercised its option under the
first sentence of this Section 1.06, and any Default, Event of Default or
Specified Event of Default that occurs following the date the definitive
agreements for the applicable Limited Condition Acquisition were entered into
and prior to the consummation of such Limited Condition Acquisition, any such
Default, Event of Default or Specified Event of Default shall be deemed to not
have occurred or be continuing solely for purposes of determining whether any
action being taken in connection with such Limited Condition Acquisition is
permitted hereunder.


43



--------------------------------------------------------------------------------





(b)    In connection with any action being taken in connection with a Limited
Condition Acquisition, for purposes of:
(i)    determining compliance with any provision of this Agreement which
requires pro forma compliance with the financial covenants set forth in
Section 6.01 or calculation of the Leverage Ratio or Senior Secured Leverage
Ratio; or
(ii)    testing baskets set forth in this Agreement (including provisions
measured as a percentage of Consolidated Total Assets);
in each case, at the option of the Borrower (the Borrower’s election to exercise
such option in connection with any Limited Condition Acquisition, an “LCA
Election”), the date of determination of whether any such action is permitted
hereunder, shall be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”), and if,
after giving pro forma effect to the Limited Condition Acquisition and the other
transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) as if they had
occurred at the beginning of the applicable Test Period, the Borrower could have
taken such action on the relevant LCA Test Date in compliance with such ratio or
basket, such ratio or basket shall be deemed to have been complied with. For the
avoidance of doubt, if the Borrower has made an LCA Election and any of the
ratios or baskets for which compliance was determined or tested as of the LCA
Test Date are exceeded as a result of fluctuations after such LCA Test Date in
any such ratio or basket, including due to fluctuations after such LCA Test Date
in Adjusted Consolidated EBITDA of the Borrower or the Person subject to such
Limited Condition Acquisition or any applicable currency exchange rate, at or
prior to the consummation of the relevant transaction or action, such baskets or
ratios will not be deemed to have been exceeded as a result of such
fluctuations. If the Borrower has made an LCA Election for any Limited Condition
Acquisition, then in connection with any subsequent calculation of any ratio or
basket availability with respect to the incurrence of Indebtedness or Liens, or
the making of Investments, Restricted Payments, Asset Sales, fundamental changes
under Section 6.05 or the designation of an Unrestricted Subsidiary on or
following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the definitive
agreement for such Limited Condition Acquisition is terminated or expires
without consummation of such Limited Condition Acquisition, any such ratio or
basket (other than for purposes of determining compliance with the financial
covenants set forth in Section 6.01 as of the end of any fiscal quarter) shall
be calculated on a pro forma basis assuming such Limited Condition Acquisition
and other transactions in connection therewith (including any incurrence of
Indebtedness and the use of proceeds thereof) have been consummated.
ARTICLE II
THE CREDITS
SECTION 2.01.    Term Loans; Revolving Commitments.
(a)    (i) Pursuant to the Term Loan Amendments, the lenders party thereto
severally made term loans to the Borrower (the “Original Term Loans”).
Immediately prior to the Amendment


44



--------------------------------------------------------------------------------





Effective Date, the outstanding aggregate principal amount of the Original Term
Loans was $411,250,000.
(ii)    On the Amendment Effective Date:
(A)     With respect to each Amendment Effective Date Converting Lender and
subject to the terms and conditions of the Amendment Effective Date Lender
Consent of such Amendment Effective Date Converting Lender, the outstanding
amount of Original Term Loans of such Amendment Effective Date Converting Lender
(or such lesser amount as the Joint Lead Arrangers may allocate pursuant to the
Amendment Effective Date Lender Consent) shall be deemed to be exchanged for an
equal outstanding amount of Amendment Effective Date Term Loans under this
Agreement in accordance with such Amendment Effective Date Lender Consent.
(B)     The exchange of outstanding Original Term Loans for Amendment Effective
Date Term Loans by Amendment Effective Date Converting Lenders shall be effected
by book entry in such manner, and with such supporting documentation, as may be
reasonably determined by the Administrative Agent, as more particularly
described in the Amendment Effective Date Lender Consent.
(C)     Each Amendment Effective Date Participating Lender other than an
Amendment Effective Date Converting Lender (except to the extent an Amendment
Effective Date Converting Lender is purchasing Amendment Effective Date Term
Loans in excess of its Original Term Loans), or a Lender fronting on its behalf
(any such Lender, a “Fronting Bank”), shall severally advance Amendment
Effective Date Term Loans in Dollars on the Amendment Effective Date in
accordance with such Amendment Effective Date Participating Lender’s commitment
to provide Amendment Effective Date Term Loans or such lesser amount as the
Joint Lead Arrangers may allocate. Such funding of Amendment Effective Date Term
Loans shall be deemed, automatically and without further act by any Person, to
constitute a simultaneous (i) Borrowing by the Borrower of Amendment Effective
Date Term Loans hereunder, (ii) prepayment of Original Term Loans of Amendment
Effective Date Non-Participating Lenders or Amendment Effective Date Exit Term
Lenders, in each case, together with accrued interest and (iii) such Amendment
Effective Date Participating Lenders shall be Lenders for all purposes of this
Agreement and the other Loan Documents.
(D)    To the extent a Fronting Bank makes any Amendment Effective Date Term
Loans, promptly following the Amendment Effective Date (but not later than 30
days following the Amendment Effective Date), each Amendment Effective Date
Participating Lender (other than an Amendment Effective Date Converting Lender
(except to the extent an Amendment Effective Date Converting Lender is
purchasing Amendment Effective Date Term Loans in excess of its Original Term
Loans)) shall purchase Amendment Effective Date Term Loans from the Fronting
Bank as directed by the Joint Lead Arrangers in accordance with such Amendment
Effective Date


45



--------------------------------------------------------------------------------





Participating Lender’s commitment in respect of Amendment Effective Date Term
Loans and as allocated by the Joint Lead Arrangers.
(iii)    By execution and delivery by a Lender of an Amendment Effective Date
Lender Consent, each such Lender (i) consents to the modifications to the
Existing Senior Secured Credit Agreement effected by this Agreement and the
conversion and/or exchange of such Lender’s Original Term Loans as indicated
thereon and (ii) waives any losses, costs and expenses that would be payable
pursuant to Section 2.16 hereof in respect of the Original Term Loans.
(iv)    Amounts borrowed, converted or exchanged under this Section 2.01(a) and
repaid or prepaid may not be reborrowed. Amendment Effective Date Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.
(b)    Subject to the terms and conditions and relying upon the representations
and warranties set forth herein, each Revolving Lender agrees to make Revolving
Loans to the Borrower from time to time during the Availability Period in
dollars in an aggregate principal amount that will not result in (i) such
Lender’s Revolving Exposure exceeding its Revolving Commitment or (ii) the sum
of the aggregate Revolving Exposures exceeding the aggregate Revolving
Commitments. Within the foregoing limits and subject to the terms and conditions
set forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
SECTION 2.02.    Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Revolving Lenders
ratably in accordance with their respective Revolving Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b)    Subject to Section 2.14, each Borrowing shall be comprised entirely of
ABR Loans or Eurodollar Loans as the Borrower may request in accordance
herewith; provided that each Swingline Loan shall be an ABR Loan. Each Lender at
its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not (i) affect the obligation of such Lender to make such
Loan in accordance with the terms of this Agreement or (ii) affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.
(c)    At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$1,000,000 and not less than $5,000,000; provided that a Eurodollar Borrowing
that results from a continuation of an outstanding Eurodollar Borrowing may be
in an aggregate amount that is equal to such outstanding Borrowing. At the time
that each ABR Borrowing is made, such Borrowing shall be in an aggregate amount
that is an integral multiple of $100,000 and not less than $1,000,000; provided
that an ABR Revolving Borrowing may be in an aggregate amount that is equal to
the entire unused balance of the total Revolving Commitments or that is required
to finance the reimbursement of an LC Disbursement as contemplated by
Section 2.05(e) to the extent Borrowings may be used to finance


46



--------------------------------------------------------------------------------





such reimbursements. After giving effect to all Borrowings, all conversions of
Loans from one Type to the other and all continuations of Loans as the same
Type, there shall not at any time be more than a total of 20 Eurodollar
Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing of
a Class of Loans if the Interest Period requested with respect thereto would end
after the Maturity Date for such Class of Loans.
SECTION 2.03.    Borrowing Mechanics.
(a)    [Intentionally omitted].
(b)    Requests for Revolving Borrowings. To request a Revolving Borrowing, the
Borrower shall notify the Administrative Agent of such request in writing (i) in
the case of a Eurodollar Borrowing, not later than 12:00 noon, New York City
time, three Business Days before the date of the proposed Borrowing or (ii) in
the case of an ABR Borrowing, not later than 12:00 noon, New York City time, one
Business Day before the date of the proposed Borrowing; provided that any such
notice of an ABR Borrowing to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.05(e) may be given not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing. Each such Borrowing
Request shall be irrevocable. Each such Borrowing Request shall specify the
following information in compliance with Section 2.02:
(i)    the Class and the aggregate amount of the requested Borrowing;
(ii)    the date of such Borrowing, which shall be a Business Day;
(iii)    whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv)    in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v)    the location and number of the account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.06 or, in the
case of any ABR Revolving Borrowing requested to finance the reimbursement of an
LC Disbursement as contemplated by Section 2.05(e), the identity of the Issuing
Bank that made such LC Disbursement and the location and number of its account
to which funds are to be disbursed.
If no election as to the Type of a Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class and
details thereof and of the amount of such Lender’s Revolving Loan to be made as
part of the requested Borrowing.


47



--------------------------------------------------------------------------------





SECTION 2.04.    Swingline Loans. (a) Subject to the terms and conditions set
forth herein, the Swingline Lender agrees to make Swingline Loans to the
Borrower from time to time during any Availability Period in an aggregate
principal amount at any time outstanding that will not result in (i) the
aggregate principal amount of outstanding Swingline Loans exceeding $25,000,000
or (ii) the aggregate Revolving Exposures exceeding the aggregate Revolving
Commitments; provided that the Swingline Lender shall not be required to make a
Swingline Loan to refinance an outstanding Swingline Loan. Within the foregoing
limits and subject to the terms and conditions set forth herein, the Borrower
may borrow, prepay and reborrow Swingline Loans.
(b)    To request a Swingline Loan, the Borrower shall notify the Administrative
Agent of such request in writing, not later than 1:00 p.m., New York City time,
on the day of the proposed Swingline Loan. Each such notice shall be irrevocable
and shall specify the requested date (which shall be a Business Day) and amount
of the requested Swingline Loan. The Administrative Agent will promptly advise
the Swingline Lender of any such notice received from the Borrower. The
Swingline Lender shall make each Swingline Loan available to the Borrower
pursuant to instructions previously agreed upon between the Swingline Lender and
the Borrower by 2:00 p.m., New York City time, on the requested date of such
Swingline Loan. Each Revolving Lender acknowledges and agrees that in making any
Swingline Loan, the Swingline Lender shall be entitled to rely, and shall not
incur any liability for relying, upon the representations and warranties of the
Borrower deemed made pursuant to Section 4.02.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 1:00 p.m., New York City time, on any Business Day require
the Revolving Lenders to acquire participations on such Business Day in all or a
portion of the Swingline Loans outstanding. Such notice shall specify the
aggregate amount of Swingline Loans in which Revolving Lenders will participate.
Promptly upon receipt of such notice, the Administrative Agent will give notice
thereof to each Revolving Lender, specifying in such notice such Lender’s
Applicable Aggregate Revolving Percentage of such Swingline Loan or Loans. Each
Revolving Lender hereby absolutely and unconditionally agrees to pay, upon
receipt of notice as provided above, to the Administrative Agent, for the
account of the Swingline Lender, such Lender’s Applicable Aggregate Revolving
Percentage of such Swingline Loan or Loans. Each Revolving Lender acknowledges
and agrees that its obligation to acquire participations in Swingline Loans
pursuant to this paragraph is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including the occurrence and
continuance of a Default or reduction or termination of the Revolving
Commitments, and that each such payment shall be made without any offset,
abatement, withholding or reduction whatsoever. Each Revolving Lender shall
comply with its obligations under this paragraph by wire transfer of immediately
available funds, in the same manner as provided in Section 2.06 with respect to
Loans made by such Lender (and Section 2.06 shall apply, mutatis mutandis, to
the payment obligations of the Revolving Lenders pursuant to this paragraph),
and the Administrative Agent shall promptly remit to the Swingline Lender the
amounts so received by it from the Revolving Lenders. The Administrative Agent
shall promptly notify the Borrower of any participations in any Swingline Loans
acquired pursuant to this paragraph, and thereafter payments in respect of such
Swingline Loans shall be made to the Administrative Agent and not to the
Swingline Lender. Any amounts received by the Swingline Lender from the Borrower
(or other party on behalf of the Borrower) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of


48



--------------------------------------------------------------------------------





a sale of participations therein shall be promptly remitted to the
Administrative Agent; any such amounts received by the Administrative Agent
shall be promptly remitted by the Administrative Agent to the Revolving Lenders
that shall have made their payments pursuant to this paragraph and to the
Swingline Lender, as their interests may appear. The purchase of participations
in a Swingline Loan pursuant to this paragraph shall not relieve the Borrower of
any default in the payment thereof. Notwithstanding anything herein to the
contrary, the Swingline Lender shall not be obligated to make any Swingline
Loans (i) if it has elected not to do so after the occurrence and during the
continuation of a Default or Event of Default, (ii) it does not in good faith
believe that all conditions under Section 4.02 to the making of such Swingline
Loan have been satisfied or waived by the Required Lenders or (iii) if any of
the Revolving Lenders is a Defaulting Lender but, in the case of this clause
(iii) only to the extent that (A) the Defaulting Lender’s participation in such
Swingline Loan may not be reallocated pursuant to clause (a) of Section 2.21 or
(B) other arrangements satisfactory to it and Borrower (including pursuant to
clause (b) of Section 2.21) to eliminate such Swingline Lender’s risk with
respect to the Defaulting Lender’s participation in such Swingline Loan
(including cash collateralization by the Borrower of such Defaulting Lender’s
pro rata share of the outstanding Swingline Loans) have not been entered into.
SECTION 2.05.    Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request any Issuing Bank to issue
Letters of Credit for its own account or, so long as the Borrower is a joint and
several co-applicant with respect thereto, for the account of any of the
Restricted Subsidiaries, in a form reasonably acceptable to the Administrative
Agent and the applicable Issuing Bank, at any time and from time to time during
the Availability Period. In the event of any inconsistency between the terms and
conditions of this Agreement and the terms and conditions of any form of letter
of credit application or other agreement submitted by the Borrower to, or
entered into by the Borrower with, an Issuing Bank relating to any Letter of
Credit, the terms and conditions of this Agreement shall control.
(b)    Notice of Issuance, Amendment, Renewal and Extension; Certain Conditions.
To request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or send by facsimile (or transmit by electronic communication, if arrangements
for doing so have been approved by the recipient) to the applicable Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of
such Letter of Credit, or identifying the Letter of Credit to be amended,
renewed or extended, and specifying the date of issuance, amendment, renewal or
extension, as applicable (which shall be a Business Day), the date on which such
Letter of Credit is to expire (which shall comply with paragraph (c) of this
Section), the amount of such Letter of Credit, the name and address of the
beneficiary thereof, the account party for such Letter of Credit and such other
information as shall be necessary to enable the applicable Issuing Bank to
prepare, amend, renew or extend such Letter of Credit. If requested by the
applicable Issuing Bank, the Borrower also shall submit a letter of credit
application on the applicable Issuing Bank’s standard form in connection with
any request for a Letter of Credit. A Letter of Credit shall be issued, amended,
renewed or extended only if (and upon issuance, amendment, renewal or extension
of each Letter of Credit the Borrower shall be deemed to represent and warrant
that), after giving effect to such issuance, amendment, renewal or extension,
(i) the aggregate Revolving Exposures will not exceed the aggregate Revolving
Commitments and (ii) the


49



--------------------------------------------------------------------------------





total LC Exposure will not exceed the LC Commitment; provided that clause (ii)
shall not apply to the issuance, amendment, renewal or extension of any Letter
of Credit that is a Cash Collateralized Letter of Credit solely insofar as the
term thereof extends beyond the Maturity Date for Revolving Loans and (iii) the
total LC Exposure in respect of Letters of Credit issued by each Issuing Bank
will not exceed $50,000,000 (or such other amount as may be agreed between the
Borrower and such Issuing Bank in its sole discretion). Each Revolving Lender
acknowledges and agrees that, in issuing, amending, renewing or extending any
Letter of Credit, the Issuing Bank shall be entitled to rely, and shall not
incur any liability for relying, upon the representations and warranties of the
Borrower deemed to be made pursuant to Section 4.02. Each Issuing Bank agrees
that it shall not permit any issuance, amendment, renewal or extension of a
Letter of Credit to occur unless it shall have given to the Administrative Agent
written notice thereof required under paragraph (k) of this Section.
(c)    Expiration Date. Each Letter of Credit shall expire at or prior to the
close of business on the earlier of (i) the date one year after the date of the
issuance of such Letter of Credit (or, in the case of any renewal or extension
thereof, one year after such renewal or extension) and (ii) the date that is
five Business Days prior to the Maturity Date for Revolving Loans; provided that
(A) any Letter of Credit may contain customary automatic renewal provisions
agreed upon by the Borrower and the applicable Issuing Bank pursuant to which
the expiration date shall be automatically extended for a period of up to 12
months (but not to a date later than the date set forth in clause (ii) above),
subject to a right on the part of such Issuing Bank to prevent any such renewal
from occurring by giving notice to the beneficiary by a specified time in
advance of any such renewal; provided, further, that (1) the applicable Issuing
Bank shall not be obligated to extend any such Letter of Credit if it has
received written notice that a Default or an Event of Default has occurred and
is continuing at the time the Issuing Bank must elect to allow such extension,
or (2) in the event there is a Revolving Lender that is a Defaulting Lender, the
Issuing Bank shall not be required to issue, renew or extend any Letter of
Credit to the extent (x) the Defaulting Lender’s Applicable Aggregate Revolving
Percentage of the aggregate amount available to be drawn under the Letter of
Credit may not be reallocated pursuant to Section 2.21(a) or (y) the Issuing
Bank has not otherwise entered into arrangements satisfactory to it and the
Borrower (including pursuant to Section 2.21(b)) to eliminate the Issuing Bank’s
risk with respect to the participation in Letters of Credit of the Defaulting
Lender, including by cash collateralizing such Defaulting Lender’s Applicable
Aggregate Revolving Percentage of such LC Disbursement; and (B) any Letter of
Credit may expire after the applicable date referred to in clause (ii) above if
such Letter of Credit is, no later than 30 days before the Maturity Date for
Revolving Loans, cash collateralized in an amount and manner and pursuant to
documentation approved in writing by the applicable Issuing Bank (any such
Letter of Credit being referred to as the “Cash Collateralized Letter of
Credit”).
(d)    Participations. (i) By the issuance of a Letter of Credit (or an
amendment to a Letter of Credit increasing the amount thereof or upon the
Amendment Effective Date in the case of each Existing Letter of Credit) and
without any further action on the part of the applicable Issuing Bank or the
Revolving Lenders, the applicable Issuing Bank hereby grants to each Revolving
Lender, and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Aggregate Revolving Percentage of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in


50



--------------------------------------------------------------------------------





furtherance of the foregoing, each Revolving Lender hereby absolutely and
unconditionally agrees to pay to the Administrative Agent, for the account of
each Issuing Bank, such Revolving Lender’s Applicable Aggregate Revolving
Percentage of each LC Disbursement made by such Issuing Bank and not reimbursed
by the Borrower on the date due as provided in paragraph (e) of this Section, or
of any reimbursement payment required to be refunded to the Borrower for any
reason. Each Revolving Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this subparagraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Commitments, and that each such payment shall be
made without any offset, abatement, withholding or reduction whatsoever.
(ii)    Notwithstanding anything to the contrary in subparagraph (i) above or in
paragraph (e) below, in the event that on the Maturity Date for Revolving Loans
any Letter of Credit shall be a Cash Collateralized Letter of Credit, then the
Revolving Lenders shall be deemed to have no participations in, and no
obligations with respect to, such Letter of Credit except to the extent of the
LC Disbursements made thereunder on or prior to the date that is five Business
Days prior to such Maturity Date.
(e)    Reimbursement. (i) If an Issuing Bank shall make any LC Disbursement in
respect of a Letter of Credit, the Borrower shall reimburse such LC Disbursement
by paying to the Administrative Agent an amount equal to such LC Disbursement
not later than 2:00 p.m., New York City time, on (A) the Business Day that the
Borrower receives notice of such LC Disbursement, if such notice is received
prior to 10:00 a.m., New York City time, on any Business Day, or (B) the
Business Day immediately following the day that the Borrower receives notice of
such LC Disbursement, if such notice is not received prior to such time on any
Business Day or is received on a day that is not a Business Day; provided that,
unless the Borrower shall have notified the Administrative Agent and the
applicable Issuing Bank prior to 2:00 p.m., New York City time, on (A) the
Business Day that the Borrower receives notice of such LC Disbursement, if such
notice is received prior to 10:00 a.m., New York City time, on any Business Day,
or (B) the Business Day immediately following the day that the Borrower receives
notice of such LC Disbursement, if such notice is not received prior to such
time on any Business Day or is received on a day that is not a Business Day, the
Borrower shall be deemed to have given a timely Borrowing Request to the
Administrative Agent requesting Revolving Lenders make Revolving Loans that are
ABR Loans on such date in an amount in Dollars equal to such LC Disbursement,
subject to the amount of the unutilized portion of the Revolving Commitments and
satisfaction of the conditions set forth in Section 4.02.
(ii)    If the Borrower fails to make any payment described in subparagraph (i)
above with respect to a Letter of Credit, the Administrative Agent shall notify
each Revolving Lender of the applicable LC Disbursement, the payment then due
from the Borrower in respect thereof and such Revolving Lender’s Applicable
Aggregate Revolving Percentage thereof. Promptly following receipt of such
notice and in no event later than one Business Day following receipt of such
notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Aggregate Revolving Percentage of the payment then due from the


51



--------------------------------------------------------------------------------





Borrower, in the same manner as provided in Section 2.06 with respect to
Revolving Loans made by the Revolving Lenders to the Borrower (and Section 2.06
shall apply, mutatis mutandis, to the payment obligations of the Revolving
Lenders pursuant to this subparagraph), and the Administrative Agent shall
promptly remit to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower in respect of any LC Disbursement, and in any
event within one Business Day thereafter, the Administrative Agent shall
distribute such payment to the applicable Issuing Bank or, to the extent that
Revolving Lenders have made payments pursuant to this subparagraph to reimburse
such Issuing Bank, then to such Revolving Lenders and such Issuing Bank as their
interests may appear. Any payment made by a Revolving Lender pursuant to this
subparagraph to reimburse an Issuing Bank for any LC Disbursement shall not
constitute a Loan and shall not relieve the Borrower (or any other account party
in respect of the relevant Letter of Credit) of its obligation to reimburse such
LC Disbursement.
(f)    Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) above shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing Bank under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. None of
the Administrative Agent, the Lenders or the Issuing Banks, or any of their
Related Parties, shall have any liability or responsibility by reason of or in
connection with the issuance or transfer of any Letter of Credit or any payment
or failure to make any payment thereunder (irrespective of any of the
circumstances referred to in the preceding sentence), or any error, omission,
interruption, loss or delay in transmission or delivery of any draft, notice or
other communication under or relating to any Letter of Credit (including any
document required to make a drawing thereunder), any error in interpretation of
technical terms or any consequence arising from causes beyond the control of an
Issuing Bank; provided that the foregoing shall not be construed to excuse any
Issuing Bank from liability to the Borrower to the extent of any direct damages
(as opposed to consequential damages, claims in respect of which are hereby
waived by the Borrower to the extent permitted by applicable law) suffered by
the Borrower that are caused by such Issuing Bank’s failure to exercise care
when determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof. The parties hereto expressly agree that,
in the absence of gross negligence or willful misconduct on the part of an
Issuing Bank (as finally determined by a court of competent jurisdiction), such
Issuing Bank shall be deemed to have exercised care in each such determination.
In furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
applicable Issuing Bank may, in its sole discretion, either accept and make
payment upon such documents without responsibility for further


52



--------------------------------------------------------------------------------





investigation, regardless of any notice or information to the contrary, or
refuse to accept and make payment upon such documents if such documents are not
in strict compliance with the terms of such Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit issued by it. Such Issuing Bank shall promptly
notify the Administrative Agent and the Borrower of such demand for payment and
whether such Issuing Bank has made or will make an LC Disbursement thereunder;
provided that any failure to give or delay in giving such notice shall not
relieve the Borrower of its obligation to reimburse such Issuing Bank and the
Lenders with respect to any such LC Disbursement.
(h)    Interim Interest. If an Issuing Bank shall make any LC Disbursement,
then, unless the Borrower shall reimburse or refinance such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that the Borrower reimburses such LC
Disbursement, at a rate per annum (computed in accordance with Section 2.13(e))
equal to the rate then applicable to ABR Revolving Loans; provided that, if the
Borrower fails to reimburse such LC Disbursement when due pursuant to
paragraph (e) of this Section, then Section 2.13(d) shall apply. Interest
accrued pursuant to this paragraph shall be for the account of the applicable
Issuing Bank, except that interest accrued on and after the date of payment by
any Revolving Lender pursuant to paragraph (e) of this Section to reimburse such
Issuing Bank shall be for the account of such Lender to the extent of such
payment (it being agreed that the rate at which such interest shall be deemed to
accrue for the account of the Revolving Lenders shall correspond to the rate at
which, pursuant to the next preceding sentence, interest accrues on the portion
of the applicable unreimbursed LC Disbursement equal to the product of (x) the
amount of such LC Disbursement and (y) the sum of the Applicable Aggregate
Revolving Percentages of all the Revolving Lenders).
(i)    Termination of an Issuing Bank. Any Issuing Bank may cease to be an
Issuing Bank at any time by written agreement among the Borrower, the
Administrative Agent and such Issuing Bank. The Administrative Agent shall
promptly notify the Revolving Lenders of any such termination of an Issuing
Bank. At the time any such termination shall become effective, the Borrower
shall pay all unpaid fees accrued for the account of the terminated Issuing Bank
pursuant to Section 2.12. After the termination of an Issuing Bank hereunder,
such Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement with respect to
Letters of Credit issued by it prior to such termination, but shall not be
required to issue additional Letters of Credit.
(j)    Additional Issuing Banks; Issuing Banks for Existing Letters of Credit.
The Borrower may, at any time and from time to time, with the consent of the
Administrative Agent (which consent shall not be unreasonably withheld, delayed
or conditioned) and the designated Lender, designate one or more additional
Lenders to act as an Issuing Bank under the terms of this Agreement, and any
Lender so designated shall become an Issuing Bank hereunder. Each Lender
identified as an issuer of any of the Existing Letters of Credit identified on
Schedule 2.05 shall be an Issuing Bank hereunder with respect to each Existing
Letter of Credit issued by such Lender;


53



--------------------------------------------------------------------------------





provided, however, that unless such Lender is Barclays Bank PLC or a Lender
designated as an Issuing Bank in accordance with the immediately preceding
sentence, such Lender shall have no obligation to issue any additional Letters
of Credit (or to amend, renew or extend any Existing Letter of Credit) pursuant
to the terms of this Agreement.
(k)    Issuing Bank Reports. Unless otherwise agreed by the Administrative
Agent, each Issuing Bank shall report in writing to the Administrative Agent (i)
on or prior to each Business Day on which such Issuing Bank issues, amends,
renews or extends any Letter of Credit, the date of such issuance, amendment,
renewal or extension, and the aggregate face amount of the Letters of Credit
issued, amended, renewed or extended by it and outstanding after giving effect
to such issuance, amendment, renewal or extension (and whether the amount
thereof shall have changed), (ii) on each Business Day on which such Issuing
Bank makes any LC Disbursement, the date and amount of such LC Disbursement,
(iii) on any Business Day on which the Borrower fails to reimburse an LC
Disbursement required to be reimbursed to such Issuing Bank on such day, the
date of such failure and the amount of such LC Disbursement and (iv) on any
other Business Day, such other information as the Administrative Agent shall
reasonably request as to the Letters of Credit issued by such Issuing Bank and
outstanding on such Business Day.
(l)    Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of any Loans
has been accelerated, Lenders with LC Exposures representing more than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph, the Borrower shall deposit in an account with the Administrative
Agent, in the name of the Administrative Agent and for the benefit of the
Lenders, an amount in cash equal to the LC Exposure as of such date plus any
accrued and unpaid interest thereon; provided that the obligation to deposit
such cash collateral shall become effective immediately, and such deposit shall
become immediately due and payable, without demand or other notice of any kind,
upon the occurrence of any Event of Default with respect to the Borrower
described in clause (g) or (h) of Section 7.01. The Borrower also shall deposit
cash collateral in accordance with this paragraph as and to the extent required
by Section 2.11. Each such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations under this
Agreement. The Administrative Agent shall have exclusive dominion and control,
including the exclusive right of withdrawal, over such account. Other than any
interest earned on the investment of such deposits, which investments shall be
made at the option and sole discretion of the Administrative Agent and at the
Borrower’s risk and expense (provided that such cash collateral shall be
invested solely in investments that provide for preservation of capital), such
deposits shall not bear interest. Interest or profits, if any, on such
investments shall accumulate in such account. Moneys in such account shall be
applied by the Administrative Agent to reimburse the Issuing Banks for LC
Disbursements for which they have not been reimbursed and, to the extent not so
applied, shall be held for the satisfaction of the reimbursement obligations of
the Borrower for the LC Exposure at such time or, if the maturity of the Loans
has been accelerated (but subject to the consent of Lenders with LC Exposures
representing more than 50% of the total LC Exposure), be applied to satisfy
other obligations of the Borrower under this Agreement. If the Borrower is
required to deposit cash collateral hereunder as a result of the occurrence of
an Event of Default, such amount (to the extent not applied as aforesaid) shall
be returned to the Borrower (i) within three Business Days after all


54



--------------------------------------------------------------------------------





Events of Default have been cured or waived or (ii) immediately after the
payment and performance in full of all Obligations hereunder and the termination
of this Agreement.
(m)    Rights of Issuing Bank. Each Issuing Bank shall, to the extent
applicable, have all of the benefits and immunities provided to the
Administrative Agent under this Agreement with respect to any actions taken or
not taken by such Issuing Bank in connection with Letters of Credit.
SECTION 2.06.    Funding of Borrowings. (a) Subject to Section 2.03, each Lender
shall make each Loan to be made by it hereunder on the date thereof by wire
transfer of immediately available funds by 12:00 noon, New York City time, to
the account of the Administrative Agent most recently designated by it for such
purpose by notice to the applicable Lenders. The Administrative Agent will make
such Loans available to the Borrower by wire transfer of immediately available
funds to such account as provided in writing by the Borrower; provided that ABR
Revolving Loans made to finance the reimbursement of an LC Disbursement as
provided in Section 2.05(e) shall be remitted by the Administrative Agent to the
applicable Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the applicable Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
SECTION 2.07.    Interest Elections. (a) Each Borrowing initially shall be of
the Type specified in the applicable Borrowing Request and, in the case of a
Eurodollar Borrowing, shall have an initial Interest Period as specified in such
Borrowing Request. Thereafter, the Borrower may elect to convert any such
Borrowing (or any part thereof) to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.
(b)    To make an Interest Election Request pursuant to this Section, the
Borrower shall notify the Administrative Agent of such election in writing by
the time that a Borrowing Request would be required under Section 2.03 if the
Borrower were requesting a Borrowing of the Type


55



--------------------------------------------------------------------------------





resulting from such election to be made on the effective date of such election.
Each such Interest Election Request shall be irrevocable.
(c)    Each Interest Election Request shall specify the following information:
(i)    the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurodollar Borrowing; and
(iv)    if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d)    Promptly, and in no event later than one Business Day, following receipt
of an Interest Election Request the Administrative Agent shall advise each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.
(e)    If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
SECTION 2.08.    Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments for a Class of Loans will terminate on the Maturity
Date for such Class of Loans.
(b)    The Borrower may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not


56



--------------------------------------------------------------------------------





terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of Revolving Loans, the total Revolving Exposure would
exceed the total Revolving Commitments.
(c)    The Borrower shall notify the Administrative Agent of any election to
terminate or reduce any Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, by delivering a Commitment Termination Notice to the Administrative
Agent. Promptly and in no event later than one Business Day following receipt of
any Commitment Termination Notice, the Administrative Agent shall advise the
Revolving Lenders and each Issuing Bank of the contents thereof. Each Commitment
Termination Notice delivered by the Borrower pursuant to this Section shall be
irrevocable; provided that a Commitment Termination Notice delivered by the
Borrower may state that such notice is conditioned upon the effectiveness of
other credit facilities, in which case such Commitment Termination Notice may be
revoked by the Borrower (by notice to the Administrative Agent on or prior to
the specified effective date) if such condition is not satisfied. Any
termination or reduction of the Commitments of any Class shall be permanent.
Each reduction of the Commitments of any Class shall be made ratably among the
Lenders of such Class in accordance with their respective Commitments of such
Class.
SECTION 2.09.    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of the applicable Revolving Lender the then unpaid principal amount of each
Revolving Loan on the Maturity Date for Revolving Loans, (ii) to the
Administrative Agent for the account of the applicable Term Lender (x) the
principal balance of the Term Loans in equal consecutive quarterly installments
with each such installment equal to 1.25% of the aggregate principal amount of
Term Loans outstanding on the Amendment Effective Date, commencing on December
31, 2017 and on the last Business Day of each March, June, September and
December of each year and (y) the then unpaid principal amount of the Term Loan
on the Maturity date for Term Loans, (iii) to the Administrative Agent for the
account of the applicable Lender of any Class of Additional Tranche Term Loans
the then unpaid principal amount of each Additional Tranche Term Loan of such
Class as provided in the applicable Additional Tranche Term Loan Amendment and
(iv) to the Administrative Agent for the account of the Swingline Lender and any
applicable Revolving Lenders, all Swingline Loans and all other amounts owed
hereunder with respect to the Swingline Loans on the earlier of (x) the date
which is 10 Business Days after the incurrence thereof and (y) the date of
termination of the Revolving Commitments.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of the Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, if applicable, and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.


57



--------------------------------------------------------------------------------





(d)    The entries made in the accounts maintained pursuant to paragraph (b)
or (c) of this Section shall be prima facie evidence of the existence and
amounts of the obligations recorded therein; provided that the failure of any
Lender or the Administrative Agent to maintain such accounts or any error
therein shall not in any manner affect the obligation of the Borrower to repay
the Loans in accordance with the terms of this Agreement.
(e)    Any Lender may request that Loans of any Class made by it be evidenced by
a promissory note. In such event, the Borrower shall prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender
(or, if requested by such Lender, to such Lender and its registered assigns) and
in a form reasonably acceptable to the Administrative Agent. Thereafter, the
Loans evidenced by such promissory note and interest thereon shall at all times
(including after assignment pursuant to Section 9.04) be represented by one or
more promissory notes in such form payable to the order of the payee named
therein (or, if such promissory note is a registered note, to such payee and its
registered assigns).
SECTION 2.10.    [Intentionally Omitted].
SECTION 2.11.    Prepayment of Loans; Cash Collateralization of Letters of
Credit. (a) The Borrower shall have the right at any time and from time to time
to prepay any Borrowing in whole or in part, subject to the requirements of this
Section and payment of any amounts required under Section 2.16; provided, that
each such partial repayment shall be in an integral multiple of $1,000,000 and
not less than $5,000,000.
(b)    In the event and on each occasion that the aggregate Revolving Exposure
exceeds the aggregate Revolving Commitments, the Borrower shall promptly prepay
Revolving Borrowings in an aggregate amount equal to such excess.
(c)    In the event and on each occasion that (i) any Net Proceeds are received
or held by or on behalf of the Borrower or any Restricted Subsidiary in respect
of any Prepayment Event described in clause (c) of the definition of such term,
within 10 Business Days after such Net Proceeds are received, (ii)  any Net
Proceeds are received or held by or on behalf of the Borrower or any Restricted
Subsidiary in respect of any Prepayment Event described in clause (a) or (b) of
the definition of such term, within one Business Day after such Net Proceeds are
received, and (iii) any proceeds are received or held by or on behalf of the
Borrower or any Restricted Subsidiary in respect of any Prepayment Event
described in clause (d) of the definition of such term, within 10 Business Days,
in each case, only to the extent that Term Loans are outstanding on the date
such prepayment is required to be made, the Borrower shall prepay Borrowings in
accordance with and subject to paragraphs (d) and (e) below in an aggregate
amount equal to 100% of the Applicable Prepayment Amount of such Net Proceeds.
Notwithstanding the foregoing, in the case of any Prepayment Event referred to
in clause (a) or (c) of the definition of such term, if the Borrower shall
deliver to the Administrative Agent within 10 Business Days of such Prepayment
Event a certificate of a Financial Officer to the effect that the Borrower and
the Restricted Subsidiaries intend to apply the Net Proceeds from such
Prepayment Event (or a portion thereof specified in such certificate), within
365 days after receipt of such Net Proceeds, to acquire Syndicated Interests or
real property, equipment or other assets to be used in the business of the
Borrower and the Restricted Subsidiaries, in each case, certifying that no
Default has occurred and is continuing, then


58



--------------------------------------------------------------------------------





no prepayment shall be required pursuant to this paragraph in respect of such
Net Proceeds (or the portion of such Net Proceeds specified in such certificate,
if applicable) except to the extent of any such Net Proceeds that have not been
so applied by the end of the applicable time period (or committed to be applied
by the end of the applicable time period and applied within 180 days after the
end of the applicable time period), at which applicable time, a prepayment shall
be required (to the extent not already made) in an amount equal to the
Applicable Prepayment Amount.
(d)    All amounts required to be paid pursuant to paragraph (c) of this Section
shall be applied to the prepayment of any Term Loan Borrowings (and ratably as
between the Term Loan Borrowings of different Classes); except that amounts
allocable to any Additional Tranche Term Loan Borrowings may be applied to other
Term Loan Borrowings as provided in the applicable Additional Tranche Term Loan
Amendment. Prior to any optional or mandatory prepayment of Borrowings
hereunder, the Borrower shall select the Borrowing or Borrowings to be prepaid,
and shall specify such selection in the notice of such prepayment pursuant to
paragraph (e) of this Section.
(e)    In connection with any prepayment or cash collateralization of Letters of
Credit hereunder, the Borrower shall deliver the Administrative Agent a
Prepayment Notice (i) in the case of a prepayment of a Eurodollar Borrowing, not
later than 1:00 p.m., New York City time, three Business Days before the date of
prepayment or (ii) in the case of prepayment of an ABR Borrowing or cash
collateralization of a Letter of Credit, not later than 1:00 p.m., New York City
time, one Business Day before the date of prepayment or cash collateralization.
Each Prepayment Notice shall be irrevocable and shall specify the prepayment or
cash collateralization date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment or cash
collateralization, a reasonably detailed calculation of the amount of such
prepayment or cash collateralization; provided, that if a Prepayment Notice with
respect to an optional prepayment is given in connection with a conditional
Commitment Termination Notice as contemplated by Section 2.08, then such
Prepayment Notice may be revoked if such Commitment Termination Notice is
revoked in accordance with Section 2.08. Promptly following receipt of any such
notice, the Administrative Agent shall advise the applicable Lenders of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.13.
SECTION 2.12.    Fees. (a) The Borrower agrees to pay to the Administrative
Agent for the account of each Revolving Lender a commitment fee, which shall
accrue at the Applicable Commitment Fee Rate, on the daily unused amount of the
Revolving Commitment of such Revolving Lender during the period from and
including the Amendment Effective Date to but excluding the date on which the
Revolving Commitments terminate; provided, that (i) any commitment fee accrued
with respect to any of the Revolving Commitments of a Defaulting Lender during
the period prior to the time such Lender became a Defaulting Lender and unpaid
at such time shall be payable by the Borrower so long as such commitment fee
shall otherwise have been due and payable by the Borrower prior to such time of
such Lender becoming a Defaulting Lender and (ii) no commitment


59



--------------------------------------------------------------------------------





fee shall accrue on any of the Revolving Commitments of a Defaulting Lender so
long as such Lender shall be a Defaulting Lender. Accrued commitment fees shall
be payable in arrears on the last Business Day of March, June, September and
December of each year and on the date on which the last of the Revolving
Commitments terminate, commencing on the first such date to occur after the
Effective Date. All commitment fees shall be computed on the basis of a year of
360 days and shall be payable for the actual number of days elapsed (including
the first day but excluding the last day). For purposes of computing commitment
fees, a Revolving Commitment of a Revolving Lender shall be deemed to be used to
the extent of the outstanding Revolving Loans of such Lender and the portion of
the LC Exposure of such Lender attributable to such its Revolving Commitment
(and the Swingline Exposure of such Lender shall be disregarded for such
purpose).
(b)    The Borrower agrees to pay (i) to the Administrative Agent for the
account of each Revolving Lender a participation fee with respect to the portion
of the LC Exposure of such Lender attributable to its Revolving Commitment,
which shall accrue at the Applicable Rate used to determine the interest rate
applicable to Eurodollar Revolving Loans on the average daily amount of such
portion of the LC Exposure of such Lender attributable to its Revolving
Commitment (excluding any portion thereof attributable to unreimbursed LC
Disbursements) during the period from and including the Effective Date to but
excluding the later of the date on which such Lender’s Revolving Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to each Issuing Bank a fronting fee, which shall accrue at the rate of
0.125% per annum on the average daily amount of the portion of the LC Exposure
attributable to Letters of Credit issued by such Issuing Bank (excluding any
portion thereof attributable to unreimbursed LC Disbursements) during the period
from and including the Effective Date to but excluding the later of the date of
termination of the LC Commitments and the date on which there ceases to be any
LC Exposure, as well as each Issuing Bank’s standard fees with respect to the
issuance, amendment, renewal or extension of any Letter of Credit or processing
of drawings thereunder. Participation fees and fronting fees accrued through and
including the last day of March, June, September and December of each year shall
be payable on the last Business Day of March, June, September and December of
each year, commencing on the first such date to occur after the Effective Date;
provided that all such fees shall be payable on the date on which the LC
Commitments terminate and any such fees accruing after the date on which the LC
Commitments terminate shall be payable on demand. Any other fees payable to any
Issuing Bank pursuant to this paragraph shall be payable within 10 days after
demand. All participation fees and fronting fees shall be computed on the basis
of a year of 360 days and shall be payable for the actual number of days elapsed
(including the first day but excluding the last day).
(c)    In addition to any of the foregoing fees, the Borrower agrees to pay to
the Administrative Agent such other fees (including administrative agency fees)
payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to each Issuing Bank, in the
case of fees payable to it) for distribution, in the case of commitment fees and
participation fees, to the Lenders. Fees paid shall not be refundable under any
circumstances.


60



--------------------------------------------------------------------------------





SECTION 2.13.    Interest. (a) The Loans comprising each ABR Borrowing shall
bear interest at the Alternate Base Rate plus the Applicable Rate.
(b)    The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any LC Disbursement or any fee or other amount payable by the Borrower
hereunder is not paid when due, whether at stated maturity, upon acceleration or
otherwise, such overdue amount shall bear interest, after as well as before
judgment, at a rate per annum equal to (i) in the case of overdue principal of
any Loan, 2.00% per annum plus the rate otherwise applicable to such Loan as
provided in the preceding paragraphs of this Section, (ii) in the case of
overdue unreimbursed amounts with respect to any LC Disbursement, 2.00% per
annum plus the rate otherwise applicable to such LC Disbursement as provided in
Section 2.05 or (iii) in the case of any other amount, 2.00% per annum plus the
highest rate applicable to ABR Revolving Loans as provided in paragraph (a) of
this Section.
(d)    Accrued interest on each Loan shall be payable in arrears on each
Interest Payment Date for such Loan and, in the case of Revolving Loans, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the applicable Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of any Eurodollar Loan prior to the end of the current Interest
Period therefor, accrued interest on such Loan shall be payable on the effective
date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of 360
days, except that interest computed by reference to the Alternate Base Rate at
times when the Alternate Base Rate is based on the Prime Rate shall be computed
on the basis of a year of 365 days (or 366 days in a leap year), and in each
case shall be payable for the actual number of days elapsed (including the first
day but excluding the last day). The applicable Alternate Base Rate or Adjusted
LIBO Rate shall be determined by the Administrative Agent, and such
determination shall be conclusive absent manifest error.
SECTION 2.14.    Alternate Rate of Interest.
(a)    If prior to the commencement of any Interest Period for a Eurodollar
Borrowing:
(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive absent manifest error) that adequate and reasonable means do not
exist for ascertaining the Adjusted LIBO Rate for such Interest Period; or
(ii)    the Administrative Agent is advised by the Lenders with a majority in
principal amount of the Commitments or Loans of any Class that the Adjusted LIBO
Rate for such Interest Period will not adequately and fairly reflect the cost to
such Lenders of making or maintaining their Loans included in such Borrowing for
such Interest Period;


61



--------------------------------------------------------------------------------





then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of such Class by as promptly as practicable thereafter and, until the
Administrative Agent notifies the Borrower and the Lenders of such Class that
the circumstances giving rise to such notice no longer exist, (i) any Interest
Election Request that requests the conversion of any Borrowing of such Class to,
or continuation of any Borrowing of such Class as, a Eurodollar Borrowing shall
be ineffective and (ii) if any Borrowing Request requests a Eurodollar Borrowing
of such Class, such Borrowing shall be made as an ABR Borrowing.
(b)    If at any time the Administrative Agent determines (which determination
shall be conclusive absent manifest error) that (i) the circumstances set forth
in clause (a)(i) have risen and such circumstances are unlikely to be temporary
or (ii) the circumstances set forth in clause (a)(i) have not arisen but the
supervisor for the administrator of the Screen Rate or a Governmental Authority
having jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which the Screen Rate shall not longer be used
for determining interest rates for loans, then the Administrative Agent and the
Borrower shall endeavor to establish an alternate rate of interest to the
Adjusted LIBO Rate that gives due consideration to the then prevailing market
convention for determining a rate of interest for syndicated loans in the United
States at such time, and shall enter into an amendment to this Agreement to
reflect such alternate rate of interest and such other related changes to this
Agreement as may be applicable; provided that, if such alternate rate of
interest shall be less than zero, such rate shall be deemed to be zero for the
purposes of this Agreement. Notwithstanding anything to the contrary in Section
9.02, such amendment shall become effective without any further action or
consent of any other party to this Agreement so long as the Administrative Agent
shall not have received, within five (5) Business Days of the date notice of
such alternate rate of interest is provided to the Lenders, a written notice
from the Required Lenders stating that such Required Lenders object to such
amendment. Until an alternate rate of interest shall be determined in accordance
with this clause (b) (but, in the case of the circumstances described in clause
(ii) of the first sentence of this Section 2.14(b), only to the extent the
Screen Rate for such Interest Period is not available or published at such term
on a current basis), (x) any Interest Election Request that requests the
conversion of any Borrowing to, or continuation of any Borrowing as, a
Eurodollar Borrowing shall be ineffective and (y) if any Borrowing Request
requests a Eurodollar Borrowing, such Borrowing shall be made as an ABR
Borrowing.
SECTION 2.15.    Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended by, any Lender (except
any such reserve requirement reflected in the Adjusted LIBO Rate) or Issuing
Bank; or
(ii)    impose on any Lender or Issuing Bank or the London interbank market any
other condition affecting this Agreement or Eurodollar Loans made by such Lender
or any Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan) or to increase the cost
to such Lender or Issuing Bank of participating in,


62



--------------------------------------------------------------------------------





issuing or maintaining any Letter of Credit or to reduce the amount of any sum
received or receivable by such Lender or Issuing Bank hereunder (whether of
principal, interest or otherwise), then, after receipt of the certificate
provided by such Lender or Issuing Bank pursuant to subsection (c) of this
Section 2.15, the Borrower will pay to such Lender or Issuing Bank, as the case
may be, such additional amount or amounts as will compensate such Lender or
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered in the amount set forth in the certificate of such Lender
delivered pursuant to clause (c) below.
(b)    If any Lender or Issuing Bank determines that any Change in Law regarding
capital or liquidity requirements has or would have the effect of reducing the
rate of return on such Lender’s or Issuing Bank’s capital or on the capital of
such Lender’s or Issuing Bank’s holding company, if any, as a consequence of
this Agreement or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such Issuing Bank, to a
level below that which such Lender or Issuing Bank or such Lender’s or Issuing
Bank’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or Issuing Bank’s policies and the policies of
such Lender’s or Issuing Bank’s holding company with respect to capital
adequacy), then, after receipt of the certificate provided by such Lender or
Issuing Bank pursuant to subsection (c) of this Section 2.15, from time to time
the Borrower will pay to such Lender or Issuing Bank, as the case may be, such
additional amount or amounts as will compensate such Lender or Issuing Bank or
such Lender’s or Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or Issuing Bank or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section delivered to the Borrower shall be conclusive absent manifest error. The
Borrower shall pay such Lender or Issuing Bank, as the case may be, the amount
shown as due on any such certificate within 10 days after receipt thereof.
(d)    Failure or delay on the part of any Lender or Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Bank’s right to demand such compensation; provided that the
Borrower shall not be required to compensate a Lender or Issuing Bank pursuant
to this Section for any increased costs or reductions incurred more than 270
days prior to the date that such Lender or Issuing Bank, as the case may be,
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s or Issuing Bank’s intention to claim
compensation therefor; provided, further, that, if the Change in Law giving rise
to such increased costs or reductions is retroactive, then the 270‑day period
referred to above shall be extended to include the period of retroactive effect
thereof.
SECTION 2.16.    Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Eurodollar Loan on the date specified in any notice delivered
pursuant hereto (regardless of whether such notice may be revoked under
Section 2.11(e) and is revoked in accordance therewith), or (d) the assignment
of any Eurodollar Loan other than on the last day of the Interest Period


63



--------------------------------------------------------------------------------





applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. In the case of a
Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed to
include an amount determined by such Lender to be the excess, if any, of (i) the
amount of interest which would have accrued on the principal amount of such Loan
had such event not occurred, at the Adjusted LIBO Rate that would have been
applicable to such Loan, for the period from the date of such event to the last
day of the then current Interest Period therefor (or, in the case of a failure
to borrow, convert or continue, for the period that would have been the Interest
Period for such Loan), over (ii) the amount of interest which would accrue on
such principal amount for such period at the interest rate which such Lender
would bid were it to bid, at the commencement of such period, for dollar
deposits of a comparable amount and period from other banks in the eurocurrency
market. A certificate of any Lender setting forth any amount or amounts that
such Lender is entitled to receive pursuant to this Section delivered to the
Borrower shall be conclusive absent manifest error. The Borrower shall pay such
Lender the amount shown as due on any such certificate within 10 days after
receipt thereof.
SECTION 2.17.    Taxes. (a) Any and all payments by or on account of any
obligation of the Borrower hereunder shall be made free and clear of and without
deduction for any Indemnified Taxes or Other Taxes; provided that if the
Borrower shall be required to deduct any Indemnified Taxes (including Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section) the Administrative
Agent, Lender or Issuing Bank (as the case may be) receives an amount equal to
the sum it would have received had no such deductions been made, (ii) the
Borrower shall withhold or deduct an amount equal to such Taxes and (iii) the
Borrower shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.
(b)    In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)    Without limiting or duplicating the provisions of clause (a) above, the
Borrower shall indemnify the Administrative Agent, each Lender and each Issuing
Bank, within 10 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Administrative Agent, such Lender
or such Issuing Bank, as the case may be, on or with respect to any payment by
or on account of any obligation of the Borrower hereunder (including Indemnified
Taxes or Other Taxes imposed or asserted on or attributable to amounts payable
under this Section) and any penalties, interest and reasonable expenses arising
therefrom or with respect thereto (other than those resulting from such Person’s
gross negligence or willful misconduct), whether or not such Indemnified Taxes
or Other Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability and setting forth in reasonable detail the calculation and basis for
such payment or liability delivered to the Borrower by a Lender or an Issuing
Bank, or by the Administrative Agent on its own behalf or on behalf of a Lender
or an Issuing Bank, shall be conclusive absent manifest error.


64



--------------------------------------------------------------------------------





(d)    As soon as practicable after any payment of Indemnified Taxes or Other
Taxes by the Borrower to a Governmental Authority, the Borrower shall deliver to
the Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e)    Any Foreign Lender that is entitled to an exemption from or reduction of
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law, such
properly completed and executed documentation prescribed by applicable law or
reasonably requested by the Borrower and on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), including the following, if applicable and, in all cases, only if such
Foreign Lender is legally entitled to do so: (i) duly completed originals of
Internal Revenue Service Form W-8BEN-E or W-8BEN, as applicable, claiming
eligibility for benefits of an income tax treaty to which the United States is a
party, (ii) duly completed copies of Internal Revenue Service Form W-8ECI, (iii)
in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (A) a certificate to the
effect that such Foreign Lender is not (1) a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code or (3) a “controlled
foreign corporation” described in Section 881(c)(3)(C) of the Code and (B) duly
completed copies of Internal Revenue Service Form W-8BEN-E or W-8BEN, as
applicable, or (iv) any other form prescribed by applicable law as a basis for
claiming exemption from or a reduction in United States federal withholding tax,
duly completed, together with such supplementary documentation as may be
prescribed by applicable law, as will permit such payments to be made without
withholding or at a reduced rate.
(f)    If the Administrative Agent or a Lender determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay over such refund to the Borrower of such Indemnified Taxes
or Other Taxes, but in each case only to the extent of indemnity payments made,
or additional amounts paid, by the Borrower under this Section with respect to
the Indemnified Taxes or Other Taxes giving rise to such refund, net of all
out-of-pocket expenses of the Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided, that the Borrower, upon the request of
the Administrative Agent or such Lender, agrees to repay the amount paid over to
the Borrower (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) to the Administrative Agent or such Lender in
the event the Administrative Agent or such Lender is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (f), in no event will the Administrative Agent or a Lender be
required to pay any amount to the Borrower pursuant to this paragraph (f) to the
extent the payment of which would place the Administrative Agent or a Lender in
a less favorable net after-Tax position than the Administrative Agent or a
Lender would have been in if the Tax subject to indemnification and


65



--------------------------------------------------------------------------------





giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other Person.
(g)    If any Governmental Authority shall determine that the Administrative
Agent did not properly withhold any Tax from amounts paid to or for the account
of any Lender or any of its Related Parties (each a “Recipient”) (whether
because such Recipient failed to deliver or to complete properly any form or to
notify the Administrative Agent of a change in circumstances that affected its
exemption from withholding or for any other reason), such Lender shall indemnify
the Administrative Agent for all amounts paid, directly or indirectly, by the
Administrative Agent as a result of such determination, including any penalties
or interest assessed by such Governmental Authority, and including Taxes imposed
on amounts payable to the Administrative Agent under this paragraph, together
with all reasonable costs and expenses related thereto.
(h)    If a payment made to a Lender under any Loan Document would be subject to
United States withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for the purposes of
this paragraph, FATCA shall include any amendments made to FATCA after the date
of this Agreement.
SECTION 2.18.    Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document prior to the time expressly required hereunder or
under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without setoff or counterclaim. Any amounts
received after such time on any date may, in the discretion of the
Administrative Agent, be deemed to have been received on the next succeeding
Business Day for purposes of calculating interest thereon. All such payments
shall be made to the Administrative Agent at its offices at 745 Seventh Avenue,
New York, New York, except payments to be made directly to an Issuing Bank as
expressly provided herein shall be so made and except that payments pursuant to
Sections 2.15, 2.16, 2.17 and 9.03 shall be made directly to the Persons
entitled thereto. The Administrative Agent shall distribute any such payments
received by it for the account of any other Person to the appropriate recipient
promptly following receipt thereof. If any payment hereunder shall be due on a
day that is not a Business Day, the date for payment shall be extended to the
next succeeding Business Day, and, in the case of any payment accruing interest,
interest thereon shall be payable for the period of such extension. All payments
hereunder shall be made in dollars.


66



--------------------------------------------------------------------------------





(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Loans or participations in LC Disbursements resulting in such Lender
receiving payment of a greater proportion of the aggregate amount of its Loans
and participations in LC Disbursements and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
and participations in LC Disbursements of other Lenders to the extent necessary
so that the benefit of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Loans and participations in LC Disbursements; provided that
(i) if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and (ii) the provisions of this paragraph shall not be construed to
apply to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans or participations in LC Disbursements to any assignee or participant,
other than to the Borrower or any Subsidiary or Affiliate thereof (as to which
the provisions of this paragraph shall apply). The Borrower consents to the
foregoing and agrees, to the extent it may effectively do so under applicable
law, that any Lender acquiring a participation pursuant to the foregoing
arrangements may exercise against the Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of the Borrower in the amount of such participation.
(d)    Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Administrative
Agent for the account of the Lenders or any Issuing Bank hereunder that the
Borrower will not make such payment, the Administrative Agent may assume that
the Borrower has made such payment on such date in accordance herewith and may,
in reliance upon such assumption, distribute to the Lenders or such Issuing
Bank, as the case may be, the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders or such Issuing Bank, as the
case may be, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation.
(e)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(d) or 2.05(e), 2.06(b) or 2.18(d), then the
Administrative Agent may, in its discretion


67



--------------------------------------------------------------------------------





(notwithstanding any contrary provision hereof), apply any amounts thereafter
received by the Administrative Agent for the account of such Lender to satisfy
such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.
(f)    In the event that any financial statement or certificate delivered
pursuant to Section 5.01 shall prove to have been inaccurate (regardless of
whether the Commitments are in effect or any Loans or Letters of Credit are
outstanding when such inaccuracy is discovered), and such inaccuracy shall have
resulted in the payment of any interest or fees at rates lower than those that
were in fact applicable for any period (based on the Borrower’s actual Leverage
Ratio), then the Borrower shall promptly deliver to the Administrative Agent a
corrected financial statement or certificate, as the case may be, and pay to the
Administrative Agent, for distribution to the Lenders (or former Lenders) as
their interests may appear, the accrued interest or fees that should have been
paid but were not paid as a result of the inaccuracy of such financial statement
or certificate (it being understood that nothing in this sentence shall limit
the rights of the Administrative Agent or the Lenders under Section 2.13(c) or
Section 7.01).
SECTION 2.19.    Mitigation Obligations. If any Lender requests compensation
under Section 2.15, or if the Borrower is required to pay any additional amount
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17, then such Lender shall use reasonable efforts to
designate a different lending office for funding or booking its Loans hereunder
or to assign its rights and obligations hereunder to another of its offices,
branches or Affiliates, if, in the judgment of such Lender, such designation or
assignment (i) would eliminate or reduce amounts payable pursuant to
Section 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable and documented costs and expenses incurred by any Lender in
connection with any such designation or assignment.
SECTION 2.20.    Additional Loans and Commitments. (a) The Borrower, the
Administrative Agent and one or more Lenders or other financial institutions may
on one or more occasions, and without the consent of any other Lender, amend
this Agreement to provide for (i) new Additional Tranche Term Loans of such
Lenders or other financial institutions of one or more additional Classes or
(ii) an increase to the existing Revolving Commitments (any Lender or other
financial institution making a new Additional Tranche Term Loan or extending a
new Term Commitment or Revolving Commitment pursuant to clause (i) or (ii) above
being called an “Incremental Lender”); provided that (A) in the case of any
Additional Tranche Term Loans established or any Additional Revolving
Commitments established pursuant to clauses (i) or (ii) above, the aggregate
principal amount thereof shall not exceed the Permitted Incremental Amount at
such time plus Additional Tranche Term Loans and Additional Revolving
Commitments so long as after giving effect thereto on a pro forma basis
(assuming for purposes thereof that any Term Commitments and such Additional
Revolving Commitments have been fully drawn), the Borrower and its Restricted
Subsidiaries shall be in compliance with a Senior Secured Leverage Ratio of not
greater than 3.25:1.00, (B) each Incremental Lender, if not already a Lender
hereunder, shall be reasonably acceptable to the Administrative Agent and, in
the case of an Incremental Lender establishing an Additional Revolving
Commitment, each Issuing Bank and the Swingline Lender,


68



--------------------------------------------------------------------------------





(C) no Lender shall be required to participate in the Additional Tranche Term
Loans or the Additional Revolving Commitments and (D) the aggregate principal
amount of the new Additional Tranche Term Loans being established or the
Additional Revolving Commitments being established on any one occasion pursuant
to clause (i) or (ii) above shall be an integral multiple of $1,000,000 and not
less than $25,000,000 (or shall equal the maximum amount of new Additional
Tranche Term Loans or Additional Revolving Commitments, as the case may be, at
the time permitted to be made or established under clause (A) of this proviso).
(b)    In connection with any new Class of Additional Tranche Term Loans
established pursuant to clause (i) of paragraph (a) of this Section, the
Borrower, each Incremental Lender providing such Class of Additional Tranche
Term Loans and the Administrative Agent shall execute and deliver an amendment
agreement (an “Additional Tranche Term Loan Amendment”) setting forth, to the
extent applicable, the following terms of such Additional Tranche Term Loans:
(i) the designation of such Class, which shall be specified by the
Administrative Agent, (ii) the maturity or termination date applicable to the
Additional Tranche Term Loans or Commitments of such Class, (iii) any
amortization applicable to the Additional Tranche Term Loans of such Class, (iv)
the interest rate or rates applicable to the Additional Tranche Term Loans of
such Class, (v) the fees applicable to the Additional Tranche Term Loans or
Commitments of such Class, (vi) any original issue discount applicable to
Additional Tranche Term Loans or Commitments of such Class, (vii) the initial
Interest Period or Interest Periods applicable to Additional Tranche Term Loans
or Commitments of such Class and (viii) any voluntary or mandatory prepayment
requirements or Commitment reductions applicable to Additional Tranche Term
Loans or Commitments of such Class (which, to the extent applicable, shall be
consistent with Sections 2.08(b), 2.11(a) and 2.11(e)) and any restrictions on
the voluntary or mandatory prepayment or reduction of Additional Tranche Term
Loans or Commitments of Classes established after such Class, and implementing
such additional amendments to this Agreement as shall be appropriate, in the
judgment of the Administrative Agent, to give effect to the foregoing terms and
to provide the rights and benefits of this Agreement and other Loan Documents to
the Additional Tranche Term Loans of such Class, and such amendment will be
effective to amend this Agreement and the other Loan Documents on the terms set
forth therein without the consent of any other Lender, any Issuing Bank or the
Swingline Lender. Except as contemplated by the preceding sentence, the terms of
each new Class of Additional Tranche Term Loans established under this Section
shall be the same as those of the Term Loans existing at the time such new Class
is established. Notwithstanding the foregoing, (i) except as provided in clauses
(i) through (viii) above, no Additional Tranche Term Loan Amendment shall alter
the rights of any Lender (other than the Incremental Lenders) in a manner that
would not be permitted under Section 9.02 without the consent of such Lender
unless such consent shall have been obtained, (ii) no Additional Tranche Term
Loans shall (A) have a Maturity Date earlier than the Maturity Date of an
outstanding Class of Term Loans without the prior written consent of Lenders
holding a majority of the principal amount of the Term Loans of such Class or
(B) have an average life to maturity shorter than the average life to maturity
of an outstanding Class of Term Loans without the prior written consent of
Lenders holding a majority of the principal amount of the Loans of such Class
and (iii) if, prior to the date that is twelve months after the Amendment
Effective Date, the initial yield on Eurodollar Term Loans (which shall be
determined by the Administrative Agent and shall equal the sum of (x) the
Adjusted LIBO Rate on such Additional Tranche Term Loans and (y) if such
Additional Tranche Term Loans are initially made or established at a discount or
the Lenders


69



--------------------------------------------------------------------------------





making the same receive a fee directly or indirectly from the Borrower or any
Subsidiary for making or establishing such Additional Tranche Term Loans (the
amount of such discount or fee, expressed as a percentage of such Additional
Tranche Term Loans, being referred to herein as “OID”), the amount of such OID
divided by four) exceeds by more than 75 basis points (the amount of such excess
above 75 basis points being referred to in each case as the “Yield
Differential”), the Applicable Rate then in effect for Eurodollar Loans of the
Term Loans, then the Applicable Rate in effect for such Term Loans shall
automatically be increased by the applicable Yield Differential, effective upon
the making of new Additional Tranche Term Loans.
(c)    In connection with any establishment of Additional Revolving Commitments
pursuant to clause (ii) of paragraph (a) of this Section, the Borrower, each
Incremental Lender providing such Additional Revolving Commitments and the
Administrative Agent shall execute and deliver an agreement (an “Additional
Revolving Commitment Amendment”) amending Schedule 2.01 to reflect such
Additional Revolving Commitments and implementing such additional amendments to
this Agreement as shall be appropriate, in the judgment of the Administrative
Agent, to provide the rights and benefits of this Agreement and other Loan
Documents to such Additional Revolving Commitments and the extensions of credit
made pursuant thereto, and such amendment will be effective to amend this
Agreement and the other Loan Documents on the terms set forth therein without
the consent of any other Lender, any Issuing Bank or the Swingline Lender. The
terms of any such Additional Revolving Commitments and the extensions of credit
made pursuant thereto shall be identical to those of the other Revolving
Commitments and the extensions of credit made pursuant thereto.
(d)    The Administrative Agent shall promptly notify each Lender as to the
effectiveness of each Additional Tranche Term Loan Amendment and each Additional
Revolving Commitment Amendment.
(e)    Notwithstanding the foregoing but subject to Section 1.06, no new Loans
or Commitments shall be made or established under this Section (including
through the conversion of existing Loans or Commitments) unless (i) on the date
such Loans are made or the date such Commitments become effective, (x) the
conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied, (y) the Borrower shall be in pro forma compliance with the financial
covenants set forth in Section 6.01 both immediately before and immediately
after giving effect to such new Loans or Commitments, and (z) the Administrative
Agent shall have received a certificate to that effect dated such date and
executed by a Financial Officer and (ii) the Administrative Agent shall have
received legal opinions, board resolutions and other closing certificates and
documentation reasonably requested by the Administrative Agent consistent with
those delivered on the Amendment Effective Date pursuant to Section 4.01.
(f)    Upon the making of any Additional Tranche Term Loan or the effectiveness
of any Additional Revolving Commitment of any Incremental Lender that is not
already a Lender pursuant to this Section, such Incremental Lender shall be
deemed to be a “Lender” (and a Lender in respect of Loans and Commitments of the
applicable Class) hereunder, and henceforth shall be entitled to all the rights
of, and benefits accruing to, Lenders (or Lenders in respect of Loans and
Commitments of the applicable Class) hereunder and shall be bound by all
agreements, acknowledgements and


70



--------------------------------------------------------------------------------





other obligations of Lenders (or Lenders in respect of Loans and Commitments of
the applicable Class) hereunder. Without limiting the generality of the
foregoing, upon the effectiveness of an Additional Revolving Commitment of any
Incremental Lender, such Incremental Lender shall be deemed to have acquired, on
the terms set forth in Section 2.05, participations in outstanding Letters of
Credit equal to such Revolving Lender’s Applicable Aggregate Revolving
Percentage.
(g)    Each of the parties hereto hereby agrees that the Administrative Agent
may take any and all actions that it deems necessary or advisable to ensure
that, after giving effect to any Additional Revolving Commitments established
pursuant to clause (ii) of paragraph (a) of this Section, the outstanding
Revolving Loans are held by the Revolving Lenders in accordance with their new
Applicable Aggregate Revolving Percentages. This may be accomplished at the
discretion of the Administrative Agent (i) by requiring outstanding Revolving
Loans to be prepaid with the proceeds of a new Revolving Borrowing, (ii) by
permitting the Revolving Borrowings outstanding at the time of any increase in
the aggregate Revolving Commitments pursuant to this Section to remain
outstanding until the last days of the respective Interest Periods therefor,
even though the applicable Revolving Lenders would hold such Revolving
Borrowings other than in accordance with their new Applicable Aggregate
Revolving Percentages, or (iii) by any combination of the foregoing. Any
prepayment described in this paragraph shall be subject to Section 2.16, but
otherwise shall be without premium or penalty.
SECTION 2.21.    Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, to the extent there is an obligation of a Lender to
acquire participations in Swingline Loans or Letters of Credit at the time a
Lender having a Revolving Commitment becomes a Defaulting Lender then:
(a)    all or any part of such commitment to acquire participations in Swingline
Loans and Letters of Credit shall be reallocated among the non-Defaulting
Lenders in accordance with their respective Applicable Aggregate Revolving
Percentages (calculated without regard to such Defaulting Lender’s Revolving
Commitment) but only to the extent (i) the sum of the non-Defaulting Lenders’
Applicable Aggregate Revolving Percentage of the Revolving Exposure plus such
Defaulting Lender’s Applicable Aggregate Revolving Percentage of Revolving
Exposure do not exceed the total of all non-Defaulting Lenders’ Revolving
Commitments, (ii) the amount reallocated to any such non-Defaulting Lender shall
not exceed such Lender’s unutilized Revolving Commitment and (iii) the
conditions set forth in Section 4.02 are satisfied at such time;
(b)    if the reallocation described in clause (a) above cannot, or can only
partially, be effected, the Borrower shall (i) first, within one Business Day
following notice by the Administrative Agent, prepay any outstanding Swingline
Loans to the extent the Swingline Loan Commitments related thereto have not been
reallocated pursuant to clause (a) above and (ii) second, within five Business
Days following notice by the Administrative Agent, cash collateralize such
Defaulting Lender’s Applicable Aggregate Revolving Percentage of the LC Exposure
(after giving effect to any partial reallocation pursuant to clause (a) above)
for so long as such LC Commitment is outstanding; and
(c)    if the Applicable Aggregate Revolving Percentage of the non-Defaulting
Lenders' LC Exposure is reallocated pursuant to clause (a) above, then the fees
payable to the Lenders pursuant


71



--------------------------------------------------------------------------------





to Section 2.12 shall be adjusted in accordance with such non-Defaulting
Lenders’ Applicable Aggregate Revolving Percentage.
If the Borrower, the Administrative Agent and each Swingline Lender and Issuing
Bank agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any cash collateral),
that Lender will, to the extent applicable, purchase at par that portion of
outstanding Loans of the other Lenders or take such other actions as the
Administrative Agent may determine to be necessary to cause the Loans to be held
pro rata by the Lenders in accordance with their respective Commitments and
funded and unfunded participations in Letters of Credit and Swingline Loans to
be held pro rata by the Lenders in accordance with the Revolving Commitments (in
each case, without giving effect to this first paragraph of this Section 2.21,
whereupon such Lender will cease to be a Defaulting Lender; provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.
SECTION 2.22.    Removal or Replacement of a Lender. Anything contained herein
to the contrary notwithstanding, in the event that: (a) (i) any Lender (an
“Increased Cost Lender”) shall give notice to the Borrower that such Lender is
entitled to receive payments under 2.15 or 2.17, (ii) the circumstances which
entitle such Lender to receive such payments shall remain in effect, and (iii)
such Lender shall fail to withdraw such notice within five Business Days after
the Borrower’s request for such withdrawal; or (b) (i) any Lender shall become a
Defaulting Lender and such Defaulting Lender shall fail to cure the default as a
result of which it has become a Defaulting Lender within five Business Days
after the Borrower’s request that it cure such default; or (c) in connection
with any proposed amendment, modification, termination, waiver or consent with
respect to any of the provisions hereof as contemplated by Section 9.02, the
consent of Required Lenders shall have been obtained but the consent of one or
more of such other Lenders (each a “Non-Consenting Lender”) whose consent is
required shall not have been obtained; then, with respect to each such Increased
Cost Lender, Defaulting Lender or Non-Consenting Lender (the “Terminated
Lender”), the Borrower may, by giving written notice to the Administrative Agent
and any Terminated Lender of its election to do so, elect to cause such
Terminated Lender (and such Terminated Lender hereby irrevocably agrees) to
assign its outstanding Loans and its Revolving Commitments, if any, in full to
one or more assignees (each a “Replacement Lender”) in accordance with the
provisions of Section 9.04 and the Borrower shall pay the fees, if any, payable
thereunder in connection with any such assignment from a Terminated Lender;
provided, that (1) on the date of such assignment, the Replacement Lender shall
pay to the Terminated Lender an amount equal to the sum of (A) an amount equal
to the principal of, and all accrued interest on, all outstanding Loans of the
Terminated Lender, (B) an amount equal to all unreimbursed drawings that have
been funded by such Terminated Lender, together with all then unpaid interest
with respect thereto at such time and (C) an amount equal to all accrued but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.12; (2) on the date of such assignment, the Borrower shall pay any amounts
payable to such Terminated Lender pursuant to Section 2.15 or 2.17 or otherwise


72



--------------------------------------------------------------------------------





as if it were a prepayment and (3) in the event such Terminated Lender is a
Non‑Consenting Lender, each Replacement Lender shall consent, at the time of
such assignment, to each matter in respect of which such Terminated Lender was a
Non‑Consenting Lender; provided, that the Borrower may not make such election
with respect to any Terminated Lender that is also the Issuing Bank unless,
prior to the effectiveness of such election, the Borrower shall have caused each
outstanding Letter of Credit issued thereby to be cancelled or cash
collateralized or supported by a backup letter of credit in each case on terms
reasonably acceptable to such Terminated Lender. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Revolving Commitment, if any, such Terminated Lender shall no longer
constitute a “Lender” for purposes hereof; provided, that any rights of such
Terminated Lender to indemnification hereunder arising with respect to events
occurring prior to such termination shall survive as to such Terminated Lender.
Each Lender agrees that if the Borrower exercises its option hereunder to cause
an assignment by such Lender as a Terminated Lender, such Lender shall, promptly
after receipt of written notice of such election, execute and deliver all
documentation necessary to effectuate such assignment in accordance with Section
9.04. In the event that a Lender does not comply with the requirements of the
immediately preceding sentence within one Business Day after receipt of such
notice, each Lender hereby authorizes and directs the Administrative Agent to
execute and deliver such documentation as may be required to give effect to an
assignment in accordance with Section 9.04 on behalf of a Terminated Lender and
any such documentation so executed by the Administrative Agent shall be
effective for purposes of documenting an assignment pursuant to Section 9.04.


ARTICLE III
REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Lenders that:
SECTION 3.01.    Organization and Authority. (a) The Borrower and each
Restricted Subsidiary is a corporation, partnership, limited liability company,
trust or other legal entity duly organized or formed, validly existing and in
good standing under the laws of the jurisdiction of its formation except where
the failure to be in good standing could not reasonably be expected to have a
Material Adverse Effect.
(b)    The Borrower and each Restricted Subsidiary (i) has the requisite power
and authority to own its properties and assets and to carry on its business as
now being conducted and as contemplated in this Agreement and (ii) is qualified
to do business in, and is in good standing in, every jurisdiction in which
failure to so qualify or be in good standing, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.
(c)    Each Loan Party has the power and authority to enter into the
Transactions.
(d)    Each Loan Document has been duly executed and delivered by each Loan
Party that is party thereto and constitutes the legal, valid and binding
obligation of such Loan Party, enforceable against such Loan Party in accordance
with its terms, subject to the effect of any applicable bankruptcy, moratorium,
insolvency, reorganization or other similar law affecting the enforceability


73



--------------------------------------------------------------------------------





of creditors’ rights generally and to the effect of general principles of equity
(whether considered in a proceeding at law or in equity).
SECTION 3.02.    Execution; No Conflicts. The execution, delivery and
performance by the Loan Parties of this Agreement and the other Loan Documents
and the Transactions:
(a)    have been duly authorized by all requisite corporate actions (including
any required shareholder approval) of the Loan Parties required for the lawful
execution, delivery and performance thereof;
(b)    do not and will not violate any provisions of (i) any applicable law,
rule or regulation, (ii) any judgment, writ, order, determination, decree or
arbitral award of any Governmental Authority or arbitral authority binding on
the Borrower or any Restricted Subsidiary or its or any Restricted Subsidiary’s
properties, or (iii) the certificate of incorporation, bylaws or other
organizational documents of the Borrower or any Restricted Subsidiary, as
applicable;
(c)    do not and will not be in conflict with, result in a breach of, violate,
give rise to a right of prepayment under or constitute a default under, any
material contract, indenture, agreement or other instrument or document to which
the Borrower or any Restricted Subsidiary is a party, or by which the properties
or assets of the Borrower or any Restricted Subsidiary are bound; and
(d)    do not and will not result in the creation or imposition of any Lien upon
any of the properties or assets of the Borrower or any Restricted Subsidiary
(other than the Liens created by the Loan Documents).
SECTION 3.03.    Solvency. The Borrower and its Restricted Subsidiaries, taken
as a whole, will be Solvent and the Loan Parties, taken as a whole, will be
Solvent.
SECTION 3.04.    Subsidiaries. Schedule 3.04 sets forth as of the Amendment
Effective Date, and each revised Schedule 3.04 delivered pursuant to Section
5.01(a)(iii) sets forth as of the end of the fiscal year of the Borrower most
recently preceding the date on which it shall have been delivered, a list of all
the Subsidiaries and the percentage ownership of the Borrower and the
Subsidiaries therein, and identifies or will identify each Subsidiary that is a
Subsidiary Loan Party, a Restricted Subsidiary and/or an Excluded Subsidiary on
the Amendment Effective Date or as of the end of such fiscal year, as the case
may be (and sets forth, (a) as to each such Excluded Subsidiary, whether it is,
on the Amendment Effective Date or as of the end of such fiscal year, as the
case may be, a Designated Syndicated Person or a Non-Material Subsidiary and (b)
as to each Subsidiary, the amount, if any, of Equity Interests in such
Subsidiary that are Class A Excluded Equity Interests or Class B Excluded Equity
Interests), which schedule is (and each revision thereto shall be) true and
correct in all material respects. The shares of Equity Interests or other
ownership interests listed on Schedule 3.04 are owned by the Borrower, directly
or indirectly, free and clear of all Liens other than Liens permitted hereunder.
SECTION 3.05.    Ownership Interests. As of the Amendment Effective Date, the
Borrower owns no Equity Interest in any Person other than the Persons set forth
on Schedule 3.04 or Schedule


74



--------------------------------------------------------------------------------





3.05 (which schedule is true and correct in all material respects), and Equity
Interests in Persons not constituting Restricted Subsidiaries permitted under
Section 6.02.
SECTION 3.06.    Financial Condition. (a) The Borrower has heretofore furnished
to the Administrative Agent and each Lender (i) an audited consolidated balance
sheet of the Borrower and the Subsidiaries as at December 31, 2016, and the
notes thereto and the related consolidated statements of operations,
stockholders’ deficit and cash flows for the fiscal year then ended, as examined
and certified by PricewaterhouseCoopers LLP, independent public accountants and
(ii) an unaudited condensed consolidated balance sheet of the Borrower and the
Subsidiaries as at June 30, 2017, and the notes thereto and the related
condensed consolidated statements of operations, stockholders’ deficit and cash
flows for the fiscal quarters then ended. Such financial statements (including
the notes thereto) present fairly, in all material respects, the financial
condition of the Borrower and the Subsidiaries and the results of their
operations, the changes in their stockholders’ deficit and their cash flows for
the applicable fiscal period then ending, in each case, all in conformity with
GAAP consistently applied (subject, as to interim statements, to changes
resulting from normal year-end audit adjustments and the absence of footnotes).
Since December 31, 2016, there has not occurred any event or circumstance that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.
(b)    The Borrower has, on or prior to the Amendment Effective Date, furnished
to the Administrative Agent for distribution to the Lenders the Borrower’s
forecast model with respect to Fiscal Years through 2021 including a projected
consolidated statement of EBITDA and selected cash flow information (the
“Model”). The Model was prepared in good faith by the Borrower based on
assumptions and estimates believed by the Borrower on the date thereof to be
reasonable, was based on information that the Borrower reasonably believed to be
the best information available to the Borrower after due inquiry and accurately
reflects all material adjustments required to be made to give effect to the
Transactions.
SECTION 3.07.    Title to Properties. Each of the Borrower and the Restricted
Subsidiaries has good and valid title to, or valid leasehold interests in, all
its real and personal property, except (a) for minor defects in title that do
not interfere with its ability to conduct its business as currently conducted or
as proposed to be conducted or to utilize such properties for their intended
purposes and (b) where failure to have such title or leasehold interest could
not reasonably be expected to have a Material Adverse Effect.
SECTION 3.08.    Taxes. The Borrower and each Restricted Subsidiary has filed or
caused to be filed all material federal, state and local tax returns which are
required to be filed by it (subject to any timely obtained extensions to file)
and, except for taxes and assessments being contested in good faith by
appropriate proceedings diligently conducted and against which any reserves
required under GAAP have been established, has paid or caused to be paid all
material taxes as shown on said returns or on any assessment received by it, to
the extent that such taxes have become due and payable.


75



--------------------------------------------------------------------------------





SECTION 3.09.    Other Agreements. Except as set forth on Schedule 3.09:
(a)    neither the Borrower nor any Restricted Subsidiary is a party to or
subject to any judgment, order, decree, agreement, lease or instrument,
compliance with the terms of which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect;
(b)    neither the Borrower nor any Restricted Subsidiary is in default in the
performance, observance or fulfillment of any of the obligations, covenants or
conditions contained in (i) any Medicaid Provider Agreement, Medicare Provider
Agreement or other agreement or instrument to which the Borrower or any
Restricted Subsidiary is a party, which default has resulted in, or if not
remedied within any applicable grace period could reasonably be expected to
result in, the revocation, termination, cancellation or suspension of the
Medicaid Certification or the Medicare Certification of the Borrower or any
Restricted Subsidiary, which revocation, termination, cancellation or suspension
could reasonably be expected, individually or in the aggregate, to have a
Material Adverse Effect or (ii) any agreement or instrument to which the
Borrower or any Restricted Subsidiary is a party (which defaults referred to in
this clause (ii) have had, or if not remedied within any applicable grace period
could reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect);
(c)    to the knowledge of the Borrower, no Contract Provider is a party to any
judgment, order, decree, agreement or instrument, or subject to any
restrictions, compliance with the terms of which could, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(d)    to the knowledge of the Borrower, no Contract Provider is in default in
the performance, observance or fulfillment of any of the obligations, covenants
or conditions contained in any Medicaid Provider Agreement, Medicare Provider
Agreement or other agreement or instrument to which such Person is a party,
which default has resulted in, or if not remedied within any applicable grace
period could result in, the revocation, termination, cancellation or suspension
of the Medicaid Certification or the Medicare Certification of such Person,
which revocation, termination, cancellation or suspension could, individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.
SECTION 3.10.    Litigation. Except as set forth on Schedule 3.10, there is no
action, suit, investigation or proceeding at law or in equity or by or before
any Governmental Authority pending or, to the knowledge of the Borrower,
threatened against the Borrower or any Restricted Subsidiary or, to the
knowledge of the Borrower, pending or threatened by or against any Contract
Provider or, to the knowledge of the Borrower, affecting any properties or
rights of the Borrower or any Restricted Subsidiary or, to the knowledge of the
Borrower, any Contract Provider, (i) which could, individually or in the
aggregate, reasonably be expected to result in the revocation, termination,
cancellation or suspension of the Medicaid Certification or the Medicare
Certification of such Person, which revocation, termination, cancellation or
suspension could, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect, (ii) which could otherwise, individually, or in
the aggregate, reasonably be expected to have a Material Adverse Effect or
(iii) that as of the Amendment Effective Date purports to enjoin the execution
and delivery of this Agreement or the consummation of the Transactions.


76



--------------------------------------------------------------------------------





SECTION 3.11.    Margin Stock. The proceeds of the Loans and Letters of Credit
made or issued under this Agreement will be used by the Borrower only for the
purposes expressly authorized herein. None of such proceeds will be used,
directly or indirectly, and whether immediately, incidentally or ultimately, for
the purpose of purchasing or carrying any Margin Stock (other than Equity
Interests in the Borrower or any Indebtedness of the Borrower that is
convertible into Equity Interests in the Borrower) or for the purpose of
reducing or retiring any Indebtedness which was originally incurred to purchase
or carry any such Margin Stock or for any other purpose which might constitute
any of the Loans or Letters of Credit under this Agreement a “purpose credit”
within the meaning of Regulation U or Regulation X of the Board. Neither the
Borrower nor any agent acting in its behalf has taken any action which might
cause this Agreement or any of the documents or instruments delivered pursuant
hereto to violate any regulation of the Board. Neither the Borrower nor any
Restricted Subsidiary is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.
SECTION 3.12.    Investment Company Status. Neither the Borrower nor any
Restricted Subsidiary is an “investment company,” or an “affiliated person” of,
or “promoter” or “principal underwriter” for, an “investment company”, as such
terms are defined in the Investment Company Act of 1940, as amended (15 U.S.C.
§ 80a‑1, et seq.). The application of the proceeds of the Loans and repayment
thereof by the Borrower and the issuance of Letters of Credit and the
performance by the Borrower and any Restricted Subsidiary of the Transactions
will not violate any provision of said Act, or any rule, regulation or order
issued by the SEC thereunder.
SECTION 3.13.    Intellectual Property. Except as could not individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect, (i) the
Borrower and each Restricted Subsidiary owns or has the right to use, under
valid license agreements or otherwise, all Intellectual Property material to the
conduct of the business of the Borrower and the Restricted Subsidiaries, taken
as a whole, as conducted as of the Amendment Effective Date, free and clear of
all Liens (other than Permitted Liens) and as contemplated by this Agreement,
(ii) no claim has been asserted, threatened in writing or is pending by any
Person challenging or questioning the ownership, registration or use of any
Intellectual Property of the Borrower and the Restricted Subsidiaries or the
validity or effectiveness of any Intellectual Property of the Borrower and the
Restricted Subsidiaries, nor does the Borrower know of any valid basis for any
such claim, (iii) to the best of the knowledge of the Borrower, the use of
Intellectual Property by each of the Borrower and the Restricted Subsidiaries
does not infringe, violate or misappropriate the rights of any Person in any
material respect, (iv) as of the Amendment Effective Date, the Borrower and the
Restricted Subsidiaries have made all necessary filings and recordations for
Intellectual Property to protect and maintain their interests in such
applications and registrations, all of which are subsisting, unexpired, valid
and enforceable.
SECTION 3.14.    No Untrue Statement. Neither (a) this Agreement nor any
certificate or document executed and delivered by or on behalf of any Loan Party
in accordance with or pursuant to this Agreement nor (b) any written or formally
presented statement, report, document, representation or warranty provided to
the Administrative Agent or any Lender in connection with the negotiation or
preparation of this Agreement (as modified or supplemented by other written or
formally presented statements, reports, documents, representations and
warranties furnished to the


77



--------------------------------------------------------------------------------





Lenders prior the date of this Agreement) contains any untrue statement of
material fact or omits to state a material fact necessary in order to make the
statements contained therein, in light of the circumstances under which such
statements were made, not materially misleading.
SECTION 3.15.    No Consents, Etc. Neither the respective businesses or
properties of any Loan Party, nor any relationship between the Borrower or any
Restricted Subsidiary and any other Person, nor any circumstance in connection
with the execution, delivery and performance of this Agreement and the
Transactions, is such as to require a consent, approval or authorization of, or
filing, registration or qualification with, any Governmental Authority or any
other Person on the part of the Borrower or any Restricted Subsidiary as a
condition to the execution, delivery and performance of, or consummation of the
transactions contemplated by, or the validity or enforceability of, this
Agreement, other than any such consent, approval, authorization, filing,
registration or qualification that has been duly obtained or effected, as the
case may be.
SECTION 3.16.    ERISA. (a) The execution and delivery of this Agreement will
not involve any “prohibited transaction”, as defined in Section 406 of ERISA or
Section 4975 of the Code and there has been no “prohibited transaction”
involving any Employee Benefit Plan that has resulted or could reasonably be
expected to have a Material Adverse Effect, (b) each of the Borrower, each
Restricted Subsidiary and each ERISA Affiliate has fulfilled its obligations
under the minimum funding standards imposed by ERISA and the Code and each is in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Federal or state laws, (c) there are no pending or, to the
knowledge, of the Borrower, threatened claims or lawsuits, or action by any
Governmental Authority, with respect to any Employee Benefit Plan that could,
individually or in the aggregate reasonably be expected to have a Material
Adverse Effect, and (d) no ERISA Event has occurred that could reasonably be
expected to result in a Material Adverse Effect, and neither the Borrower nor
any ERISA Affiliate is aware of any facts, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event that could
reasonably be expected to result in a Material Adverse Effect.
SECTION 3.17.    No Default. No Default has occurred and is continuing.
SECTION 3.18.    Environmental Matters. Except as set forth in Schedule 3.18 or
except with respect to other matters that, individually or in the aggregate,
could not reasonably be expected to result in a Material Adverse Effect, (a)
neither the Borrower nor any of the Restricted Subsidiaries has failed to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law and (b) neither
the Borrower nor any of the Restricted Subsidiaries has become subject to, or
has received notice of any claim with respect to or responsibility for (i) any
Environmental Liability, and to the knowledge of the Borrower there is no basis
for any such Environmental Liability and (ii) the Release or, to the knowledge
of the Borrower, threatened Release of any Hazardous Materials.
SECTION 3.19.    Employment Matters. Except as set forth on Schedule 3.19, as of
the Amendment Effective Date, none of the employees of the Borrower or any
Restricted Subsidiary are subject to any collective bargaining agreement. There
are no strikes, work stoppages, election or decertification petitions or
proceedings, unfair labor charges, equal opportunity proceedings, or other
material labor/employee related controversies or proceedings pending or, to the
knowledge


78



--------------------------------------------------------------------------------





of the Borrower, threatened against the Borrower or any Restricted Subsidiary or
between the Borrower or any Restricted Subsidiary and any of its employees,
which could not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect.
(a)    Except to the extent a failure to maintain compliance could not
reasonably be expected, individually or in the aggregate, to have a Material
Adverse Effect, the Borrower and each Restricted Subsidiary are in compliance in
all respects with all applicable laws, rules and regulations pertaining to labor
or employment matters, including those pertaining to wages, hours, occupational
safety and taxation, and there is neither pending nor, to the knowledge of the
Borrower, threatened any litigation, administrative proceeding or investigation
in respect of such matters which could reasonably be likely, individually or in
the aggregate, to have a Material Adverse Effect.
SECTION 3.20.    Reimbursement from Third-Party Payors. The accounts receivable
of the Borrower and each Restricted Subsidiary and each Contract Provider have
been and will continue to be adjusted to reflect reimbursement permitted by
third party payors such as Medicare, Medicaid, Blue Cross/Blue Shield, private
insurance companies, health maintenance organizations, preferred provider
organizations, alternative delivery systems, managed care systems, government
contracting agencies and other third party payors. In particular, the Borrower,
each Restricted Subsidiary and each Contract Provider has paid or caused to be
paid all known and undisputed refunds, overpayments or adjustments which have
become due to any third party payor of health care benefits for any undisputed
refund, overpayment or adjustment, except where such failure would not
reasonably be expected to have a Material Adverse Effect.
SECTION 3.21.    Compliance with Laws. Except as set forth in Schedule 3.21,
each of the Borrower and the Restricted Subsidiaries is in compliance with all
laws, regulations and orders of any Governmental Authority applicable to it or
its property, except where the failure to do so, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect.
SECTION 3.22.    Insurance. The Borrower and the Restricted Subsidiaries
maintain, in force, with financially sound and reputable insurance companies,
and pay all premiums and costs related to, insurance coverages in such amounts
(with no materially greater risk retention) and against such risks as are deemed
by the management of the Borrower to be sufficient in accordance with the usual
and customary practices of companies of established repute engaged in the same
or similar lines of business as the Borrower and the Restricted Subsidiaries.
SECTION 3.23.    Collateral Matters. (a) When executed and delivered, the
Collateral and Guarantee Agreement will be effective to create in favor of the
Administrative Agent, for the ratable benefit of the Secured Parties, a valid
and enforceable security interest in the Collateral (as defined therein) and (i)
when Collateral (as defined therein) constituting certificated securities (as
defined in the Uniform Commercial Code) is delivered to the Administrative Agent
thereunder together with instruments of transfer duly endorsed in blank, the
Lien thereon granted pursuant to the Collateral and Guarantee Agreement will
constitute a fully perfected Lien on, and security interest in, all right, title
and interest of the pledgors thereunder in such Collateral, prior and superior
in right to any other Person, and (ii) when financing statements in appropriate
form are properly filed in the offices specified in the Perfection Certificate,
the Collateral and Guarantee Agreement will


79



--------------------------------------------------------------------------------





constitute a fully perfected Lien on and security interest in all right, title
and interest of the grantors in the remaining Collateral (as defined therein) to
the extent such Lien may be perfected by the filing of a financing statement in
such offices, prior and superior to the rights of any other Person, except Liens
expressly permitted by Section 6.06.
(b)    [Intentionally Omitted.]
(c)    Upon the recordation of the IP Security Agreements with the United States
Patent and Trademark Office and the United States Copyright Office and the
filing of any applicable financing statements as provided in the preceding
subsection (a), the Lien created under the Collateral and Guarantee Agreement
will constitute a fully perfected Lien on all right, title and interest of the
Loan Parties in the registered Intellectual Property or any applications
therefore other than any “intent to use” application for which a statement of
use has not been filed, in which a security interest may be fully perfected by
filing in the United States Patent and Trademark Office and the United States
Copyright Office, in each case prior and superior in right to any other Person,
except Liens expressly permitted under Section 6.06 (it being understood that
subsequent recordings in the United States Patent and Trademark Office or the
United States Copyright Office may be necessary to perfect a Lien on registered
trademarks and trademark applications or copyrights, respectively, acquired by
the Loan Parties after the Amendment Effective Date).
SECTION 3.24.    USA Patriot Act. To the extent applicable, each Loan Party is
in compliance, in all material respects, with (i) Sanctions and (ii) the USA
Patriot Act. No part of the proceeds of the Loans shall be used, directly or
indirectly, for any payments to any governmental official or employee, political
party, official of a political party, candidate for political office, or anyone
else acting in an official capacity, in order to obtain, retain or direct
business or obtain any improper advantage, in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, or other applicable
anti-corruption laws.
SECTION 3.25.    [Intentionally Omitted.]
SECTION 3.26.    OFAC. Neither the Borrower, nor any of its Subsidiaries, nor to
the Borrower’s knowledge, any director, officer, employee, agent or affiliate
thereof, is an individual or entity that is, or is owned or controlled by one or
more individuals or entities that are (a) the subject or target of any Sanctions
or (b) located, organized or resident in a Designated Jurisdiction.
SECTION 3.27.    ANTI-CORRUPTION LAWS . The Borrower and its Subsidiaries have
conducted their businesses in compliance with applicable anti-corruption laws
and have instituted and maintained policies or procedures designed to promote
and achieve compliance with such laws.
ARTICLE IV
CONDITIONS
SECTION 4.01.    Amendment Effective Date. This amendment and restatement of the
Existing Senior Secured Credit Agreement shall not become effective until the
date on which each of the following conditions shall have been satisfied (or
waived in accordance with Section 9.02):


80



--------------------------------------------------------------------------------





(a)    The Administrative Agent shall have received (i) counterparts of this
Agreement executed by the Administrative Agent, the Collateral Agent, the
Required Lenders, the Borrower and the Guarantors and (ii) Amendment Effective
Date Lender Consents and commitments from Lenders and/or prospective Lenders
representing 100% of the aggregate outstanding principal amount of the Amendment
Effective Date Term Loans and 100% of the Revolving Commitments.
(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Amendment
Effective Date) of (a) the general counsel of the Borrower and (b) Alston & Bird
LLP and other counsel for the Loan Parties, covering such other matters relating
to the Borrower, this Agreement or the Transactions as the Lenders shall
reasonably request and otherwise in form and substance reasonably satisfactory
to the Administrative Agent.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Borrower and
the Loan Parties, the authorization of the Transactions and any other legal
matters relating to the Borrower, the Subsidiaries, this Agreement or the
Transactions, all in form and substance reasonably satisfactory to the
Administrative Agent and its counsel, it being agreed that a certificate from
the Secretary or Assistant Secretary (or other individual performing similar
functions) certifying that any certified copies of any articles or certificate
of incorporation or formation, operating agreement, partnership agreement,
bylaws or similar organizational documents delivered to the Administrative Agent
with respect to the Subsidiary Loan Parties in connection with the closing of
the Existing Senior Secured Credit Agreement have not been amended, supplemented
or otherwise modified since the date of certification thereof shall satisfy the
requirements of this clause (c).
(d)    The Administrative Agent shall have received a certificate, dated the
Amendment Effective Date and signed by a Financial Officer of the Borrower,
confirming compliance with the conditions set forth in paragraphs (a) and (b) of
Section 4.02.
(e)    [Intentionally omitted].
(f)    The Administrative Agent and each Lender shall have received all fees and
other amounts due and payable to it on or prior to the Amendment Effective Date,
including to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.
(g)    [Intentionally omitted].
(h)    [Intentionally omitted].
(i)    [Intentionally omitted].
(j)    The Administrative Agent and each Lender shall have received all such
information as shall have been reasonably requested by it in order to enable it
to comply with the requirements of the USA Patriot Act and any other “know your
customer” or similar laws or regulations.


81



--------------------------------------------------------------------------------





(k)    On the Amendment Effective Date, (i) after giving effect to the
consummation of the Transactions and any rights of contribution, the Borrower
and its Restricted Subsidiaries, taken as a whole, shall be Solvent and the Loan
Parties, taken as a whole, shall be Solvent and (ii) the Administrative Agent
shall have received a solvency certificate from the Financial Officer of the
Borrower and each Subsidiary Loan Party in form and substance satisfactory to
the Administrative Agent, dated as of the Amendment Effective Date and addressed
to the Agents and the Lenders, in each case in form, scope and substance
satisfactory to the Administrative Agent.
(l)    [Intentionally omitted].
(m)    [Intentionally omitted].
(n)    The Administrative Agent shall have received a Borrowing Request in
accordance with Section 2.03(b).
The Administrative Agent shall notify the Borrower and the Lenders of the
Amendment Effective Date, and such notice shall be conclusive and binding.
SECTION 4.02.    Each Credit Event. The obligation of each Lender to make a Loan
on the occasion of any Borrowing, and of each Issuing Bank to issue, amend,
renew or extend any Letter of Credit, is subject to the satisfaction of the
following conditions:
(a)    the representations and warranties of the Borrower set forth in this
Agreement shall be true and correct in all material respects on and as of the
date of such Borrowing or the date of issuance, amendment, renewal or extension
of such Letter of Credit, as applicable (except to the extent that any
representation or warranty expressly relates to an earlier date, in which case
such representation or warranty shall have been true and correct as of such
earlier date); provided that any representation and warranty that is qualified
as to materiality or material adverse effect shall, after giving effect to such
qualifications as set forth therein, be true and correct in all respects;
provided further, that in the case of any Additional Tranche Term Loans, the
proceeds of which will be used to finance a Limited Condition Acquisition, the
foregoing will be limited to those representations and warranties required by
the Lenders providing such Additional Tranche Term Loans.
(b)    at the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing; provided, that, in
the case of any Additional Tranche Term Loans, the proceeds of which will be
used to finance a Limited Condition Acquisition, this clause (b) shall be
limited to Specified Events of Default.
Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrower on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section


82



--------------------------------------------------------------------------------





ARTICLE V
AFFIRMATIVE COVENANTS
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired, terminated or been cancelled
(or the Borrower’s obligation under such Letters of Credit shall have been cash
collateralized or supported by letters of credit of other banks naming the
Issuing Banks as beneficiaries in a manner satisfactory to the Issuing Banks)
and all LC Disbursements shall have been reimbursed, the Borrower covenants and
agrees with the Lenders that:
SECTION 5.01.    Financial Statements, Reports, Etc. (a) The Borrower shall
deliver or cause to be delivered to the Administrative Agent for distribution to
each Lender:
(i)    not later than the earlier to occur of (x) 90 days after the end of each
Fiscal Year of the Borrower and (y) the date on which the Borrower files
financial statements with respect to the applicable Fiscal Year with the SEC
(giving effect to any extension permitted by the SEC), consisting of a balance
sheet, a statement of operations, a statement of stockholders’ equity and a
statement of cash flows of the Borrower and the Subsidiaries on a consolidated
basis as of the end of and for such Fiscal Year, together with statements in
comparative form as of the end of and for the preceding Fiscal Year as
summarized in the Form 10-K of the Borrower filed with the SEC pursuant to
Section 13 of the Exchange Act for the corresponding period, and accompanied by
a report of PricewaterhouseCoopers LLP or other independent public accountants
of nationally recognized standing selected by Borrower (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit other than as to matters relating to
historical costs of fixed assets), which opinion shall state in effect that such
financial statements (A) were audited using generally accepted auditing
standards, (B) were prepared in accordance with GAAP consistently applied and
(C) present fairly, in all material respects, the financial condition and
results of operations of the Borrower and the Subsidiaries for the period
covered;
(ii)    not later than the earlier to occur of (x) 45 days after the end of each
of the first three quarters of each Fiscal Year of the Borrower and (y) the date
on which the Borrower files financial statements with respect to the applicable
fiscal quarter with the SEC (giving effect to any extension permitted by the
SEC), a balance sheet and related statements of income and cash flows of the
Borrower and its Subsidiaries on a consolidated basis for such quarter and for
the period beginning on the first day of such Fiscal Year of the Borrower and
ending on the last day of such quarter, together with statements in comparative
form for the corresponding date or period in the preceding Fiscal Year of the
Borrower as summarized in the Form 10‑Q of the Borrower filed with the SEC
pursuant to Section 13 of the Exchange Act for the corresponding period, and
certified by a Financial Officer as presenting fairly, in all material respects,
the financial condition and results of operations of the Borrower and the
Subsidiaries on a consolidated basis in accordance with GAAP


83



--------------------------------------------------------------------------------





consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(iii)    concurrently with each delivery of financial statements under
clause (i) or (ii) above, a certificate of a Financial Officer (A) certifying to
the knowledge of such Financial Officer as to whether a Default has occurred
and, if a Default has occurred, specifying the details thereof and any action
taken or proposed to be taken with respect thereto; (B) setting forth reasonably
detailed calculations demonstrating compliance with Section 6.01(a) and (b);
(C) stating whether, as a result of any change in accounting principles and
policies from those used in the preparation of the financial statements referred
to in Section 3.06(a)(i) and (ii), the consolidated financial statements of the
Borrower and the Subsidiaries delivered pursuant to clause (i) or (ii) above
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such clause, had no such change in
accounting principles and policies been made, and if so, providing a reasonably
detailed description of such differences; and (D) concurrently with the delivery
of financial statements under clause (ii) above, attaching an updated
Schedule 3.04 hereto setting forth as of the date of the balance sheet included
in such financial statements a list of all the Subsidiaries and the percentage
ownership of the Borrower and the Subsidiaries therein, and identifying, as of
such date, each Restricted Subsidiary, each Designated Syndicated Person, each
Non-Material Subsidiary, Class A Excluded Equity Interest and Class B Excluded
Equity Interest.
(iv)    not later than 45 days after the beginning of each Fiscal Year in
respect of such Fiscal Year (A) the annual business plan of the Borrower and its
Subsidiaries for such Fiscal Year approved by the Board of Directors of the
Borrower, (B) forecasts prepared by management of the Borrower for each fiscal
quarter in such Fiscal Year and (C) forecasts prepared by management of the
Borrower for such Fiscal Year, including, in each instance described in
clauses (B) and (C) above, (x) a projected year-end consolidated balance sheet
and income statement and statement of cash flows and (y) a statement of all of
the material assumptions on which such forecasts are based;
(v)    contemporaneously with the distribution thereof to the Borrower’s
stockholders or the filing thereof with the SEC, as the case may be, copies of
all material statements, reports, notices and filings distributed by the
Borrower to its stockholders or filed with the SEC (including reports on
Forms 10-K, 10-Q and 8-K) or any Governmental Authority succeeding to any or all
of the functions of the SEC or with any national securities exchange;
(vi)    promptly after the occurrence of any ERISA Event that, alone or together
with any other ERISA Events that have occurred, could reasonably be expected to
have a Material Adverse Effect, a certificate of a Financial Officer setting
forth the details as to such ERISA Event and the action that the Borrower, such
Restricted Subsidiary or such ERISA Affiliate has taken or will take with
respect thereto;
(vii)    promptly after any Responsible Officer of the Borrower becomes aware of
the commencement thereof, notice of any investigation, action, suit or
proceeding before


84



--------------------------------------------------------------------------------





any Governmental Authority involving the condemnation or taking under the power
of eminent domain of any material portion of its property;
(viii)    within 10 days of the receipt by the Borrower or any Restricted
Subsidiary, copies of all deficiency notices, compliance orders or adverse
reports issued by any Governmental Authority or accreditation commission having
jurisdiction over the licensing, accreditation or operation of any properties or
assets of the Borrower or any Restricted Subsidiary or by any Governmental
Authority or private insurance company pursuant to a provider agreement, which,
if not timely complied with or cured, could reasonably be expected to result in
the suspension or forfeiture of any license, certification or accreditation,
which suspension or forfeiture could reasonably be expected to have a Material
Adverse Effect or the termination of any insurance or reimbursement program
available to such Person that could reasonably be expected to have a Material
Adverse Effect;
(ix)    promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Restricted Subsidiary, or compliance with the terms of this
Agreement, as the Administrative Agent or any Lender, through the Administrative
Agent, may reasonably request; and
(x)    simultaneously with the delivery of each set of consolidated financial
statements referred to in clauses ‎(i) and ‎(ii) above, a separate schedule
displaying, with respect to the Unrestricted Subsidiaries the following (which
shall be required only if Borrower has, or during the relevant period, had any
Unrestricted Subsidiaries): (A) the Consolidated Total Assets of the
Unrestricted Subsidiaries as of the date of such financial statements, (B)
Adjusted Consolidated EBITDA of the Unrestricted Subsidiaries for the period of
four consecutive fiscal quarters ending as of the date of such financial
statements and (C), only with respect to such financial statements delivered
pursuant to clause (i) above, Excess Cash Flow of the Unrestricted Subsidiaries
for the Fiscal Year ended as of the date of such financial statements, in each
case certified by a Financial Officer of the Borrower.
(b)    Information required to be delivered pursuant to this Section shall be
deemed to have been delivered if such information, or one or more annual,
quarterly or other reports containing such information, shall have been posted
by the Borrower on the Borrower’s website on the Internet (which, as of the
Amendment Effective Date is www.healthsouth.com), at
www.sec.gov/edgar/webusers.htm, on a Platform to which all of the Lenders have
been granted access, or at another website identified to the Lenders and
accessible by the Lenders without charge (and, in each case, a confirming
electronic correspondence shall have been delivered to the Administrative Agent
providing notice of such posting); provided that the Borrower shall deliver
paper copies of such information to any Lender that requests such delivery.
SECTION 5.02.    Maintain Properties. The Borrower will, and will cause each of
the Restricted Subsidiaries to, keep or maintain all properties and assets,
including Intellectual Property, necessary in the operation of the business of
the Borrower and the Restricted Subsidiaries, in good working order and
condition (subject to ordinary wear and tear), and to make all needed repairs,
replacements and renewals to such properties and assets in due course, in each
case (a) as are reasonably necessary to conduct such business as currently
conducted or as proposed to be conducted


85



--------------------------------------------------------------------------------





and in accordance with customary and prudent business practices and (b) except
for any failure with respect to the foregoing that does not materially interfere
with the Borrower’s and the Restricted Subsidiaries’ ability to conduct their
business, taken as a whole, as currently conducted or as proposed to be
conducted or to utilize such properties and assets for their intended purposes.
SECTION 5.03.    Existence, Qualification, Etc. The Borrower will, and will
cause each of the Restricted Subsidiaries to, (a) do or cause to be done all
things necessary to preserve, renew and keep in full force and effect its legal
existence and all rights, permits, privileges, licenses and franchises, in each
case to the extent material to the Borrower and the Restricted Subsidiaries,
taken as a whole, and (b) maintain its license or qualification to do business
as a foreign corporation and good standing in each jurisdiction in which its
ownership or leasing of property or the nature of its business makes such
license or qualification necessary, except, with respect to clause (b) only,
where the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; provided that the
foregoing shall not prohibit any merger, consolidation, liquidation,
dissolution, sale or transfer that is not prohibited by the provisions of
Article VI.
SECTION 5.04.    Obligations. The Borrower will, and will cause each of the
Restricted Subsidiaries to, pay all taxes, assessments, governmental charges,
claims for labor, supplies, rent and any other obligation that, if unpaid, would
become a Lien against any of its properties or assets, except for any such
obligations being contested in good faith by appropriate proceedings diligently
conducted and against which adequate reserves, if any required under GAAP, have
been established, and so long as any Lien resulting therefrom has not become
enforceable or is the subject of proceedings that operate to stay the
enforcement of such Lien.
SECTION 5.05.    Insurance. The Borrower will, and will cause each of the
Restricted Subsidiaries to, at all times maintain, in force, with financially
sound and reputable insurance companies, and pay all premiums and costs related
to, insurance coverages in such amounts (with no materially greater risk
retention) and against such risks as are deemed by the management of the
Borrower to be sufficient in accordance with usual and customary practices of
companies of established repute engaged in the same or similar business as the
Borrower and the Restricted Subsidiaries. The Borrower shall deliver to the
Administrative Agent certificates of insurance evidencing the existence of
insurance to be maintained by the Borrower and its Restricted Subsidiaries
pursuant to Section 5.05 and, if applicable, the Administrative Agent shall be
designated as an additional insured and loss payee as its interest may appear
thereunder, or solely as the additional insured, as the case may be,
thereunder.  Each policy of insurance shall contain a clause or endorsement
requiring that the insurer shall endeavor to give not less than thirty (30)
days’ prior written notice to the Administrative Agent in the event of
cancellation of the policy. The Administrative Agent shall have no obligation to
give the Borrower or any Restricted Subsidiary notice of any notification
received by the Administrative Agent with respect to any insurance policies or
take any steps to protect the Borrower’s or any Restricted Subsidiary’s
interests under such policies.
SECTION 5.06.    True Books. The Borrower will, and will cause each of the
Restricted Subsidiaries to, keep true books of record and account in which full,
true and correct entries (in all material respects) will be made of such
dealings and transactions, and set up on its books such


86



--------------------------------------------------------------------------------





reserves as may be required by GAAP with respect to doubtful accounts and all
taxes, assessments, charges, levies and claims and with respect to its business
in general, and include such reserves in interim as well as year-end financial
statements, so that the Borrower and each Restricted Subsidiary may prepare
financial statements in accordance with GAAP.
SECTION 5.07.    Right of Inspection. The Borrower will, and will cause each of
the Restricted Subsidiaries to, permit any Person designated by the
Administrative Agent or any Lender (which shall be coordinated through the
Administrative Agent) to visit and inspect any of its properties, corporate
books and financial reports and to discuss its affairs, finances and accounts
with its principal officers and independent certified public accountants, all at
reasonable times, at reasonable intervals and with reasonable prior notice and
all at the expense of the Borrower; provided that, excluding any such visits and
inspections during the continuation of an Event of Default, the Administrative
Agent and the Lenders shall not exercise such rights more than two times during
any calendar year; provided further, that if any such inspection shall
reasonably be expected to including viewing of any patient specific information,
then prior to such inspection, the Administrative Agent or any Lender and any
Person designated by the Administrative Agent or any Lender shall execute a
business associate agreement that meets the requirements of the Health Insurance
Portability and Accountability Act of 1996, 42 U.S.C. §§ 1320d-1329d-8, as
amended by the, Health Information Technology for Economic and Clinical Health
Act, enacted as Title XIII of the American Recovery and Reinvestment Act of
2009, Public Law 111-5, and any regulations adopted thereunder.
SECTION 5.08.    Observe All Laws. The Borrower will, and will cause each of the
Restricted Subsidiaries to, conform to and duly observe, and use reasonable
efforts to cause all Contract Providers to conform to and duly observe, all
laws, rules and regulations and all other valid requirements of any regulatory
authority with respect to the conduct of its business, including Titles XVIII
and XIX of the Social Security Act, Medicare Regulations, Medicaid Regulations
and all other laws, rules and regulations of Governmental Authorities (including
all laws, rules and regulations pertaining to the licensing of professional and
other health care providers and all Environmental Laws), except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
SECTION 5.09.    Governmental Licenses. The Borrower will, and will cause each
of the Restricted Subsidiaries to, obtain and maintain, and use reasonable
efforts to cause all Contract Providers to obtain and maintain, all material
licenses, permits, certifications and approvals of all applicable Governmental
Authorities as are required for the conduct of its business as currently
conducted and herein contemplated, including material professional licenses,
Medicaid Certifications and Medicare Certifications, except where the failure to
do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.
SECTION 5.10.    Notice of Material Events. Upon any Responsible Officer of the
Borrower obtaining knowledge of (a) any Default or Event of Default or (b) any
event, development or occurrence that has resulted in, or could reasonably be
expected to result in, a Material Adverse Effect, the Borrower shall promptly
notify the Administrative Agent of the nature thereof, the period


87



--------------------------------------------------------------------------------





of existence thereof, and what action the Borrower or such Restricted Subsidiary
proposes to take with respect thereto.
SECTION 5.11.    Suits or Other Proceedings. Upon any Responsible Officer of the
Borrower obtaining knowledge of the filing or commencement of, or any written
notice of intention of any Person to file or commence, any action, suit or
proceeding, whether in law or in equity, (a) against the Borrower or any
Restricted Subsidiary, or any attachment, levy, execution or other process being
instituted against any assets of the Borrower or any Restricted Subsidiary,
which could reasonably be expected to have a Material Adverse Effect or
(b) against the Borrower, any Restricted Subsidiary or any Contract Provider to
suspend, revoke or terminate any Medicaid Provider Agreement, Medicaid
Certification, Medicare Provider Agreement or Medicare Certification, which
could reasonably be expected to have a Material Adverse Effect, the Borrower
shall promptly provide the Administrative Agent with written notice thereof
stating the nature and status of such litigation, dispute, proceeding, levy,
execution or other process.
SECTION 5.12.    Notice of Discharge of Hazardous Material or Environmental
Complaint. The Borrower will, and will cause the Restricted Subsidiaries to,
promptly provide to the Administrative Agent true, accurate and complete copies
of any and all notices, complaints, orders, directives, claims, or citations
received by the Borrower or any Restricted Subsidiary relating to any of the
following which could reasonably be expected to have a Material Adverse Effect:
(a) violation or alleged violation by the Borrower or any Restricted Subsidiary
of any applicable Environmental Law; (b) Release or threatened Release by the
Borrower or any Restricted Subsidiary, or at any Facility or property owned or
leased or operated by the Borrower or any Restricted Subsidiary, of any
Hazardous Material; or (c) any Environmental Liability.
SECTION 5.13.    Information Regarding Collateral. (a) The Borrower will furnish
to the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, as reflected in its organization documents, (ii) in any Loan
Party’s jurisdiction of organization or corporate structure and (iii) in any
Loan Party’s identity, Federal Taxpayer Identification Number or organization
number, if any, assigned by the jurisdiction of its organization. The Borrower
also agrees promptly to provide to the Administrative Agent certified
organizational documents reflecting any of the changes described in the
preceding sentence. The Borrower agrees not to effect or permit any change
referred to in the preceding sentences unless all filings have been made under
the Uniform Commercial Code or otherwise that are required in order for the
Collateral Agent, for the benefit of the Lenders, to continue at all times
following such change to have a valid, legal and perfected security interest in
all of the Collateral. The Borrower also agrees promptly to notify the
Administrative Agent, for the benefit of the Lenders, if any material portion of
the Collateral is damaged or destroyed.
(b)    Each year, at the time of delivery of annual financial statements with
respect to the preceding Fiscal Year pursuant to Section 5.01(a), the Borrower
shall deliver to the Administrative Agent a certificate on behalf of the
Borrower of a Financial Officer setting forth the information required pursuant
to the Perfection Certificate (other than that information required in item 4 of
the Perfection Certificate as of the Effective Date or in item 10 of the
Perfection Certificate) or confirming that there has been no change in such
information since the later of the date of the


88



--------------------------------------------------------------------------------





Perfection Certificate delivered on the Effective Date or the date of the most
recent certificate delivered pursuant to this Section.
SECTION 5.14.    Further Assurances and After-Acquired Collateral. (a) The
Borrower will, and will cause each other Loan Party to, execute any and all
further documents, financing statements, agreements and instruments, and take
all such further actions (including (i) the filing and recording of financing
statements, fixture filings and other similar documents, (ii) conducting lien
searches and (iii) providing legal opinions reasonably satisfactory to the
Administrative Agent but in no event shall any Loan Party be required to execute
any mortgages, deeds of trust, deeds to secured debt or other instrument
conveying a Lien in any real property), which may be required, or which the
Administrative Agent or the Required Lenders may reasonably request, (x) to
cause the Collateral and Guarantee Requirement (A) to be satisfied on each
Quarterly Compliance Date with respect to the Restricted Subsidiaries and
property of the Borrower and its Restricted Subsidiaries subject to the
Collateral and Guarantee Requirement on such Quarterly Compliance Date and
(B) with respect to the Restricted Subsidiaries and property of the Borrower and
its Restricted Subsidiaries subject to the Collateral and Guarantee Requirement
on a given Quarterly Compliance Date, to remain satisfied following such
Quarterly Compliance Date and (y) to evidence such satisfaction and the
priorities of the Liens created under the Collateral and Guarantee Agreement.
The satisfaction of the Collateral and Guarantee Requirement on each Quarterly
Compliance Date shall be deemed to satisfy the requirements of prompt delivery
and prompt notice to the Collateral Agent as set forth in Section 4.03, 4.04 and
4.05 of the Collateral and Guarantee Agreement. Without limiting the generality
of the foregoing, (x) if it is known to a Financial Officer that, as a result of
an acquisition, disposition or otherwise, a Subsidiary that is designated as an
Excluded Subsidiary in Schedule 3.04 (as most recently revised in accordance
with Section 5.01(a)(iii)) ceases to qualify as an Excluded Subsidiary or (y) a
Designated Syndicated Person ceases to qualify as a Designated Syndicated
Person, then the Borrower shall take all actions to cause such Subsidiary to
become a Subsidiary Loan Party and to otherwise cause the Collateral and
Guarantee Requirement to be satisfied with respect to such Restricted Subsidiary
on the Quarterly Compliance Date following the occurrence of either of the
events described in the immediately preceding clauses (x) and (y).
(b)    [Intentionally omitted].
(c)    The Borrower shall not, and shall not permit any Restricted Subsidiary
to, deposit or maintain in any deposit account, other than a Specified Deposit
Account, any amounts in excess of the amount required to be deposited or
maintained in such deposit account in the ordinary course of business; provided
that this clause (c) shall not be deemed to require the Borrower or any
Restricted Subsidiary to deposit any Restricted Cash and Cash Equivalents to a
Specified Deposit Account. Schedule 5.14 sets forth as of the Amendment
Effective Date a list of all the Specified Deposit Accounts. The Borrower shall
deliver written notice to the Administrative Agent promptly after establishing
or closing any Specified Deposit Account.
SECTION 5.15.    Lenders’ Meetings. Upon the request of the Administrative Agent
or the Required Lenders, participate in a meeting of the Administrative Agent
and the Lenders once during each Fiscal Year to be held at the Borrower’s
corporate offices (or at such other location as may be


89



--------------------------------------------------------------------------------





agreed to by the Borrower and the Administrative Agent or, if agreed to by the
Administrative Agent, by teleconference) at such time as may be agreed to by the
Borrower and the Administrative Agent.
SECTION 5.16.    Maintenance of Ratings. In the case of the Borrower, at all
times use commercially reasonable efforts to maintain (a) public ratings issued
by Moody’s and S&P with respect to its senior secured debt and (b) a public
corporate rating from S&P and a public corporate family rating from Moody’s.
SECTION 5.17.    Designation of Subsidiaries. The Borrower may at any time after
the Amendment Effective Date by notice from a Financial Officer of the Borrower
to the Administrative Agent designate any Subsidiary as an Unrestricted
Subsidiary or any Unrestricted Subsidiary as a Restricted Subsidiary; provided
that (i) immediately before and immediately after such designation, no Default
shall have occurred and be continuing, (ii) immediately after giving effect to
such designation, the Borrower shall be in compliance with the covenants set
forth in Section ‎6.01, determined on a pro forma basis as of the end of the
most recent fiscal quarter for which financial statements of the Borrower have
been delivered under Section 5.01, as if such designation had occurred on the
last day of such fiscal quarter of the Borrower and, as a condition precedent to
the effectiveness of any such designation, the Borrower shall deliver to the
Administrative Agent a certificate setting forth in reasonable detail the
calculations demonstrating such compliance, (iii) no Restricted Subsidiary may
be designated an Unrestricted Subsidiary if it was previously designated an
Unrestricted Subsidiary and (iv) if a Restricted Subsidiary is being designated
as an Unrestricted Subsidiary hereunder, the sum of (A) the fair market value of
assets of such Subsidiary as of such date of designation (the “Designation
Date”), plus (B) the aggregate fair market value of assets of all Unrestricted
Subsidiaries designated as Unrestricted Subsidiaries pursuant to this Section
5.17 as of the Designation Date (in each case measured as of the date of each
such Unrestricted Subsidiary’s designation as an Unrestricted Subsidiary) shall
not exceed 5% of the Consolidated Total Assets of the Borrower as of such
Designation Date pro forma for such designation. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Amendment Effective Date
shall constitute an Investment by the Borrower therein at the date of
designation in an amount equal to the fair market value of the Borrower’s
investment therein. The designation of any Unrestricted Subsidiary as a
Restricted Subsidiary shall constitute (i) the incurrence at the time of
designation of any Investment, Indebtedness or Liens of such Subsidiary existing
at such time and (ii) a return on any Investment by the Borrower in Unrestricted
Subsidiaries pursuant to the preceding sentence in an amount equal to the fair
market value at the date of such designation of the Borrower’s Investment in
such Subsidiary.
ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired, terminated or been cancelled (or the
Borrower’s obligation under such Letters of Credit shall have been cash
collateralized or supported by letters of credit of other banks naming the
Issuing Banks as beneficiaries in a manner satisfactory to the Issuing Banks)
and all LC Disbursements have been reimbursed, the Borrower covenants and agrees
with the Lenders that:


90



--------------------------------------------------------------------------------





SECTION 6.01.    Financial Covenants.
(a)    Interest Coverage Ratio. The Borrower will not permit the Interest
Coverage Ratio, calculated as of the end of each fiscal quarter on a pro forma
basis, for any period of four consecutive fiscal quarters ending to be less than
3.00 to 1.00.
(b)    Leverage Ratio. On the last day of each fiscal quarter, the Borrower will
not permit the Leverage Ratio, calculated as of the end of each such fiscal
quarter occurring during the time periods set forth below on a pro forma basis,
to exceed the ratio set forth below opposite the time period during which such
fiscal quarter ends.
Fiscal Quarters Ending:
Maximum Ratio
September 30, 2017 until September 30, 2019
4.50 to 1.00
December 31, 2019 and thereafter
4.25 to 1.00



SECTION 6.02.    Investments. The Borrower will not, and will not permit any
Restricted Subsidiary to, make any Investment after the Amendment Effective
Date, except:
(a)    Investments in Loan Parties;
(b)    Investments in Restricted Subsidiaries that are not Loan Parties with
respect to which one or more of the following apply:
(i)    existing on the Amendment Effective Date;
(ii)    consisting of loans, advances and other Indebtedness evidenced by
promissory notes that, if held by the Borrower or Subsidiary Loan Parties, are
pledged to the extent required under Section 5.14, and if so, in accordance
with, the Collateral and Guarantee Agreement;
(iii)    consisting of Indebtedness under the Borrower’s cash management system;
(iv)    consisting of capital contributions to Syndicated Persons in an
aggregate amount not greater than $10,000,000 per fiscal year;
(v)    consisting of capital contributions to the Captive Insurance Subsidiary
in the ordinary course of business; or
(vi)    consisting of Investments by Restricted Subsidiaries that are not Loan
Parties in Restricted Subsidiaries;
(c)    Permitted Investments and Permitted Syndicated Interest Repurchases;
(d)    Investments existing on the Amendment Effective Date and set forth on
Schedule 6.02;


91



--------------------------------------------------------------------------------





(e)    Investments made in favor of physicians in connection with their medical
practices in an aggregate amount outstanding at any time not in excess of
$20,000,000;  
(f)    acquisitions permitted under Section 6.08;
(g)    Investments in trade creditors or customers that are received pursuant to
a plan of reorganization or liquidation;
(h)    guarantees permitted under Sections 6.03;
(i)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with, customers and
suppliers, in each case in the ordinary course of business;
(j)    Investments to the extent the payment for such Investment is made with
common Equity Interests of the Borrower;
(k)    Investments arising in connection with Guarantees of operating leases or
of other obligations of the Borrower or any Restricted Subsidiary that do not
constitute Indebtedness, in each case, entered into in the ordinary course of
business;
(l)    loans and advances to officers and employees of the Borrower or any
Restricted Subsidiary in the ordinary course of business in an aggregate amount
outstanding at any time not in excess of $5,000,000;
(m)    Investments under Swap Agreements permitted under this Agreement;
(n)    Investments of any Person in existence at the time such Person becomes a
Restricted Subsidiary so long as such Investments were not made in connection
with or in anticipation of such Person becoming a Restricted Subsidiary;
(o)    Investments of the Borrower or a Restricted Subsidiary consisting of
non-cash consideration received in connection with any Asset Sale permitted
under Section 6.04;
(p)    Investments in the nature of deposits, pledges or prepayments with
respect to leases, utilities or suppliers in the ordinary course of business;
(q)    Investments in the ordinary course of business resulting from the
endorsement of drafts for collection;
(r)    Investments made pursuant to that certain Stockholders’ Agreement
Relating to HealthSouth Home Health Holdings, Inc., by and among HealthSouth
Home Health Holdings, Inc., the Borrower and other stockholders named therein,
dated as of December 31, 2014 (the “Stockholders’ Agreement”), including as a
result of the exercise of call rights pursuant to Section 3.06 thereof and put
rights pursuant to Section 3.07 thereof so long as after the Amendment Effective
Date, the Stockholders’ Agreement is not amended or modified in a manner that
(i) materially


92



--------------------------------------------------------------------------------





increases the valuation of such stockholders’ rights thereunder or the number of
shares to be awarded to such stockholders in respect thereof or (ii) is
materially adverse, taken as a whole, to the Lenders;
(s)    any Investments so long as after giving effect to such Investment on a
pro forma basis, (i) the Senior Secured Leverage Ratio is equal to or less than
2.00:1.00, (ii) no Default or Event of Default shall have occurred and be
continuing and (iii) the Borrower and its Restricted Subsidiaries would be in
compliance with the financial covenants set forth in Section 6.01; and
(t)    other Investments at any time outstanding not exceeding (i) $200,000,000,
plus (ii) so long as (x) no Default or Event of Default shall have occurred and
be continuing at the time thereof or would result therefrom and (y) after giving
effect thereto on a pro forma basis, the Borrower and its Restricted
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 6.01, additional Investments up to the Available Amount at such time.
SECTION 6.03.    Indebtedness; Subsidiary Preferred Stock. The Borrower (a)
shall not, and shall not permit any of the Restricted Subsidiaries to, directly
or indirectly, create, incur, issue, assume or otherwise become liable with
respect to (collectively, “incur”), any Indebtedness (including Acquired
Indebtedness) and (b) shall not permit any of its Restricted Subsidiaries to
issue (except to the Borrower or any of its Restricted Subsidiaries) or create
any Preferred Stock or permit any Person (other than the Borrower or a
Restricted Subsidiary) to own or hold any interest in any Preferred Stock of any
such Subsidiary; provided that, in addition to Existing Indebtedness:
(i)    the Borrower and the Restricted Subsidiaries may incur the Obligations;
(ii)    the Borrower and the Restricted Subsidiaries may incur Refinancing
Indebtedness;
(iii)    the Borrower may incur any Indebtedness to any Restricted Subsidiary or
any Restricted Subsidiary may incur any Indebtedness to the Borrower or to any
Restricted Subsidiary, provided, that (1) such Indebtedness incurred by a
Subsidiary Loan Party after the Effective Date is subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent and
(2) any such Indebtedness of a Restricted Subsidiary (except Indebtedness
arising through the ordinary course operation of the Borrower’s cash management
system), to the extent held by the Borrower or a Subsidiary Loan Party, is
evidenced by a promissory note pledged to the extent required under
Section 5.14, and if so, in accordance with, the Collateral and Guarantee
Agreement;
(iv)    the Borrower and its Restricted Subsidiaries may incur any Indebtedness
evidenced by letters of credit which are used in the ordinary course of business
of the Borrower and its Restricted Subsidiaries;
(v)    the Borrower and its Restricted Subsidiaries may incur Capitalized Lease
Obligations, purchase money debt and Attributable Indebtedness in an aggregate
principal amount on the date of incurrence that, when added to all other
Indebtedness incurred pursuant to this clause (v) and then outstanding, does not
exceed the greater of $350,000,000 and 8% of Consolidated Tangible Assets of the
Borrower as of the end of the most recent fiscal


93



--------------------------------------------------------------------------------





quarter for which financial statements of the Borrower have been delivered under
Section 5.01;
(vi)    the Borrower and its Restricted Subsidiaries may enter into Swap
Agreements in accordance with Section 6.15;
(vii)    the Borrower may enter into Guarantees of Indebtedness of Restricted
Subsidiaries, and Restricted Subsidiaries may enter into Guarantees of
Indebtedness of the Borrower and other Restricted Subsidiaries, in each case,
that are otherwise permitted hereunder; provided that any Investment resulting
from a Guarantee by a Loan Party of Indebtedness of any Subsidiary that is not a
Loan Party must be permitted under Section 6.02;
(viii)    the Borrower and its Restricted Subsidiaries may incur Permitted
Unsecured Indebtedness to the extent consistent with the definition of such term
and in an aggregate principal amount not to exceed $200,000,000;
(ix)    Restricted Subsidiaries that are not Guarantors may incur Indebtedness
in an aggregate principal amount on the date of incurrence that, when added to
all other Indebtedness incurred pursuant to this clause (ix) and then
outstanding, does not exceed $100,000,000;
(x)    so long as (i) no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom and (ii) after giving
effect thereto on a pro forma basis, the Borrower and its Restricted
Subsidiaries shall be in compliance with the financial covenants set forth in
Section 6.01, the Borrower and its Restricted Subsidiaries may incur additional
Permitted Unsecured Indebtedness to the extent consistent with the definition of
such term; and
(xi)    the Borrower may incur Pari Passu Indebtedness to the extent consistent
with the definition of such term; provided that the (i) aggregate principal
amount thereof shall not exceed, as of the time of the incurrence thereof, the
Permitted Incremental Amount at such time, plus additional Pari Passu
Indebtedness so long as after giving effect thereto on a pro forma basis, the
Borrower and its Restricted Subsidiaries shall be in compliance with a Senior
Secured Leverage Ratio of not greater than 3.25:1.00 and (ii) after giving
effect thereto on a pro forma basis, (x) the Borrower and its Restricted
Subsidiaries shall be in compliance with (x) the financial covenants set forth
in Section 6.01 and (y) no Default or Event of Default shall have occurred and
be continuing.
Notwithstanding anything to the contrary in the definition of “Refinancing
Indebtedness”, for the avoidance of doubt, the Borrower and its Restricted
Subsidiaries shall be permitted to incur Indebtedness that is applied to
Refinance any Existing Indebtedness in an aggregate principal amount that is
greater than the aggregate principal amount of Indebtedness being Refinanced
then outstanding, to the extent that such excess amount is otherwise permitted
under this Section 6.03.


94



--------------------------------------------------------------------------------





SECTION 6.04.    Disposition of Assets. The Borrower shall not, and shall not
permit any of the Restricted Subsidiaries to, consummate any Asset Sale unless
(a) the Borrower or such Restricted Subsidiary receives consideration at the
time of such Asset Sale at least equal to the Fair Market Value of the assets
the subject of such Asset Sale, (b) immediately before and immediately after
giving effect to such Asset Sale (x) no Default or Event of Default shall have
occurred and be continuing and (y) the Borrower and its Restricted Subsidiaries
shall be in compliance with the financial covenants set forth in Section 6.01,
(c) at least 75% of the consideration received by the Borrower or such
Restricted Subsidiary therefor is in the form of cash or cash equivalents paid
at the closing thereof and (d) an amount equal to all Net Proceeds of such Asset
Sale is applied to payment of the Obligations as set forth in and to the extent
required by Section 2.11(c). The amount (without duplication) of (x) any
Indebtedness (other than Subordinated Indebtedness) and other liabilities of the
Borrower or such Restricted Subsidiary that is expressly assumed by the
transferee in such Asset Sale and with respect to which the Borrower or such
Restricted Subsidiary, as the case may be, is unconditionally released by the
holder of such Indebtedness or liability, (y) any notes, securities or similar
obligations or items of property received from such transferee that are
converted into, sold or exchanged by the Borrower or such Restricted Subsidiary
within 180 days of receipt for cash (to the extent of the cash actually so
received), and (z) any Designated Noncash Consideration having an aggregate Fair
Market Value that, when taken together with all other Designated Noncash
Consideration previously received and then outstanding, does not exceed at the
time of receipt of such Designated Noncash Consideration (with the Fair Market
Value of each item of Designated Noncash Consideration being measured at the
time received and without giving effect to subsequent changes in value)
$30,000,000, shall be deemed to be cash for purposes of this Section. If at any
time any non-cash consideration received by the Borrower or such Restricted
Subsidiary, as the case may be, in connection with any Asset Sale is converted
into or sold or otherwise disposed of for cash (other than interest received
with respect to any such non-cash consideration), then the date of such
conversion or disposition shall be deemed to constitute the date of an Asset
Sale hereunder and the Net Proceeds thereof shall be applied to payment of the
Obligations as set forth in and to the extent required by Section 2.11(c).
SECTION 6.05.    Fundamental Changes. The Borrower shall not, nor shall it
permit any Restricted Subsidiary to, merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or wind
up, liquidate or dissolve, except that, if at the time thereof and immediately
after giving effect thereto no Default shall have occurred and be continuing
(i) any Person may merge into the Borrower in a transaction in which the
Borrower is the surviving corporation, (ii) any Person (other than the Borrower)
may merge into any Restricted Subsidiary in a transaction in which the surviving
entity is, or upon the effectiveness of such merger will become, a Restricted
Subsidiary and (if any party to such merger is a Subsidiary Loan Party) is, or
upon the effectiveness of such merger will become, a Subsidiary Loan Party,
(iii) any Asset Sale permitted under Section 6.04 may be structured as a merger
or consolidation and (iv) any Restricted Subsidiary may wind up, liquidate or
dissolve if (A) the Borrower determines in good faith that such winding up,
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders and (B) with respect to any winding
up, liquidation or dissolution of a Subsidiary Loan Party, all distributions in
respect of Equity Interest of such Subsidiary Loan Party resulting from such
winding up, liquidation or dissolution shall be made to the Borrower or other
Subsidiary Loan Parties; provided that any such merger involving a Person that
is not a Wholly


95



--------------------------------------------------------------------------------





Owned Restricted Subsidiary of the Borrower immediately prior to such merger
shall not be permitted unless also permitted by Sections 6.02, 6.04, 6.08 and
6.14, as applicable.
SECTION 6.06.    Liens. The Borrower will not, and will not permit any of the
Restricted Subsidiaries to, incur, create, assume or permit to exist any Lien
upon any of its accounts receivable, contract rights, chattel paper, inventory,
equipment, instruments, general intangibles, Intellectual Property or other
property or assets of any character, whether now owned or hereafter acquired, or
assign or sell any income or receivables (including accounts receivable) or
rights in respect thereof, other than:
(a)    Permitted Liens;
(b)    Liens existing on the Amendment Effective Date and set forth on
Schedule 6.06 (or if not set forth on such Schedule, where the Fair Market Value
of the assets subject to such Lien is less than $25,000); provided that (i) such
Liens shall secure only those obligations which they secure on the Amendment
Effective Date and extensions, renewals and replacements thereof that do not
increase the outstanding principal amount thereof and (ii) such Liens shall
extend only to the assets to which they apply on the Amendment Effective Date;
(c)    Liens on property, plant and equipment acquired, constructed or improved
by the Borrower or any Restricted Subsidiary; provided that (i) such Liens and
the Indebtedness secured thereby are incurred prior to or within 90 days after
such acquisition or the completion of such construction or improvement and
(ii) such Liens shall not apply to any other property or assets of the Borrower
or any Restricted Subsidiary;
(d)    Liens securing Indebtedness permitted under (i) Section 6.03(i),
(ii) Section 6.03(ii), (iii) Section 6.03(v) and (iv) Section 6.03(ix) provided
that in the case of this clause (iv), such Liens shall extend only to the assets
of Restricted Subsidiaries that are not Guarantors;
(e)    Liens (other than Liens on any Equity Interests of any Restricted
Subsidiary or other Person that is required to be pledged under the Collateral
and Guarantee Agreement) that are not permitted by any other clause of this
Section 6.06 securing Indebtedness in an aggregate principal amount not
exceeding $300,000,000; provided that not more than $50,000,000 of such
Indebtedness may be secured by Liens on any real property of the Borrower or any
of its Wholly Owned Restricted Subsidiaries; and
(f)    Pari Passu Indebtedness Liens.
SECTION 6.07.    Restrictive Agreements. Except for any agreement in effect (a)
on the Amendment Effective Date or (b) at the time any Restricted Subsidiary
becomes a Restricted Subsidiary of the Borrower, so long as such agreement was
not entered into solely in contemplation of such Person becoming a Restricted
Subsidiary of the Borrower, the Borrower shall not, and shall not permit any
Restricted Subsidiary to, enter into or permit to exist any Contractual
Obligation (other than this Agreement or any other Loan Document) that limits
the ability (i) of any Restricted Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor or (ii) of any Wholly Owned Restricted


96



--------------------------------------------------------------------------------





Subsidiary that is a Domestic Subsidiary to Guarantee the Indebtedness of the
Borrower or of any Loan Party to grant a Lien on its assets to secure the
Obligations; provided that the foregoing shall not apply to Contractual
Obligations which (A) are contained in joint venture agreements and other
similar agreements applicable solely to non-wholly owned Restricted Subsidiaries
and other joint ventures entered into in the ordinary course of business and
permitted pursuant to the terms hereof, (B) arise pursuant to applicable laws,
rules, regulations and other requirements of any Governmental Authority, (C)
arise in connection with any Asset Sale or Tax Incentive Program and is
applicable solely to the property subject to such Asset Sale or Tax Incentive
Program, (D) are negative pledges and restrictions on Liens in favor of any
holder of Indebtedness permitted under Section 6.06 but solely to the extent any
negative pledge relates to the property secured by such Lien or that expressly
permits Liens for the benefit of the Secured Parties with respect to the Loans
and the Obligations under the Loan Documents on a senior basis without the
requirement that such holders of such Indebtedness be secured by such Liens on
an equal and ratable, or junior, basis, (E) are customary restrictions on
leases, subleases, licenses or asset sale agreements otherwise permitted hereby
so long as such restrictions only relate to the assets subject thereto, (F)
comprise restrictions imposed by any agreement relating to secured Indebtedness
permitted pursuant to Section 6.03(v) the extent that such restrictions apply
only to the property or assets securing such Indebtedness, (G) are customary
provisions restricting subletting or assignment of any lease governing a
leasehold interest, (H) are customary provisions of an agreement restricting
assignment or transfer of such agreement entered into in the ordinary course of
business, (I) are imposed by any amendments or Refinancings of Indebtedness that
are otherwise permitted by the Loan Documents, (J) are imposed by the Permitted
Unsecured Indebtedness Documents, so long as (x) such restrictions and
conditions are not less favorable to the Lenders in any material respect than
the restrictions and conditions set forth in the Permitted Unsecured
Indebtedness Documents as in effect on the date of the first issuance of any
Permitted Unsecured Indebtedness and (y) such restrictions on Liens expressly
permit the Liens for the benefit of the Secured Parties with respect to the
Loans and the Obligations under the Loan Documents, (K) are on cash or other
deposits or net worth imposed by customers under contracts entered into in the
ordinary course of business and (L) arise in the ordinary course of business,
not relating to any Indebtedness, that do not, individually or in the aggregate,
materially detract from the value of the property or assets of the Borrower and
its Restricted Subsidiaries, taken as whole, or adversely affect the Borrower’s
ability to repay the Obligations, in each case, as determined in good faith by
the Borrower; provided that such amendments and refinancings are no more
materially restrictive with respect to such prohibitions and limitations than
those in effect prior to such amendment or Refinancing.
SECTION 6.08.    Acquisitions. The Borrower will not, and will not permit any of
the Restricted Subsidiaries to, acquire (a) any Person or Facility or (b) all or
substantially all of the assets or a business or unit or division of any Person,
in each case unless on each occasion when the aggregate amount of cash expended
and Indebtedness assumed in connection with acquisitions permitted pursuant to
this Section 6.08 shall have exceeded $50,000,000 during any Fiscal Year (and on
each occasion when such aggregate amount during such Fiscal Year shall have
exceeded $50,000,000 plus any multiple of $50,000,000 during any Fiscal Year),
the Borrower shall have furnished to the Administrative Agent a certificate
prepared and certified by a Financial Officer on a pro forma basis giving effect
to all such acquisitions consummated during the applicable Fiscal Year, which
certificate shall demonstrate (x) that no Default or Event of Default would
exist


97



--------------------------------------------------------------------------------





immediately after giving effect thereto and (y) the Borrower would be in
compliance with Section 6.01 immediately after giving effect to all such
acquisitions and any related incurrence of Indebtedness.
SECTION 6.09.    Restricted Payments. The Borrower shall not, and shall not
permit any of its Restricted Subsidiaries, directly or indirectly, to make any
Restricted Payment after the Amendment Effective Date except:
(a)
repurchases of Syndicated Interests in an aggregate amount in any Fiscal Year up
to $20,000,000 plus the proceeds received during such Fiscal Year of any resale
of such repurchased Syndicated Interests;

(b)
each Restricted Subsidiary may make Restricted Payments to the Borrower and any
other Restricted Subsidiary and any other Person that owns a direct Equity
Interest in such Restricted Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;

(c)
if at the time of and after giving effect to such Restricted Payment on a pro
forma basis, (i) the Senior Secured Leverage Ratio is equal to or less than
2.00:1.00, (ii) no Default or Event of Default shall have occurred and be
continuing and (iii) the Borrower and its Restricted Subsidiaries would be in
compliance with the financial covenants set forth in Section 6.01, Restricted
Payments to Persons that are not Loan Parties;

(d)
if at the time of and, after giving effect to such Restricted Payment on a pro
forma basis, (i) no Default or Event of Default shall have occurred and be
continuing and (ii) the Borrower and its Restricted Subsidiaries would be in
compliance with the financial covenants set forth in Section 6.01, Restricted
Payments to Persons that are not Loan Parties in an aggregate amount not
exceeding (A) $200,000,000, plus (B) if, after giving effect to such Restricted
Payment on a pro forma basis, the Leverage Ratio would not be greater than the
Leverage Ratio set forth in Section 6.01(b), additional Restricted Payments up
to the Available Amount at such time;

(e)
repurchases by the Borrower of its common stock from holders thereof of less
than 100 shares of its common stock;

(f)
the Borrower may make scheduled cash dividend payments at the times and to the
extent required by the terms of any agreement evidencing or governing the Series
A Preferred Stock; and

(g)
so long as (i) no Default or Event of Default shall have occurred and be
continuing at the time thereof or would result therefrom and (ii) after giving
effect thereto on a pro forma basis, the Leverage Ratio would not be greater
than 3.00:1.00, repurchases, redemptions and/or other acquisitions of all or



98



--------------------------------------------------------------------------------





any portion of the Series A Preferred Stock with (A) cash on hand or
(B) proceeds of the Loans or the issuance or proceeds of other Indebtedness, the
incurrence of which is not prohibited under Section 6.03.
SECTION 6.10.    Compliance with ERISA. The Borrower will not, and will not
permit any of the Subsidiaries to:
(a)    fail to make any contribution or payment to any Multiemployer Plan that
the Borrower, a Restricted Subsidiary or any ERISA Affiliate may be required to
make under any agreement relating to such Multiemployer Plan, or any law
pertaining thereto that could reasonably be expected to result in a Material
Adverse Effect;
(b)    with respect to any Employee Benefit Plan, engage, or permit any
Restricted Subsidiary or any ERISA Affiliate to engage, in any “prohibited
transaction”, as defined in Section 406 of ERISA or Section 4975 of the Code,
for which a civil penalty pursuant to Section 502(i) of ERISA or a tax pursuant
to Section 4975 of the Code may be imposed that could reasonably be expected to
result in a Material Adverse Effect; or
(c)    fail, or permit any Restricted Subsidiary or any ERISA Affiliate to fail,
to establish, maintain and operate each Employee Benefit Plan in compliance with
the provisions of ERISA, the Code and all other applicable laws and the
regulations and interpretations thereof except for such failures as would not
reasonably be expected to result in material liability to the Borrower.
SECTION 6.11.    Fiscal Year. The Borrower will not change its fiscal year to a
date other than December 31st, nor will it permit any Restricted Subsidiary to
change its fiscal year (other than a change to conform the fiscal year of a
Restricted Subsidiary to that of the Borrower).
SECTION 6.12.    Dissolution, etc. The Borrower will not, and will not permit
any Restricted Subsidiary to, wind up, liquidate or dissolve (voluntarily or
involuntarily) or commence or suffer any proceedings seeking any such winding
up, liquidation or dissolution, except, in the case of a Restricted Subsidiary,
as permitted under Section 6.05.
SECTION 6.13.    Transactions with Affiliates. Neither the Borrower nor any of
its Restricted Subsidiaries shall, directly or indirectly, enter into any
transaction or a series of transactions, with or for the benefit of, any
Affiliate of the Borrower or any of its Restricted Subsidiaries (an “Affiliate
Transaction”), unless the terms of such Affiliate Transactions are at least as
favorable as the terms which could be obtained by the Borrower or such
Restricted Subsidiary, as the case may be, in a comparable transaction made on
an arm’s-length basis between unaffiliated parties; provided, that the foregoing
restriction shall not apply to (a) any Affiliate Transaction between the
Borrower or any Subsidiary Loan Party and any other Subsidiary Loan Party;
(b) reasonable and customary fees paid to members of the Board of Directors (or
similar governing body) of the Borrower and its Subsidiaries; (c) compensation
arrangements for officers and other employees of the Borrower and its
Subsidiaries entered into in the ordinary course of business; and (d) the
payment of premiums to the Captive Insurance Subsidiary in the ordinary course
of business.


99



--------------------------------------------------------------------------------





SECTION 6.14.    Sale and Leaseback Transactions. The Borrower will not, and
will not permit any Restricted Subsidiary to, enter into any Sale and Leaseback
Transaction unless the Attributable Indebtedness in respect of Sale and
Leaseback Transactions can be incurred under Section 6.03.
SECTION 6.15.    Swap Agreements. The Borrower will not, and will not permit and
Restricted Subsidiary to, enter into any Swap Agreement and will not permit any
Swap Agreement to which the Borrower or any Restricted Subsidiary is a party to
continue in effect after the Amendment Effective Date, except for (a) Swap
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Restricted Subsidiary has actual or anticipated exposure (other than those in
respect of Equity Interests of the Borrower or any Restricted Subsidiary) and
(b) Swap Agreements entered into in order to effectively cap, collar or exchange
interest rates (from fixed to floating rates, from floating to fixed rates, from
one floating rate to another floating rate, or otherwise) with respect to any
interest-bearing liability or investment of the Borrower or any Restricted
Subsidiary, in each case entered into not for speculative purposes.
SECTION 6.16.    [Intentionally Omitted].
SECTION 6.17.    Use of Proceeds. The proceeds of any Letters of Credit and any
Loans shall be applied by the Borrower for working capital or general corporate
purposes of the Borrower or any of its Subsidiaries, including to fund the
repayment of the Existing Indebtedness and the payment of fees and expenses
incurred in connection therewith. No part of the proceeds of any Loan will be
used, whether directly or indirectly, for any purpose that entails a violation
of any of the Regulations of the Board, including Regulations T, U and X.
SECTION 6.18.    Amendment of Material Agreements. The Borrower will not, nor
will it permit any Restricted Subsidiary to, permit any waiver, supplement,
modification, amendment, termination or release of its certificate of
incorporation, by-laws or other organizational documents in a manner which
could, individually or in the aggregate, reasonably be expected to
(A) materially impair the Loan Parties’ ability to perform their obligations
hereunder or under the other Loan Documents or (B) be adverse to the Lenders in
any material respect. The Borrower will not, nor will it permit any Restricted
Subsidiary to, permit any waiver, supplement, modification or other amendment of
the Senior Notes Indenture in each case that would (A) shorten the scheduled
maturity, or decrease the weighted average life to maturity of, any Indebtedness
incurred thereunder, (B) secure any of the Indebtedness incurred thereunder, (C)
make the covenants therein more restrictive than the covenants in this Agreement
or (D) add additional prepayment events thereto. The Borrower will not, nor will
it permit any Restricted Subsidiary to, permit any waiver, supplement or other
modification of the Pari Passu Indebtedness Documents or the Permitted Unsecured
Indebtedness Documents if, after giving effect thereto, any series of Pari Passu
Indebtedness or Permitted Unsecured Indebtedness, as the case may be, shall
cease to meet the requirements set forth in the definition of such respective
term.
SECTION 6.19.    Capital Expenditures. The Borrower and the Restricted
Subsidiaries will not make Capital Expenditures (other than those funded with
proceeds of asset sales or insurance) in any Fiscal Year in an aggregate amount
exceeding (a) $350,000,000 in such Fiscal Year plus (b) the unused amount of
such $350,000,000 for the immediately preceding Fiscal Year; provided


100



--------------------------------------------------------------------------------





that Capital Expenditures in any Fiscal Year shall be counted against the base
amount of $350,000,000 of Capital Expenditures permitted under this Section 6.19
for such Fiscal Year prior to being counted against any additional amounts
available from the immediately preceding Fiscal Year, plus (c) if (i) no Default
or Event of Default shall have occurred and be continuing at the time thereof or
would result therefrom and (ii) after giving effect thereto on a pro forma
basis, the Borrower and its Restricted Subsidiaries would be in compliance with
the financial covenants set forth in Section 6.01, additional Capital
Expenditures up to the Available Amount at such time.
SECTION 6.20.    Change in Nature of Business. The Borrower and its Restricted
Subsidiaries will not engage in (a) any material line of business materially
different from those lines of business conducted by the Borrower and its
Restricted Subsidiaries on the Amendment Effective Date or (b) any business that
is not related, complementary, ancillary or incidental thereto.
SECTION 6.21.    Anti-Corruption Laws. The Borrower and its Restricted
Subsidiaries will not directly or indirectly use the proceeds of any Letters of
Credit or Loans for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010, or other similar
legislation in other applicable jurisdictions.
SECTION 6.22.    Sanctions. The Borrower and its Restricted Subsidiaries will
not directly or, to the Borrower’s knowledge, indirectly, use the proceeds of
any Letters of Credit or Loans, or lend, contribute or otherwise make available
such proceeds to any subsidiary, joint venture partner or other individual or
entity, to fund any activities of or business with any individual or entity, or
in any Designated Jurisdiction, that, at the time of such funding, is the
subject of Sanctions, or in any other manner that will result in a violation by
any of the Borrower, a Restricted Subsidiary, a Lender, a Joint Lead Arranger,
the Administrative Agent, the Collateral Agent, an Issuing Bank or the Swingline
Lender of Sanctions.
ARTICLE VII
EVENTS OF DEFAULT
SECTION 7.01.    Events of Default. If any of the following events (“Events of
Default”) shall occur:
(a)    the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of the
Borrower or any Restricted Subsidiary in or in connection with this Agreement or
any amendment or modification hereof or waiver hereunder, or any purported
statement of fact contained in any report,


101



--------------------------------------------------------------------------------





certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or waiver
hereunder, shall prove to have been incorrect in any material respect when made
or delivered or deemed made or delivered; except that any representation and
warranty that is qualified as to materiality or material adverse effect shall,
after giving effect to such qualifications as set forth therein, prove to have
been incorrect in any respect when made or delivered to deemed made or
delivered;
(d)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 1.05, 5.01(a)(viii), 5.03 (with respect to the
Borrower’s existence), 5.10(a) or in Article VI;
(e)    the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after notice thereof from the
Administrative Agent to the Borrower;
(f)    any event or condition occurs that results in any Material Indebtedness
becoming due or being required to be prepaid, repurchased, redeemed or defeased
prior to its or their scheduled maturity or any event or condition shall occur
that (i) enables or permits (with or without the giving of notice, the lapse of
time or both) the holder or holders of any Material Indebtedness or any trustee
or agent on its or their behalf to cause any Material Indebtedness or to require
the prepayment, repurchase, redemption or defeasance thereof, prior to its or
their scheduled maturity; provided that this clause (f) shall not apply to
secured Indebtedness that becomes due as a result of the voluntary sale or
transfer (to the extent not prohibited under this Agreement), or a casualty or
condemnation event, of the property or assets securing such Indebtedness;
(g)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Material Group of its debts, or of a substantial
part of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Material Group or for a substantial part of its assets,
and, in any such case, such proceeding or petition shall continue undismissed
for 60 days or an order or decree approving or ordering any of the foregoing
shall be entered;
(h)    the Borrower or any Material Group shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, (ii) consent to the institution of,
or fail to contest in a timely and appropriate manner, any proceeding or
petition described in clause (g) of this Article, (iii) apply for or consent to
the appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or any Material Group or for a substantial
part of its assets, (iv) file an answer admitting the material allegations of a
petition filed against it in any such proceeding, (v) make a general assignment
for the benefit of creditors or (vi) take any action for the purpose of
effecting any of the foregoing;


102



--------------------------------------------------------------------------------





(i)    the Borrower or any Material Group shall admit in writing its inability
or fail generally to pay its debts as they become due;
(j)    (i) one or more judgments for the payment of money in an aggregate amount
in excess of $30,000,000 (to the extent not adequately covered by insurance as
to which a solvent and unaffiliated insurance company has not denied coverage)
shall be rendered against the Borrower, any Restricted Subsidiary or any
combination thereof and the same shall remain undischarged for a period of
30 consecutive days during which execution shall not be effectively stayed, or
(ii) any action shall be legally taken by a judgment creditor which could
reasonably be expected to result in the attachment or levy upon any material
assets of the Borrower or any Restricted Subsidiary to enforce any such
judgment;
(k)    an ERISA Event shall have occurred that when taken together with all
other ERISA Events that have occurred, has had, or could reasonably be expected
to have a Material Adverse Effect;
(l)    a Change of Control shall occur;
(m)    [Intentionally Omitted].
(n)    [Intentionally Omitted].
(o)    the Guarantees under the Collateral and Guarantee Agreement of any
material portion of the Subsidiary Loan Parties shall cease to be, or shall be
asserted in writing by the Borrower or any Restricted Subsidiary not to be,
valid and enforceable Guarantees of the Obligations, except as a result of a
release of any Subsidiary Loan Party from its Guarantee expressly provided for
in Section 9.13;
(p)    any Liens on material assets purported to be created under the Security
Documents shall cease to be, or shall be asserted in writing by the Borrower or
any Restricted Subsidiary not to be, valid and perfected Liens on the Collateral
purportedly subject thereto, with the priority required by the applicable
Security Documents, except (i) as a result of the sale or other disposition of
the applicable Collateral in one or more transactions permitted under the Loan
Documents or (ii) as a result of the Collateral Agent’s failure to maintain
possession of any stock certificates, promissory notes or other instruments
delivered to it under the Collateral and Guarantee Agreement or as a result of
the failure of the Collateral Agent or any other Secured Party to take any
action within its control;
(q)    the Borrower or any Restricted Subsidiary shall be subject to a criminal
indictment that could reasonably be expected to have a Material Adverse Effect;
(r)    so long as any Pari Passu Indebtedness is outstanding, the Intercreditor
Agreement shall be asserted in writing by any Loan Party not to be, in whole or
in part, legally valid, binding and enforceable against any party thereto (or
against any Person on whose behalf any such party makes any covenants or
agreements therein), or otherwise not be effective to create the rights and
obligations purported to be created thereunder; or


103



--------------------------------------------------------------------------------





(s)    the making of any repurchase, redemption or prepayment of Pari Passu
Indebtedness required to be made by the Borrower pursuant to the terms thereof
as a result of the occurrence of any event described in the definition of the
term “Prepayment Event” without there having been made, prior to or
substantially concurrently therewith, the prepayment required to be made on
account of such Prepayment Event pursuant to Section 2.11(c); then, and in every
such event (other than an event with respect to the Borrower described in
clause (g) or (h) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Required Lenders shall, by notice to the Borrower, take either or both of
the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
the time outstanding), in which case any principal not so declared to be due and
payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower accrued
hereunder, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in case of any event with respect to the Borrower described in
clause (g) or (h) of this Article, the Commitments shall automatically terminate
and the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall automatically become due and payable, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
THE AGENTS
SECTION 8.01.    The Agents. Each of the Lenders and the Issuing Banks hereby
irrevocably appoints the Agents as its agents and authorizes the Agents to take
such actions on its behalf and to exercise such powers as are delegated to them
by the terms of the Loan Documents, together with such actions and powers as are
reasonably incidental thereto.
The provisions of this Section 8.01 (other than as expressly provided herein)
are solely for the benefit of the Agents and the Lenders and no Loan Party shall
have any rights as a third-party beneficiary of any of the provisions of this
Section 8.01 (other than as expressly provided herein). Notwithstanding any
other provision of this Agreement or any provision of any other Loan Document,
each of the Joint Lead Arrangers, the Syndication Agent, the Co-Documentation
Agents and the Joint Bookrunners are named as such for recognition purposes
only, and in their respective capacities as such shall have no duties,
responsibilities or liabilities with respect to this Agreement or any other Loan
Document; it being understood and agreed that each of the Joint Lead Arrangers,
the Syndication Agent, the Co-Documentation Agent and the Joint Bookrunners
shall be entitled to all indemnification and reimbursement rights in favor of
the Agents provided herein and in the other Loan Documents and all of the other
benefits of this Section 8.01. Each of the Syndication Agent, the
Co-Documentation Agents and the Joint Lead Arrangers and the Joint Bookrunners,
without consent of or notice to any party hereto, may assign any and all of its
rights or obligations hereunder to any of its Affiliates. Without limitation of
the foregoing, neither the Joint Lead


104



--------------------------------------------------------------------------------





Arrangers, the Syndication Agent, the Co-Documentation Agents nor the Joint
Bookrunners in their respective capacities as such shall, by reason of this
Agreement or any other Loan Document, have any fiduciary relationship in respect
of any Lender, Loan Party or any other Person.
The bank serving as the Administrative Agent and Collateral Agent shall have the
same rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent or Collateral
Agent, and such bank and its Affiliates may accept deposits from, lend money to
and generally engage in any kind of business with the Borrower or any Subsidiary
or other Affiliate thereof as if it were not the Administrative Agent or
Collateral Agent.
The Agents shall not have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) the Agents shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers unless and until such Agent shall have received
instructions from the Required Lenders (or such other number or percentage of
the Lenders as shall be necessary under the circumstances, as provided in
Section 9.02) and, upon receipt of such instructions from Required Lenders (or
such other Lenders, as the case may be), such Agent shall be entitled to act or
(where so instructed) refrain from acting, or to exercise such power, discretion
or authority, in accordance with such instructions and shall not be required to
take any action that, in its opinion or the opinion of its counsel, may expose
such Agent to liability or that is contrary to any Loan Document or applicable
law, and (c) except as expressly set forth in the Loan Documents, the Agents
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of the Subsidiaries
that is communicated to or obtained by the bank serving as Administrative Agent
and Collateral Agent or any of its Affiliates in any capacity. Neither Agent
shall be liable for any action taken or not taken by it (i) under or in
connection with any Loan Document or (ii) with the consent or at the request of
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02) or in the
absence of its own gross negligence or willful misconduct (as determined by a
final non-appealable judgment of a court of competent jurisdiction). Neither
Agent shall be deemed to have knowledge of any Default unless and until written
notice thereof is given to such Agent by the Borrower or a Lender, and neither
Agent shall be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with any
Loan Document, (ii) the contents of any certificate, report or other document
delivered thereunder or in connection therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in any Loan Document, (iv) the validity, enforceability, effectiveness or
genuineness of any Loan Document or any other agreement, instrument or document
or (v) the satisfaction of any condition set forth in Article IV or elsewhere in
any Loan Document, other than to confirm receipt of items expressly required to
be delivered to such Agent.
Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper Person. Each Agent also may rely


105



--------------------------------------------------------------------------------





upon any statement made to it orally or by telephone and believed by it to be
made by the proper Person, and shall not incur any liability for relying
thereon. The Agents may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by them, and shall
not be liable for any action taken or not taken by them in accordance with the
advice of any such counsel, accountants or experts.
Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers through its respective Related Parties. The exculpatory provisions of the
preceding paragraphs shall apply to any such sub-agent and to the Related
Parties of the Agents and any such sub-agent, and shall apply to their
respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent and
Collateral Agent. All of the rights, benefits, and privileges (including the
exculpatory and indemnification provisions) of this paragraph and of Section
9.03 shall apply to any such sub-agent and to the Related Parties of any such
sub-agent, and shall apply to their respective activities as sub-agent as if
such sub-agent and Related Parties were named herein. Notwithstanding anything
herein to the contrary, with respect to each such sub-agent appointed by an
Agent, (i) such sub-agent shall be a third-party beneficiary under this
Agreement with respect to all such rights, benefits and privileges (including
exculpatory rights and rights to indemnification) and shall have all of the
rights and benefits of a third-party beneficiary, including an independent right
of action to enforce such rights, benefits and privileges (including exculpatory
rights and rights to indemnification) directly, without the consent or joinder
of any other Person, against any or all of Loan Parties and the Lenders,
(ii) such rights, benefits and privileges (including exculpatory rights and
rights to indemnification) of such sub-agent shall not be modified or amended
without the consent of such sub-agent, and (iii) such sub-agent shall only have
obligations to the Administrative Agent and not to any Loan Party, Lender or any
other Person and no Loan Party, Lender or any other Person shall have any
rights, directly or indirectly, as a third-party beneficiary or otherwise,
against such sub-agent.
Each Lender, in proportion to its Applicable Aggregate Percentage, severally
agrees to indemnify each Agent, Issuing Bank and Swingline Lender, to the extent
that such Agent, Issuing Bank or Swingline Lender shall not have been reimbursed
by any Loan Party (and without limiting its obligation to do so), for and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including counsel fees and
disbursements) or disbursements of any kind or nature whatsoever which may be
imposed on, incurred by or asserted against such Agent, Issuing Bank or
Swingline Lender in exercising its powers, rights and remedies or performing its
duties hereunder or under the other Loan Documents or otherwise in its capacity
as such Agent in any way relating to or arising out of this Agreement or the
other Loan Documents; provided, that no Lender shall be liable for any portion
of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from such Agent’s,
Issuing Bank’s Swingline Lender’s, as applicable gross negligence or willful
misconduct, as determined by a final, non-appealable judgment of a court of
competent jurisdiction. If any indemnity furnished to any Agent, Issuing Bank or
Swingline Lender, for any purpose shall, in the opinion of such Agent, Issuing
Bank or Swingline Lender, as applicable, be insufficient or become impaired,
such Agent, Issuing Bank or Swingline Lender, as applicable, may call for
additional


106



--------------------------------------------------------------------------------





indemnity and cease, or not commence, to do the acts indemnified against until
such additional indemnity is furnished; provided, that in no event shall this
sentence require any Lender to indemnify any Agent, Issuing Bank or Swingline
Lender against any liability, obligation, loss, damage, penalty, action,
judgment, suit, cost, expense or disbursement in excess of such Lender’s
Applicable Aggregate Revolving Percentage thereof; and provided, further, that
this sentence shall not be deemed to require any Lender to indemnify any Agent,
Issuing Bank or Swingline Lender against any liability, obligation, loss,
damage, penalty, action, judgment, suit, cost, expense or disbursement described
in the proviso in the immediately preceding sentence.
The Administrative Agent shall have the right to resign at any time by giving
prior written notice thereof to the Lenders and the Borrower. The Administrative
Agent shall have the right to appoint a financial institution to act as the
Administrative Agent and/or the Collateral Agent hereunder, subject to the
reasonable satisfaction of the Borrower and the Required Lenders, and the
Administrative Agent’s resignation shall become effective on the earlier of
(i) the acceptance of such successor Administrative Agent by the Borrower and
the Required Lenders or (ii) the thirtieth day after such notice of resignation.
Upon any such notice of resignation, if a successor Administrative Agent has not
already been appointed by the retiring Administrative Agent, the Required
Lenders shall have the right, upon five Business Days’ notice to the Borrower,
to appoint a successor Administrative Agent subject to the reasonable
satisfaction of the Borrower. If neither the Required Lenders nor the
Administrative Agent have appointed a successor Administrative Agent, then the
Required Lenders shall be deemed to have succeeded to and become vested with all
the rights, powers, privileges and duties of the retiring Administrative Agent;
provided, that until a successor Administrative Agent is so appointed by
Required Lenders or the Administrative Agent, the Administrative Agent, by
notice to the Borrower and Required Lenders, may retain its role as the
Collateral Agent under any Security Document. Upon the acceptance of any
appointment as the Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring the
Administrative Agent and the retiring the Administrative Agent shall promptly
(i) transfer to such successor Administrative Agent all sums, securities and
other items of Collateral held under the Security Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Administrative Agent under the Loan
Documents, and (ii) execute and deliver to such successor Administrative Agent
such amendments to financing statements, and take such other actions, as may be
necessary or appropriate in connection with the assignment to such successor
Administrative Agent of the security interests created under the Security
Documents, whereupon such retiring the Administrative Agent shall be discharged
from its duties and obligations hereunder. Except as provided above, any
resignation of Barclays Bank or its successor as Administrative Agent pursuant
to this Section 8.01 shall also constitute the resignation of Barclays Bank or
its successor as the Collateral Agent. After any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the provisions of this Section
8.01 shall inure to its benefit as to any actions taken or omitted to be taken
by it while it was the Administrative Agent hereunder. Any successor
Administrative Agent appointed pursuant to this paragraph shall, upon its
acceptance of such appointment, become the successor Collateral Agent for all
purposes hereunder. If Barclays Bank or its successor as Administrative Agent
pursuant to this paragraph has resigned as Administrative Agent but retained its
role as Collateral Agent and no successor Collateral Agent has become the
Collateral Agent


107



--------------------------------------------------------------------------------





pursuant to the immediately preceding sentence, Barclays Bank or its successor
may resign as Collateral Agent upon notice to the Borrower and Required Lenders
at any time. After any retiring Agent’s resignation hereunder and under the
other Loan Documents, the provisions of this Article and Section 9.03 shall
continue in effect for the benefit of such retiring Agent, its respective
Related Parties that at any time acted as a sub-agent in respect of any actions
taken or omitted to be taken by any of them while the retiring Agent was acting
as Agent.
Any resignation of Barclays Bank or its successor as the Administrative Agent
pursuant to the preceding paragraph shall also constitute the resignation of
Barclays Bank or its successor as the Swingline Lender, and any successor
Administrative Agent appointed pursuant to Section 8.01 shall, upon its
acceptance of such appointment, become the successor Swingline Lender for all
purposes hereunder. In such event (a) the Borrower shall prepay any outstanding
Swingline Loans made by the retiring Administrative Agent in its capacity as
Swingline Lender, (b) upon such prepayment, the retiring the Administrative
Agent and Swingline Lender shall surrender any Swingline Note held by it to the
Borrower for cancellation and (c) the Borrower shall issue, if so requested by
the successor Administrative Agent and the Swingline Loan Lender, a new
Swingline Note to the successor Administrative Agent and the Swingline Lender,
in the principal amount of the Swingline Loan then in effect and with other
appropriate insertions.
In addition to the foregoing, the Collateral Agent may resign at any time by
giving 30 days’ prior written notice thereof to Lenders and the Loan Parties.
The Administrative Agent shall have the right to appoint a financial institution
as Collateral Agent hereunder, subject to the reasonable satisfaction of the
Borrower and the Required Lenders and the Collateral Agent’s resignation shall
become effective on the earlier of (a) the acceptance of such successor
Collateral Agent by the Borrower and the Required Lenders or (b) the thirtieth
day after such notice of resignation. Upon any such notice of resignation, the
Required Lenders shall have the right, upon five Business Days’ notice to the
Administrative Agent, to appoint a successor Collateral Agent. Upon the
acceptance of any appointment as Collateral Agent hereunder by a successor
Collateral Agent, the successor Collateral Agent shall thereupon succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent under this Agreement and the Security Documents, and the
retiring Collateral Agent under this Agreement shall promptly (i) transfer to
such successor Collateral Agent all sums, securities and other items of
Collateral held hereunder or under the Security Documents, together with all
records and other documents necessary or appropriate in connection with the
performance of the duties of the successor Collateral Agent under this Agreement
and the Security Documents, and (ii) execute and deliver to such successor
Collateral Agent or otherwise authorize the filing of such amendments to
financing statements, and take such other actions, as may be necessary or
appropriate in connection with the assignment to such successor Collateral Agent
of the security interests created under the Security Documents, whereupon such
retiring Collateral Agent shall be discharged from its duties and obligations
under this Agreement and the Security Documents. After any retiring Collateral
Agent’s resignation hereunder as the Collateral Agent, the provisions of this
Agreement and the Security Documents shall inure to its benefit as to any
actions taken or omitted to be taken by it under this Agreement or the Security
Documents while it was the Collateral Agent hereunder.


108



--------------------------------------------------------------------------------





Each Lender acknowledges that it has, independently and without reliance upon
either Agent or any other Lender and based on such documents and information as
it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement. Each Lender also acknowledges that it will, independently
and without reliance upon either Agent or any other Lender and based on such
documents and information as it shall from time to time deem appropriate,
continue to make its own decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document, any related agreement or any
document furnished hereunder or thereunder.
Each Lender, by delivering its signature page to this Agreement or an Assignment
and Assumption and funding its Loans or by the funding of any new Class of
Additional Tranche Term Loans pursuant to Section 2.20, as the case may be,
shall be deemed to have acknowledged receipt of, and consented to and approved,
each Loan Document and each other document required to be approved by any Agent,
Required Lenders or Lenders, as applicable on the Amendment Effective Date or as
of the date of funding of such Additional Tranche Term Loans.
Each Secured Party hereby further authorizes the Administrative Agent or the
Collateral Agent, as applicable, on behalf of and for the benefit of Secured
Parties, to be the agent for and representative of Secured Parties with respect
to the Collateral and the Security Documents; provided, that, except as
expressly set forth herein, neither Agent shall owe any fiduciary duty, duty of
loyalty, duty of care, duty of disclosure or any other obligation whatsoever to
any holder of Obligations. Subject to Section 9.02, without further written
consent or authorization from any Secured Party, the Administrative Agent or the
Collateral Agent, as applicable may execute any documents or instruments (i)
necessary to in connection with a sale or disposition of assets permitted by
this Agreement, release any Lien encumbering any item of Collateral that is the
subject of such sale or other disposition of assets or to which Required Lenders
(or such other Lenders as may be required to give such consent under Section
9.02) have otherwise consented or (ii) release any Subsidiary Loan Party from
the Guarantee in accordance with Section 9.13 or with respect to which Required
Lenders (or such other Lenders as may be required to give such consent under
Section 9.02) have otherwise consented.
Anything contained in any of the Loan Documents to the contrary notwithstanding,
the Borrower, each Agent, the Collateral Agent and each Secured Party hereby
agree that (a) no Secured Party shall have any right individually to realize
upon any of the Collateral or to enforce the Guarantee, it being understood and
agreed that all powers, rights and remedies hereunder may be exercised solely by
the Administrative Agent, on behalf of the Secured Parties in accordance with
the terms hereof and all powers, rights and remedies under the Security
Documents may be exercised solely by the Collateral Agent and (b) in the event
of a foreclosure by the Collateral Agent on any of the Collateral pursuant to a
public or private sale or other disposition, the Collateral Agent or any Lender
may be the purchaser or licensor of any or all of such Collateral at any such
sale or other disposition and the Collateral Agent, as agent for and
representative of Secured Parties (but not any Lender or Lenders in its or their
respective individual capacities unless Required Lenders shall otherwise agree
in writing) shall be entitled, for the purpose of bidding and making settlement
or payment of the purchase price for all or any portion of the Collateral sold
at any such public sale,


109



--------------------------------------------------------------------------------





to use and apply any of the Obligations as a credit on account of the purchase
price for any collateral payable by the Collateral Agent at such sale or other
disposition.
No Swap Agreement shall create (or be deemed to create) in favor of any Lender
Counterparty that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Loan Party under the Loan Documents except as expressly provided in the
Collateral and Guarantee Agreement. By accepting the benefits of the Collateral,
such Lender Counterparty shall be deemed to have appointed the Collateral Agent
as its agent and agreed to be bound by the Loan Documents as a Secured Party,
subject to the limitations set forth in this paragraph.
Notwithstanding anything to the contrary contained herein or any other Loan
Document, when all Obligations (other than contingent indemnification
obligations not yet due and payable and obligations under Swap Agreements not
yet due and payable) have been paid in full, all Commitments have terminated or
expired or been cancelled and no Letter of Credit shall be outstanding (or if
any Letter of Credit remains outstanding, each such Letter of Credit shall have
been backstopped or cash collateralized to the satisfaction of the Issuing
Bank), upon request of the Borrower, the Administrative Agent and the Collateral
Agent shall (without notice to, or vote or consent of, any Lender or any Lender
Counterparty) take such actions as shall be required to release its security
interest in all Collateral, and to release all guarantee obligations provided
for in any Loan Document. Any such release of guarantee obligations shall be
deemed subject to the provision that such guarantee obligations shall be
reinstated if after such release any portion of any payment in respect of the
Obligations guaranteed thereby shall be rescinded or must otherwise be restored
or returned upon the insolvency, bankruptcy, dissolution, liquidation or
reorganization of the Borrower or any Subsidiary Loan Party, or upon or as a
result of the appointment of a receiver, intervenor or conservator of, or
trustee or similar officer for, the Borrower or any Subsidiary Loan Party or any
substantial part of its property, or otherwise, all as though such payment had
not been made.
To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other Governmental
Authority asserts a claim that the Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender because the
appropriate form was not delivered or was not properly executed or because such
Lender failed to notify the Administrative Agent of a change in circumstance
which rendered the exemption from, or reduction of, withholding Tax ineffective
or for any other reason, such Lender shall indemnify the Administrative Agent
fully for all amounts paid, directly or indirectly, by the Administrative Agent
as Tax or otherwise, including any penalties or interest and together with all
expenses (including legal expenses, allocated internal costs and out-of-pocket
expenses) incurred.
In case of the pendency of any proceeding under the Bankruptcy Code or other
applicable law or any other judicial proceeding relative to the Borrower, the
Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or


110



--------------------------------------------------------------------------------





otherwise (a) to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the other Secured
Parties (including fees, disbursements and other expenses of counsel) allowed in
such judicial proceeding and (b) to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.
Any custodian, receiver, assignee, trustee, liquidator, sequestrator or other
similar official in any such judicial proceeding is hereby authorized by each
Lender and other Secured Party to make such payments to the Administrative
Agent. Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
other Secured Party any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or other
Secured Party to authorize the Administrative Agent to vote in respect of the
claim of such Person or in any such proceeding.
ARTICLE IX
MISCELLANEOUS
SECTION 9.01.    Notices. (a) Subject to paragraph (b) below, all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by facsimile, as follows:
(i)    if to the Borrower, to it at 3660 Grandview Parkway, Suite 200,
Birmingham, AL 35243, Attention: Chief Financial Officer (Facsimile No. (205)
969-7582; Telephone No. (205) 967-7116);
(ii)    if to the Administrative Agent, to Barclays Bank PLC, 745 Seventh
Avenue, New York, NY 10019, Attention: Jake Lam (Telephone No. (212) 526-2874);
and
(iii)    if to any other Lender or Issuing Bank, to it at its address (or
facsimile number) set forth in its Administrative Questionnaire.
(b)    Notices and other communications to the Lenders and Issuing Banks
hereunder may be delivered or furnished by electronic communications pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender or Issuing Bank. The
Administrative Agent or the Borrower may, in its discretion, agree to accept
notices and other communications to it hereunder by electronic communications
pursuant to procedures approved by it; provided that approval of such procedures
may be limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and


111



--------------------------------------------------------------------------------





(ii) notices or communications posted to an Internet or intranet website shall
be deemed received upon the deemed receipt by the intended recipient at its
e-mail address as described in the foregoing clause (i) of notification that
such notice or communication is available and identifying the website address
therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM. In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to the Borrower, any Lender, any Issuing
Bank or any other Person for losses, claims, damages, liabilities or expenses of
any kind (whether in tort, contract or otherwise) arising out of the Borrower’s
or the Administrative Agent’s transmission of Borrower Materials through the
Internet, except to the extent that such losses, claims, damages, liabilities or
expenses are determined by a court of competent jurisdiction by a final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Agent Party or from a material breach of any of the Loan
Documents by such Agent Party; provided, however, that in no event shall any
Agent Party have any liability to the Borrower, any Lender, any Issuing Bank or
any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
(d)    Any party hereto may change its address or facsimile number for notices
and other communications hereunder by notice to the other parties hereto. In
addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, facsimile number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender.
(e)    Reliance by Administrative Agent, Issuing Banks and Lenders. The
Administrative Agent, the Issuing Banks and the Lenders shall be entitled to
rely and act upon any notices (including Borrowing Requests and Interest
Election Requests) that it reasonably believes to be genuine and correct and to
have been signed or sent or made by the proper Person or Persons even if (i)
such notices were not made in a manner specified herein, were incomplete or were
not preceded or followed by any other form of notice specified herein, or (ii)
the terms thereof, as understood by the recipient, varied from any confirmation
thereof. The Borrower shall indemnify the Administrative Agent, the Issuing
Banks, each Lender and the Related Parties of each of them from all losses,
costs, expenses and liabilities resulting from the reliance by such Person on
each notice purportedly given by or on behalf of the Borrower.


112



--------------------------------------------------------------------------------





SECTION 9.02.    Waivers; Amendments. (a) No failure or delay by either Agent,
any Issuing Bank or any Lender in exercising any right or power hereunder or
under any other Loan Document shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Agents, the Issuing Banks and the Lenders hereunder and
under the other Loan Documents are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or any other Loan Document or consent to any departure therefrom
shall in any event be effective unless the same shall be permitted by paragraph
(b) of this Section, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. Without limiting the
generality of the foregoing, the making of a Loan or issuance of a Letter of
Credit shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent, any Lender or any Issuing Bank may have had notice or
knowledge of such Default at the time.
(b)    None of this Agreement, any Loan Document or any provision hereof or
thereof may be waived, amended or modified except pursuant to an agreement or
agreements in writing entered into by the Borrower and the Required Lenders or
by the Borrower and the Administrative Agent with the consent of the Required
Lenders or, in the case of any other Loan Document, pursuant to an agreement or
agreements in writing entered into by the Agent and the Loan Party or Loan
Parties that are parties thereto, in each case with the consent of the Required
Lenders; provided that no such agreement shall, other than as expressly stated
herein (i) increase the Commitment of any Lender without the written consent of
such Lender, (ii) reduce or forgive the principal amount of any Loan or LC
Disbursement or reduce the rate of interest thereon, or reduce any fees payable
hereunder, without the written consent of each Lender directly and adversely
affected thereby, (iii) postpone the maturity of any Loan or the required date
of reimbursement of any LC Disbursement, or any date for the payment of any
interest or fees payable hereunder, or reduce the amount of, waive or excuse any
such payment, or postpone the scheduled date of expiration of any Commitment, in
each case without the written consent of each Lender directly and adversely
affected thereby, (iv) change Section 2.18(b) or (c) in a manner that would
alter the pro rata sharing of payments required thereby without the written
consent of each Lender directly and adversely affected thereby, (v) change any
of the provisions of this Section or the percentage set forth in the definition
of “Required Lenders” or any other provision of any Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or modify any rights thereunder or make any determination or grant any
consent thereunder without the written consent of each Lender (or each Lender of
such Class, as the case may be), (vi) release all or substantially all
Subsidiary Loan Parties from their Guarantees under the Collateral and Guarantee
Agreement (except as expressly provided in Section 9.13), limit their liability
in respect of such Guarantees or amend Section 5.02 of the Collateral and
Guarantee Agreement, without the written consent of each Lender, (vii) release
all or substantially all the Collateral from the Liens of the Security Documents
without the written consent of each Lender or (viii) change any provisions of
any Loan Document in a manner that by its terms adversely affects the rights in
respect of collateral or payments due to Lenders holding Loans or Commitments of
any Class differently than those holding Loans or Commitments of any other Class
without the written consent of Lenders holding a majority in interest of the
outstanding Loans and unused Commitments of each adversely affected Class;


113



--------------------------------------------------------------------------------





provided, further, that (x) no such agreement shall amend, modify or otherwise
affect the rights or duties of either Agent, any Issuing Bank or any Swingline
Lender without the prior written consent of such Agent, Issuing Bank or
Swingline Lender, as the case may be and (y) no such agreement shall amend,
modify or waive this Agreement or any other Loan Document (including, without
limitation, Section 5.02 of the Collateral and Guarantee Agreement) so as to
alter the ratable treatment of Obligations arising under the Loans Documents and
Obligations arising under Swap Agreements or the definition of “Lender
Counterparty”, “Swap Agreement”, “Obligations”, “Secured Party” or “Secured
Obligations” (as such terms (or terms with similar meanings) are defined in this
Agreement or any applicable Loan Document), in each case in a manner adverse to
any Lender Counterparty without the written consent of any such Lender
Counterparty. Notwithstanding the foregoing or any other provision of this
Agreement, any provision of this Agreement may be amended by an agreement in
writing entered into by the Borrower, the Required Lenders and the
Administrative Agent (and, if its rights or obligations are affected thereby,
each Issuing Bank or Swingline Lender) if (x) by the terms of such agreement the
Commitment of each Lender not consenting to the amendment provided for therein
shall terminate upon the effectiveness of such amendment and (y) at the time
such amendment becomes effective, each Lender not consenting thereto receives
payment in full of the principal of and interest accrued on each Loan made by it
and all other amounts owing to it or accrued for its account under this
Agreement.
(c)    Notwithstanding anything to the contrary in this Section 9.02, if the
Administrative Agent and the Borrower have jointly identified an ambiguity,
omission, mistake or defect in any provision of this Agreement or an
inconsistency between provisions of this Agreement, the Administrative Agent and
the Borrower shall be permitted to amend such provision or provisions to cure
such ambiguity, omission, mistake, defect or inconsistency so long as to do so
would not adversely affect the interests of the Lenders and any Issuing Bank.
Any such amendment shall become effective without any further action or consent
of any other party to this Agreement.
SECTION 9.03.    Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, the Collateral Agent, the Co-Syndication Agents, the
Co-Documentation Agents, the Co-Lead Arrangers and Joint Bookrunners named on
the cover page of this Agreement (who shall be third party beneficiaries of the
agreements contained in this Section 9.03) (collectively, the “Agent/Arranger
Parties”) and their respective Affiliates, including the reasonable and
documented fees, charges and disbursements of counsel for the Agents and the
charges of Intralinks/IntraAgency, Syntrak or another relevant website or other
information platform, in connection with the syndication of the credit
facilities provided for herein, the preparation and administration of the Loan
Documents or any amendments, modifications or waivers of the provisions thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses of any
Issuing Bank, including the reasonable and documented fees, charges and
disbursements of counsel, incurred by such Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent, any Issuing
Bank or any Lender, including the reasonable and documented fees, charges and
disbursements of any counsel for any such Person, in connection with the
enforcement or protection of its or their rights in connection with this


114



--------------------------------------------------------------------------------





Agreement and the other Loan Documents, including its or their rights under this
Section, or in connection with the Loans made or Letters of Credit issued
hereunder, including all such out-of-pocket expenses incurred during any
workout, restructuring or negotiations; provided that, in the case of
reimbursement of counsel, the Borrower’s obligations shall be limited to the
reasonable fees, disbursement and other charges of one counsel for the
Administrative Agent, one counsel to the Joint Bookrunners and one counsel to
the other Lenders (as a group) and, if necessary, one firm of local counsel in
each appropriate jurisdiction (which may include a single special counsel acting
in multiple jurisdictions) for the Administrative Agent, the Joint Bookrunners
and the other Lenders (as a group), and, in the case of actual or reasonably
perceived conflicts of interest, where one or more of the Administrative Agent,
the Joint Bookrunners and the other Lenders affected by such conflict informs
the Borrower of such conflict and thereafter retains its own counsel, of another
firm of counsel for such affected Person.
(b)    The Borrower shall indemnify each Agent/Arranger Party, each Lender, each
Issuing Bank and the Swingline Lender and their respective Related Parties (each
such Person being called an “Indemnitee”) against, and hold each Indemnitee
harmless from, any and all losses, claims, damages, liabilities and related
expenses, including the reasonable and documented fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee arising out of, in connection with or as a result of (i) the
execution or delivery of any Loan Document or any agreement or instrument
contemplated hereby, the performance by the parties to the Loan Documents of
their respective obligations thereunder or the consummation of the Transactions
or any other transactions contemplated hereby or by any other Loan Document,
(ii) any Loan or Letter of Credit or the use of the proceeds thereof (including
any refusal by an Issuing Bank to honor a demand for payment under a Letter of
Credit if the documents presented in connection with such demand do not strictly
comply with the terms of such Letter of Credit), (iii) any actual or alleged
presence or release of Hazardous Materials on or from any property owned or
operated by the Borrower or any Subsidiary, or any Environmental Liability
related in any way to the Borrower or any Subsidiary, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing (including any such claim, litigation, investigation or proceeding
brought by or on behalf of the Borrower or any of its Related Parties), whether
based on contract, tort or any other theory and regardless of whether any
Indemnitee is a party thereto; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence, bad faith or willful misconduct of such Indemnitee. Notwithstanding
anything to the contrary in the foregoing, in the case of fees, charges and
disbursements of counsel, the Borrower’s obligations shall be limited to the
reasonable fees, disbursement and other charges of one counsel for the
Indemnitees as a group and, if necessary, one firm of local counsel in each
appropriate jurisdiction (which may include a single special counsel acting in
multiple jurisdictions) for the Indemnitees as a group, and, in the in the case
of actual or reasonably perceived conflict of interest, where one or more of
Indemnitees affected by such conflict informs the Borrower of such conflict and
thereafter retains its own counsel, of another firm of counsel for such affected
Person.
(c)    To the extent that the Borrower fails to pay any amount required to be
paid by it to any Agent/Arranger Party, Issuing Bank or the Swingline Lender, or
to any Related Party of any


115



--------------------------------------------------------------------------------





such Person, under paragraph (a) or (b) of this Section, each Lender severally
agrees to pay to such Person such Lender’s Contribution Percentage (determined
as of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount.
(d)    To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, and no Indemnitee shall
assert, and hereby waives, any claim against the Borrower, (i) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, any Loan Document or any agreement or instrument contemplated thereby, the
Transactions, any Loan or Letter of Credit or the use of the proceeds thereof
(other than any claims made by any third party against any Indemnitee for which
the Indemnitee seeks indemnification from the Borrower) or (ii) for any damages
arising from the use by others of Information or other materials obtained
through electronic, telecommunications or other information transmission
systems.
(d)    All amounts due under this Section shall be payable promptly after
written demand therefor.
SECTION 9.04.    Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
an Issuing Bank that issues any Letter of Credit), except that (i) the Borrower
may not assign or otherwise transfer any of its rights or obligations hereunder
without the prior written consent of each Lender (and any attempted assignment
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign or otherwise transfer its rights or obligations
hereunder except in accordance with this Section. Nothing in this Agreement,
expressed or implied, shall be construed to confer upon any Person (other than
the parties hereto, their respective successors and assigns permitted hereby
(including any Affiliate of any Issuing Bank that issues any Letter of Credit),
Participants (to the extent provided in paragraph (c) of this Section) and
Indemnitees and other Persons entitled to expense reimbursement and
indemnification under Section 9.03) any legal or equitable right, remedy or
claim under or by reason of this Agreement.
(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans at the time owing to it); with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A)    the Borrower; provided, that, the Borrower shall be deemed to have
consented to any such assignment unless it shall object thereto by written
notice to the Administrative Agent within 5 Business Days after having received
notice thereof; provided, further, that no consent of the Borrower shall be
required (i) for an assignment to a Lender, an Affiliate of a Lender or an
Approved Fund (as defined below); or (ii) if an Event of Default described in
clause (a), (b), (g) or (h) of Section 7.01 has occurred and is continuing, to
any other assignee;


116



--------------------------------------------------------------------------------





(B)    the Administrative Agent; provided that no consent of the Administrative
Agent shall be required for an assignment of a Loan or portion thereof to a
Lender, an Affiliate of a Lender or an Approved Fund; and
(C)    in the case of any assignment of a Revolving Commitment, the Swingline
Lender and each Issuing Bank.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans of any Class (which remaining amount shall be deemed to
include, for purposes of this clause, the aggregate amount of Commitments and
Loans of such Class held by any Affiliate of the assigning Lender), the amount
of the Commitment or Loans of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Assumption with respect
to such assignment is delivered to the Administrative Agent) shall not be less
than $5,000,000 or, in the case of a Term Loan, $1,000,000, unless each of the
Borrower, the Administrative Agent and the Issuing Banks otherwise consents,
provided that in the event of concurrent assignments to two or more assignees
that are Affiliates of one another, or to two or more Approved Funds managed by
the same investment advisor or by affiliated investment advisors, all such
concurrent assignments shall be aggregated in determining compliance with this
subsection and; provided, further, that no consent of the Borrower shall be
required if an Event of Default described in clause (a), (b), (g) or (h) of
Section 7.01 has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500 (except that no such fee shall be payable in
connection with an assignment by or to any Joint Bookrunner); provided that in
the event of concurrent assignments to two or more assignees that are Affiliates
of one another, or to two or more Approved Funds managed by the same investment
advisor or by affiliated investment advisors, only one such fee shall be
payable;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about the Borrower, the Loan
Parties and their Related Parties or their respective securities) will be made
available and who may receive such


117



--------------------------------------------------------------------------------





information in accordance with the assignee’s compliance procedures and
applicable laws, including Federal and state securities laws;
(E)    in the case of an assignment by a Lender to a CLO (as defined below)
managed by such Lender or by an Affiliate of such Lender, unless such assignment
(or an assignment to a CLO managed by the same manager or an Affiliate of such
manager) shall have been approved by the Borrower (the Borrower hereby agreeing
that such approval, if requested, will not be unreasonably withheld or delayed),
the assigning Lender shall retain the sole right to approve any amendment,
modification or waiver of any provision of this Agreement, except that the
Assignment and Assumption between such Lender and such CLO may provide that such
Lender will not, without the consent of such CLO, agree to any amendment,
modification or waiver described in the first proviso to Section 9.02(b) that
affects such CLO; and
(F)    no assignment shall be made (1) to the Borrower or any of the Borrower’s
Affiliates or Subsidiaries, or (2) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (E), or (3) to
a natural person.
For purposes of this Section 9.04(b), the terms “Approved Fund” and “CLO” have
the following meanings:
“Approved Fund” means with respect to any Lender that is a fund which invests in
bank loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.
“CLO” means any entity (whether a corporation, partnership, trust or otherwise)
that is engaged in making, purchasing, holding or otherwise investing in bank
loans and similar extensions of credit in the ordinary course and is
administered or managed by a Lender or an Affiliate of such Lender.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of Sections 2.16, 2.17, 2.18 and 9.03). Any assignment or transfer by a
Lender of rights or obligations under this Agreement that does not comply with
this Section 9.04 shall be treated for purposes of this Agreement as a sale by
such Lender of a participation in such rights and obligations in accordance with
paragraph (c) of this Section.


118



--------------------------------------------------------------------------------





(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount and any stated interest of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower, the Issuing Banks and any Lender (with respect to any entry relating
to such Lender's Loans), at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of a duly completed Assignment and Assumption executed
by an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c)    (i) Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
banks or other entities (other than a natural person, a Defaulting Lender or the
Borrower or any of the Borrower’s Affiliates or Subsidiaries) (a “Participant”)
in all or a portion of such Lender’s rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans owing to it);
provided that (A) such Lender’s obligations under this Agreement shall remain
unchanged, (B) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (C) the Borrower, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement. Any agreement or instrument
pursuant to which a Lender sells such a participation shall provide that such
Lender shall retain the sole right to enforce this Agreement and to approve any
amendment, modification or waiver of any provision of this Agreement; provided
that such agreement or instrument may provide that such Lender will not, without
the consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. To the extent permitted by
applicable law, each Participant also shall be entitled to the benefits of
Section 9.08 as though it were a Lender, provided such Participant agrees to be
subject to Section 2.18(c) as though it were a Lender.
(ii)    A Participant shall not be entitled to receive any greater payment under
Section 2.15 or 2.17 than the applicable Lender would have been entitled to
receive with


119



--------------------------------------------------------------------------------





respect to the participation sold to such Participant, unless the sale of the
participation to such Participant is made with the Borrower’s prior written
consent. A Participant that would be a Foreign Lender if it were a Lender shall
not be entitled to the benefits of Section 2.17 unless the Borrower is notified
of the participation sold to such Participant and such Participant agrees, for
the benefit of the Borrower, to comply with Section 2.17(e) as though it were a
Lender.
(iii)    Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under the Loan Documents (the “Participant Register”); provided that
no Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identity of any Participant or any
information relating to a Participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. For the avoidance of
doubt, the Administrative Agent (in its capacity as Administrative Agent) shall
have no responsibility for maintaining a Participant Register.
(d)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank in the European Union or the United Kingdom, and this Section
shall not apply to any such pledge or assignment of a security interest;
provided that no such pledge or assignment of a security interest shall release
a Lender from any of its obligations hereunder or substitute any such pledgee or
assignee for such Lender as a party hereto.
SECTION 9.05.    Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that any Agent,
Issuing Bank or Lender may have had notice or knowledge of any Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.
Notwithstanding the foregoing or anything else to the contrary set forth in this
Agreement or any other Loan Document, in the event that, in connection with the
refinancing or repayment in full of the credit facilities provided for herein,
an Issuing Bank shall have provided


120



--------------------------------------------------------------------------------





to the Administrative Agent a written consent to the release of the Revolving
Lenders from their obligations hereunder with respect to any Letter of Credit
issued by such Issuing Bank (whether as a result of the obligations of the
Borrower (and any other account party) in respect of such Letter of Credit
having been collateralized in full by a deposit of cash with such Issuing Bank,
or being supported by a letter of credit that names such Issuing Bank as the
beneficiary thereunder, or otherwise), then from and after such time such Letter
of Credit shall cease to be a “Letter of Credit” outstanding hereunder for all
purposes of this Agreement and the other Loan Documents, and the Revolving
Lenders shall be deemed to have no participations in such Letter of Credit, and
no obligations with respect thereto, under Section 2.05(d) or 2.05(e). The
provisions of Sections 2.15, 2.16, 2.17 and 9.03 and Section 8.01 and the last
sentence of the definition of the term “Applicable Rate” shall survive and
remain in full force and effect regardless of the repayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.
SECTION 9.06.    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof, except
that the provisions of any commitment and fee letters between the Borrower and
the other Persons serving as Agents or named on the cover page of this Agreement
that by the express terms of such commitment letter or fee letter are to survive
the execution and delivery of this Agreement shall continue in full force and
effect and shall not be superseded hereby. This Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic submission shall be effective as
delivery of a manually executed counterpart of this Agreement.
SECTION 9.07.    Severability. Any provision of this Agreement held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions hereof; and the invalidity of a particular provision in
a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
SECTION 9.08.    Right of Setoff. If an Event of Default shall have occurred and
be continuing, each Issuing Bank, the Swingline Lender, each Lender and each of
their respective Affiliates is hereby authorized at any time and from time to
time, to the fullest extent permitted by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other obligations at any time owing by such Issuing Bank, the Swingline
Lender, such Lender or Affiliate to or for the credit or the account of the
Borrower against any of and all the obligations of the Borrower now or hereafter
existing under this Agreement held by such Issuing Bank, the Swingline Lender or
such Lender, irrespective of whether or not such Issuing Bank, the Swingline
Lender or such Lender shall have made any demand under this Agreement and
although such obligations may be unmatured or contingent or are owed to a branch
or office of such Issuing Bank, the Swingline Lender or such Lender different
from the bank or office holding such


121



--------------------------------------------------------------------------------





deposit or obligated on such obligation. The rights of each Issuing Bank, the
Swingline Lender and each Lender under this Section are in addition to other
rights and remedies (including other rights of setoff) which such Issuing Bank,
the Swingline Lender and such Lender may have.
SECTION 9.09.    Governing Law; Jurisdiction; Consent to Service of Process.
(a)    This Agreement shall be construed in accordance with and governed by the
law of the State of New York.
(b)    The Borrower hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to any Loan
Document, or for recognition or enforcement of any judgment, and each of the
parties hereto hereby irrevocably and unconditionally agrees that all claims in
respect of any such action or proceeding may be heard and determined in such
New York State or, to the extent permitted by applicable law, in such Federal
court. Each of the parties hereto agrees that a final judgment in any such
action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Nothing in this Agreement or any other Loan Document shall
affect any right that the Administrative Agent, any Issuing Bank or any Lender
may otherwise have to bring any action or proceeding relating to this Agreement
or any other Loan Document against the Borrower or its properties in the courts
of any jurisdiction.
(c)    The Borrower hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to any Loan Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by applicable law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. Nothing in this Agreement
will affect the right of any party to this Agreement to serve process in any
other manner permitted by applicable law.
SECTION 9.10.    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO ANY LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.


122



--------------------------------------------------------------------------------





SECTION 9.11.    Headings. Article and Section headings and the Table of
Contents used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
SECTION 9.12.    Confidentiality. (a) The Administrative Agent, each Issuing
Bank and each Lender agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees, representatives and agents,
including accountants, legal counsel and other advisors (and to other Persons
authorized by a Lender or Administrative Agent to organize, present or
disseminate such information in connection with disclosures otherwise made in
accordance with this Section 9.12), (b) to the extent requested by any
regulatory authority but only after having made reasonable efforts to provide
prior written notice to the Borrower (to the extent permitted to do so under
applicable law), (c) to the extent required by applicable laws or regulations or
by any subpoena or similar legal process, (d) to any other party to this
Agreement, (e) in connection with the exercise of any remedies hereunder or any
suit, action or proceeding relating to this Agreement or any other Loan Document
or the enforcement of rights hereunder or thereunder, (f) to any rating agency
when required by it (provided that, prior to any disclosure, such rating agency
is instructed to preserve the confidentiality of any confidential information
relating to the Loan Parties received by it from the Administrative Agent or any
Lender), (g) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (h) with the consent of the Borrower or (i) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or (ii) becomes available to the Administrative Agent, any Issuing
Bank or any Lender on a nonconfidential basis from a source other than the
Borrower and the Administrative Agent, Issuing Bank or Lender does not otherwise
know such information is confidential. Notwithstanding the foregoing, the
Administrative Agent, each Issuing Bank and each Lender may disclose
Information, without notice to the Borrower, to Governmental Authorities in
connection with any routine regulatory examination or audits of the
Administrative Agent, such Issuing Bank or such Lender. For the purposes of this
Section, “Information” means all information received from the Borrower relating
to the Borrower or its business, other than any such information that is
available to the Administrative Agent, any Issuing Bank or any Lender on a
nonconfidential basis prior to disclosure by the Borrower. Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information. In
addition, the Administrative Agent and each Lender, after providing prior
written notice to the Borrower, may disclose the existence of this Agreement and
the information about this Agreement to market data collectors, similar services
providers to the lending industry, and service providers to the Administrative
Agent and the Lenders in connection with the administration and management of
this Agreement and the other Loan Documents. Notwithstanding anything to the
contrary set forth herein, each party (and each of their respective employees,
representatives or other agents) may disclose to any and all persons without
limitation of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
and other tax analyses) that are provided


123



--------------------------------------------------------------------------------





to any such party relating to such tax treatment and tax structure. However, any
information relating to the tax treatment or tax structure shall remain subject
to the confidentiality provisions hereof (and the foregoing sentence shall not
apply) to the extent reasonably necessary to enable the parties hereto, their
respective Affiliates, and their and their respective Affiliates’ directors and
employees to comply with applicable securities laws. For this purpose, “tax
structure” means any facts relevant to the federal income tax treatment of the
transactions contemplated by this Agreement but does not include information
relating to the identity of any of the parties hereto or any of their respective
Affiliates.
(b)    EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN SECTION 9.12(a)
FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE MATERIAL NON-PUBLIC
INFORMATION CONCERNING THE BORROWER AND ITS RELATED PARTIES OR THEIR RESPECTIVE
SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE PROCEDURES REGARDING
THE USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
SECTION 9.13.    Release of Subsidiary Loan Parties and Collateral. (a)
Notwithstanding any contrary provision herein or in any other Loan Document, (i)
upon (A) any sale or other transfer in the ordinary course of business by the
Borrower or any Restricted Subsidiary of any Collateral consisting of inventory
or used, surplus, obsolete or outmoded machinery or equipment, in accordance
with this Agreement, (B) the distribution of any Collateral to a Person other
than the Borrower or a Restricted Subsidiary in connection with the dissolution
of any Restricted Subsidiary, in accordance with this Agreement, (C) in the case
of any Collateral consisting of the Equity Interests in any Restricted
Subsidiary, the dissolution of such Restricted Subsidiary in accordance with
this Agreement or (D) the effectiveness of any written consent (pursuant to
Section 9.02) to the release of all or any portion of the security interest
granted in any Collateral, the security interest in such Collateral shall
automatically be released and (ii) if the Borrower shall request the release
under the Collateral and Guarantee Agreement or any other Security Document of
(A) any Restricted Subsidiary or any Collateral to be sold or otherwise disposed
of (including through the sale or disposition of any Restricted Subsidiary
owning any such Restricted Subsidiary or Collateral or resulting from the
dissolution of a Restricted Subsidiary) to a Person other than the Borrower or a
Restricted Subsidiary in a transaction permitted under the terms of this
Agreement and not described in the immediately preceding clause (i) or (B) any
Restricted Subsidiary, and any Collateral provided by such Restricted
Subsidiary, to be dissolved or designated an Excluded Subsidiary or an
Unrestricted Subsidiary in accordance with this Agreement, the Borrower shall
deliver to the Administrative Agent a certificate executed by a Financial
Officer to the effect that such dissolution, designation, sale or other
disposition and the application of the proceeds thereof (if any) will comply
with the terms of this Agreement, and the Administrative Agent shall, without
the consent of any Lender, execute and deliver all such instruments, releases,
financing statements or other agreements, and take all such further actions, as
shall be necessary to effectuate the release of such Restricted Subsidiary or
such Collateral substantially simultaneously with or at any time after such
designation or the completion of such sale or other disposition. Any such
release shall be without recourse to, or representation or warranty by, the
Administrative Agent and shall not require the consent of any


124



--------------------------------------------------------------------------------





Lender. The Administrative Agent shall execute and deliver all such instruments,
releases, financing statements or other agreements, and take all such further
actions, as shall be necessary to effectuate the release of a Restricted
Subsidiary or Collateral required by this paragraph.
(b)    Without limiting the provisions of Section 9.03, the Borrower shall
reimburse the Collateral Agent for all costs and expenses, including reasonable
and documented attorneys’ fees and disbursements, incurred by it in connection
with any action contemplated by this Section 9.13.
SECTION 9.14.    Patriot Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the USA Patriot
Act. The Borrower shall promptly, following a request by the Administrative
Agent or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender reasonably requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.
SECTION 9.15.    No Fiduciary Relationship. The Borrower, on behalf of itself
and the Subsidiaries, agrees that in connection with all aspects of the
transactions contemplated hereby and any communications in connection therewith,
the Borrower, the Subsidiaries and their Affiliates, on the one hand, and the
Joint Lead Arrangers, Agents, the Lenders, the Issuing Banks and their
Affiliates, on the other hand, will have a business relationship that does not
create, by implication or otherwise, any fiduciary duty on the part of the Joint
Lead Arrangers, Agents, the Lenders, the Issuing Banks or their Affiliates, and
no such duty will be deemed to have arisen in connection with any such
transactions or communications. The Joint Lead Arrangers, the Agents, the
Lenders, the Issuing Banks and their Affiliates may be engaged, for their own
accounts or the accounts of customers, in a broad range of transactions that
involve interests that differ from those of the Borrower, the Subsidiaries and
their Affiliates, and none of the Joint Lead Arrangers, Agents, the Lenders, the
Issuing Banks or their Affiliates has any obligation to disclose any of such
interests to the Borrower, the Subsidiaries or their Affiliates.
SECTION 9.16.    Amendment of Security Documents; Intercreditor Agreement. The
Lenders and the Issuing Banks acknowledge that obligations of the Borrower and
the Restricted Subsidiaries under the Pari Passu Indebtedness and the Pari Passu
Indebtedness Documents, and certain obligations related thereto, will be secured
by Liens on assets of the Borrower and the Restricted Subsidiaries that
constitute Pari Passu Indebtedness Collateral. At the request of the Borrower,
the Administrative Agent and/or the Collateral Agent shall enter into (a) such
amendments as the Administrative Agent shall determine to be appropriate to the
Security Documents to cause the Pari Passu Indebtedness to be secured on an
equal and ratable basis with the other Obligations (as defined in the Collateral
and Guarantee Agreement) and (b) the Intercreditor Agreement establishing the
relative rights of the Secured Parties and of the secured parties under the Pari
Passu Indebtedness with respect to the Pari Passu Indebtedness Collateral. Each
Lender and each Issuing Bank hereby irrevocably (a) consents to the pari passu
treatment of Liens to be provided for under the amended Security Documents and
the Intercreditor Agreement, (b) authorizes and directs each Agent to execute
and deliver the amendments to the Security Documents, the Intercreditor


125



--------------------------------------------------------------------------------





Agreement and any documents relating thereto, in each case on behalf of such
Lender or such Issuing Bank and without any further consent, authorization or
other action by such Lender or such Issuing Bank, (c) agrees that, upon the
execution and delivery thereof, such Lender or such Issuing Bank will be bound
by the provisions of the amended Security Documents and the Intercreditor
Agreement as if it were a signatory thereto and will take no actions contrary to
the provisions of the Intercreditor Agreement and (d) agrees that no Lender or
Issuing Bank shall have any right of action whatsoever against any Agent as a
result of any action taken by any Agent pursuant to this Section or in
accordance with the terms of the Intercreditor Agreement. Each Lender and each
Issuing Bank hereby further irrevocably authorizes and directs each Agent to
enter into such amendments, supplements or other modifications to the
Intercreditor Agreement in connection with any extension, renewal, refinancing
or replacement of any Loans or any Pari Passu Indebtedness as are reasonably
acceptable to the Administrative Agent to give effect thereto, in each case on
behalf of such Lender or such Issuing Bank and without any further consent,
authorization or other action by such Lender or such Issuing Bank. Each Agent
shall have the benefit of the provisions of Article VIII with respect to all
actions taken by it pursuant to this Section or in accordance with the terms of
the Intercreditor Agreement to the full extent thereof.
SECTION 9.17.    Confirmation of Loan Documents; No Novation. As of the
Amendment Effective Date, the Borrower hereby confirms and ratifies all of its
obligations under the Loan Documents (in each case, as amended hereby as of such
date) to which it is a party. By its execution on the respective signature lines
provided below, as of the Amendment Effective Date, each of the Guarantors
hereby (a) confirms and ratifies all of its obligations and the Liens granted by
it under the Loan Documents to which it is a party, (b) represents and warrants
that the representations and warranties set forth in such Loan Documents are
true and correct in all material respects on the Amendment Effective Date as if
made on and as of such date (except to the extent that any representation or
warranty expressly relates to an earlier date, in which case such representation
or warranty shall have been true and correct as of such earlier date) and
(c) confirms that all references in such Loan Documents to the “Credit
Agreement” (or words of similar import) refer to the Existing Senior Secured
Credit Agreement as amended hereby as of the Amendment Effective Date without
impairing any such obligations or Liens in any respect. In addition, the
Borrower and each of the Guarantors hereby confirm that they have entered into
this Agreement solely to amend and restate the terms of the Existing Senior
Secured Credit Agreement. Each of the parties hereto that is also a party to the
Existing Senior Secured Credit Agreement and each of the Guarantors do not
intend this Agreement or the transactions contemplated hereby to be, and this
Agreement and the transactions contemplated hereby shall not be construed to be,
a novation of any of the Obligations (as defined in the Existing Senior Secured
Credit Agreement) owing by the Borrower or any Guarantor under or in connection
with the Existing Senior Secured Credit Agreement or any of the other Loan
Documents (as defined in the Existing Senior Secured Credit Agreement).
SECTION 9.18.    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such


126



--------------------------------------------------------------------------------





liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-in Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.


127



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
HEALTHSOUTH CORPORATION, as the Borrower
By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer




1



--------------------------------------------------------------------------------







GUARANTORS, in each case solely for the purpose of making the representations
contained in the second sentence of Section 9.17:


CMS Jonesboro Rehabilitation, Inc.
Continental Medical of Arizona, Inc.
Continental Medical Systems, Inc.
Continental Rehabilitation Hospital of Arizona, Inc.
HealthSouth C Corp Sub Holdings, Inc.
HEALTHSOUTH of Dothan, Inc.
HEALTHSOUTH of Nittany Valley, Inc.
HEALTHSOUTH of South Carolina, Inc.
HEALTHSOUTH of Spring Hill, Inc.
HEALTHSOUTH of Treasure Coast, Inc.
HEALTHSOUTH of Yuma, Inc.
HEALTHSOUTH Rehabilitation Center, Inc.
HealthSouth Rehabilitation Center of New Hampshire, Inc.
HealthSouth Rehabilitation Hospital of Austin, Inc.
HEALTHSOUTH Rehabilitation Hospital of Manati, Inc.
HealthSouth Rehabilitation Hospital of Montgomery, Inc.
HealthSouth Rehabilitation Hospital of San Juan, Inc.
HealthSouth Rehabilitation Hospital of Texarkana, Inc.
HealthSouth Rehabilitation Hospital The Woodlands, Inc.
HealthSouth Rehabilitation Institute of San Antonio (RIOSA), Inc.
Lakeshore System Services of Florida, Inc.
Rehab Concepts Corp.
REHABILITATION HOSPITAL OF COLORADO SPRINGS, INC.
Reliant Blocker Corp.
SHERWOOD REHABILITATION HOSPITAL, INC.
TARRANT COUNTY REHABILITATION HOSPITAL, INC.
Tyler Rehabilitation Hospital, Inc.
Western Neuro Care, Inc.




By: /s/ Edmund M. Fay
Name: Edmund M. Fay
    Title:    Treasurer


[Signatures continue on next page]


2



--------------------------------------------------------------------------------





Lakeview Rehabilitation Group Partners
By: Continental Medical of Kentucky, Inc., its General Partner and
By: CMS Elizabethtown, Inc., its General Partner
Southern Arizona Regional Rehabilitation Hospital, L.P.
By:
Continental Rehabilitation Hospital of Arizona, Inc., its General Partner

Western Medical Rehab Associates, L.P.
By:
Western Neuro Care, Inc.,

its Managing General Partner


By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer


Advantage Health, LLC
HealthSouth Acquisition Holdings, LLC
HealthSouth Acquisition Holdings Subsidiary, LLC
HealthSouth Alabama Real Estate, LLC
HealthSouth Arizona Real Estate, LLC
HealthSouth Arkansas Real Estate, LLC
HealthSouth Aviation, LLC
HealthSouth Bakersfield Rehabilitation Hospital, LLC
HealthSouth Bryan Holdings, LLC
HealthSouth California Real Estate, LLC
HealthSouth Cardinal Hill Rehabilitation Hospital, LLC
HealthSouth Colorado Real Estate, LLC
HealthSouth Deaconess Holdings, LLC
HealthSouth East Valley Rehabilitation Hospital, LLC
HealthSouth GKBJH Holdings, LLC
HealthSouth Gulfport Holdings, LLC
HealthSouth Harmarville Rehabilitation Hospital, LLC
HealthSouth Johnson City Holdings, LLC
HealthSouth Joint Ventures Holdings, LLC
HealthSouth Kansas Real Estate, LLC
HealthSouth Kentucky Real Estate, LLC
HealthSouth Littleton Rehabilitation, LLC
HealthSouth Martin County Holdings, LLC
HealthSouth Maryland Real Estate, LLC
HealthSouth Massachusetts Real Estate, LLC
HealthSouth Middletown Rehabilitation Hospital, LLC
HealthSouth Midland Odessa Holdings, LLC
HealthSouth Nevada Real Estate, LLC
HealthSouth New Mexico Real Estate, LLC
HealthSouth North Houston GP, LLC
By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer
[Signatures continue on next page]


3



--------------------------------------------------------------------------------





HealthSouth Northern Kentucky Rehabilitation Hospital, LLC
HealthSouth of Alabama, LLC
HealthSouth of East Tennessee, LLC
HealthSouth of Erie, LLC
HealthSouth of Fort Smith, LLC
HealthSouth of Toms River, LLC
HealthSouth of York, LLC
HealthSouth Ohio Real Estate, LLC
HealthSouth Owned Hospitals Holdings, LLC
HealthSouth Pennsylvania Real Estate, LLC
HealthSouth Plano Rehabilitation Hospital, LLC
HealthSouth Properties, LLC
HealthSouth Reading Rehabilitation Hospital, LLC
HealthSouth Real Estate, LLC
HealthSouth Rehabilitation Hospital at Drake, LLC
HealthSouth Rehabilitation Hospital of Abilene, LLC
HealthSouth Rehabilitation Hospital of Arlington, LLC
HealthSouth Rehabilitation Hospital of Braintree, LLC
HealthSouth Rehabilitation Hospital of Charleston, LLC
HealthSouth Rehabilitation Hospital of Cypress, LLC
HealthSouth Rehabilitation Hospital of Dallas, LLC
HealthSouth Rehabilitation Hospital of Dayton, LLC
HealthSouth Rehabilitation Hospital of Desert Canyon, LLC
HealthSouth Rehabilitation Hospital of Fort Worth, LLC
HealthSouth Rehabilitation Hospital of Fredericksburg, LLC
HealthSouth Rehabilitation Hospital of Gadsden, LLC
HealthSouth Rehabilitation Hospital of Henderson, LLC
HealthSouth Rehabilitation Hospital of Humble, LLC
HealthSouth Rehabilitation Hospital of Largo, LLC
HealthSouth Rehabilitation Hospital of Las Vegas, LLC
HealthSouth Rehabilitation Hospital of Marion County, LLC
HealthSouth Rehabilitation Hospital of Mechanicsburg, LLC
HealthSouth Rehabilitation Hospital of Miami, LLC
HealthSouth Rehabilitation Hospital of Modesto, LLC
HealthSouth Rehabilitation Hospital of New England, LLC
HealthSouth Rehabilitation Hospital of New Mexico, LLC
HealthSouth Rehabilitation Hospital of Newnan, LLC
HealthSouth Rehabilitation Hospital of Northern Virginia, LLC
HealthSouth Rehabilitation Hospital of Pearland, LLC
HealthSouth Rehabilitation Hospital of Petersburg, LLC
HealthSouth Rehabilitation Hospital of Richardson, LLC
HealthSouth Rehabilitation Hospital of Round Rock, LLC
HealthSouth Rehabilitation Hospital of Sarasota, LLC
HealthSouth Rehabilitation Hospital of Seminole County, LLC
By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer
[Signatures continue on next page]


4



--------------------------------------------------------------------------------





HealthSouth Rehabilitation Hospital of South Austin, LLC
HealthSouth Rehabilitation Hospital of South Jersey, LLC
HealthSouth Rehabilitation Hospital of Sugar Land, LLC
HealthSouth Rehabilitation Hospital of the Lowcountry, LLC
HealthSouth Rehabilitation Hospital of the Mid-Cities, LLC
HealthSouth Rehabilitation Hospital of Tallahassee, LLC
HealthSouth Rehabilitation Hospital of Utah, LLC
HealthSouth Rehabilitation Hospital of Vintage Park, LLC
HealthSouth Rehabilitation Hospital of Williamson County, LLC
HealthSouth Rehabilitation Institute of Tucson, LLC
HealthSouth Savannah Holdings, LLC
HealthSouth Scottsdale Rehabilitation Hospital, LLC
HealthSouth Sea Pines Holdings, LLC
HealthSouth Sewickley Holdings, LLC
HealthSouth South Carolina Real Estate, LLC
HealthSouth Sunrise Rehabilitation Hospital, LLC
HealthSouth Support Companies, LLC
HealthSouth Texas Real Estate, LLC
HealthSouth Tucson Holdings, LLC
HealthSouth Tulsa Holdings, LLC
HealthSouth Utah Real Estate, LLC
HealthSouth Valley of the Sun Rehabilitation Hospital, LLC
HealthSouth Virginia Real Estate, LLC
HealthSouth Walton Rehabilitation Hospital, LLC
HealthSouth Westerville Holdings, LLC
HealthSouth West Tennessee Holdings, LLC
HealthSouth West Virginia Real Estate, LLC
HealthSouth Winston-Salem Holdings, LLC
New England Rehabilitation Management Co., LLC
Print Promotions Group, LLC
Rebound, LLC
Rehabilitation Hospital Corporation of America, LLC
Rehabilitation Hospital of Plano, LLC
Rehabilitation Institute of Western Massachusetts, LLC

By: /s/ Edmund M. Fay
Name: Edmund M. Fay
Title: Treasurer




5



--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as Administrative Agent and Collateral Agent
By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President


6



--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Term Lender
By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President


7



--------------------------------------------------------------------------------





BARCLAYS BANK PLC, as a Revolving Lender
By: /s/ Ronnie Glenn
Name: Ronnie Glenn
Title: Vice President


8



--------------------------------------------------------------------------------





JPMORGAN CHASE BANK, N.A., as a Revolving Lender
By: /s/ Dawn Lee Lum
Name: Dawn Lee Lum
Title: Executive Director


9



--------------------------------------------------------------------------------





Wells Fargo Bank, National Association, as a Revolving Lender
By: /s/ Kirk Tesch
Name: Kirk Tesch
Title: Managing Director


10



--------------------------------------------------------------------------------





SUNTRUST BANK, as a Revolving Lender
By: /s/ Philip VanFossan
Name: Philip VanFossan
Title: Vice President


11



--------------------------------------------------------------------------------





Citicorp North America Inc., as a Revolving Lender
By: /s/ Pranjal Gambhir
Name: Pranjal Gambhir
Title: Vice President


12



--------------------------------------------------------------------------------





MORGAN STANLEY BANK, N.A., as a Revolving Lender
By: /s/ Michael King
Name: Michael King
Title: Authorized Signatory


13



--------------------------------------------------------------------------------





GOLDMAN SACHS BANK USA, as a Revolving Lender
By: /s/ Annie Carr
Name: Annie Carr
Title: Authorized Signatory


14



--------------------------------------------------------------------------------





Bank of America, N.A., as a Revolving Lender
By: /s/ Joseph L. Corah
Name: Joseph L. Corah
Title: Director






15



--------------------------------------------------------------------------------





Royal Bank of Canada, as a Revolving Lender
By: /s/ Kevin Bemben
Name: Kevin Bemben
Title: Authorized Signatory


16



--------------------------------------------------------------------------------





REGIONS BANK, as a Revolving Lender
By: /s/ J. Michael Mauldin
Name: J. Michael Mauldin
Title: SVP & Managing Director


17



--------------------------------------------------------------------------------





Synovus Bank, as a Revolving Lender
By: /s/ Anne Lovette
Name: Anne Lovette
Title: Senior Director


18



--------------------------------------------------------------------------------





IBERIABANK, as a Revolving Lender
By: /s/ Joe Medori
Name: Joe Medori
Title: Executive Vice President


19



--------------------------------------------------------------------------------





Cadence Bank, N.A., as a Revolving Lender
By: /s/ Gaines Livingston
Name: Gaines Livingston
Title: Senior Vice President








20



--------------------------------------------------------------------------------






EXHIBIT A
[FORM OF]
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the] each] Assignee identified in item 2 below ([the] [each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors] [the Assignees]2 hereunder are several and not joint.]3
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below (the “Credit Agreement”), receipt
of a copy of which is hereby acknowledged by the Assignee. The Standard Terms
and Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, [the] each] Assignor hereby irrevocably sells and
assigns to [the Assignee] [the respective Assignees], and [the] [each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s] [the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor] [the respective Assignors]
under the respective facilities identified below and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)] [the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the] [any] Assignor to
[the] [any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”). Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.
_____________________________________
1 For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.
2 Select as appropriate.
3 Include bracketed language if there are either multiple Assignors or multiple
Assignees.


[Exhibit A - Assignment and Assumption]


A- 1



--------------------------------------------------------------------------------







1.
Assignor[s]:                             

                                
2.
Assignee[s]:                             

                        
[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]
3.
Borrower: HEALTHSOUTH CORPORATION, a Delaware corporation

4.
Administrative Agent: BARCLAYS BANK PLC, as the administrative agent under the
Credit Agreement

5.
Credit Agreement: Fourth Amended and Restated Credit Agreement dated as of
September 29, 2017, among the Borrower, the Lenders party thereto, and BARCLAYS
BANK PLC, as Administrative Agent and Collateral Agent.

6.
Assigned Interest[s]:

Assignor[s]4
Assignee[s]5
Facility
Assigned6
Aggregate
Amount of
Commitment
for all Lenders7
Amount of
Commitment
Assigned
Percentage
Assigned of
Commitment8
CUSIP Number
 
 
 
$___________
$__________
___________%
 
 
 
 
$___________
$__________
___________%
 
 
 
 
$___________
$__________
___________%
 



[7.    Trade Date:                        ]
8.
Effective Date:         , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

____________________________
4List each Assignor, as appropriate.
5Fill in appropriate terminology for the type of facility being assigned under
this Assignment Agreement (e.g. Revolving Commitment or Term Loan).
7Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.
8Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.
9To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.


[Exhibit A - Assignment and Assumption]


A- 2



--------------------------------------------------------------------------------





The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:                    
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:                    
Title:


[Exhibit A - Assignment and Assumption]


A- 3



--------------------------------------------------------------------------------







[Consented to and]10 Accepted:
BARCLAYS BANK PLC,
as Administrative Agent
By:                        
Title:
[Consented to:]11 
HEALTHSOUTH CORPORATION
By:                        
Title:
[Consented to:]12 
[            ],
as Swingline Lender
By:                        
Title:
[Consented to:]13 
[            ],
as Issuing Bank
By:                        
Title:
_______________________
10 To be added unless assignment is to a Lender, an Affiliate of a Lender or an
Approved Fund.
11 To be added unless (1) assignment is to a Lender, an Affiliate of a Lender or
an Approved Fund, (2) an Event of Default described in clause (a), (b), (g) or
(h) of Section 7.01 of the Credit Agreement has occurred and is continuing on
the date of such assignment or (3) assignment is during the primary syndication
of the Revolving Loans to persons identified by the Joint Bookrunners to the
Borrower on or prior to the Effective Date.
12 To be added in the case of assignment of a Commitment.
13 To be added for each Issuing Lender in the case of Assignment of a
Commitment.




[Exhibit A - Assignment and Assumption]


A- 4



--------------------------------------------------------------------------------





ANNEX 1 TO ASSIGNMENT AND ASSUMPTION
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1.Representations and Warranties.
1.1.    Assignor. [The] [Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the] [[the relevant] Assigned Interest,
(ii) [the] [such] Assigned Interest is free and clear of any lien, encumbrance
or other adverse claim and (iii) it has full power and authority, and has taken
all action necessary, to execute and deliver this Assignment and Assumption and
to consummate the transaction contemplated hereby; and (b) assumes no
responsibility with respect to (i) any statements, warranties or representations
made in or in connection with the Credit Agreement or any other Loan Document,
(ii) the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Loan Documents or any collateral thereunder, (iii) the financial
condition of the Borrower, any of its Subsidiaries or Affiliates or any other
Person obligated in respect of any Loan Document or (iv) the performance or
observance by the Borrower, any of its Subsidiaries or Affiliates or any other
Person of any of their respective obligations under any Loan Document.
1.2.    Assignee. [The] [Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transaction
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
meets all the requirements to be an assignee under Section 9.04(b) of the Credit
Agreement (subject to such consents, if any, as may be required under Section
9.04(b) of the Credit Agreement), (iii) from and after the Effective Date, it
shall be bound by the provisions of the Credit Agreement as a Lender thereunder
and, to the extent of [the] [the relevant] Assigned Interest, shall have the
obligations of a Lender thereunder, (iv) it is sophisticated with respect to
decisions to acquire assets of the type represented by [the][such] Assigned
Interest and either it, or the Person exercising discretion in making its
decision to acquire [the] [such] Assigned Interest, is experienced in acquiring
assets of such type, (v) it has received a copy of the Credit Agreement, and has
received or has been accorded the opportunity to receive copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof, as
applicable, and such other documents and information as it deems appropriate to
make its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, (vi) it has,
independently and without reliance upon the Administrative Agent or any other
Lender and based on such documents and information as it has deemed appropriate,
made its own credit analysis and decision to enter into this Assignment and
Assumption and to purchase [the] [such] Assigned Interest, and (vii) if it is a
Foreign Lender, attached hereto is any documentation required to be delivered by
it pursuant to the terms of the Credit Agreement, duly completed and executed by
[the] [such] Assignee; and (b) agrees that (i) it will, independently and
without reliance upon the Administrative Agent, [the][any] Assignor or any other
Lender, and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Loan Documents, and (ii) it will perform in accordance with
their terms all


[Exhibit A - Assignment and Assumption]


A- 5



--------------------------------------------------------------------------------





of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.
2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the] [the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the] [the relevant] Assignee for amounts which have accrued from and after
the Effective Date.
3.    General Provisions. This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




[Exhibit A - Assignment and Assumption]


A- 6



--------------------------------------------------------------------------------






EXHIBIT B
[FORM OF]
PERFECTION CERTIFICATE
Reference is made to the Fourth Amended and Restated Credit Agreement dated as
of September 29, 2017 (the “Credit Agreement”), among HealthSouth Corporation
(the “Borrower”), the lenders from time to time party thereto (the “Lenders”)
and Barclays Bank PLC, as the administrative agent and the collateral agent (in
such capacities, the “Administrative Agent”). Capitalized terms used but not
defined herein have the meanings assigned in the Credit Agreement or the
Collateral and Guarantee Agreement referred to therein, as applicable.
The undersigned, a Financial Officer and the chief legal officer, respectively,
of the Borrower, on this [] (the “Effective Date”), hereby certify to the
Administrative Agent and each other Secured Party as follows:
1.    Names and Formation.
(a)
The exact legal name of the Borrower and each subsidiary of the Borrower that is
a Subsidiary Loan Party as of the Effective Date (each individually, a “Grantor”
and collectively, the “Grantors”), as such name appears in its respective
certificate of formation, is as set forth on Schedule 1 attached hereto in the
column entitled “Legal Name of Grantor”.

(b)
The jurisdiction of formation of each Grantor that is a registered organization
is set forth on Schedule 1 attached hereto in the column entitled “State of
Grantor’s Formation”.

(c)
Set forth on Schedule 1 attached hereto in the column entitled “Grantor’s Other
Legal Names (last 5 years)” is each other legal name each Grantor has had in the
past five years, together with the date of the relevant change.

(d)
Except as set forth in Schedule 1 attached hereto in the column entitled
“Changes in Grantor’s Identity or Corporate Structure (last 5 years)”, no
Grantor has changed its identity or corporate structure in any way within the
past five years. Changes in identity or corporate structure would include
mergers, consolidations and acquisitions, as well as any change in the form,
nature or jurisdiction of organization. If any such change has occurred, include
in Schedule 1 the information required by Sections 1 and 2 of this certificate
as to each acquiree or constituent party to a merger or consolidation.



[Exhibit B - Perfection Certificate]


B - 1

--------------------------------------------------------------------------------





(e)
Set forth on Schedule 1 attached hereto in the column entitled “All Other Names
used by Grantor, including Trade Names (last 5 years)” is a list of all other
names (including trade names or similar appellations) used by each Grantor or
any of its divisions or other business units in connection with the conduct of
its business or the ownership of its properties at any time during the past five
years.

(f)
Set forth on Schedule 1 attached hereto in the column entitled “Grantor’s
Organizational ID #” is the Organizational Identification Number, if any, issued
by the jurisdiction of formation of each Grantor that is a registered
organization.

(g)
Set forth on Schedule 1 attached hereto in the column entitled “Grantor’s FEIN
#” is the Federal Taxpayer Identification Number of each Grantor.

2.    Current Locations.
(a)    The chief executive office of each Grantor is located at the address set
forth on Schedule 2 attached hereto in the column entitled “Location of
Grantor’s Chief Executive Office”.
(b)    Set forth on Schedule 2 attached hereto in the column entitled “Location
Where Grantor’s Books and Records are Maintained” are all locations where such
Grantor maintains any books or records relating to any Accounts Receivable (with
each location at which chattel paper, if any, is kept being indicated by an
“*”).
(c)    Set forth on Schedule 2 attached hereto in the column entitled “Location
Where Grantor’s Material Collateral is Maintained” are all the locations where
such Grantor maintains any material Equipment or other material Collateral.
(d)    Set forth on Schedule 2 attached hereto in the column entitled “Other
Material Places of Business of Grantor” are all the material places of business
of such Grantor not identified in paragraph (a), (b) or (c) above.
(e)    Set forth on Schedule 2 attached hereto in the column entitled “Persons
Other than Grantor Having Possession of Material Collateral” are the names and
addresses of all Persons other than such Grantor that have possession of any of
the material Collateral of such Grantor.
3.
Unusual Transactions. All Accounts have been originated by the Grantors and
their predecessors in interest and all Inventory has been acquired by the
Grantors and their predecessors in interest in the ordinary course of business.



[Exhibit B - Perfection Certificate]


B - 2

--------------------------------------------------------------------------------







4.
File Search Reports. File search reports have been obtained from each Uniform
Commercial Code filing office identified with respect to such Grantor in Section
2 hereof, and such search reports reflect no liens against any of the Collateral
other than those permitted under the Credit Agreement.14 

5.
[Intentionally omitted]

6.
[Intentionally omitted]

7.
Stock Ownership and other Equity Interests. Attached hereto as Schedule 7 is a
true and correct list of all the issued and outstanding stock, partnership
interests, limited liability company membership interests or other equity
interests that evidence the Borrower’s ownership interest in each Grantor and
the record and beneficial owners of such stock, partnership interests,
membership interests or other equity interests. Also set forth on Schedule 7 is
each equity investment of the Borrower that represents 50% or less of the equity
of the entity in which such investment was made.

8.
Debt Instruments. Attached hereto as Schedule 8 is a true and correct list of
all promissory notes and other evidence of indebtedness held by the Borrower and
each Subsidiary that are required to be pledged under the Collateral and
Guarantee Agreement, including all intercompany notes between the Borrower and
each Subsidiary and each Subsidiary and each other Subsidiary.

9.
Advances. Attached hereto as Schedule 9 is (a) a true and correct list of all
outstanding advances (not arising through the ordinary course of operation of
the Borrower’s cash management system) made by the Borrower to any Subsidiary or
made by any Subsidiary to the Borrower or to any other Subsidiary (other than
those identified on Schedule 8), which outstanding advances will be on and after
the date hereof evidenced by one or more intercompany notes pledged to the
Administrative Agent under the Collateral and Guarantee Agreement and (b) a true
and correct list of all unpaid intercompany transfers of goods sold and
delivered by or to the Borrower or any Subsidiary.

10.
Mortgage Filings. Attached hereto as Schedule 10 is a schedule setting forth
each property that is included within the definition of Mortgaged Property as of
the Effective Date, and for each such property (a) the exact name of the Person
that, to the best knowledge of Borrower, owns or leases such property as such
name appears in its certificate of incorporation or other organizational
document, (b) the street address, city and state where each property is located,
(c) if a leased property, the name, to the best knowledge of Borrower, of the
owner of the fee simple interest in the property, and (d) in the “Comments”
column of Schedule 10, additional information which may affect such Person’s
ability to grant a first priority security interest in such property.

_________________
14 This disclosure is applicable only to the Effective Date.


[Exhibit B - Perfection Certificate]


B - 3

--------------------------------------------------------------------------------





11.
Intellectual Property.

(a)    Attached hereto as Schedule 11 (a) is a schedule setting forth all of
each Grantor’s: (1) registered Patents and Patent Applications, including the
name of the registered owner, type, registration or application number and the
expiration date (if already registered) of each registered Patent and Patent
Application owned by any Grantor, (ii) registered Trademarks and Trademark
Applications, including the name of the registered owner, the registration or
application number and the expiration date (if already registered) of each
registered Trademark and Trademark application owned by any Grantor.
(b)    Attached hereto as Schedule 11(b) is a schedule setting forth all of each
Grantor’s registered Copyrights and Copyright Applications, including the name
of the registered owner, title, the registration number or application number
and the expiration date (if already registered) of each registered Copyright or
Copyright Application owned by any Grantor.
12.
Commercial Tort Claims. Attached hereto as Schedule 12 is a true and correct
list of all commercial tort claims in excess of $3,000,000 held by any Grantor,
including a brief description thereof.

13.
Deposit Accounts. Attached hereto as Schedule 13 is a true and correct list of
all Specified Deposit Accounts maintained by the Grantors, including the name
and address of the depositary institution, the type of account and the account
number.

14.
Securities Accounts. Attached hereto as Schedule 14 is a true and correct list
of securities accounts maintained by the Grantors, including the name and
address of the intermediary institution, the type of account and the account
number.

IN WITNESS WHEREOF, the undersigned have duly executed this Perfection
Certificate as of the Effective Date.
HEALTHSOUTH CORPORATION,
by
                            
Name:
Title:
by
                            
Name:
Title:




[Exhibit B - Perfection Certificate]


B - 4

--------------------------------------------------------------------------------






EXHIBIT C












                                                    
[FORM OF]
FIRST LIEN INTERCREDITOR AGREEMENT
dated as of [    ], 20[    ]
among
HEALTHSOUTH CORPORATION,
the other GRANTORS party hereto,
BARCLAYS BANK PLC,
as the Collateral Agent and
the Authorized Representative for the Credit Agreement Secured Parties,
[        ],
as the Initial Additional Authorized Representative,
and each ADDITIONAL AUTHORIZED REPRESENTATIVE
from time to time party hereto
                                                    


[Exhibit C - Intercreditor Agreement]


C - 1



--------------------------------------------------------------------------------







FIRST LIEN INTERCREDITOR AGREEMENT dated as of [•] (as amended, supplemented or
otherwise modified from time to time, this “Agreement”), among HEALTHSOUTH
CORPORATION, a Delaware corporation (the “Company”), the other GRANTORS (as
defined below) party hereto, BARCLAYS BANK PLC, as collateral agent for the
Secured Parties (as defined below) (in such capacity, the “Collateral Agent”)
and as the Authorized Representative for the Credit Agreement Secured Parties
(in such capacity, the “Administrative Agent”), [•], as the Authorized
Representative for the Initial Additional Secured Parties (in such capacity, the
“Initial Additional Authorized Representative”) and each ADDITIONAL AUTHORIZED
REPRESENTATIVE from time to time party hereto, as the Authorized Representative
for any Secured Parties of any other Class.
In consideration of the mutual agreements herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Collateral Agent, the Administrative Agent, for itself and on
behalf of its Related Secured Parties, the Initial Additional Authorized
Representative, for itself and on behalf of its Related Secured Parties, and
each Additional Authorized Representative, for itself and on behalf of its
Related Secured Parties, agree as follows:15 
1.    Definitions
(a)    Certain Defined Terms. As used in this Agreement, the following terms
have the meanings specified below:
“Additional Authorized Representative” has the meaning assigned to such term in
Article VI.
“Additional Authorized Representative Joinder Agreement” means a supplement to
this Agreement substantially in the form of Exhibit I, appropriately completed.
“Additional First Lien Documents” means the indentures or other agreements under
which Additional First Lien Obligations of any Class are issued or incurred and
all other notes, instruments, agreements and other documents evidencing or
governing Additional First Lien Obligations of such Class or providing any
guarantee, Lien or other right in respect thereof.
___________________________
15 This form of the Intercreditor Agreement reflects an assumption that a single
entity shall have been appointed as the “Collateral Agent” to hold all Liens
granted in favor of the Secured Parties to secure the First Lien Obligations,
and that all such Liens have been granted under a single set of security
documents. If, in connection with the incurrence of the Initial Additional First
Lien Obligations, more than one entity shall have been appointed as the
“Collateral Agent” to hold Liens granted in favor of the Secured Parties of
different Classes to secure the First Lien Obligations of such Classes, or if
such Liens have been granted under one or more distinct sets of security
documents, appropriate modifications shall be made to this form of Intercreditor
Agreement to accommodate such structure with a view to providing to, or placing
on, the Authorized Representatives of each Class, and the Secured Parties of
each Class, the rights and benefits, or the obligations, contemplated to be held
or assumed by them hereunder (including appropriate arrangements with respect to
Possessory Collateral to ensure the continued perfection by possession of the
Liens on the Possessory Collateral).


[Exhibit C - Intercreditor Agreement]


C - 2



--------------------------------------------------------------------------------





“Additional First Lien Obligations” means all obligations of the Company and the
other Grantors that shall have been designated as such pursuant to Article VI.
“Additional Secured Parties” means the holders of any Additional First Lien
Obligations.
“Administrative Agent” has the meaning assigned to such term in the preamble
hereto.
“Agreement” has the meaning assigned to such term in the preamble hereto.
“Applicable Authorized Representative” means, with respect to any Shared
Collateral, (a) until the earlier of (i) the Discharge of the Credit Agreement
Obligations and (ii) the occurrence of the Non-Controlling Authorized
Representative Enforcement Date, the Administrative Agent and (b) from and after
the earlier of (i) the Discharge of the Credit Agreement Obligations and
(ii) the occurrence of the Non-Controlling Authorized Representative Enforcement
Date, the Major Non-Controlling Authorized Representative.
“Authorized Representatives” means the Administrative Agent, the Initial
Additional Authorized Representative and each Additional Authorized
Representative.
“Bankruptcy Case” has the meaning assigned to such term in Section 2.06.
“Bankruptcy Code” means Title 11 of the United States Code.
“Bankruptcy Law” means the Bankruptcy Code and any similar Federal, state or
foreign law for the relief of debtors.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.
“Class”, when used in reference to (a) any First Lien Obligations, refers to
whether such First Lien Obligations are the Credit Agreement Obligations, the
Initial Additional First Lien Obligations or the Additional First Lien
Obligations of any Series, (b) any Authorized Representative, refers to whether
such Authorized Representative is the Administrative Agent, the Initial
Additional Authorized Representative or the Additional Authorized Representative
with respect to the Additional First Lien Obligations of any Series, (c) any
Secured Parties, refers to whether such Secured Parties are the Credit Agreement
Secured Parties, the Initial Additional Secured Parties or the holders of the
Additional First Lien Obligations of any Series, and (d) any First Lien Credit
Documents, refers to whether such First Lien Credit Documents are the Credit
Agreement Documents, the Initial Additional First Lien Documents or the
Additional First Lien Documents with respect to Additional First Lien
Obligations of any Series.
“Collateral Agent” has the meaning assigned to such term in the preamble hereto.
“Company” has the meaning assigned to such term in the preamble hereto.
“Controlling Secured Parties” means, at any time with respect to any Shared
Collateral, the Secured Parties of the same Class as the Authorized
Representative that is the Applicable Authorized Representative with respect to
such Shared Collateral at such time.


[Exhibit C - Intercreditor Agreement]


C - 3



--------------------------------------------------------------------------------





“Credit Agreement” means that certain Fourth Amended and Restated Credit
Agreement dated as of September 29, 2017, among the Company, the lenders party
thereto and Barclays Bank PLC, as administrative agent and collateral agent.
“Credit Agreement Collateral Agreement” has the meaning assigned to the term
“Guarantee and Collateral Agreement” under the Credit Agreement.
“Credit Agreement Documents” has the meaning assigned to the term “Loan
Documents” under the Credit Agreement.
“Credit Agreement Obligations” has the meaning assigned to the term
“Obligations” under the Credit Agreement.
“Credit Agreement Secured Parties” has the meaning assigned to the term “Secured
Parties” under the Credit Agreement.
“Default” means a “Default” (or a similar event, however denominated) as defined
in any First Lien Credit Document.
“DIP Financing” has the meaning assigned to such term in Section 2.06.
“DIP Financing Liens” has the meaning assigned to such term in Section 2.06.
“DIP Lenders” has the meaning assigned to such term in Section 2.06.
“Discharge” means, with respect to any Shared Collateral and First Lien
Obligations of any Class, the date on which First Lien Obligations of such Class
are no longer secured by Liens on such Shared Collateral. The term “Discharged”
shall have a corresponding meaning.
“Discharge of Credit Agreement Obligations” means, with respect to any Shared
Collateral, the Discharge of the Credit Agreement Obligations with respect to
such Shared Collateral; provided that the Discharge of the Credit Agreement
Obligations shall not be deemed to have occurred in connection with a
Refinancing of the Credit Agreement Obligations with Additional First Lien
Obligations secured by such Shared Collateral under an Additional First Lien
Document that has been designated in writing by the Administrative Agent (under
the Credit Agreement so Refinanced) to the Collateral Agent and each other
Authorized Representative as the “Credit Agreement” for purposes of this
Agreement.
“Event of Default” means an “Event of Default” (or a similar event, however
denominated) as defined in any First Lien Credit Document.
“First Lien Credit Documents” means, collectively, (a) the Credit Agreement
Documents, (b) the Initial Additional First Lien Documents and (c) the
Additional First Lien Documents.
“First Lien Obligations” means (a) all the Credit Agreement Obligations, (b) all
the Initial Additional First Lien Obligations and (c) all the Additional First
Lien Obligations.


[Exhibit C - Intercreditor Agreement]


C - 4



--------------------------------------------------------------------------------





“First Lien Security Documents” means the Credit Agreement Collateral Agreement
and the other Security Documents (as defined in the Credit Agreement) and each
other agreement entered into in favor of the Collateral Agent for the purpose of
securing First Lien Obligations of any Class.
“Grantor Joinder Agreement” means a supplement to this Agreement substantially
in the form of Exhibit II, appropriately completed.
“Grantors” means, at any time, the Company and each Subsidiary that, at such
time, has granted a security interest in any of its assets pursuant to any
Security Document to secure any First Lien Obligations of any Class. The Persons
that are Grantors on the date hereof are set forth on Schedule 1.
“Impairment” has the meaning assigned to such term in Section 2.02.
“Initial Additional Authorized Representative” has the meaning assigned to such
term in the preamble hereto.
“Initial Additional First Lien Documents” means that certain [[Indenture] dated
as of [•], 20[•], among the Company, [the Guarantors identified therein] and
[•], as [Trustee], and all other instruments, agreements and other documents
evidencing or governing Initial Additional First Lien Obligations or providing
any guarantee, Lien or other right in respect thereof.
“Initial Additional First Lien Obligations” has the meaning assigned to the term
[•] in the Initial Additional Secured Documents.
“Initial Additional Secured Parties” means the holders of any Initial Additional
First Lien Obligations.
“Insolvency or Liquidation Proceeding” means:
any case commenced by or against the Company or any other Grantor under any
Bankruptcy Law, any other proceeding for the reorganization, recapitalization or
adjustment or marshalling of the assets or liabilities of the Company or any
other Grantor, any receivership or assignment for the benefit of creditors
relating to the Company or any other Grantor or any similar case or proceeding
relative to the Company or any other Grantor or its creditors, as such, in each
case whether or not voluntary;
any liquidation, dissolution, marshalling of assets or liabilities or other
winding up of or relating to the Company or any other Grantor, in each case
whether or not voluntary and whether or not involving bankruptcy or insolvency;
or
any other proceeding of any type or nature in which substantially all claims of
creditors of the Company or any other Grantor are determined and any payment or
distribution is or may be made on account of such claims.
“Intervening Creditor” has the meaning assigned to such term in Section 2.02.


[Exhibit C - Intercreditor Agreement]


C - 5



--------------------------------------------------------------------------------





“Intervening Lien” has the meaning assigned to such term in Section 2.02.
“LC Cash Collateral” means any Collateral in the form of one or more Deposit
Accounts or Securities Accounts, and all Financial Assets or other funds held in
or credited to any such Deposit Account or Securities Account, all Security
Entitlements in respect thereof and all Proceeds of any of the foregoing, in
each case in which a security interest has been granted by the Company or any
other Grantor to secure Credit Agreement Obligations consisting of obligations
in respect of Letters of Credit pursuant to Section 2.05(c), 2.05(1) or 2.11(d)
of the Credit Agreement (or any equivalent successor provision). For purposes
hereof, the terms “Deposit Accounts”, “Securities Accounts”, “Financial Assets”,
“Security Entitlements” and “Proceeds” have the meaning assigned thereto in the
New York UCC.
“Lien” means, with respect to any asset, any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset.
“Major Non-Controlling Authorized Representative” means, with respect to any
Shared Collateral, the Authorized Representative of such Class as the Class of
the First Lien Obligations (other than the First Lien Obligations of the same
Class as the Class of the Controlling Secured Parties with respect to such
Shared Collateral) secured by valid and perfected Liens on such Shared
Collateral the aggregate amount of which exceeds the aggregate amount of First
Lien Obligations of any other Class (other than the First Lien Obligations of
the same Class as the Class of the Controlling Secured Parties with respect to
such Shared Collateral) secured by valid and perfected Liens on such Shared
Collateral.
“Mortgaged Property” means any parcel of real property and improvements thereto
that constitute Shared Collateral.
“New York UCC” shall mean the Uniform Commercial Code as from time to time in
effect in the State of New York.
“Non-Controlling Authorized Representative” means, at any time with respect to
any Shared Collateral, any Authorized Representative that is not the Applicable
Authorized Representative at such time with respect to such Shared Collateral.
“Non-Controlling Authorized Representative Enforcement Date” means, with respect
to any Non-Controlling Authorized Representative in respect of any Shared
Collateral, the date that is 180 days (throughout which 180-day period such
Non-Controlling Authorized Representative was the Major Non-Controlling
Authorized Representative with respect to such Shared Collateral) after the
occurrence of both (a) an Event of Default (under and as defined in the
Additional First Lien Document under which such Non-Controlling Authorized
Representative is the Authorized Representative) and (b) the Collateral Agent’s
and each other Authorized Representative’s receipt of written notice from such
Non-Controlling Authorized Representative certifying that (i) such
Non-Controlling Authorized Representative is the Major Non-Controlling
Authorized Representative with respect to such Shared Collateral and that an
Event of Default (under and as defined in the Additional First Lien Document
under which such Non-Controlling Authorized Representative is the Authorized
Representative) has occurred and is continuing and (ii) the First Lien
Obligations


[Exhibit C - Intercreditor Agreement]


C - 6



--------------------------------------------------------------------------------





of the Class with respect to which such Non-Controlling Authorized
Representative is the Authorized Representative are currently due and payable in
full (whether as a result of acceleration thereof or otherwise) in accordance
with the terms of the Additional First Lien Documents of such Class; provided
that the Non-Controlling Authorized Representative Enforcement Date shall be
stayed and shall not occur (and shall be deemed not to have occurred for all
purposes hereof) with respect to any Shared Collateral (A) at any time the
Collateral Agent has commenced and is diligently pursuing any enforcement action
with respect to such Shared Collateral (or the Administrative Agent shall have
instructed the Collateral Agent to do the same) or (B) at any time the Grantor
that has granted a security interest in such Shared Collateral is then a debtor
under or with respect to (or otherwise subject to) any Insolvency or Liquidation
Proceeding.
“Non-Controlling Secured Parties” means, at any time with respect to any Shared
Collateral, the Secured Parties that are not Controlling Secured Parties at such
time with respect to such Shared Collateral.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, governmental authority
or other entity.
“Possessory Collateral” means any Shared Collateral in the possession of the
Collateral Agent (or its agents or bailees), to the extent that possession
thereof perfects a Lien thereon under the Uniform Commercial Code of any
jurisdiction. Possessory Collateral includes, without limitation, any
“Certificated Securities”, “Promissory Notes”, “Instruments” and “Chattel Paper”
(as such terms are defined under the New York UCC), in each case, delivered to
or in the possession of the Collateral Agent under the terms of the First Lien
Security Documents.
“Proceeds” has the meaning assigned to such term in Section 2.01(b).
“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, increase, modify, supplement, restructure, refund, replace or
repay, or to issue other indebtedness or enter into alternative financing
arrangements, in exchange or replacement for such indebtedness (in whole or in
part), in each case, whether by adding or replacing lenders, creditors, agents,
borrowers, guarantors or otherwise and including any of the foregoing effected
through any credit agreement, indenture or other agreement or instrument or
after the original instrument giving rise to such indebtedness has been
terminated. “Refinanced” and “Refinancing” have correlative meanings.
“Related Secured Parties” means, with respect to the Authorized Representative
of any Class, the Secured Parties of such Class.
“Responsible Officer” means, with respect to any Person, the principal executive
officer, the principal financial officer, principal accounting officer,
treasurer, general counsel or another executive officer of such Person.
“Secured Parties” means (a) the Credit Agreement Secured Parties, (b) the
Initial Additional Secured Parties and (c) the Additional Secured Parties.


[Exhibit C - Intercreditor Agreement]


C - 7



--------------------------------------------------------------------------------





“Series”, when used in reference to Additional First Lien Obligations, refers to
such Additional First Lien Obligations as shall have been issued or incurred
pursuant to the same indentures or other agreements and with respect to which
the same Person acts as the Authorized Representative.
“Shared Collateral” means, at any time, Collateral on which the Collateral Agent
shall have at such time a valid and perfected Lien for the benefit of Secured
Parties of any two or more Classes; provided that, for the avoidance of doubt,
LC Cash Collateral shall not constitute Shared Collateral. If First Lien
Obligations of more than two Classes are outstanding at any time, then any
Collateral shall constitute Shared Collateral with respect to First Lien
Obligations or Secured Parties of any Class only if the Collateral Agent has at
such time a valid and perfected Lien on such Collateral securing First Lien
Obligations of such Class for the benefit of the Secured Parties of such Class.
(b)    Terms Generally. The definitions of terms herein shall apply equally to
the singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise, (a) any definition of or reference to any agreement,
instrument, other document, statute or regulation herein shall be construed as
referring to such agreement, instrument, other document, statute or regulation
as from time to time amended, supplemented or otherwise modified, (b) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, but shall not be deemed to include the subsidiaries of
such Person unless express reference is made to such subsidiaries, (c) the words
“herein”, “hereof’ and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Articles, Sections and Exhibits
shall be construed to refer to Articles and Sections of, and Exhibits to, this
Agreement and (e) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.
(c)    Concerning the Collateral Agent and the Authorized Representatives. Each
acknowledgement, agreement, consent and waiver (whether express or implied) in
this Agreement made by the Collateral Agent and the Administrative Agent,
whether on behalf of itself or, in the case of the Administrative Agent, on
behalf of any other Credit Agreement Secured Party, is made in reliance on the
authority granted to the Collateral Agent and the Administrative Agent pursuant
to the authorization thereof under the Credit Agreement. It is understood and
agreed that the Collateral Agent and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into whether any other
Credit Agreement Secured Party is in compliance with the terms of this
Agreement, and no party hereto or any other Secured Party shall have any right
of action whatsoever against the Collateral Agent or the Administrative Agent
for any failure of any other Credit Agreement Secured Party to comply with the
terms hereof or for any other Credit Agreement Secured Party taking any action
contrary to the terms hereof.


[Exhibit C - Intercreditor Agreement]


C - 8



--------------------------------------------------------------------------------





Each acknowledgement, agreement, consent and waiver (whether express or implied)
in this Agreement made by the Authorized Representative of any Class not
referred to in paragraph (a) above, whether on behalf of itself or any of its
Related Secured Parties, is made in reliance on the authority granted to such
Authorized Representative pursuant to the authorization thereof under the First
Lien Credit Documents of such Class. It is understood and agreed that any such
Authorized Representative shall not be responsible for or have any duty to
ascertain or inquire into whether any of its Related Secured Parties is in
compliance with the terms of this Agreement, and no party hereto or any other
Secured Party shall have any right of action whatsoever against such Authorized
Representative for any failure of any of its Related Secured Parties to comply
with the terms hereof or for any of its Related Secured Parties taking any
action contrary to the terms hereof.
2.    Priorities and Agreements with Respect to Shared Collateral
(a)    Equal Priority. Notwithstanding the date, time, method, manner or order
of grant, attachment or perfection of any Lien on any Shared Collateral securing
First Lien Obligations of any Class, and notwithstanding any provision of the
Uniform Commercial Code of any jurisdiction, any other applicable law or any
First Lien Credit Document, or any other circumstance whatsoever (but, in each
case, subject to Section 2.02), each Authorized Representative, for itself and
on behalf of its Related Secured Parties, agrees that valid and perfected Liens
on any Shared Collateral securing First Lien Obligations of any Class shall be
of equal priority with valid and perfected Liens on such Shared Collateral
securing First Lien Obligations of any other Class.
Each Authorized Representative, for itself and on behalf of its Related Secured
Parties, agrees that, notwithstanding any provision of any First Lien Credit
Document to the contrary (but subject to Section 2.02), if (i) an Event of
Default shall have occurred and is continuing and such Authorized Representative
or any of its Related Secured Parties is taking action to enforce rights or
exercise remedies in respect of any Shared Collateral, (ii) any distribution is
made in respect of any Shared Collateral in any Insolvency or Liquidation
Proceeding or (iii) such Authorized Representative or any of its Related Secured
Parties receives any payment with respect to any Shared Collateral pursuant to
any intercreditor agreement (other than this Agreement), then the proceeds of
any sale, collection or other liquidation of any Shared Collateral obtained by
such Authorized Representative or any of its Related Secured Parties on account
of such enforcement of rights or exercise of remedies, and any such
distributions or payments received by such Authorized Representative or any of
its Related Secured Parties (all such proceeds, distributions and payments being
collectively referred to as “Proceeds”), shall be applied as follows:
(i)FIRST, to the payment of all amounts owing to the Collateral Agent (in its
capacity as such) pursuant to the terms of any First Lien Credit Document,
including all costs and expenses incurred by the Collateral Agent in connection
with such sale, collection or other liquidation, or such other enforcement of
rights or exercise of remedies (including all court costs and the fees and
expenses of its agents and legal counsel);
(ii)    SECOND, to the payment in full of the First Lien Obligations of each
Class secured by a valid and perfected Lien on such Shared Collateral at the
time


[Exhibit C - Intercreditor Agreement]


C - 9



--------------------------------------------------------------------------------





due and payable (the amounts so applied to be distributed ratably in accordance
with the amounts of the First Lien Obligations of each such Class on the date of
such application); provided that amounts applied under this clause SECOND during
any period when the First Lien Obligations of any such Class shall not be due
and payable in full shall be allocated to the First Lien Obligations of such
Class as if such First Lien Obligations were at the time due and payable in
full, and any amounts allocated to the payment of the First Lien Obligations of
such Class that are not yet due and payable shall be transferred to, and held
by, the Authorized Representative of such Class solely as collateral for the
First Lien Obligations of such Class (and shall not constitute Shared Collateral
for purposes hereof) until the date on which the First Lien Obligations of such
Class shall have become due and payable in full (at which time such amounts
shall be applied to the payment thereof); and
(iii)    THIRD, after payment in full of all the First Lien Obligations, to the
Company and the other Grantors or their successors or assigns, as their
interests may appear, or as a court of competent jurisdiction may direct.
It is acknowledged that the First Lien Obligations of any Class may, subject to
the limitations set forth in the First Lien Credit Documents, be increased,
extended, renewed, replaced, restated, supplemented, restructured, repaid,
refunded, Refinanced or otherwise amended or modified from time to time, all
without affecting the priorities set forth in Section 2.01(a) or the provisions
of this Agreement defining the relative rights of the Secured Parties of any
Class.
Notwithstanding anything in this Agreement or any First Lien Security Document
to the contrary, LC Cash Collateral held by the Administrative Agent, the
Collateral Agent or any Issuing Bank pursuant to Section 2.05(c), 2.05(1) or
2.11(d) of the Credit Agreement (or any equivalent successor provision) shall be
applied as specified in such Section of the Credit Agreement (or such successor
provision).
(b)    Impairments. It is the intention of the parties hereto that the Secured
Parties of any Class (and not the Secured Parties of any other Class) bear the
risk of (a) any determination by a court of competent jurisdiction that (i) any
First Lien Obligations of such Class are unenforceable under applicable law or
are subordinated to any other obligations (other than to any First Lien
Obligations of any other Class), (ii) any First Lien Obligations of such Class
do not have a valid and perfected Lien on any of the Collateral securing any
First Lien Obligations of any other Class and/or (iii) any Person (other than
any Authorized Representative or any Secured Party) has a Lien on any Shared
Collateral that is senior in priority to the Lien on such Shared Collateral
securing First Lien Obligations of such Class, but junior to the Lien on such
Shared Collateral securing any First Lien Obligations of any other Class (any
such Lien being referred to as an “Intervening Lien”, and any such Person being
referred to as an “Intervening Creditor”), or (b) the existence of any
Collateral securing First Lien Obligations of any other Class that does not
constitute Shared Collateral with respect to First Lien Obligations of such
Class (any condition referred to in clause (a) or (b) with respect to First Lien
Obligations of such Class being referred to as an “Impairment” of such Class);
provided that the existence of any limitation on the maximum claim that may be
made against any Mortgaged Property that applies to First Lien Obligations of
all Classes shall not


[Exhibit C - Intercreditor Agreement]


C - 10



--------------------------------------------------------------------------------





be deemed to be an Impairment of First Lien Obligations of any Class. In the
event an Impairment exists with respect to First Lien Obligations of any Class,
the results of such Impairment shall be borne solely by the Secured Parties of
such Class, and the rights of the Secured Parties of such Class (including the
right to receive distributions in respect of First Lien Obligations of such
Class pursuant to Section 2.01(b)) set forth herein shall be modified to the
extent necessary so that the results of such Impairment are borne solely by the
Secured Parties of such Class. In furtherance of the foregoing, in the event
First Lien Obligations of any Class shall be subject to an Impairment in the
form of an Intervening Lien of any Intervening Creditor, the value of any Shared
Collateral or Proceeds that are allocated to such Intervening Creditor shall be
deducted solely from the Shared Collateral or Proceeds to be distributed in
respect of First Lien Obligations of such Class. In addition, in the event the
First Lien Obligations of any Class are modified pursuant to applicable law
(including pursuant to Section 1129 of the Bankruptcy Code), any reference to
the First Lien Obligations of such Class or the First Lien Documents of such
Class shall refer to such obligations or such documents as so modified.
(c)    Actions with Respect to Shared Collateral; Prohibition on Certain
Contests. Notwithstanding anything to the contrary in the First Lien Credit
Documents (other than this Agreement), (i) only the Collateral Agent shall, and
shall have the right to, exercise, or refrain from exercising, any rights,
remedies and powers with respect to the Shared Collateral, including any action
to enforce its security interest in or realize upon any Shared Collateral and
any right, remedy or power with respect to any Shared Collateral under any
intercreditor agreement (other than this Agreement), and then only on the
instructions of the Applicable Authorized Representative, (ii) the Collateral
Agent shall not be required, and shall not, follow any instructions or
directions with respect to Shared Collateral (including with respect to any
intercreditor agreement with respect to any Shared Collateral) from any
Non-Controlling Authorized Representative (or any other Secured Party, other
than the Applicable Authorized Representative), it being understood and agreed
that, notwithstanding any such instruction or direction by the Applicable
Authorized Representative, the Collateral Agent shall not be required to take
any action that, in its opinion, could expose the Collateral Agent to liability
or be contrary to any First Lien Document or applicable law, and (iii) no
Non-Controlling Authorized Representative or any other Secured Party (other than
the Applicable Authorized Representative) shall, or shall instruct the
Collateral Agent to, commence any judicial or nonjudicial foreclosure
proceedings with respect to, seek to have a trustee, receiver, liquidator or
similar official appointed for or over, attempt any action to take possession
of, take any other action to enforce its security interest in or realize upon,
or exercise any other right, remedy or power with respect to (including any
right, remedy or power under any intercreditor agreement other than this
Agreement) any Shared Collateral, whether under any First Lien Credit Document,
applicable law or otherwise, it being agreed that only the Collateral Agent,
acting on the instructions of the Applicable Authorized Representative and in
accordance with the applicable First Lien Security Documents, shall be entitled
to take any such actions or exercise any such rights, remedies and powers with
respect to Shared Collateral. Notwithstanding the equal priority of the Liens
established under Section 2.01(a), the Collateral Agent (acting on the
instructions of the Applicable Authorized Representative) may deal with the
Shared Collateral as if such Applicable Authorized Representative had a senior
Lien on such Collateral. No Non-Controlling Authorized Representative or
Non-Controlling Secured Party will contest, protest or object to any foreclosure
proceeding or action brought by the Collateral Agent, the Applicable Authorized
Representative or any Controlling


[Exhibit C - Intercreditor Agreement]


C - 11



--------------------------------------------------------------------------------





Secured Party, or any other exercise by the Collateral Agent, the Applicable
Authorized Representative or any Controlling Secured Party of any rights,
remedies or powers with respect to the Shared Collateral, or seek to cause the
Collateral Agent to do so. Nothing in this paragraph shall not be construed to
limit the rights and priorities of the Collateral Agent, any Authorized
Representative or any other Secured Party with respect to any Collateral not
constituting Shared Collateral.
Each of the Authorized Representatives agrees that it will not accept any Lien
on any asset of any Grantor securing First Lien Obligations of any Class for the
benefit of any Secured Party of such Class other than pursuant to the First Lien
Security Documents, other than (i) any Liens on LC Cash Collateral created
pursuant to Sections 2.05(c), 2.05(1) and 2.11(d) of the Credit Agreement (or
any equivalent successor provision), (ii) any funds deposited for the discharge
or defeasance of First Lien Obligations of any Class and (iii) any rights of
set-off created under the First Lien Credit Documents of any Class.
Each of the Authorized Representatives agrees, for itself and on behalf of its
Related Secured Parties, that neither such Authorized Representative nor its
Related Secured Parties will (and each hereby waives any right to) challenge or
contest or support any other Person in challenging or contesting, in any
proceeding (including any Insolvency or Liquidation Proceeding), (i) the
validity, attachment, creation, perfection, priority or enforceability of a Lien
held by or on behalf of any other Authorized Representative or any of its
Related Secured Parties in all or any part of the Collateral, (ii) the validity,
enforceability or effectiveness of any First Lien Obligation of any Class or any
First Lien Security Document of any Class or (iii) the validity, enforceability
or effectiveness of the priorities, rights or duties established by, or other
provisions of, this Agreement; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the Collateral Agent, any
Authorized Representative or any of its Related Secured Parties to enforce this
Agreement.
(d)    No Interference; Payment Over. Each of the Authorized Representatives,
for itself and on behalf of its Related Secured Parties, agrees that (i) neither
such Authorized Representatives nor its Related Secured Parties will (and each
hereby waives any right to) take or cause to be taken any action the purpose of
which is, or could reasonably be expected to be, to interfere, hinder or delay,
in any manner, whether by judicial proceedings or otherwise, any sale, transfer
or other disposition of the Shared Collateral by the Collateral Agent, (ii)
except as provided in Section 2.03, neither such Authorized Representatives nor
its Related Secured Parties shall have any right (A) to direct the Collateral
Agent or any other Secured Party to exercise any right, remedy or power with
respect to any Shared Collateral (including pursuant to any intercreditor
agreement) or (B) consent to the exercise by the Collateral Agent or any other
Secured Party of any right, remedy or power with respect to any Shared
Collateral, (iii) neither such Authorized Representatives nor its Related
Secured Parties will (and each hereby waives any right to) institute any suit or
proceeding, or assert in any suit or proceeding any claim, against the
Collateral Agent or any other Secured Party seeking damages from or other relief
by way of specific performance, instructions or otherwise with respect to any
Shared Collateral, and none of the Collateral Agent, any Applicable Authorized
Representative or any other Secured Party shall be liable for any action taken
or omitted to be taken by the Collateral Agent, such Applicable Authorized
Representative or such other Secured Party


[Exhibit C - Intercreditor Agreement]


C - 12



--------------------------------------------------------------------------------





with respect to any Shared Collateral in accordance with the provisions of this
Agreement, and (iv) neither such Authorized Representative nor its Related
Secured Parties will (and each hereby waives any right to) seek to have any
Shared Collateral or any part thereof marshaled upon any foreclosure or other
disposition of such Shared Collateral; provided that nothing in this Agreement
shall be construed to prevent or impair the rights of the Collateral Agent, any
Authorized Representative or any of its Related Secured Parties to enforce this
Agreement.
Each Authorized Representative, on behalf of itself and its Related Secured
Parties, agrees that if such Authorized Representative or any of its Related
Secured Parties shall at any time obtain possession of any Shared Collateral or
receive any Proceeds (other than as a result of any application of Proceeds
pursuant to Section 2.01(b)) at any time prior to the Discharge of First Lien
Obligations of each other Class, (i) such Authorized Representative or its
Related Secured Party, as the case may be, shall promptly inform each Authorized
Representative thereof, (ii) such Authorized Representative or its Related
Secured Party shall hold such Shared Collateral or Proceeds in trust for the
benefit of the Secured Parties of any Class entitled thereto pursuant to Section
2.01(b) and (iii) such Authorized Representative or its Related Secured Party
shall promptly transfer such Shared Collateral or Proceeds to the Collateral
Agent, for distribution in accordance with Section 2.01(b).
(e)    Automatic Release of Liens; Amendments to First Lien Security Documents.
Notwithstanding anything to the contrary in the First Lien Credit Documents or
First Lien Security Documents (but subject to the provisions of Section 9.02 of
the Credit Agreement in the case of the release of all or substantially all of
the “Collateral” (as defined in the Credit Agreement) from the Liens of the
Security Documents (as defined in the Credit Agreement)), if at any time the
Collateral Agent forecloses upon or otherwise exercises rights, remedies and
powers against any Shared Collateral resulting in a disposition thereof, then
(whether or not any Insolvency or Liquidation Proceeding is pending at the time)
the Liens on such Shared Collateral in favor of the Collateral Agent, for the
benefit of the Secured Parties of all Classes, will automatically be released
and discharged; provided that any Proceeds realized therefrom shall be applied
pursuant to Section 2.01(b).
Each of the Authorized Representatives, for itself and on behalf of its Related
Secured Parties, acknowledges and agrees that (i) the Collateral Agent may enter
into any amendment or other modification to any First Lien Security Document so
long as the Collateral Agent receives a certificate of the Company stating that
such amendment or other modification is permitted by the terms of the First Lien
Credit Documents of each Class and (ii) the Collateral Agent may enter into any
amendment or other modification to any First Lien Security Document solely as
such First Lien Security Document relates to First Lien Obligations of a
particular Class so long as (A) such amendment or modification is in accordance
with the First Lien Credit Documents of such Class and (B) such amendment or
modification does not adversely affect the interests of the Secured Parties of
any other Class.
Each Authorized Representative agrees to execute and deliver (at the sole cost
and expense of the Grantors) all such consents, confirmations, authorizations
and other instruments as shall reasonably be requested by the Collateral Agent
to evidence and confirm any release of Shared


[Exhibit C - Intercreditor Agreement]


C - 13



--------------------------------------------------------------------------------





Collateral or amendment or modification to any First Lien Security Document
provided for in this Section.
(f)    Certain Agreements with Respect to Bankruptcy and Insolvency Proceedings.
The Authorized Representative of each Class, for itself and on behalf of its
Related Secured Parties, agrees that, if the Company or any other Grantor shall
become subject to a case (a “Bankruptcy Case”) under the Bankruptcy Code and
shall, as debtor(s)-in-possession, move for approval of financing (“DIP
Financing”) to be provided by one or more lenders (the “DIP Lenders”) under
Section 364 of the Bankruptcy Code or any equivalent provision of any other
Bankruptcy Law or the use of cash collateral under Section 363 of the Bankruptcy
Code or any equivalent provision of any other Bankruptcy Law, neither such
Authorized Representative nor its Related Secured Parties will raise any
objection to any such financing or to the Liens on the Shared Collateral
securing any such financing (“DIP Financing Liens”) or to any use of cash
collateral that constitutes Shared Collateral, in each case unless the
Applicable Authorized Representative[, or any Controlling Secured Party,] shall
then oppose or object to such DIP Financing or such DIP Financing Liens or such
use of cash collateral (and (i) to the extent that such DIP Financing Liens are
senior to the Liens on any such Shared Collateral for the benefit of the
Controlling Secured Parties, each Non-Controlling Secured Party will subordinate
its Liens with respect to such Shared Collateral on the same terms as the Liens
of the Controlling Secured Parties (other than any Liens of any Controlling
Secured Parties constituting DIP Financing Liens) are subordinated thereto, and
(ii) to the extent that such DIP Financing Liens rank pari passu with the Liens
on any such Shared Collateral granted to secure the First Lien Obligations of
the Controlling Secured Parties, each Non-Controlling Secured Party will confirm
the priorities with respect to such Shared Collateral as set forth herein), in
each case so long as (A) the Secured Parties of such Class retain the benefit of
their Liens on all such Shared Collateral subject to the DIP Financing Liens,
including proceeds thereof arising after the commencement of the Bankruptcy
Case, with such Liens having the same priority with respect to Liens of the
Secured Parties of any other Class (other than any Liens of the Secured Parties
of such other Class constituting DIP Financing Liens) as existed prior to the
commencement of the Bankruptcy Case, (B) the Secured Parties of such Class are
granted Liens on any additional collateral provided to the Secured Parties of
any other Class as adequate protection or otherwise in connection with such DIP
Financing or use of cash collateral, with such Liens having the same priority
with respect to Liens of the Secured Parties of any other Class (other than any
Liens of the Secured Parties of such other Class constituting DIP Financing
Liens) as existed prior to the commencement of the Bankruptcy Case, (C) if any
amount of such DIP Financing or cash collateral is applied to repay any First
Lien Obligations, such amount is applied in accordance with Section 2.01(b), and
(D) if the Secured Parties of any Class are granted adequate protection,
including in the form of periodic payments, in connection with such DIP
Financing or use of cash collateral, the proceeds of such adequate protection
are applied in accordance with Section 2.01(b); provided that the Secured
Parties of each Class shall have a right to object to the grant, as security for
the DIP Financing, of a Lien on any Collateral subject to Liens in favor of the
Secured Parties of such Class or its Authorized Representative that shall not
constitute Shared Collateral; and provided further that any Secured Party
receiving adequate protection granted in connection with the DIP Financing or
such use of cash collateral shall not object to any other Secured Party
receiving adequate protection comparable to any such adequate protection granted
to such Secured Party.


[Exhibit C - Intercreditor Agreement]


C - 14



--------------------------------------------------------------------------------





(g)    Reinstatement. If, in any Insolvency or Liquidation Proceeding or
otherwise, all or part of any payment with respect to the First Lien Obligations
of any Class previously made shall be rescinded for any reason whatsoever
(including an order or judgment for disgorgement of a preference under the
Bankruptcy Code, or any similar law), then the terms and conditions of Article
II shall be fully applicable thereto until all the First Lien Obligations of
such Class shall again have been paid in full in cash.
(h)    Insurance and Condemnation Awards. As between the Secured Parties, the
Collateral Agent, acting at the direction of the Applicable Authorized
Representative, shall have the exclusive right, subject to the rights of the
Grantors under the First Lien Secured Documents, to settle and adjust claims in
respect of Shared Collateral under policies of insurance covering or
constituting Shared Collateral and to approve any award granted in any
condemnation or similar proceeding, or any deed in lieu of condemnation, in
respect of the Shared Collateral; provided that any Proceeds arising therefrom
shall be subject to Section 2.01(b).
(i)    Refinancings. The First Lien Obligations of any Class may be Refinanced,
in whole or in part, in each case, without notice to, or the consent of any
Secured Party of any other Class, all without affecting the priorities provided
for herein or the other provisions hereof; provided that nothing in this
paragraph shall affect any limitation on any such Refinancing that is set forth
in the First Lien Credit Documents of any such other Class; and provided further
that, if any obligations of the Grantors in respect of such Refinancing
indebtedness shall be secured by Liens on any Shared Collateral, then such
obligations and the holders thereof shall be subject to and bound by the
provisions of this Agreement and the Authorized Representative of the holders of
any such Refinancing indebtedness shall have executed an Additional Authorized
Representative Joinder Agreement.
(j)    Possessory Collateral Agent as Gratuitous Bailee for Perfection. The
Collateral Agent agrees to hold any Shared Collateral constituting Possessory
Collateral that is part of the Collateral in its possession or control (or in
the possession or control of its agents or bailees) as gratuitous bailee for the
benefit of each other Secured Party and any assignee solely for the purpose of
perfecting the security interest granted in such Possessory Collateral, if any,
pursuant to the applicable First Lien Security Documents, in each case, subject
to the terms and conditions of this Section. Pending delivery to the Collateral
Agent, each Authorized Representative agrees to hold any Shared Collateral
constituting Possessory Collateral, from time to time in its possession, as
gratuitous bailee for the benefit of each other Secured Party and any assignee,
solely for the purpose of perfecting the security interest granted in such
Possessory Collateral, if any, pursuant to the applicable First Lien Security
Documents, in each case, subject to the terms and conditions of this Section.
The duties or responsibilities of the Collateral Agent and each Authorized
Representative under this Section shall be limited solely to holding any Shared
Collateral constituting Possessory Collateral as gratuitous bailee for the
benefit of each other Secured Party for purposes of perfecting the Lien held by
such Secured Parties therein.
3. Determinations with Respect to Obligations and Liens


[Exhibit C - Intercreditor Agreement]


C - 15



--------------------------------------------------------------------------------





Whenever, in connection with the exercise of its rights or the performance of
its obligations hereunder, the Collateral Agent or the Authorized Representative
of any Class shall be required to determine the existence or amount of any First
Lien Obligations of any Class, or the Shared Collateral subject to any Lien
securing the First Lien Obligations of any Class (and whether such Lien
constitutes a valid and perfected Lien), it may request that such information be
furnished to it in writing by the Authorized Representative of such Class and
shall be entitled to make such determination on the basis of the information so
furnished; provided that if, notwithstanding such request, the Authorized
Representative of the applicable Class shall fail or refuse reasonably promptly
to provide the requested information, the requesting Collateral Agent or
Authorized Representative shall be entitled to make any such determination by
such method as it may, in the exercise of its good faith judgment, determine,
including by reliance upon a certificate of a Responsible Officer the Company.
The Collateral Agent and each Authorized Representative may rely conclusively,
and shall be fully protected in so relying, on any determination made by it in
accordance with the provisions of the preceding sentence (or as otherwise
directed by a court of competent jurisdiction) and shall have no liability to
any Grantor, any Secured Party or any other Person as a result of such
determination or any action or not taken pursuant thereto.
4. Concerning the Collateral Agent
(a)    Appointment and Authority. Each of the Authorized Representatives, for
itself and on behalf of its Related Secured Parties, hereby irrevocably appoints
Barclays Bank PLC to act as the Collateral Agent hereunder and under each of the
First Lien Security Documents, and authorizes the Collateral Agent to take such
actions and to exercise such powers as are delegated to the Collateral Agent by
the terms hereof or thereof, including for purposes of acquiring, holding and
enforcing any and all Liens on Collateral granted by any Grantor to secure any
of the First Lien Obligations, together with such actions and powers as are
reasonably incidental thereto. In addition, to the extent required under the
laws of any jurisdiction other than the United States, each of the Authorized
Representatives, for itself and on behalf of its Related Secured Parties, hereby
grants to the Collateral Agent any required powers of attorney to execute any
First Lien Security Document governed by the laws of such jurisdiction on such
Secured Party’s behalf. Without limiting the generality of the foregoing, the
Collateral Agent is hereby expressly authorized to execute any and all documents
(including releases) with respect to the Shared Collateral, and the rights of
the Secured Parties with respect thereto, as contemplated by and in accordance
with the provisions of this Agreement and the First Lien Security Documents.
Each of the Authorized Representatives, for itself and on behalf of its Related
Secured Parties, acknowledges and agrees that the Collateral Agent shall be
entitled, for the benefit of the Secured Parties, to sell, transfer or otherwise
dispose of or deal with any Shared Collateral as provided herein and in the
First Lien Security Documents, without regard to any rights, remedies or powers
to which the Non-Controlling Secured Parties would otherwise be entitled to as a
result of their Non-Controlling Secured Obligations. Without limiting the
foregoing, each of the Authorized Representatives, for itself and on behalf of
its Related Secured Parties, agrees that none of the Collateral Agent, the
Applicable Authorized Representative or any other Secured Party shall have any
duty or obligation first to marshal or realize upon any type of Shared
Collateral (or any other Collateral securing any of the First Lien Obligations),
or to sell, dispose of or otherwise


[Exhibit C - Intercreditor Agreement]


C - 16



--------------------------------------------------------------------------------





liquidate all or any portion of such Shared Collateral (or any other Collateral
securing any First Lien Obligations), in any manner that would maximize the
return to the Non-Controlling Secured Parties, notwithstanding that the order
and timing of any such realization, sale, disposition or liquidation may affect
the amount of proceeds actually received by the Non-Controlling Secured Parties
from such realization, sale, disposition or liquidation. Each of the Authorized
Representatives, for itself and on behalf of its Related Secured Parties, waives
any claim they may now or hereafter have against the Collateral Agent or the
Authorized Representative or any Secured Party of any other Class arising out of
(i) any actions that the Collateral Agent or any such Authorized Representative
or Secured Party takes or omits to take (including actions with respect to the
creation, perfection or continuation of Liens on any Collateral, actions with
respect to the foreclosure upon, sale or other disposition, release or
depreciation of, or failure to realize upon, any of the Collateral and actions
with respect to the collection of any claim for all or any part of the First
Lien Obligations from any account debtor, guarantor or any other party) in
accordance with the First Lien Security Documents or any other agreement related
thereto or to the collection of the First Lien Obligations or the valuation,
use, protection or release of any security for the First Lien Obligations, (ii)
any election by any Applicable Authorized Representative or Secured Parties, in
any proceeding instituted under the Bankruptcy Code, of the application of
Section 1111(b) of the Bankruptcy Code or (iii) subject to Section 2.06, any
borrowing by, or grant of a security interest or administrative expense priority
under Section 364 of the Bankruptcy Code or any equivalent provision of any
other Bankruptcy Law by, the Company or any of the Subsidiaries, as
debtor-in-possession. Notwithstanding any other provision of this Agreement, the
Collateral Agent shall not accept any Shared Collateral in full or partial
satisfaction of any First Lien Obligations pursuant to Section 9-620 of the
Uniform Commercial Code of any jurisdiction, without the consent of each
Authorized Representative representing Secured Parties for whom such Collateral
constitutes Shared Collateral.
Each of the Authorized Representatives, for itself and on behalf of its Relates
Secured Parties, acknowledges and agrees that, upon any other obligations being
designated hereunder as Additional First Lien Obligations or any other Person
becoming an Additional Authorized Representative or any other Persons becoming
Additional Secured Parties, the Collateral Agent will continue to act in its
capacity as Collateral Agent in respect of the then existing Authorized
Representatives and Secured Parties and such Additional Authorized
Representative and Additional Secured Parties.
(b)    Rights as a Secured Party. The Person serving as the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Secured
Party of any Class as any other Secured Party of such Class and may exercise the
same as though it were not the Collateral Agent and the term “Secured Party”,
“Secured Parties”, “Credit Agreement Secured Party”, “Credit Agreement Secured
Parties”, “Additional Secured Party” or “Additional Secured Parties”, as
applicable, shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Collateral Agent hereunder
in its individual capacity. The Person serving as the Collateral Agent and its
Affiliates may accept deposits from, lend money to, act as the financial advisor
or in any other advisory capacity for and generally engage in any kind of
business with the Company or any Subsidiary or other Affiliate thereof as if
such Person were not the Collateral Agent hereunder and without any duty to
account therefor to any other Secured Party.


[Exhibit C - Intercreditor Agreement]


C - 17



--------------------------------------------------------------------------------





(c)    Exculpatory Provisions. The Collateral Agent shall not have any duties or
obligations except those expressly set forth herein and in the other First Lien
Security Documents. Without limiting the generality of the foregoing, the
Collateral Agent:
(i)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default or an Event of Default has occurred and is continuing;
(ii)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the First Lien Security Documents that the Collateral
Agent is required to exercise as directed in writing by the Applicable
Authorized Representative; provided that the Collateral Agent shall not be
required to take any action that, in its opinion or the opinion of its counsel,
may expose the Collateral Agent to liability or that is contrary to any First
Lien Security Document or applicable law;
(iii)    shall not, except as expressly set forth in this Agreement and in the
First Lien Security Documents, have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Company, any
of its Subsidiaries or any of its other Affiliates that is communicated to or
obtained by the Person serving as the Collateral Agent or any of its Affiliates
in any capacity;
(iv)    shall not be liable for any action taken or not taken by it (i) with the
consent or at the request of the Applicable Authorized Representative or (ii) in
the absence of its own gross negligence or willful misconduct or (iii) in
reliance on a certificate of an authorized officer of the Company stating that
such action is permitted by the terms of this Agreement;
(v)    shall be deemed not to have knowledge of any Default or Event of Default
under any First Lien Secured Documents of any Class unless and until notice
describing such Default or Event Default is given to the Collateral Agent by the
Authorized Representative of such Class or the Company; and
(vi)    shall not be responsible for or have any duty to ascertain or inquire
into (A) any statement, warranty or representation made in or in connection with
this Agreement or any First Lien Security Document, (B) the contents of any
certificate, report or other document delivered hereunder or thereunder or in
connection herewith or therewith, (iii) the performance or observance of any of
the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default or Event of Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any First Lien
Security Document or any other agreement, instrument or document, or the
validity, attachment, creation, perfection, priority or enforceability of any
Lien purported to be created by the First Lien Security Documents, (v) the value
or the sufficiency of any Collateral for First Lien Obligations of any Class or
(v) the satisfaction of any condition set forth in any First Lien Credit
Document, other than to confirm receipt of items expressly required to be
delivered to the Collateral Agent.


[Exhibit C - Intercreditor Agreement]


C - 18



--------------------------------------------------------------------------------





(d)    Reliance by Collateral Agent. The Collateral Agent shall be entitled to
rely, and shall not incur any liability for relying, upon any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, Internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Collateral Agent also shall be
entitled to rely, and shall not incur any liability for relying, upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person. The Collateral Agent may consult with legal counsel (who
may be counsel for the Company, any other Grantor or any Authorized
Representative), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.
(e)    Delegation of Duties. The Collateral Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other First
Lien Security Document by or through any one or more sub-agents appointed by the
Collateral Agent. The Collateral Agent and any such sub-agent may perform any
and all of its duties and exercise its rights and powers by or through their
respective Affiliates. The exculpatory provisions of this Article shall apply to
any such sub-agent and to the Affiliates of the Collateral Agent and any such
sub-agent, and shall apply to their respective activities as the Collateral
Agent.
(f)    Resignation of Collateral Agent. The Collateral Agent may at any time
give notice of its resignation as Collateral Agent under this Agreement and the
First Lien Security Documents to each Authorized Representative and the Company.
Upon receipt of any such notice of resignation, the Applicable Authorized
Representative shall have the right, in consultation with the Company, to
appoint a successor. If no such successor shall have been so appointed by the
Applicable Authorized Representative and shall have accepted such appointment
within 30 days after the retiring Collateral Agent gives notice of its
resignation, then the retiring Collateral Agent may, on behalf of the Secured
Parties, appoint a successor Collateral Agent meeting the qualifications set
forth above; provided that if the Collateral Agent shall notify each Authorized
Representative and the Company that no qualifying Person has accepted such
appointment, then such resignation shall nonetheless become effective in
accordance with such notice and (a) the retiring Collateral Agent shall be
discharged from its duties and obligations hereunder and under the First Lien
Security Documents (except that in the case of any Collateral held by the
Collateral Agent on behalf of the Secured Parties under any First Lien Security
Document, the retiring Collateral Agent shall continue to hold such Collateral
solely for purposes of maintaining the perfection of the security interests of
the Secured Parties therein until such time as a successor Collateral Agent is
appointed but with no obligation to take any further action at the request of
the Applicable Authorized Representative or any other Secured Parties) and (b)
all payments, communications and determinations provided to be made by, to or
through the Collateral Agent shall instead be made by or to each Authorized
Representative directly, until such time as the Applicable Authorized
Representative appoints a successor Collateral Agent as provided above. Upon the
acceptance of a successor’s appointment as Collateral Agent hereunder and under
the First Lien Security Documents, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Collateral Agent, and the retiring Collateral Agent shall be discharged
from all of its duties and obligations hereunder or under the First Lien
Security Documents (if not already discharged therefrom as provided above).
Notwithstanding the resignation of the Collateral Agent


[Exhibit C - Intercreditor Agreement]


C - 19



--------------------------------------------------------------------------------





hereunder and under the First Lien Security Documents, the provisions of this
Article and Article VIII of the Credit Agreement and the equivalent provision of
any Additional First Lien Document shall continue in effect for the benefit of
such retiring Collateral Agent, its sub-agents and their respective Related
Secured Parties in respect of any actions taken or omitted to be taken by any of
them while the retiring Collateral Agent was acting as Collateral Agent. Upon
any notice of resignation of the Collateral Agent hereunder and under the First
Lien Security Documents, the Company agrees to use commercially reasonable
efforts to transfer (and maintain the validity and priority of) the Liens in
favor of the retiring Collateral Agent under the First Lien Security Documents
to the successor Collateral Agent.
(g)    Collateral Matters. Each of the Secured Parties irrevocably authorizes
the Collateral Agent, at its option and in its discretion:
(i)    to release any Lien on any property granted to or held by the Collateral
Agent under any First Lien Security Document in accordance with Sections 2.03
and 2.05 or upon receipt of a certificate of a Responsible Officer of the
Company stating that such release is permitted by the terms of the First Lien
Credit Documents; and
(ii)    to release any Grantor from its obligations under the First Lien
Security Documents upon receipt of a certificate of a Responsible Officer of the
Company stating that such release is permitted by the terms of the First Lien
Credit Documents.
5. No Reliance; No Liability
(a)    No Reliance; Information. Each Authorized Representative, for itself and
on behalf of its Related Secured Parties, acknowledges that (a) such Authorized
Representative and its Related Secured Parties have, independently and without
reliance upon the Collateral Agent, any other Authorized Representative or any
of its Related Secured Parties, and based on such documents and information as
they have deemed appropriate, made their own credit analysis and decision to
enter into the First Lien Credit Documents to which they are party and (b) such
Authorized Representative and its Related Secured Parties will, independently
and without reliance upon the Collateral Agent, any other Authorized
Representative or any of its Related Secured Parties, and based on such
documents and information as they shall from time to time deem appropriate,
continue to make their own credit decision in taking or not taking any action
under this Agreement or any other First Lien Credit Document to which they are
party. The Collateral Agent or the Authorized Representative or Secured Parties
of any Class shall have no duty to disclose to any Secured Party of any other
Class any information relating to the Company or any of the Subsidiaries, or any
other circumstance bearing upon the risk of nonpayment of any of the First Lien
Obligations, that is known or becomes known to any of them or any of their
Affiliates. If the Collateral Agent or the Authorized Representative or any
Secured Party of any Class, in its sole discretion, undertakes at any time or
from time to time to provide any such information to, as the case may be, the
Authorized Representative or any Secured Party of any other Class, it shall be
under no obligation (i) to make, and shall not be deemed to have made, any
express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of the information so provided,
(ii) to provide any additional information or to provide any such information on
any subsequent occasion or (iii) to undertake any investigation.


[Exhibit C - Intercreditor Agreement]


C - 20



--------------------------------------------------------------------------------





(b)    No Warranties or Liability. Each Authorized Representative, for itself
and on behalf of its Related Secured Parties, acknowledges and agrees that,
neither the Collateral Agent nor the Authorized Representative or any Secured
Party of any other Class has made any express or implied representation or
warranty, including with respect to the execution, validity, legality,
completeness, collectability or enforceability of any of the First Lien Credit
Documents, the ownership of any Shared Collateral or the perfection or priority
of any Liens thereon. The Authorized Representative and the Secured Parties of
any Class will be entitled to manage and supervise their loans and other
extensions of credit in the manner determined by them.
No Authorized Representative or Secured Parties of any Class shall have any
express or implied duty to the Authorized Representative or any Secured Party of
any other Class to act or refrain from acting in a manner that allows, or
results in, the occurrence or continuance of a Default or an Event of Default
under any First Lien Credit Document (other than, in each case, this Agreement),
regardless of any knowledge thereof that they may have or be charged with.
6. Additional First Lien Obligations
The Company may, at any time and from time to time, subject to any limitations
contained in the First Lien Credit Documents in effect at such time, designate
additional indebtedness and related obligations that are, or are to be, secured
by Liens on any assets of any of the Grantors that would, if such Liens were
granted, constitute Shared Collateral as “Additional First Lien Obligations” by
delivering to the Collateral Agent and each Authorized Representative party
hereto at such time a certificate of a Responsible Officer of the Company:
(i)    describing the indebtedness and other obligations being designated as
Additional First Lien Obligations, and including a statement of the maximum
aggregate outstanding principal amount of such indebtedness as of the date of
such certificate;
(ii)    setting forth the Additional First Lien Documents under which such
Additional First Lien Obligations are issued or incurred or the guarantees of
such Additional First Lien Obligations are, or are to be, created, and attaching
copies of such Additional First Lien Documents as each Grantor has executed and
delivered to the Person that serves as the administrative agent, trustee or a
similar representative for the holders of such Additional First Lien Obligations
(such Person being referred to as the “Additional Authorized Representative”)
with respect to such Additional First Lien Obligations on the closing date of
such Additional First Lien Obligations, certified as being true and complete by
a Responsible Officer of the Company;
(iii)    identifying the Person that serves as the Additional Authorized
Representative;
(iv)    certifying that the incurrence of such Additional First Lien
Obligations, the creation of the Liens securing such Additional First Lien
Obligations and the designation of such Additional First Lien Obligations as
“Additional First Lien Obligations” hereunder do not violate or result in a
default under any provision of the First Lien Credit Documents in effect at such
time;


[Exhibit C - Intercreditor Agreement]


C - 21



--------------------------------------------------------------------------------





(v)    certifying that the Additional First Lien Documents authorize the
Additional Authorized Representative to become a party hereto by executing and
delivering an Additional Authorized Representative Joinder Agreement and provide
that upon such execution and delivery, such Additional First Lien Obligations
and the holders thereof shall become subject to and bound by the provisions of
this Agreement; and
(vi)    attaching a fully completed Authorized Representative Joinder Agreement
executed and delivered by the Additional Authorized Representative.
Upon the delivery of such certificate and the related attachments as provided
above, the obligations designated in such notice as “Additional First Lien
Obligations” shall become Additional First Lien Obligations for all purposes of
this Agreement.
7. Miscellaneous
(a)    Notices. All notices and other communications provided for herein shall
be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopy, as follows:
(i)    if to any Grantor, to it (or, in the case of any Grantor other than the
Company, to it in care of the Company) at [ ];
(ii)    if to the Collateral Agent or the Administrative Agent, to it at
Barclays Bank PLC, 745 Seventh Avenue, New York, New York 10019, Attention of
Jake Lam, Bank Debt Management (jake.lam@barclays.com);
(iii)    if to the Initial Additional Authorized Representative, to it at [ ];
and
(iv)    if to any other Additional Authorized Representative, to it at the
address set forth in the applicable Joinder Agreement.
Any party hereto may change its address or facsimile number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt (if a Business Day) and on the next Business Day thereafter (in all
other cases) if delivered by hand or overnight courier service or sent by
facsimile or on the date five Business Days after dispatch by certified or
registered mail if mailed, in each case delivered, sent or mailed (properly
addressed) to such party as provided in this Section or in accordance with the
latest unrevoked direction from such party given in accordance with this
Section. As agreed to in writing by any party hereto from time to time, notices
and other communications to such party may also be delivered by e-mail to the
e-mail address of a representative of such party provided from time to time by
such party.
(b)    Waivers; Amendment; Joinder Agreements. No failure or delay on the part
of any party hereto in exercising any right or power hereunder shall operate as
a waiver thereof, nor shall any single or partial exercise of any such right or
power, or any abandonment or


[Exhibit C - Intercreditor Agreement]


C - 22



--------------------------------------------------------------------------------





discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the parties hereto are cumulative and are not exclusive of any
rights or remedies that they would otherwise have. No waiver of any provision of
this Agreement or consent to any departure by any party therefrom shall in any
event be effective unless the same shall be permitted by paragraph (b) of this
Section, and then such waiver or consent shall be effective only in the specific
instance and for the purpose for which given. No notice or demand on any party
hereto in any case shall entitle such party to any other or further notice or
demand in similar or other circumstances.
Neither this Agreement nor any provision hereof may be waived, amended or
otherwise modified except pursuant to an agreement or agreements in writing
entered into by the Collateral Agent and each Authorized Representative then
party hereto; provided that no such agreement shall by its terms amend, modify
or otherwise affect the rights or obligations of any Grantor without the
Company’s prior written consent; provided further that (i) without the consent
of any party hereto, (A) this Agreement may be supplemented by an Authorized
Representative Joinder Agreement, and an Additional Authorized Representative
may become a party hereto, in accordance with Article VI and (B) this Agreement
may be supplemented by a Grantor Joinder Agreement, and a Subsidiary may become
a party hereto, in accordance with Section 7.13, and (ii) in connection with any
Refinancing of First Lien Obligations of any Class, or the incurrence of
Additional First Lien Obligations of any Class, the Collateral Agent and the
Authorized Representatives then party hereto shall enter (and are hereby
authorized to enter without the consent of any other Secured Party), at the
request of the Collateral Agent, any Authorized Representative or the Company,
into such amendments or modifications of this Agreement as are reasonably
necessary to reflect such Refinancing or such incurrence and are reasonably
satisfactory to the Collateral Agent and each such Authorized Representative.
(c)    Parties in Interest. This Agreement shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns,
as well as the other Secured Parties, all of whom are intended to be bound by,
and to be third party beneficiaries of, this Agreement.
(d)    Effectiveness; Survival. This Agreement shall become effective when
executed and delivered by the parties hereto. All covenants, agreements,
representations and warranties made by any party in this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement. This Agreement shall
continue in full force and effect notwithstanding the commencement of any
Insolvency or Liquidation Proceeding against the Company or any of the
Subsidiaries.
(e)    Counterparts. This Agreement may be executed in counterparts, each of
which shall constitute an original but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page to this
Agreement by facsimile or other electronic transmission shall be as effective as
delivery of a manually signed counterpart of this Agreement.
(f)    Severability. Any provision of this Agreement held to be invalid, illegal
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability


[Exhibit C - Intercreditor Agreement]


C - 23



--------------------------------------------------------------------------------





of the remaining provisions hereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction. The parties shall endeavor in good-faith negotiations to replace
the invalid, illegal or unenforceable provisions with valid provisions the
economic effect of which comes as close as possible to that of the invalid,
illegal or unenforceable provisions.
(g)    Governing Law. This Agreement shall be construed in accordance with and
governed by the law of the State of New York.
(h)    Submission to Jurisdiction Waivers; Consent to Service of Process. The
Collateral Agent and each Authorized Representative, for itself and on behalf of
its Related Secured Parties, irrevocably and unconditionally:
(i)    submits for itself and its property in any legal action or proceeding
relating to this Agreement and the First Lien Security Documents, or for
recognition and enforcement of any judgment in respect thereof, to the exclusive
general jurisdiction of the courts of the State of New York, the courts of the
United States of America for the Southern District of New York and appellate
courts from any thereof;
(ii)    consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
(iii)    agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Person (or its
Authorized Representative) at the address referred to in Section 7.01;
(iv)    agrees that nothing herein shall affect the right of any other party
hereto (or any Secured Party) to effect service of process in any other manner
permitted by law or shall limit the right of any party hereto (or any Secured
Party) to sue in any other jurisdiction; and
(v)    waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.
(i)    WAIVER OF JURY TRIAL. EACH PARTY HERETO WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).EACH PARTY
HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
PARTY HERETO HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B)


[Exhibit C - Intercreditor Agreement]


C - 24



--------------------------------------------------------------------------------





ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS IN THIS SECTION.
(j)    Headings. Article and Section headings used herein are for convenience of
reference only, are not part of this Agreement and are not to affect the
construction of, or to be taken into consideration in interpreting, this
Agreement.
(k)    Conflicts. In the event of any conflict or inconsistency between the
provisions of this Agreement (including Section 2.05 hereof) and the provisions
of any of the other First Lien First Lien Credit Documents, the provisions of
this Agreement shall control.
(l)    Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the Secured Parties in relation to one another. Except as expressly
provided in this Agreement, none of the Company, any other Grantor, any other
Subsidiary or any other creditor of any of the foregoing shall have any rights
or obligations hereunder, and none of the Company, any other Grantor or any
other Subsidiary may rely on the terms hereof. Nothing in this Agreement is
intended to or shall impair the obligations of the Company or any other Grantor,
which are absolute and unconditional, to pay the First Lien Obligations as and
when the same shall become due and payable in accordance with their terms.
(m)    Additional Grantors. In the event any Subsidiary shall have granted a
Lien on any of its assets to secure any First Lien Obligations, the Company
shall cause such Subsidiary, if not already a party hereto, to become a party
hereto as a “Grantor”. Upon the execution and delivery by any Subsidiary of a
Grantor Joinder Agreement, any such Subsidiary shall become a party hereto and a
Grantor hereunder with the same force and effect as if originally named as such
herein. The execution and delivery of any such instrument shall not require the
consent of any other party hereto. The rights and obligations of each party
hereto shall remain in full force and effect notwithstanding the addition of any
new Grantor as a party to this Agreement.
(n)    Integration. This Agreement, together with the other First Lien Credit
Documents, represents the agreement of each of the Grantors and the Secured
Parties with respect to the subject matter hereof, and there are no promises,
undertakings, representations or warranties by any Grantor, the Collateral Agent
or any other Secured Party relative to the subject matter hereof not expressly
set forth or referred to herein or in the other First Lien Credit Documents.
(o)    Further Assurances. Each of the Collateral Agent, each Authorized
Representative and the Grantors agrees that it will execute, or will cause to be
executed, any and all further documents, agreements and instruments, and take
all such further actions, as may be required under any applicable law, or which
the Collateral Agent or any Authorized Representative may reasonably request, to
effectuate the terms of this Agreement, including the relative Lien priorities
provided for herein.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.


[Exhibit C - Intercreditor Agreement]


C - 25



--------------------------------------------------------------------------------





BARCLAYS BANK PLC,
as Administrative Agent and Collateral Agent,
By                            
Name:
Title:
[•], as Initial Additional Authorized Representative,
By                            
Name:
Title:
THE GRANTORS LISTED ON SCHEDULE 1 HERETO
By                            
Name:
Title:


[Exhibit C - Intercreditor Agreement]


C - 26



--------------------------------------------------------------------------------





SCHEDULE 1
Initial Grantors


[Exhibit C - Intercreditor Agreement]


C - 27



--------------------------------------------------------------------------------





EXHIBIT I
[FORM OF] ADDITIONAL AUTHORIZED REPRESENTATIVE AGENT JOINDER AGREEMENT NO. [•]
dated as of [•], 20[••] (the “Joinder Agreement”) to the FIRST LIEN
INTERCREDITOR AGREEMENT dated as of [•], 20[••] (the “Intercreditor Agreement”),
among HEALTHSOUTH CORPORATION, a Delaware corporation (the “Company”), the
GRANTORS party thereto, BARCLAYS BANK PLC, as the Collateral Agent and the
Administrative Agent, [•], as the Initial Additional Authorized Representative,
and each ADDITIONAL AUTHORIZED REPRESENTATIVE from time to time party thereto.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.
The Company and the other Grantors propose to issue or incur “Additional First
Lien Obligations” designated by the Company as such in accordance with Article
VI of the Intercreditor Agreement in a certificate of a Responsible Officer of
the Company delivered concurrently herewith to the Collateral Agent and the
Authorized Representatives (the “Additional First Lien Obligations”). The Person
identified in the signature pages hereto as the “Additional Authorized
Representative” (the “Additional Authorized Representative”) will serve as the
administrative agent, trustee or a similar representative for the holders of the
Additional First Lien Obligations (the “Additional Secured Parties”).
The Additional Authorized Representative wishes, in accordance with the
provisions of the Intercreditor Agreement, to become a party to the
Intercreditor Agreement and to acquire and undertake, for itself and on behalf
of the Additional Secured Parties, the rights and obligations of an “Additional
Authorized Representative” and “Secured Parties” thereunder.
Accordingly, the Additional Authorized Representative, for itself and on behalf
of its Related Secured Parties, and the Company agree as follows, for the
benefit of the Collateral Agent, the existing Authorized Representatives and the
existing Secured Parties:
Section 1.01. Accession to the Intercreditor Agreement. The Additional
Authorized Representative hereby (a) accedes and becomes a party to the
Intercreditor Agreement as an “Additional Authorized Representative”, (b)
agrees, for itself and on behalf of the Additional Secured Parties, to all the
terms and provisions of the Intercreditor Agreement and (c) acknowledges and
agrees that (i) the Additional First Lien Obligations and Liens on any
Collateral securing the same shall be subject to the provisions of the
Intercreditor Agreement and (ii) the Additional Authorized Representative and
the Additional Secured Parties shall have the rights and obligations specified
under the Intercreditor Agreement with respect to an “Authorized Representative”
or a “Secured Party”, and shall be subject to and bound by the provisions of the
Intercreditor Agreement. The Intercreditor Agreement is hereby incorporated by
reference.


[Exhibit C - Intercreditor Agreement]


C - 28



--------------------------------------------------------------------------------





Section 1.02. Representations and Warranties of the Additional Authorized
Representative. The Additional Authorized Representative represents and warrants
to the Collateral Agent, the existing Authorized Representatives and the
existing Secured Parties that (a) it has full power and authority to enter into
this Joinder Agreement, in its capacity as the Additional Authorized
Representative, (b) this Joinder Agreement has been duly authorized, executed
and delivered by it and constitutes its legal, valid and binding obligation,
enforceable against it in accordance with its terms, and (c) the Additional
First Lien Documents relating to the Additional First Lien Obligations provide
that, upon the Additional Authorized Representative’s execution and delivery of
this Joinder Agreement, (i) the Additional First Lien Obligations and Liens on
any Collateral securing the same shall be subject to the provisions of the
Intercreditor Agreement and (ii) the Additional Authorized Representative and
the Additional Secured Parties shall have the rights and obligations specified
therefor under, and shall be subject to and bound by the provisions of, the
Intercreditor Agreement.
Section 1.03. Parties in Interest. This Joinder Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other Secured Parties, all of whom are intended to
be bound by, and to be third party beneficiaries of, this Agreement.
Section 1.04. Counterparts. This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement by facsimile or other electronic transmission
shall be as effective as delivery of a manually signed counterpart of this
Joinder Agreement.
Section 1.05. Governing Law. This Joinder Agreement shall be construed in
accordance with and governed by the law of the State of New York.
Section 1.06. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 7.01 of the Intercreditor Agreement.
All communications and notices hereunder to the Additional Authorized
Representative shall be given to it at the address set forth under its signature
hereto, which information supplements Section 7.01 to the Intercreditor
Agreement.
Section 1.07. Expenses. The Company agrees to reimburse the Collateral Agent and
each of the Authorized Representatives for its reasonable out-of-pocket expenses
in connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel for the Collateral Agent and any of the
Authorized Representatives.
Section 1.08. Incorporation by Reference. The provisions of Sections 7.04, 7.06,
7.08, 7.09, 7.10, 7.11 and 7.12 of the Intercreditor Agreement are hereby
incorporated by reference, mutatis mutandis, as if set forth in full herein.


[Exhibit C - Intercreditor Agreement]


C - 29



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Additional Authorized Representative and the Company
have duly executed this Joinder Agreement to the Intercreditor Agreement as of
the day and year first above written.
[ ], as Additional Authorized Representative,
By                                
Name:
Title:
Address for notices:
                                
                                
attention of:                            
Facsimile:                            
HEALTHSOUTH CORPORATION,
By                                
Name:
Title:


[Exhibit C - Intercreditor Agreement]


C - 30



--------------------------------------------------------------------------------







Acknowledged by:
BARCLAYS BANK PLC, as the Collateral Agent and the Administrative Agent,


By                        
Name:
Title:
[ ], as the [Initial] Additional Authorized Representative,


By                        
Name:
Title:


[Exhibit C - Intercreditor Agreement]


C - 31



--------------------------------------------------------------------------------





EXHIBIT II
[FORM OF] GRANTOR JOINDER AGREEMENT NO. [ ] dated as of [ ], 20[ ] (the “Joinder
Agreement”) to the FIRST LIEN INTERCREDITOR AGREEMENT dated as of [ ], 20[ ]
(the “Intercreditor Agreement”), among HEALTHSOUTH CORPORATION, a Delaware
corporation (the “Company”), the GRANTORS party thereto, BARCLAYS BANK PLC, as
the Collateral Agent and the Administrative Agent, [ ], as the Initial
Additional Authorized Representative, and each ADDITIONAL AUTHORIZED
REPRESENTATIVE from time to time party thereto.
Capitalized terms used herein but not otherwise defined herein shall have the
meanings assigned to such terms in the Intercreditor Agreement.
[ ], a [ ] [corporation] and a Subsidiary of the Company (the “Additional
Grantor”), has granted a Lien on all or a portion of its assets to secure First
Lien Obligations and such Additional Grantor is not a party to the Intercreditor
Agreement.
The Additional Grantor wishes to become a party to the First Lien Intercreditor
Agreement and to acquire and undertake the rights and obligations of a Grantor
thereunder. The Additional Grantor is entering into this Joinder Agreement in
accordance with the provisions of the Intercreditor Agreement in order to become
a Grantor thereunder.
Accordingly, the Additional Grantor agrees as follows, for the benefit of the
Collateral Agent, the Authorized Representatives and the Secured Parties:
Section 1.01. Accession to the Intercreditor Agreement. The Additional Grantor
(a) hereby accedes and becomes a party to the Intercreditor Agreement as a
“Grantor”, (b) agrees to all the terms and provisions of the Intercreditor
Agreement and (c) acknowledges and agrees that the Additional Grantor shall have
the rights and obligations specified under the Intercreditor Agreement with
respect to a “Grantor”, and shall be subject to and bound by the provisions of
the Intercreditor Agreement.
Section 1.02. Representations and Warranties of the Additional Grantor. The
Additional Grantor represents and warrants to the Collateral Agent, the
Authorized Representatives and the Secured Parties that this Joinder Agreement
has been duly authorized, executed and delivered by it and constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.
Section 1.03. Parties in Interest. This Joinder Agreement shall be binding upon
and inure to the benefit of the parties hereto and their respective successors
and assigns, as well as the other Secured Parties, all of whom are intended to
be third party beneficiaries of this Agreement.
Section 1.04. Counterparts. This Joinder Agreement may be executed in
counterparts, each of which shall constitute an original but all of which when
taken together shall constitute a single contract. Delivery of an executed
signature page to this Agreement


[Exhibit C - Intercreditor Agreement]


C - 32



--------------------------------------------------------------------------------





by facsimile or other electronic transmission shall be as effective as delivery
of a manually signed counterpart of this Joinder Agreement.
Section 1.05. Governing Law. This Joinder Agreement shall be construed in
accordance with and governed by the law of the State of New York.
Section 1.06. Notices. All communications and notices hereunder shall be in
writing and given as provided in Section 7.01 of the Intercreditor Agreement.
Section 1.07. Expenses. The Grantor agrees to reimburse the Collateral Agent and
each of the Authorized Representatives for its reasonable out-of-pocket expenses
in connection with this Joinder Agreement, including the reasonable fees, other
charges and disbursements of counsel for the Collateral Agent and any of the
Authorized Representatives.
Section 1.08. Incorporation by Reference. The provisions of Sections 7.04, 7.06,
7.08, 7.09, 7.10, 7.11 and 7.12 of the Intercreditor Agreement are hereby
incorporated by reference, mutatis mutandis, as if set forth in full herein.


[Exhibit C - Intercreditor Agreement]


C - 33



--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Additional Grantor has duly executed this Joinder
Agreement to the Intercreditor Agreement as of the day and year first above
written.
[NAME OF SUBSIDIARY],


By                            
Name:
Title:




[Exhibit C - Intercreditor Agreement]


C - 34



--------------------------------------------------------------------------------






EXHIBIT D
[FORM OF]
BORROWING REQUEST
Barclays Bank PLC,
as Administrative Agent (the “Administrative Agent”) for the Lenders party to
the Credit Agreement referred to below,
Attention:    Jake Lam, Bank Debt Management
745 Seventh Avenue
New York, NY 10019
[Date]
Ladies and Gentlemen:
The undersigned refers to the Fourth Amended and Restated Credit Agreement dated
as of September 29, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among HealthSouth Corporation, the
lenders from time to time party thereto (the “Lenders”) and you, as
Administrative Agent and Collateral Agent for such Lenders. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. The Borrower hereby gives you notice
pursuant to Section 2.03 of the Credit Agreement that it requests a Borrowing
under the Credit Agreement, and in that connection sets forth below the terms on
which such Borrowing is requested to be made:
(A)
Date of Borrowing

(which is a Business Day)                        
(B)        Aggregate Amount of
Borrowing                                
(C)        Class of Borrowing1                            
(D)        Type of Borrowing2                            
(E)        Interest Period and the last
day thereof3                                
(F)        Funds are requested to be disbursed to the Borrower’s account as
follows
(Account No. [                ])


D - 1



--------------------------------------------------------------------------------





The Borrower hereby represents and warrants to the Administrative Agent and the
Lenders that, on the date of this Borrowing Request and on the date of the
related Borrowing, the conditions to lending specified in Section 4.01 (with
respect to Borrowings on the Amendment Effective Date only) and/or Section 4.02
(with respect to all Borrowings) of the Credit Agreement have been satisfied (or
waived).4 
HEALTHSOUTH CORPORATION


By:                                
Name:
Title: [Responsible Officer]




D - 2



--------------------------------------------------------------------------------






EXHIBIT E
[FORM OF]
INTEREST ELECTION REQUEST
Barclays Bank PLC,
as Administrative Agent (the “Administrative Agent”) for the Lenders party to
the Credit Agreement referred to below,
Attention:    Jake Lam, Bank Debt Management
745 Seventh Avenue
New York, NY 10019
[Date]
Ladies and Gentlemen:
The undersigned refers to the Fourth Amended and Restated Credit Agreement dated
as of September 29, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among HealthSouth Corporation, the
lenders from time to time party thereto (the “Lenders”) and you, as
Administrative Agent and Collateral Agent for such Lenders. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement. This notice constitutes an Interest Election
Request, and the Borrower hereby requests the conversion or continuation of a
Borrowing under the Credit Agreement, and in that connection the Borrower
specifies the following information with respect to the Borrowing to be
converted or continued as requested hereby:
(A)
Borrowing to which this request applies:1                          1 

(B)
Principal amount of the Borrowing to be converted/continued:                

(C)
Effective date of election (which is a Business Day):                    

(D)
Interest rate basis of resulting Borrowing:2                        

(E)
Interest Period of resulting Borrowing:3    __________________________

_______________________________________________ 
1 Specify existing Class, Type and last day of current Interest Period. If
different options are being elected with respect to different portions of the
Borrowing, use separate form for each portion.
2 ABR Borrowing or Eurodollar Borrowing.
3 Which shall be subject to the definition of “Interest Period”; provided that
if any such conversion of (or from) a Eurodollar Borrowing is made other than on
the last day of an Interest Period with respect thereto, the Borrower shall pay
any amounts due to the Lenders pursuant to Section 2.16 of the Credit Agreement
as a result of such conversion (applicable for Eurodollar Borrowings only).




E - 1



--------------------------------------------------------------------------------







Very truly yours,
HEALTHSOUTH CORPORATION
By:                            
Name:
Title: [Responsible Officer]




E - 2



--------------------------------------------------------------------------------






EXHIBIT F
[FORM OF]
PREPAYMENT NOTICE
Barclays Bank PLC,
as Administrative Agent (the “Administrative Agent”) for the Lenders party to
the Credit Agreement referred to below,
Attention:    Jake Lam, Bank Debt Management
745 Seventh Avenue
New York, NY 10019
[Date]
Ladies and Gentlemen:
The undersigned refers to the Fourth Amended and Restated Credit Agreement dated
as of September 29, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among HealthSouth Corporation, the
lenders from time to time party thereto (the “Lenders”) and you, as
Administrative Agent and Collateral Agent for such Lenders. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.11(e) of the Credit
Agreement that it shall be making a prepayment under the Credit Agreement:
(A)
Prepayment date1                            

(B)
Type of Borrowing being    [Eurodolloar Borrowing]2 [ABR Borrowing]3 

prepaid
(C)
Principal amount of

Borrowing or portion                             
thereof being prepaid
___________________________
1 If prepayment of any Eurodollar Borrowing is not made on the last Business Day
of the Interest Period applicable thereto, the Borrower shall compensate each
Lender pursuant to Section 2.16 of the Credit Agreement.
2 Hand delivery, telecopy, facsimile or other electronic transmission of notice
regarding prepayment of Eurodollar Borrowings must be delivered not later than
1:00 p.m., New York City time, three (3) Business Days before the date of
prepayment.
3 Hand delivery, telecopy, facsimile or other electronic transmission of notice
regarding prepayment of ABR Borrowings must be delivered not later than 1:00
p.m., New York City time, one (1) Business Day before the date of prepayment.


F - 1



--------------------------------------------------------------------------------







(D)
Type of prepayment    [Optional] [Mandatory]

(E)
If mandatory prepayment,

attach a reasonably detailed
calculation of the amount
of such prepayment
[signature page follows]


F - 2



--------------------------------------------------------------------------------







HEALTHSOUTH CORPORATION
By:                            
Name:
Title: [Responsible Officer]




F - 3



--------------------------------------------------------------------------------






EXHIBIT G
[FORM OF]
COMMITMENT TERMINATION NOTICE


Barclays Bank PLC,
as Administrative Agent (the “Administrative Agent”) for the Lenders party to
the Credit Agreement referred to below,
Attention:    Jake Lam, Bank Debt Management
745 Seventh Avenue
New York, NY 10019
[Date]
Ladies and Gentlemen:
The undersigned refers to the Fourth Amended and Restated Credit Agreement dated
as of September 29, 2017 (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among HealthSouth Corporation, the
lenders from time to time party thereto (the “Lenders”) and you, as
Administrative Agent and Collateral Agent for such Lenders. Capitalized terms
used herein and not otherwise defined herein shall have the meanings assigned to
such terms in the Credit Agreement.
The Borrower hereby gives you notice pursuant to Section 2.08(c) of the Credit
Agreement that it shall be terminating or reducing any Commitments under the
Credit Agreement:
(A)
Termination or reduction date1 

(B)
Principal amount of

Commitment termination                             
or reduction2 
[signature page follows]


________________________________
1 Hand delivery, telecopy, facsimile or other electronic transmission of notice
to terminate or reduce any Commitments must be delivered not later than three
(3) Business Days before the effective date of such of termination or reduction.
2 Amount must be an integral multiple of $1,000,000 and not less than
$5,000,000.




G - 1



--------------------------------------------------------------------------------







HEALTHSOUTH CORPORATION
By:                            
Name:
Title: [Responsible Officer]




G - 2



--------------------------------------------------------------------------------






EXHIBIT H


[FORM OF] AMENDMENT EFFECTIVE DATE LENDER CONSENT


Term Loans
Name of Lender: _____________________________________
Outstanding Amount of Original Term Loans:
        $_____________________________
1.  Cashless Settlement Option:
If you wish to consent and exchange (on a cashless basis) 100% (no partial
amounts will be rolled) of the outstanding principal amount of your Original
Term Loans for Amendment Effective Date Term Loans in an equal principal amount
(or such lesser amount as allocated by the Lead Arrangers), please check this
box.
□
2. Cash Roll (Assignment Settlement Option):
If you wish to consent and have 100% of the outstanding principal amount of your
Original Term Loans prepaid on the Amendment Effective Date and to purchase by
assignment Amendment Effective Date Term Loans in an equal principal amount (or
such lesser amount as allocated by Lead Arrangers), please check this box.


3. Cash Settlement and Exit Option:
If you wish to consent and have 100% of the outstanding principal amount of your
Original Term Loans prepaid on the Amendment Effective Date, please check this
box.



_______________________________________,
as a Lender
By:                
Name:
Title:
(if a second signature is necessary)
_______________________________________,
as a Lender
By:                             
Name:
Title:






H - 1



--------------------------------------------------------------------------------






Schedule 1.01A
Existing Indebtedness
1.
5.125% Senior Notes due 2023 issued under Indenture, dated March 9, 2015,
between HealthSouth Corporation and Wells Fargo Bank, Trustee, as amended from
time to time.

2.
5.75% Senior Notes due 2024 issued under Indenture, dated September 11, 2012,
between HealthSouth Corporation and Wells Fargo Bank, Trustee, as amended from
time to time.

3.
5.75% Senior Notes due 2025 issued under Indenture, dated September 15, 2015,
between HealthSouth Corporation and Wells Fargo Bank, Trustee, as amended from
time to time.

4.
The Existing Letters of Credit set forth on Schedule 2.05 which is incorporated
herein by reference.

5.
HealthSouth Corporation has a note payable in the original principal amount of
$17,500,000 in favor of HCS, Ltd. (captive insurance company)

6.
HealthSouth Home Health Holdings, Inc., has a note payable in the amount of
$114,000,000 in favor of HealthSouth Corporation.

7.
HealthSouth Home Health Holdings, Inc., has a revolving note payable in the
amount of $414,223,930 as of June 30, 2017, in favor of HealthSouth Corporation.
 

8.
HealthSouth Rehabilitation Hospital of Martin County, LLC, has a note payable in
the amount of $5,938,546 in favor of Cadence Bank.

9.
HEALTHSOUTH/Methodist Rehabilitation Hospital Limited Partnership has a note
payable in the amount of $1,879,283 in favor of HealthSouth Corporation.  

10.
HealthSouth Corporation has Indebtedness in the amount of $164,771.82, in favor
of Shands Teaching Hospital.

11.
HealthSouth Corporation has Indebtedness in the amount of $40,167,161, in favor
of CR HQ, LLC.

12.
HealthSouth Corporation has Indebtedness in the amount of $12,500,000, in favor
of RI McLoughlin MC, LLC.

13.
HealthSouth Corporation has Indebtedness in the amount of $15,454,315, in favor
of HR Acquisition 1 Corporation.

14.
All Indebtedness between Borrower and its Subsidiaries existing on the Effective
Date.





--------------------------------------------------------------------------------





15.
Capital Lease Obligations set forth below:schedule101no15.jpg
[schedule101no15.jpg]









--------------------------------------------------------------------------------





Schedule 1.01B
Unrestricted Subsidiaries
None.




--------------------------------------------------------------------------------





Schedule 2.01
Commitments


Lender
Revolving Commitment ($)
Barclays Bank PLC
$68,250,000
JP Morgan Chase Bank, N.A.
$68,250,000
Wells Fargo Bank, National Association
$68,250,000
SunTrust Bank
$68,250,000
Citibank, N.A.
$68,250,000
Morgan Stanley Bank, N.A.
$68,250,000
Goldman Sachs Bank USA
$68,250,000
Bank of America, N.A.
$68,250,000
Royal Bank of Canada
$56,000,000
Regions Bank
$46,666,666
Synovus Bank
$28,000,000
IberiaBank
$17,500,000
Cadence Bank, N.A.
$5,833,334







--------------------------------------------------------------------------------





Schedule 2.05
Existing Letters of Credit


Letter of Credit Beneficiary
LC ID
Balance
Expiry Date
Issuing Bank
THCI Mortgage Holding Company
P-231375
$ 4,034,666.47
October 31, 2017
JP Morgan
Southern California Edison
S-311270
$ 28,000.00
February 15, 2018
JP Morgan
Florida Power & Light
P-230372
$ 338,495.00
October 31, 2018
JP Morgan
NHP Tucson Healthcare Associates, LP
P-230266
$ 750,000.00
March 10, 2018
JP Morgan
City of Franklin
55106642
$ 168,000.00
September 11, 2018
Regions
Preferred Professional Ins Co
S-837904
$ 600,000.00
September 30, 2018
JP Morgan
Arch Insurance
S-839389
$ 11,800,000.00
January 1, 2018
JP Morgan
Insurance Company of North America (ACE)
S-714994
$ 8,495,623.00
December 31, 2017
JP Morgan
Reliance Insurance Company
P235443
$ 44,597.00
March 31, 2018
JP Morgan
Continental Casualty
P624026
$ 9,100,000.00
October 15, 2018
JP Morgan
Total
 
$$35,359,381.47
 
 















--------------------------------------------------------------------------------






Schedule 3.04
Subsidiaries
Schedule 3.04
Subsidiaries as of September 29, 2017
Legal Name
HealthSouth Percentage Ownership
Excluded Equity Interests
SLP - Subsidiary Loan Party
Non - Loan Party Subsidiary*
Excluded Subsidiary**
Restricted/ Unrestricted Subsidiary
Advantage Health, LLC
100.00%
 
X
 
 
Restricted
AnMed Enterprises, Inc./HealthSouth, L.L.C.
50.00%
Class B
 
 
DSP
Restricted
BJC/HealthSouth Rehabilitation Center, L.L.C.
50.00%
Class B
 
 
DSP
Restricted
Central Arkansas Rehabilitation Associates, L.P.
50.00%
Class B
 
 
DSP
Restricted
Central Louisiana Rehab Associates, L.P.
69.75%
Class B
 
 
DSP
Restricted
CMS Alexandria Rehabilitation, LLC
100.00%
 
 
 
NMS
Restricted
CMS Development and Management Company, Inc.
100.00%
 
 
 
NMS
Restricted
CMS Elizabethtown, Inc.
100.00%
 
 
 
NMS
Restricted
CMS Fayetteville Rehabilitation, Inc.
100.00%
 
 
 
NMS
Restricted
CMS Jonesboro Rehabilitation, Inc.
100.00%
 
X
 
 
Restricted
CMS Rehab of WF, L.P.
75.00%
Class B
 
 
DSP
Restricted
CMS Sherwood Rehabilitation, Inc.
100.00%
 
 
 
NMS
Restricted
CMSI Systems of Texas, Inc.
100.00%
 
 
 
NMS
Restricted
Conroe Surgery Center, L.P.
66.80%
Class B
 
 
NMS
Restricted
Continental Medical of Arizona, Inc.
100.00%
 
X
 
 
Restricted
Continental Medical of Colorado, Inc.
100.00%
 
 
 
NMS
Restricted
Continental Medical of Kentucky, Inc.
100.00%
 
 
 
NMS
Restricted
Continental Medical Systems, Inc.
100.00%
 
X
 
 
Restricted
Continental Rehab of W.F., Inc.
100.00%
 
 
 
NMS
Restricted





--------------------------------------------------------------------------------





Continental Rehabilitation Hospital of Arizona, Inc.
100.00%
 
X
 
 
Restricted
Encompass Health Rehabilitation Hospital of Escambia County, LLC
100.00%
 
 
 
NMS
Restricted
Encompass Health Southern Maryland Holdings, LLC
100.00%
 
 
 
NMS
Restricted
Former Surgery Holdings, LLC
100.00%
 
 
 
NMS
Restricted
HCA Wesley Rehabilitation Hospital, Inc.
50.50%
Class B
 
 
DSP
Restricted
HCS Limited
100.00%
Class A
 
X
 
Restricted
HealthSouth Acquisition Holdings Subsidiary, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Acquisition Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Alabama Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Arizona Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Arkansas Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Auxiliary Corporation
100.00%
 
 
 
NMS
Restricted
HealthSouth Aviation, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Bakersfield Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Bryan Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Bundling Initiatives, LLC
100.00%
 
 
 
NMS
Restricted
HealthSouth C Corp Sub Holdings, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth California Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Cardinal Hill Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Clinical Technologies, LLC
100.00%
 
 
 
NMS
Restricted





--------------------------------------------------------------------------------





HealthSouth Colorado Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Deaconess Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth East Valley Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth GKBJH Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Gulfport Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Harmarville Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Home Health Holdings, Inc.
83.27%
Class B
 
X
 
Restricted
HealthSouth Johnson City Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Joint Ventures Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Kansas Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Kentucky Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Littleton Rehabilitation, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Lubbock Holdings, LLC
100.00%
 
 
 
NMS
Restricted
HealthSouth Martin County Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Maryland Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Massachusetts Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Middletown Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Midland Odessa Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Myrtle Beach Holdings, LLC
100.00%
 
 
 
NMS
Restricted
HealthSouth Nevada Real Estate, LLC
100.00%
 
X
 
 
Restricted





--------------------------------------------------------------------------------





HealthSouth New Mexico Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth North Houston GP, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Northern Kentucky Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth of Alabama, LLC
100.00%
 
X
 
 
Restricted
HealthSouth of Altoona, LLC
100.00%
 
 
 
Other
Restricted
HealthSouth of Dothan, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth of East Tennessee, LLC
100.00%
 
X
 
 
Restricted
HealthSouth of Erie, LLC
100.00%
 
X
 
 
Restricted
HealthSouth of Fort Smith, LLC
100.00%
 
X
 
 
Restricted
HealthSouth of Nittany Valley, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth of Phenix City, Inc.
100.00%
 
 
 
NMS
Restricted
HealthSouth of Sea Pines Limited Partnership
75.00%
Class B
 
 
DSP
Restricted
HealthSouth of South Carolina, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth of Spring Hill, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth of Toms River, LLC
100.00%
 
X
 
 
Restricted
HealthSouth of Treasure Coast, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth of York, LLC
100.00%
 
X
 
 
Restricted
HealthSouth of Yuma, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth Ohio Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Owned Hospitals Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Patient Safety Organization, LLC
100.00%
 
 
 
NMS
Restricted
HealthSouth Pennsylvania Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Plano Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Press, LLC
100.00%
 
 
 
NMS
Restricted
HealthSouth Properties, LLC
100.00%
 
X
 
 
Restricted





--------------------------------------------------------------------------------





HealthSouth Reading Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Center of New Hampshire, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Center, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital at Drake, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Abilene, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Altoona, LLC
55.00%
Class B
 
 
DSP
Restricted
HealthSouth Rehabilitation Hospital of Arlington, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Austin, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Beaumont, LLC
100.00%
 
 
 
NMS
Restricted
HealthSouth Rehabilitation Hospital of Braintree, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Charleston, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Cypress, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Dallas, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Dayton, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Desert Canyon, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Forsyth County, LLC
100.00%
 
 
 
NMS
Restricted
HealthSouth Rehabilitation Hospital of Fort Worth, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Fredericksburg, LLC
100.00%
 
X
 
 
Restricted





--------------------------------------------------------------------------------





HealthSouth Rehabilitation Hospital of Gadsden, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Gulfport, LLC
80.00%
Class B
 
 
DSP
Restricted
HealthSouth Rehabilitation Hospital of Henderson, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Hillsborough County, LLC
100.00%
 
 
 
NMS
Restricted
HealthSouth Rehabilitation Hospital of Humble, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Jonesboro, LLC
50.00%
Class B
 
 
DSP
Restricted
HealthSouth Rehabilitation Hospital of Largo, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Las Vegas, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Manati, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Marion County, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Martin County, LLC
51.00%
Class B
 
 
DSP
Restricted
HealthSouth Rehabilitation Hospital of Mechanicsburg, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Miami, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Midland/Odessa, LLC
78.00%
Class B
 
 
NWO
Restricted
HealthSouth Rehabilitation Hospital of Modesto, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Montgomery, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of New England, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of New Mexico, LLC
100.00%
 
X
 
 
Restricted





--------------------------------------------------------------------------------





HealthSouth Rehabilitation Hospital of Newnan, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of North Houston, LP
99.50%
Class B
 
 
DSP
Restricted
HealthSouth Rehabilitation Hospital of Northern Virginia, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Pearland, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Petersburg, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Richardson, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Round Rock, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of San Juan, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Sarasota, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Seminole County, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Sewickley, LLC
75.00%
Class B
 
 
NWO
Restricted
HealthSouth Rehabilitation Hospital of South Austin, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of South Jersey, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Southern Maryland, LLC
100.00%
 
 
 
NMS
Restricted
HealthSouth Rehabilitation Hospital of Sugar Land, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Tallahassee, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Texarkana, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of the Lowcountry, LLC
100.00%
 
X
 
 
Restricted





--------------------------------------------------------------------------------





HealthSouth Rehabilitation Hospital of the Mid-Cities, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Utah, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Vintage Park, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital of Westerville, LLC
79.60%
Class B
 
 
DSP
Restricted
HealthSouth Rehabilitation Hospital of Williamson County, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Hospital The Woodlands, Inc.
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Institute of San Antonio (RIOSA), Inc.
100.00%
 
X
 
 
Restricted
HealthSouth Rehabilitation Institute of Tucson, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Savannah Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Scottsdale Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Sea Pines Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Sewickley Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth South Carolina Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Sunrise Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Support Companies, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Tennessee Real Estate, LLC
100.00%
 
 
 
NMS
Restricted
HealthSouth Texas Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Tucson Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Tulsa Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Utah Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Valley of the Sun Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted





--------------------------------------------------------------------------------





HealthSouth Virginia Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Walton Rehabilitation Hospital, LLC
100.00%
 
X
 
 
Restricted
HealthSouth West Tennessee Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth West Virginia Real Estate, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Westerville Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth Winston-Salem Holdings, LLC
100.00%
 
X
 
 
Restricted
HealthSouth/Deaconess L.L.C.
72.50%
Class B
 
 
DSP
Restricted
HealthSouth/GHS Limited Liability Company
50.00%
Class B
 
 
DSP
Restricted
HealthSouth/Maine Medical Center Limited Liability Company
50.00%
Class B
 
 
DSP
Restricted
HealthSouth/Methodist Rehabilitation Hospital Limited Partnership
50.00%
Class B
 
 
DSP
Restricted
Houston Rehabilitation Associates
100.00%
 
 
 
NMS
Restricted
K.C. Rehabilitation Hospital, Inc.
80.00%
Class B
 
 
DSP
Restricted
Kansas Rehabilitation Hospital, Inc.
60.00%
Class B
 
 
DSP
Restricted
Lakeshore System Services of Florida, Inc.
100.00%
 
X
 
 
Restricted
Lakeview Rehabilitation Group Partners
100.00%
 
X
 
 
Restricted
Myrtle Beach Rehabilitation Hospital, LLC
51.00%
Class B
 
 
DSP
Restricted
New England Rehabilitation Management Co., LLC
100.00%
 
X
 
 
Restricted
New England Rehabilitation Services of Central Massachusetts, Inc.
80.00%
Class B
 
 
DSP
Restricted
Northwest Arkansas Rehabilitation Associates
50.00%
Class B
 
 
DSP
Restricted
Novant Health Rehabilitation Hospital of Winston-Salem, LLC
50.00%
Class B
 
 
DSP
Restricted





--------------------------------------------------------------------------------





Paremed, Inc.
100.00%
 
 
 
NMS
Restricted
Physician Practice Management Corporation
100.00%
 
 
 
NMS
Restricted
Piedmont HealthSouth Rehabilitation, LLC
97.50%
Class B
 
 
DSP
Restricted
Plano Health Associates Limited Partnership
100.00%
 
 
 
NMS
Restricted
Plano Rehab Associates Limited Partnership
6.82%
Class B
 
 
DSP
Restricted
Post Acute Innovation Center, LLC
100.00%
 
 
 
NMS
Restricted
Print Promotions Group, LLC
100.00%
 
X
 
 
Restricted
Quillen Rehabilitation Hospital of Johnson City, LLC
50.10%
Class B
 
 
DSP
Restricted
Rebound, LLC
100.00%
 
X
 
 
Restricted
Rehab Concepts Corp.
100.00%
 
X
 
 
Restricted
Rehabilitation Hospital Corporation of America, LLC
100.00%
 
X
 
 
Restricted
Rehabilitation Hospital of Colorado Springs, Inc.
100.00%
 
X
 
 
Restricted
Rehabilitation Hospital of Phenix City, L.L.C.
50.00%
Class B
 
 
DSP
Restricted
Rehabilitation Hospital of Plano, LLC
100.00%
 
X
 
 
Restricted
Rehabilitation Institute Of Western Massachusetts, LLC
100.00%
 
X
 
 
Restricted
Reliant Blocker Corp.
100.00%
 
X
 
 
Restricted
Romano Rehabilitation Hospital, Inc.
100.00%
 
 
 
NMS
Restricted
Rusk Rehabilitation Center, L.L.C.
75.00%
Class B
 
 
DSP
Restricted
Saint Barnabas/HealthSouth Rehabilitation Center, L.L.C.
75.00%
Class B
 
 
DSP
Restricted
Savannah Rehabilitation Hospital, LLC
83.00%
Class B
 
 
DSP
Restricted
Sherwood Rehabilitation Hospital, Inc.
100.00%
 
X
 
 
Restricted
Southern Arizona Regional Rehabilitation Hospital, L.P.
100.00%
 
X
 
 
Restricted





--------------------------------------------------------------------------------





St. John HealthSouth Rehabilitation Hospital, LLC
51.00%
Class B
 
 
DSP
Restricted
St. Joseph HealthSouth Rehabilitation Hospital, LLC
50.00%
Class B
 
 
DSP
Restricted
Tarrant County Rehabilitation Hospital, Inc.
100.00%
 
X
 
 
Restricted
Texas Hospital Partners, Inc.
100.00%
 
 
 
NMS
Restricted
Tyler Rehab Associates, L.P.
50.00%
Class B
 
 
DSP
Restricted
Tyler Rehabilitation Hospital, Inc.
100.00%
 
X
 
 
Restricted
University of Virginia/HealthSouth L.L.C.
50.00%
Class B
 
 
DSP
Restricted
Van Matre Rehabilitation Center LLC
50.00%
Class B
 
 
DSP
Restricted
Vanderbilt Stallworth Rehabilitation Hospital, L.P.
50.00%
Class B
 
 
DSP
Restricted
Wellmont/HealthSouth IRF, LLC
75.00%
Class B
 
 
DSP
Restricted
West Tennessee Rehabilitation Hospital, LLC
50.00%
Class B
 
 
DSP
Restricted
West Virginia Rehabilitation Hospital, Inc.
80.00%
Class B
 
 
DSP
Restricted
Western Medical Rehab Associates, L.P.
100.00%
 
X
 
 
Restricted
Western Neuro Care, Inc.
100.00%
 
X
 
 
Restricted
Yuma Rehabilitation Hospital, L.L.C.
51.00%
Class B
 
 
DSP
Restricted
Encompass Entities
 
 
 
 
 
 
A & B Home Health Solutions, LLC
83.27%
Class B
 
X
 
Restricted
Abba Home Health, L.P.
83.27%
Class B
 
X
 
Restricted
Advanced Homecare Holdings, Inc.
83.27%
Class B
 
X
 
Restricted
Advanced Homecare Management, Inc.
83.27%
Class B
 
X
 
Restricted
AHM Action Home Health, LP
83.27%
Class B
 
X
 
Restricted
AHM Texas GP, LLC
83.27%
Class B
 
X
 
Restricted
AHM Texas LP, Inc.
83.27%
Class B
 
X
 
Restricted
Apex Hospice LLC
83.27%
Class B
 
X
 
Restricted
Best Home Care LP
83.27%
Class B
 
X
 
Restricted





--------------------------------------------------------------------------------





CareServices of Bethesda, LLC
44.48%
Class B
 
X
 
Restricted
CareServices of the Treasure Coast, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth Health System, Inc.
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Columbus, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Dothan, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Gainesville, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Greensboro, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Lexington, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Middle Georgia, LLC
67.45%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of North Florida, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Panama City, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Richmond, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of South Carolina, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Tallahassee, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of the Bay Area, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of the Treasure Coast, LLC
49.96%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Valley, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Virginia, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Washington, LLC
83.27%
Class B
 
X
 
Restricted





--------------------------------------------------------------------------------





CareSouth HHA Holdings of Western Carolina, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings of Winchester, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth HHA Holdings, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth Hospice, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth Private Duty Holdings, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth Private Duty of Georgia, LLC
83.27%
Class B
 
X
 
Restricted
CareSouth Private Duty of South Carolina, LLC
83.27%
Class B
 
X
 
Restricted
Continental Home Care, Inc.
83.27%
Class B
 
X
 
Restricted
CS Health & Wellness, LLC
83.27%
Class B
 
X
 
Restricted
Day-By-Day Staff Relief, Inc.
83.27%
Class B
 
X
 
Restricted
Dosik, Inc.
83.27%
Class B
 
X
 
Restricted
DRC Health Systems, L.P.
83.27%
Class B
 
X
 
Restricted
EHHI Holdings, Inc.
83.27%
Class B
 
X
 
Restricted
Encompass Home Health of Austin, LLC
83.27%
Class B
 
X
 
Restricted
Encompass Home Health of Colorado, LLC
83.27%
Class B
 
X
 
Restricted
Encompass Home Health of DFW, LLC
83.27%
Class B
 
X
 
Restricted
Encompass Home Health of East Texas, LLC
83.27%
Class B
 
X
 
Restricted
Encompass Home Health of New England, LLC
83.27%
Class B
 
X
 
Restricted
Encompass Home Health of Roanoke, LLC
41.64%
Class B
 
X
 
Restricted
Encompass Home Health of the Mid Atlantic, LLC
83.27%
Class B
 
X
 
Restricted
Encompass Home Health of the Midwest, LLC
83.27%
Class B
 
X
 
Restricted





--------------------------------------------------------------------------------





Encompass Home Health of the Southeast, LLC
83.27%
Class B
 
X
 
Restricted
Encompass Home Health of the West, LLC
83.27%
Class B
 
X
 
Restricted
Encompass Hospice of the West, LLC
83.27%
Class B
 
X
 
Restricted
Encompass of Fort Worth, LP
83.27%
Class B
 
X
 
Restricted
Encompass of West Texas, LP
83.27%
Class B
 
X
 
Restricted
Excella Associates, L.L.C.
83.27%
Class B
 
X
 
Restricted
Excella Healthcare, Inc.
83.27%
Class B
 
X
 
Restricted
Excella Home Health Agency, LLC
83.27%
Class B
 
X
 
Restricted
Excella Homecare, Inc.
83.27%
Class B
 
X
 
Restricted
Guardian Home Care, Inc.
83.27%
Class B
 
X
 
Restricted
Hallmark Homecare, L.P.
83.27%
Class B
 
X
 
Restricted
HealthCare Innovations of Oklahoma, L.L.C.
83.27%
Class B
 
X
 
Restricted
HealthCare Innovations of Western Oklahoma, L.L.C.
83.27%
Class B
 
X
 
Restricted
HealthCare Innovations-Travertine Health Services, L.L.C.
83.27%
Class B
 
X
 
Restricted
HealthSouth Home Health Corporation
83.27%
Class B
 
X
 
Restricted
Idaho Homecare Holdings, Inc.
83.27%
Class B
 
X
 
Restricted
Orion Homecare, LLC
83.27%
Class B
 
X
 
Restricted
Preferred Home Health, L.P.
83.27%
Class B
 
X
 
Restricted
Texas Senior Care, L.P.
83.27%
Class B
 
X
 
Restricted
TH of San Antonio, LLC
83.27%
Class B
 
X
 
Restricted
WellCare, Inc.
83.27%
Class B
 
X
 
Restricted
Wellmark Healthcare Services of El
Paso, Inc.
83.27%
Class B
 
X
 
Restricted





--------------------------------------------------------------------------------





*
Subsidiaries that are not wholly-owned and/or not Domestic Subsidiaries
**
"DSP" means Designated Syndicated Person; "NMS" means Non-Material Subsidiary;
"NWO" means Designated Non-Wholly Owned Restricted Subsidiary; and HealthSouth
of Altoona, Inc. is separately defined as an Excluded Subsidiary having been
previously released as a Guarantor.







--------------------------------------------------------------------------------






Schedule 3.05
Ownership Interests
1.
Those interests identified on Schedule 3.04 are incorporated herein by
reference.

2.
Gamma Knife Center at Barnes-Jewish Hospital, L.L.C.        50.0%

3.
NHP Tucson Health Care Associates Limited Partnership        19.0% LP interest





--------------------------------------------------------------------------------





Schedule 3.09
Other Agreements
The litigation described on Schedule 3.10, which is incorporated herein by
reference, which could be construed as alleging certain failures to comply with
applicable Medicaid Provider Agreements, Medicare Provider Agreements or other
agreement or instrument to which such Person is a party.






--------------------------------------------------------------------------------





Schedule 3.10
Litigation
The matters disclosed in Note 11, Contingencies and Other Commitments, to the
condensed consolidated financial statements contained in Part I, Item 1,
Financial Statements (Unaudited), of the HealthSouth Corporation Quarterly
Report on Form 10‑Q for the fiscal quarter ended June 30, 2017 are incorporated
herein by reference.






--------------------------------------------------------------------------------





Schedule 3.18
Environmental Matters


None.






--------------------------------------------------------------------------------





Schedule 3.19
Employment Matters


63 employees at the inpatient rehabilitation hospital in Toms River, New Jersey
are represented by a union.






--------------------------------------------------------------------------------





Schedule 3.21
Compliance with Laws


The litigation described on Schedule 3.10 which alleges certain failures to
comply with laws is incorporated herein by reference.




--------------------------------------------------------------------------------





Schedule 5.14
Specified Deposit Account
exhibit101schedule514.jpg [exhibit101schedule514.jpg]








































--------------------------------------------------------------------------------





Schedule 6.02
Investments


1.
Interests in entities listed on Schedule 3.05 are incorporated herein by
reference.

2.
The notes between HealthSouth Corporation and its subsidiaries listed on
Schedule 1.01A in items 5 through 9 are incorporated herein by reference.















































--------------------------------------------------------------------------------





Schedule 6.06
Liens


Debtor
Jurisdiction
Secured Party
File Number & Date
Collateral
Southern Arizona Regional Rehabilitation Hospital, L.P.
Delaware, State
NHP Tucson Healthcare Associates Limited Partnership
3198755 4
7/31/03
All personal property and fixtures owned or used in the operation of Debtor’s
business on certain real estate.
Western Medical Rehab Associates, L.P.
Delaware, State
14851 Yorbe Street, LLC
5128019 8
4/15/05
All personal property and fixtures owned or used in the operation of Debtor’s
business on certain real estate.
HealthSouth Rehabilitation Hospital of Martin County, LLC
Delaware, State
Cadence Bank
n/a
All personal property and fixtures owned or used in the operation of Debtor’s
business on certain real estate.



















